Exhibit 10.1

EXECUTION COPY

COMMON TERMS AGREEMENT

FOR THE LOANS

among

 

 

CHENIERE CORPUS CHRISTI HOLDINGS, LLC,

as Borrower,

 

 

CORPUS CHRISTI LIQUEFACTION, LLC,

CHENIERE CORPUS CHRISTI PIPELINE, L.P. and

CORPUS CHRISTI PIPELINE GP, LLC,

as Guarantors,

 

 

SOCIÉTÉ GÉNÉRALE,

as the Term Loan Facility Agent on behalf of itself and the Term Lenders,

Each other Facility Agent that is Party hereto from time to time on behalf of
itself and the

Facility Lenders under its Facility Agreement

and

SOCIÉTÉ GÉNÉRALE,

as Intercreditor Agent for the Facility Lenders

 

 

Dated as of May 13, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section            PAGE   1.  

Definitions and Interpretation

     1    2.  

General Principles of the Loans

     2     

2.1

  Purpose and Scope of the Loans      2     

2.2

  Sequence of Advances of Initial Senior Debt      2     

2.3

  Disbursement Procedures      3     

2.4

  Pro Rata Advances      4     

2.5

  Interest      4     

2.6

  Currency      4     

2.7

  Senior Debt/Equity Ratio at Project Completion Date      5    3.  

Repayment, Prepayment and Cancellation

     5     

3.1

  CTA Payment Dates      5     

3.2

  Right of Repayment and Cancellation in Relation to a Single Facility Lender   
  7     

3.3

  No Repayments or Prepayments      7     

3.4

  Mandatory Prepayments      7     

3.5

  Voluntary Prepayments      11     

3.6

  Prepayment Fees and Breakage Costs      12     

3.7

  Pro Rata Payment      12     

3.8

  Reductions and Cancellations of Facility Debt Commitments      13     

3.9

  Late Payments      15     

3.10

  No Borrowing or Reinstatement      15    4.  

Conditions Precedent

     15     

4.1

  Conditions to Closing      15     

4.2

  Conditions to Initial Advance      23     

4.3

  Conditions to Second Phase Expansion      26     

4.4

  Conditions to Each Advance      31     

4.5

  Satisfaction of Conditions      34    5.  

Representations and Warranties of the Loan Parties

     37     

5.1

  Initial Representations and Warranties of the Loan Parties      37     

5.2

  Repeated Representations and Warranties of the Loan Parties      45    6.  

Incurrence of Additional Senior Debt

     48     

6.1

  Permitted Senior Debt      48     

6.2

  Working Capital Debt      49     

6.3

  Replacement Senior Debt      50     

6.4

  PDE Senior Debt      53     

6.5

  Expansion Senior Debt      55   

 

-i-



--------------------------------------------------------------------------------

7.

Permitted Development Expenditures/Expansions

  55   

7.1

Permitted Development Expenditures   55   

7.2

Expansion Contracts   55    8.

LNG SPA Covenants

  56   

8.1

LNG SPA Maintenance   56   

8.2

LNG SPA Mandatory Prepayment   58   

8.3

Amendment of LNG SPAs   61   

8.4

Sale of Supplemental Quantities   62   

8.5

Payment of LNG Sales Proceeds   63    9.

EPC Contracts

  63   

9.1

Prohibited Actions under EPC Contracts   63    10.

Reporting by the Borrower

  68   

10.1

Accounting, Financial and Other Information   68   

10.2

Quarterly Historical DSCR Certificate   69   

10.3

Notices   69   

10.4

Construction Reports   71   

10.5

Operating Budget   74   

10.6

Operating Statements and Reports   75   

10.7

Insurance Reporting   76   

10.8

Copies of Finance Documents   78   

10.9

Construction Budget and Schedule   78    11.

Restricted Payments

  78   

11.1

Conditions to Restricted Payments   78   

11.2

Certain Restricted Payments   79    12.

Loan Party Covenants

  80   

12.1

Use of Proceeds   80   

12.2

Maintenance of Existence, Etc.   80   

12.3

Project Construction; Maintenance of Properties   81   

12.4

Books and Records; Inspection Rights   82   

12.5

Material Project Agreements   83   

12.6

Compliance with Law   86   

12.7

Environmental Compliance   87   

12.8

Permits   87   

12.9

Export Authorizations   88   

12.10

FERC Order   88   

12.11

Witnessing Performance Tests and Lenders’ Reliability Tests; Settlement of
Liquidated Damages   88   

12.12

Inspection Rights   88   

12.13

Taxes   89   

12.14

Limitation on Indebtedness   89   

 

-ii-



--------------------------------------------------------------------------------

12.15

Guarantees   90   

12.16

Limitation on Liens   91   

12.17

Sale of Project Property   91   

12.18

Merger and Liquidation, Sale of All Assets   92   

12.19

Limitation on Investments and Loans   92   

12.20

Nature of Business   93   

12.21

Transactions with Affiliates   93   

12.22

Hedging Arrangements   94   

12.23

Accounts   95   

12.24

Separateness   96   

12.25

Historical DSCR   98   

12.26

Auditors   98   

12.27

Gas Transportation Arrangements; Gas Purchase Arrangements   98   

12.28

Insurance Covenant   98   

12.29

Senior Debt Service Reserve Account   99   

12.30

Certain Real Property Rights   99    13.

Consultants

  99   

13.1

Appointment of Consultants   99   

13.2

Replacement and Fees   100   

13.3

Access   101    14.

Conditions to Completion

  101   

14.1

Conditions to Occurrence of the Project Completion Date   101    15.

Loan Facility Events of Default

  105   

15.1

Loan Facility Events of Default   105   

15.2

Declaration of Loan Facility Declared Default   112   

15.3

Cessation of Loan Facility Declared Default   113   

15.4

Instruction to Intercreditor Agent   113    16.

Common Remedies and Enforcement

  113   

16.1

Facility Lender Remedies for Loan Facility Declared Events of Default   113   

16.2

Remedies for Events of Default under Facility Agreements   114   

16.3

Permitted Actions under Common Security and Account Agreement   114    17.

Intercreditor Arrangements

  115   

17.1

Facility Agents; Facility Lender Action   115   

17.2

Agreement to Comply with Intercreditor Agreement   116   

17.3

Agreement Not to Amend Entrenched Intercreditor Provisions   116    18.

The Intercreditor Agent

  117   

18.1

Intercreditor Agreement   117   

18.2

Relationship   117   

18.3

Delivery of Documentation   117   

18.4

Liability   118   

18.5

Exoneration   118   

 

-iii-



--------------------------------------------------------------------------------

18.6

Reliance   118   

18.7

Resignation and Succession   119    19.

Changes to the Parties

  119   

19.1

Represented Parties; Successors and Assigns   119   

19.2

Transfers by the Loan Parties   119   

19.3

Replacement of Facility Agents   120   

19.4

Accession in the Event of Additional Senior Debt Incurred Under the Common Terms
Agreement   121   

19.5

Mitigation Obligations; Replacement of Lenders   122   

19.6

Transfers by a Facility Lender   126   

19.7

Register   126   

19.8

Resulting Increased Costs   126    20.

Subordination

  127   

20.1

Subordination   127    21.

Tax Gross-Up and Indemnities

  127   

21.1

Withholding Tax Gross-Up   127   

21.2

Payment of Other Taxes   128   

21.3

Indemnification by the Borrower   128   

21.4

Indemnification by the Facility Lenders   128   

21.5

Status of Facility Lenders and Facility Agents   129   

21.6

Refunds   131   

21.7

Evidence of Payments   132   

21.8

Survival   132   

21.9

Defined Terms   132    22.

Increased Costs

  133   

22.1

Increased Costs   133   

22.2

Relationship Between Increased Costs and Taxes   135    23.

Miscellaneous

  135   

23.1

Termination   135   

23.2

Right of Set-Off   136   

23.3

Waiver of Immunity   136   

23.4

Expenses   137   

23.5

Calculation of Floating Rate Obligations   138   

23.6

Severability   138   

23.7

Entire Agreement   139   

23.8

Confidentiality   139   

23.9

Notices   140   

23.10

Successors and Assigns; Benefits of Agreement   142   

23.11

Remedies   143   

23.12

Execution in Counterparts   144   

 

-iv-



--------------------------------------------------------------------------------

23.13

Governing Law   144   

23.14

Waiver of Jury Trial   144   

23.15

Consent to Jurisdiction   144   

23.16

Amendments   146   

23.17

Conflicts   147   

23.18

Effectiveness   147   

23.19

Limitations on Liability   147   

23.20

Survival of Obligations   147   

23.21

No Fiduciary Duty   148   

23.22

USA Patriot Act Notice   148   

 

-v-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule A Common Definitions and Rules of Interpretation

  A-1   

Schedule B Disbursement Request Form

  B-1   

Schedule C – 1 Table of Requirements for Legal Opinions – Conditions to Closing

  C-1   

Schedule C – 2 Table of Requirements for Legal Opinions – Conditions to Initial
Second Phase Advance

  C-2   

Schedule D – 1 Construction Budget and Schedule – Construction Budget

  D-1   

Schedule D – 2 Construction Budget and Schedule – Construction Schedule

  D-2   

Schedule E Know Your Customer Documentation

  E-1   

Schedule F Material Permits

  F-1   

Schedule G Disclosure Schedule

  G-1   

Schedule H Material Project Agreements and Certain Other Contracts

  H-1   

Schedule I Change Orders

  I-1   

Schedule J Transactions With Affiliates

  J-1   

Schedule K Gas Sourcing Plan

  K-1   

Schedule L Schedule of Minimum Insurance

  L-1   

Schedule M Independent Insurance Experts

  M-1   

Schedule N Senior Creditors’ Advisors and Consultants

  N-1   

Schedule O Lenders’ Reliability Test Criteria

  O-1   

Schedule P – 1 Replacement Facility Agent Accession Agreement

  P-1   

Schedule P – 2 New Facility Agent Accession Agreement (Additional Senior Debt)

  P-2   

Schedule Q – 1 Addresses For Notices To Loan Parties

  Q-1   

Schedule Q – 2 Addresses For Notices To Facility Agents And Facility Lenders

  Q-2   

Schedule R Base Case Forecast

  R-1   

Schedule S – 1 Form of General Subordination Agreement

  S-1   

Schedule S – 2 Form of Loan Party Subordination Agreement

  S-2   

Schedule T Knowledge Parties

  T-1   

Schedule U Real Property Documents

  U-1   

Schedule V Schedule of Certain Real Property Rights

  V-1   

Schedule W Form of Disbursement Endorsement

  W-1   

 

-vi-



--------------------------------------------------------------------------------

COMMON TERMS AGREEMENT

FOR THE LOANS

This COMMON TERMS AGREEMENT FOR THE LOANS, dated as of May 13, 2015 (the “Common
Terms Agreement” or this “Agreement”), is made among:

CHENIERE CORPUS CHRISTI HOLDINGS, LLC, a limited liability company organized
under the laws of the State of Delaware and headquartered in Houston, Texas (the
“Borrower”),

CORPUS CHRISTI LIQUEFACTION, LLC, a limited liability company organized under
the laws of the State of Delaware and headquartered in Houston, Texas (“CCL”),

CHENIERE CORPUS CHRISTI PIPELINE, L.P., a limited partnership organized under
the laws of the State of Delaware and headquartered in Houston, Texas (“CCP”),

CORPUS CHRISTI PIPELINE GP, LLC, a limited liability company organized under the
laws of the State of Delaware and headquartered in Houston, Texas (“CCP GP”,
and, together with CCL and CCP, the “Guarantors”),

SOCIÉTÉ GÉNÉRALE, as the Facility Agent for the Term Lenders under the Term Loan
Facility Agreement on behalf of itself and the Term Lenders (the “Term Loan
Facility Agent”),

Each other Facility Agent that is Party hereto from time to time in accordance
with this Agreement and the other Finance Documents on behalf of itself and the
Facility Lenders under its Facility Agreement, and

SOCIÉTÉ GÉNÉRALE, as the intercreditor agent for the Facility Lenders on the
terms and conditions set forth in the Intercreditor Agreement (in such capacity,
the “Intercreditor Agent”).

 

1. DEFINITIONS AND INTERPRETATION

 

  (a) Except as otherwise expressly provided herein, capitalized terms used in
this Agreement and its Schedules shall have the meanings assigned to them in
Section 1.3 of Schedule A (Common Definitions and Rules of Interpretation –
Definitions).

 

  (b) In this Agreement and the Schedules hereto, except as otherwise expressly
provided herein, the interpretation provisions contained in Section 1.2 of
Schedule A (Common Definitions and Rules of Interpretation – Interpretation)
shall apply.

 

-1-



--------------------------------------------------------------------------------

2. GENERAL PRINCIPLES OF THE LOANS

 

  2.1 Purpose and Scope of the Loans

 

  (a) The Borrower shall use the proceeds of the Initial Senior Debt solely in
accordance with Section 12.1 (Use of Proceeds).

 

  (b) The Borrower shall use the proceeds of any Senior Debt other than Initial
Senior Debt for the respective purposes specified in the relevant Facility
Agreement or other applicable Senior Debt Instrument or Permitted Senior Debt
Hedging Instrument pursuant to which such Senior Debt is incurred.

 

  (c) No Facility Lender or Facility Agent or the Intercreditor Agent is bound
to monitor or verify the application of any amount borrowed by the Borrower
pursuant to this Agreement or any other Finance Document.

 

  2.2 Sequence of Advances of Initial Senior Debt

 

  (a) Advances by the Term Lenders under the Term Loan Facility Agreement in
respect of Term Loan Facility Debt Commitments shall be made in the following
sequence, subject to meeting the applicable conditions in Article 4 (Conditions
Precedent):

 

  (i) First Tier Debt Advances. Following satisfaction or waiver, as applicable,
of the conditions in Section 4.1 (Conditions to Closing), Section 4.2
(Conditions to Initial Advance) and Section 4.4 (Conditions to Each Advance),
Advances of Senior Debt shall be made for so long as the Senior Debt/Equity
Ratio (taking into account all previously funded Equity Funding, including the
First Tier Equity Funding, and the funding from such Advance) is no greater than
75:25; and

 

  (ii) Second Tier Pro Rata Debt Advances. Following satisfaction or waiver, as
applicable, of the conditions in Section 4.4 (Conditions to Each Advance), from
such time that an Advance made without any concurrent Equity Funding to the Loan
Parties would result in the Senior Debt/Equity Ratio being greater than 75:25,
Advances of the remaining Term Loan Facility Debt Commitments that are then
available to be drawn shall be made; provided that (A) a contribution of Equity
Funding is made to the Loan Parties such that, following each such Advance, the
Senior Debt/Equity Ratio is no greater than 75:25 and (B) the portion of the
Term Loan Facility Debt Commitments comprising the Second Phase Facility Debt
Commitments shall also be subject to the satisfaction or waiver, as appropriate,
of the conditions in Section 4.3 (Conditions to Second Phase Expansion) for the
Initial Second Phase Advance.

 

-2-



--------------------------------------------------------------------------------

  (b) The sequencing of Advances under any Additional Senior Debt shall be as
set forth in the Senior Debt Instrument for such Additional Senior Debt.

 

  2.3 Disbursement Procedures

 

  (a) All disbursements of Loans shall be made to the Borrower (except as
otherwise provided in the Finance Documents).

 

  (b) Disbursements shall be requested by the Borrower in a duly completed
Disbursement Request substantially in the form set forth in Schedule B
(Disbursement Request Form) (or in such other form as may be required pursuant
to a Facility Agreement) and may be requested no more frequently than twice in
any calendar month, except:

 

  (i) as required for payment of interest and commitment fees during the
Availability Period; or

 

  (ii) as otherwise provided in the relevant Facility Agreement.

 

  (c) The Borrower shall request disbursements of Loans by delivering to the
Intercreditor Agent and each Facility Agent in respect of the Loans being
requested a Disbursement Request in accordance with Section 2.4 (Pro Rata
Advances) and the terms of the relevant Facility Agreement.

 

  (d) Each Disbursement Request shall be irrevocable and the obligation of each
Facility Lender to make an Advance of Loans under its Facility Agreement shall
be subject to:

 

  (i) with respect to the Initial Advance of the Term Loans, the prior
satisfaction or waiver of each of the common conditions precedent set forth in
Section 4.2 (Conditions to Initial Advance) and Section 4.4 (Conditions to Each
Advance);

 

  (ii) with respect to any Advance of the Term Loans following the Initial
Advance (other than Advances of Second Phase Facility Debt Commitments), the
prior satisfaction or waiver of each of the common conditions precedent set
forth in Section 4.4 (Conditions to Each Advance);

 

  (iii) with respect to the Initial Second Phase Advance, the prior satisfaction
or waiver of each of the common conditions precedent set forth in Section 4.3
(Conditions to Second Phase Expansion) and Section 4.4 (Conditions to Each
Advance);

 

  (iv) with respect to any Advance of Second Phase Facility Debt Commitments
following the Initial Second Phase Advance, the prior satisfaction or waiver of
each of the common conditions precedent set forth in Section 4.4 (Conditions to
Each Advance); and

 

-3-



--------------------------------------------------------------------------------

  (v) with respect to any Advance of Loans made under any other Facility
Agreement, the prior satisfaction of each of the conditions precedent to such
Advance set forth in such Facility Agreement.

 

  2.4 Pro Rata Advances

 

  (a) Except with respect to (i) any Facility Debt Commitments that have been
suspended pursuant to any Facility Agreement (ii) Loans the proceeds of which
are to be used for specified purposes, including Working Capital Debt and PDE
Senior Debt, as specified in the applicable Facility Agreements and
(iii) Advances to pay interest and commitment fees during the Availability
Period under a respective Facility Agreement (which shall be borrowed pursuant
to the terms of such respective Facility Agreement), the Borrower shall borrow
concurrently under each of the Facility Agreements whose Facility Debt
Commitments have not been fully borrowed or cancelled and shall borrow pro rata
in the proportion that the unborrowed portion of each Facility Lender’s Facility
Debt Commitment bears to the total of the unborrowed portion of the Senior Debt
Commitments of all relevant Facility Lenders under the applicable Facility
Agreements. If Advances cannot be made exactly pro rata due solely to minimum
disbursement amounts and required integral multiples of disbursements under any
Facility Agreement, Advances shall be made in amounts as near to such exactly
proportionate amounts as possible, to the extent reasonably practicable and in a
manner that is consistent, fair and equitable across affected Facility
Agreements, and shall be deemed to be Advances in compliance with this
Section 2.4 (Pro Rata Advances).

 

  (b) The Borrower shall promptly notify the Intercreditor Agent (providing
reasonably sufficient details) if funds are not received from any Facility
Lender by the close of business on the next succeeding Business Day after the
date on which any such disbursement is due to be received.

 

  2.5 Interest

Interest shall accrue on each Loan at the times and in the amounts specified in
the relevant Facility Agreement.

 

  2.6 Currency

 

  (a) The Borrower shall only submit a Disbursement Request denominated in whole
US Dollars except in the case of:

 

  (i) the final Advance under a Facility Agreement; and

 

-4-



--------------------------------------------------------------------------------

  (ii) any Advance, in whole or in part, in respect of the payment of interest
or commitment fees.

 

  (b) All Loans shall be stated, made and disbursed in US Dollars.

 

  (c) The portion of any Advance comprising funds under any Facility Agreement
shall not exceed the available Facility Debt Commitment under such Facility
Agreement.

 

  (d) The minimum quantum of any Advance under a Facility Agreement shall be as
specified in such Facility Agreement.

 

  (e) The Borrower shall make all payments of any amount with respect to the
Loans (whether comprising fees, interest, principal, premium, if any, or
Breakage Costs) in US Dollars.

 

  2.7 Senior Debt/Equity Ratio at Project Completion Date

To the extent the Senior Debt/Equity Ratio as of the Project Completion Date, as
certified by the Borrower to the Intercreditor Agent, is less than 75:25 based
on the actual Project Costs that have then been paid plus the Permitted
Completion Amount (and the Independent Engineer reasonably concurs; provided
that such concurrence shall not require the Independent Engineer to evaluate or
concur with information regarding funds used, or related to, payments under
Permitted Hedging Instruments, Senior Debt, any Permitted Finance Costs and
non-construction transaction costs or expenses), then the Borrower may draw on
remaining Facility Debt Commitments up to an amount that would give rise to a
Senior Debt/Equity Ratio of no greater than 75:25 and such funding shall be used
to fund the Senior Debt Service Reserve Account, and remaining proceeds may, at
the option of the Borrower, be paid directly to an Affiliate of the Borrower in
accordance with the Finance Documents.

 

3. REPAYMENT, PREPAYMENT AND CANCELLATION

 

  3.1 CTA Payment Dates

 

  (a) Subject to the relevant Facility Agreement, the Borrower shall pay the
interest, and repay the principal on each Loan made available to it under each
Facility Agreement in installments, which shall be payable on each CTA Payment
Date up to and including the Final Maturity Date under such Facility Agreement.

 

  (b) The Borrower shall ensure that any Senior Debt Instrument (other than any
Senior Notes Indenture) provides that the dates for payment of principal under
each such Senior Debt Instrument coincide with the Quarterly Payment Dates.

 

-5-



--------------------------------------------------------------------------------

  (c) The interest periods, date of first payment of interest and date of first
repayment of principal in respect of Loans shall be as specified in the Facility
Agreements.

 

  (d) The amount of Senior Debt Obligations payable by the Borrower on any CTA
Payment Date shall be calculated in accordance with the provisions of the Senior
Debt Instrument or Permitted Senior Debt Hedging Instrument pursuant to which
such Senior Debt was incurred as follows:

 

  (i) in respect of principal payments, based on the Amortization Schedule or
other principal repayment requirements applicable to the applicable Facility
Agreement;

 

  (ii) in respect of interest payments, in accordance with the provisions of the
applicable Facility Agreement;

 

  (iii) in respect of Permitted Senior Debt Hedging Liabilities, in accordance
with the provisions of the applicable Permitted Senior Debt Hedging Instrument;
and

 

  (iv) in respect of all other Senior Debt Obligations, in accordance with the
applicable Senior Debt Instrument and the Finance Documents.

 

  (e) The Borrower shall repay on the Final Maturity Date set forth under each
Facility Agreement the full amount of the Loans then outstanding under each such
Facility Agreement.

 

  (f) If any payment due under a Loan or any other amount owed to any Facility
Lender falls due on a day which is not a “business day” under the terms of the
applicable Facility Agreement, the due date for such payment shall be determined
in accordance with the terms of such Facility Agreement, except in the case of
the Final Maturity Date under a Facility Agreement, in which case the due date
for such payment with respect to such Facility Agreement shall be the
immediately preceding Business Day; provided, in each case, that if the due date
for any payment under a Loan is extended or shortened as a result of such
determination, such extended or shortened period, as the case may be, shall be
used in the computation of the amount of interest owed on such extended or
shortened due date.

 

-6-



--------------------------------------------------------------------------------

  3.2 Right of Repayment and Cancellation in Relation to a Single Facility
Lender

 

  (a) Except as otherwise provided in the relevant Facility Agreement, if any of
the circumstances in Section 19.5(c) (Mitigation Obligations; Replacement of
Lenders) occurs (other than an Illegality Event, which is addressed under
Section 3.4(a)(vi) (Mandatory Prepayments – Illegality)), the Borrower shall
have the right (but not the obligation) to give the Intercreditor Agent and the
relevant Facility Lender at least three Business Days’ written notice of its
intention to cancel the Facility Debt Commitments and repay the Loans of the
Facility Lender affected by the relevant circumstance.

 

  (b) On receipt of a notice referred to in clause (a) above:

 

  (i) the Facility Debt Commitment of such Facility Lender shall immediately be
reduced to zero; and

 

  (ii) the Borrower shall, subject to Section 3.5(c) (Voluntary Prepayments)
repay (on a non-pro rata basis) all Senior Debt Obligations owed to such
Facility Lender on the last day of the relevant interest period which ends after
the Borrower has given notice under clause (a) above (or, if earlier, the date
specified by the Borrower in such notice or as required by law).

 

  (c) Such repayment may be made with the proceeds of Replacement Senior Debt
incurred in accordance with Section 6.3 (Replacement Senior Debt) or with other
funds then available to the Borrower and permitted under the Finance Documents
to be used for such purpose.

 

  3.3 No Repayments or Prepayments

No repayments or prepayments of any Loan may be made other than the repayments
or prepayments expressly required or permitted by this Article 3 (Repayment,
Prepayment and Cancellation) and, with respect to each Loan, the applicable
Facility Agreement.

 

  3.4 Mandatory Prepayments

 

  (a) Except in the following circumstances, no mandatory prepayments of the
Loans are required to be made by the Borrower.

 

  (i) Insurance and Condemnation Proceeds

The Borrower shall make any prepayments of the Loans required to be made with
respect to certain Insurance Proceeds and Condemnation Proceeds in accordance
with Section 5.2 (Insurance and Condemnation Proceeds) of the Common Security
and Account Agreement.

 

-7-



--------------------------------------------------------------------------------

  (ii) Performance Liquidated Damages

In the event that the aggregate sum of any Performance Liquidated Damages
received into the Additional Proceeds Prepayment Account(s), measured following
the Substantial Completion of the last Train to be completed within the Project
Facilities, is in excess of $10 million, then the Borrower shall, on the
Quarterly Payment Date immediately following such Substantial Completion, apply
such portion of such Performance Liquidated Damages to make prepayments of the
Loans, except to the extent such amounts are applied to:

 

  (A) complete, repair, refurbish or improve the Project Facilities in respect
of which the Performance Liquidated Damages were paid or other Project
Facilities under construction related to the Corpus Christi Terminal Facility or
the Corpus Christi Pipeline; or

 

  (B) repay or reimburse providers of Equity Funding to the extent such Equity
Funding was used to complete, repair, refurbish or improve the Project
Facilities in respect of which the Performance Liquidated Damages were paid or
other Project Facilities under construction related to the Corpus Christi
Terminal Facility or the Corpus Christi Pipeline.

 

  (iii) Escrowed Amounts

In the event that the Borrower receives proceeds from any Escrowed Amounts
pursuant to an EPC Contract after the Project Completion Date, unless the
Borrower is permitted to make a Restricted Payment as provided for in
Section 11.1 (Conditions to Restricted Payments) on the next succeeding
Quarterly Payment Date, the Borrower shall apply such proceeds to make
prepayments of the Loans.

 

  (iv) LNG SPA Payment Events

The Borrower shall make prepayments (if any) of Loans and cancel Senior Debt
Commitments as may be required upon the occurrence of a LNG SPA Prepayment Event
in accordance with Section 8.2 (LNG SPA Mandatory Prepayment).

 

-8-



--------------------------------------------------------------------------------

  (v) Change of Control

In the event of a Change of Control occurring after the end of the Term Loan
Availability Period, the Borrower shall make prepayments (if any) of Loans,
pursuant to a mandatory prepayment offer that shall be made by the Borrower to
each Facility Lender to prepay such Facility Lender’s outstanding Senior Debt
Obligations at par and cancel any remaining Facility Debt Commitments by notice
given contemporaneously with or otherwise not more than 30 days following the
occurrence of such Change of Control.

 

  (vi) Illegality

Except as otherwise provided in a Facility Agreement in respect of Advances
based on LIBOR, upon the Intercreditor Agent providing notice to the Borrower of
an Illegality Event with respect to a Facility Lender (together with the related
information about such illegality described in Section 19.5 (Mitigation
Obligations; Replacement of Lenders)), and subject to Section 19.5 (Mitigation
Obligations; Replacement of Lenders):

 

  (A) the Facility Debt Commitment of such Facility Lender shall be suspended
until such date during the applicable Availability Period that such Facility
Lender notifies its Facility Agent that the circumstances giving rise to such
determination no longer exist, provided that if the Borrower notifies the
affected Facility Lender and the Intercreditor Agent that it intends to exercise
its rights under Section 19.5 (Mitigation Obligations; Replacement of Lenders)
to require an assignment of the Facility Lender’s rights, interests and
commitments as a result of the Illegality Event, the Facility Debt Commitments
shall be transferred to the assignee Facility Lender and not suspended as set
forth herein; and

 

  (B) the Borrower shall repay any principal and interest outstanding in respect
of such Facility Lender’s Loans on the earlier of:

 

  (1) the next succeeding Quarterly Payment Date falling at least 60 days after
the date on which the Intercreditor Agent has provided such notice to the
Borrower; and

 

  (2) the date (if any) required under applicable law.

 

-9-



--------------------------------------------------------------------------------

For the avoidance of doubt, the Borrower may also require the Facility Lender to
assign its rights, interests and obligations in accordance with Section 19.5
(Mitigation Obligations; Replacement of Lenders) upon the occurrence of an
Illegality Event, which assignment shall extinguish the need for this mandatory
prepayment if it occurs prior to the date such mandatory prepayment is required
to have occurred.

 

  (vii) Net Cash Proceeds from the Sale of Project Property

To the extent that Net Cash Proceeds received by the Borrower from the sale of
Project Property (other than asset sales permitted under Section 12.17 (Sale of
Project Property)) are in excess of $50 million individually or $200 million in
the aggregate over the term of this Agreement, and those Net Cash Proceeds are
not used to purchase replacement assets within 180 days following receipt
thereof (or 270 days if a commitment to purchase replacement assets is entered
into within 180 days following the receipt of such proceeds), the Borrower shall
make prepayments of the Loans in the amount of those unused proceeds.

 

  (viii) Restricted Payments

Except if a Loan Facility Declared Default has occurred and is Continuing
following the delivery of the notice provided under Section 4.6(b) (Control and
Investment of Funds in Accounts) of the Common Security and Account Agreement
(in which case the cash waterfall provided in Section 4.8 (Accounts During the
Continuance of a Declared Event of Default) of the Common Security and Account
Agreement shall apply), if, at any time after the Project Completion Date, the
Borrower has not met the conditions to make a Restricted Payment pursuant to
Section 11.1 (Conditions to Restricted Payments) for four consecutive quarters
(other than as a result of a failure to meet the condition in Section 11.1(e)
(Conditions to Restricted Payments), which is addressed instead by the mandatory
prepayment in sub-clause (iv) (LNG SPA Payment Events) above), and for as long
as such failure to meet such conditions is continuing, on each Quarterly Payment
Date during such period the Borrower will make a mandatory prepayment with the
amount that would otherwise have been available for a Restricted Payment at the
ninth level of the cash waterfall in Section 4.7 (Cash Waterfall) of the Common
Security and Account Agreement less any amounts reasonably estimated to be due
and payable at any higher level of the cash waterfall within the 30 days
following such Quarterly Payment Date.

 

-10-



--------------------------------------------------------------------------------

  (b) Mandatory prepayments to Facility Lenders will be made with accrued
interest.

 

  (c) Except as provided in Section 3.7 (Pro Rata Payment), mandatory
prepayments will be applied pro rata among each Senior Creditor Group under this
Agreement (and in the case of outstanding Term Loans, pro rata across all
Tranches and pro rata within each Tranche of such Term Loans) based on the Loans
outstanding on the date of such prepayment.

 

  (d) Except for a mandatory prepayment in accordance with sub-clause (a)(ii)
(Performance Liquidated Damages) above, which shall be applied pro rata against
subsequent scheduled payments, all mandatory prepayments under this Section 3.4
(Mandatory Prepayments) shall be paid and applied in inverse order of maturity.

 

  3.5 Voluntary Prepayments

 

  (a) Except as otherwise provided in any applicable Facility Agreement with
respect to voluntary prepayments, the Borrower shall have the right, upon not
less than three Business Days’ prior written notice to the Intercreditor Agent,
to make voluntary prepayments of Loans, either in whole or in part, at any time.

 

  (b) Each notice of voluntary prepayment shall be irrevocable, except that a
notice of voluntary prepayment may state that such notice is conditioned upon
the effectiveness of other credit facilities in respect of Replacement Senior
Debt, in which case such notice may be revoked by the Borrower (by notice to the
Intercreditor Agent on or prior to the specified effective date) if such
condition is not satisfied. Within 30 days after the revocation of the notice of
voluntary prepayment in accordance with the provisions of this clause (b), the
Borrower shall pay any Breakage Costs incurred by any Facility Lender as a
result of such notice and revocation.

 

  (c) The Borrower may not make a voluntary prepayment with respect to Term
Loans prior to Substantial Completion under any Applicable EPC Contract and the
Date of First Commercial Delivery under each then Required LNG SPA unless it
certifies to the Intercreditor Agent (and the Independent Engineer reasonably
concurs with such certification in writing) that such voluntary prepayment will
not have a material adverse effect on the Borrower’s ability to fund (on the
basis of all other available funds, including irrevocably committed Equity
Funding and projected contracted Cash Flow from the fixed component under the
Qualifying LNG SPAs) the remaining expenditures required for the Development up
to, and to achieve the Project Completion Date by, the Date Certain, in
accordance with the Construction Budget and Schedule.

 

-11-



--------------------------------------------------------------------------------

  (d) Except as provided in Section 3.7 (Pro Rata Payment), voluntary
prepayments will be applied pro rata among each Senior Creditor Group under this
Agreement (and in the case of outstanding Term Loans, pro rata across all
Tranches and pro rata within each Tranche of such Term Loans) based on the Loans
outstanding on the date of such prepayment and in inverse order of maturity.

 

  3.6 Prepayment Fees and Breakage Costs

Any prepayment (whether a mandatory prepayment or voluntary prepayment) of Loans
or cancellation of Facility Debt Commitments, including prepayments or
cancellations made in accordance with this Article 3 (Repayment, Prepayment and
Cancellation), Section 6.3 (Replacement Senior Debt) or Section 19.5 (Mitigation
Obligations; Replacement of Lenders) shall, in each case, be made without any
prepayment charges, fees, premium, penalty or other charges other than
(a) Breakage Costs incurred (if any are required to be paid pursuant to the
terms of the applicable Facility Agreement) and (b) prepayment fees, premia,
penalties or charges specified in any Facility Agreement, including for Working
Capital Debt. Unless otherwise specified in an individual Facility Agreement,
Breakage Costs (if any) with respect to any prepayment shall be payable only if
such prepayment is made on a date other than a CTA Payment Date.

 

  3.7 Pro Rata Payment

Except to the extent that any Facility Lender waives or declines receipt of its
Pro Rata Payment of any prepayment in accordance with the terms of any Senior
Debt Instrument to which it is a party, at any time the Borrower makes a payment
or prepayment in whole or in part of the Senior Debt Obligations owed to one or
more Facility Lenders, the Borrower shall make a Pro Rata Payment to all other
Facility Lenders (and in the case of outstanding Term Loans, pro rata across all
Tranches and pro rata within each Tranche of such Term Loans); provided that:

 

  (a) except as otherwise provided in any individual Facility Agreement, the
mandatory prepayments described in Section 3.4(a)(vi) (Mandatory Prepayments –
Illegality) will be applied pro rata only to the affected Loans and not pro rata
to each Loan;

 

  (b)

(i) a voluntary prepayment of Loans made under the Term Loan Facility Agreement
or any other Facility Agreement for Loans that are not Working Capital Debt may
be made without a pro rata repayment of Loans under any Facility Agreement for
Working Capital Debt (and, conversely, a voluntary prepayment of Loans under any
Facility Agreement for Working Capital Debt may be made without a voluntary
prepayment of Loans under any other Facility Agreement) and (ii) only the
mandatory prepayments set forth in Section 3.4(a)(iv) (Mandatory Prepayments –
LNG SPA Payment Events) (but only to the extent set forth

 

-12-



--------------------------------------------------------------------------------

  in, and subject to the requirements of, Section 8.2 (LNG SPA Mandatory
Prepayment)), and Section 3.4(a)(v) (Mandatory Prepayments – Change of Control)
will be applied pro rata with respect to any Working Capital Debt; and

 

  (c) the following prepayments will not be subject to the pro rata payment
requirement:

 

  (i) a voluntary or mandatory prepayment of Loans to Facility Lenders under a
Facility Agreement, whose Loans thereunder have been amended and extended in
accordance with its terms, to the extent such Facility Lenders have agreed to a
non pro rata prepayment, in which case prepayments to such Facility Lenders
shall be made on the basis set forth in the relevant Facility Agreement, as
amended and extended, in accordance with the terms of such agreement;

 

  (ii) a voluntary prepayment of Loans to only certain affected Facility Lenders
or only Facility Lenders under certain affected Facility Agreements made
pursuant to Section 3.2 (Right of Repayment and Cancellation in Relation to a
Single Facility Lender) or Section 19.5 (Mitigation Obligations; Replacement of
Lenders) or comparable provisions to those described in Section 3.2 (Right of
Repayment and Cancellation in Relation to a Single Facility Lender) or
Section 19.5 (Mitigation Obligations; Replacement of Lenders) under a Facility
Agreement;

 

  (iii) a voluntary prepayment that is financed with proceeds of Replacement
Senior Debt; provided that such prepayment will be pro rata across all then
outstanding Loans except for Working Capital Debt; and

 

  (iv) a payment or prepayment to a Senior Creditor if such payment or
prepayment is made in the applicable circumstances set forth in sub-clauses (B),
(C), (D) and (E) of Section 2.3(a)(ii) (Pro Rata Payment of Senior Debt
Obligations) of the Common Security and Account Agreement.

 

  3.8 Reductions and Cancellations of Facility Debt Commitments

 

  (a)

The Borrower may cancel Facility Debt Commitments, in whole or in part, pro rata
among each Facility Lender (except, in each case, in the case of a cancellation
of Facility Debt Commitments as a result of an inability to meet specific
requirements in the Facility Agreement (including as set forth in clause
(e) below) or otherwise in the case where the Borrower is entitled to make a
non-pro rata cancellation or prepayment pursuant to Section 3.2 (Right of
Repayment and Cancellation in Relation to a Single

 

-13-



--------------------------------------------------------------------------------

  Facility Lender) and Section 3.7 (Pro Rata Payment)), subject to any minimum
cancellation amounts required under the Facility Agreement, by giving at least
three Business Days’ prior notice to the Intercreditor Agent or such other
notice period required under the applicable Facility Agreement; provided that a
notice of cancellation may state that such notice is conditioned upon the
effectiveness of other credit facilities in respect of Replacement Senior Debt,
in which case such notice may be revoked by the Borrower (by notice to the
Intercreditor Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

  (b) Within 30 days of the date of the notice of cancellation delivered in
accordance with sub-clause (a) above, the Borrower shall pay any Breakage Costs
incurred by any Facility Lender as a result of such notice and revocation.

 

  (c) Except in the circumstances set forth in clause (e) below, the Borrower
may not make a voluntary cancellation under this Section 3.8 (Reductions and
Cancellations of Facility Debt Commitments) with respect to the Term Loans prior
to Substantial Completion under any Applicable EPC Contract and the Date of
First Commercial Delivery under each then Required LNG SPA unless it certifies
to the Intercreditor Agent (and the Independent Engineer reasonably concurs with
such certification in writing) that such voluntary cancellation shall not have a
material adverse effect on the Borrower’s ability to fund (on the basis of all
other available funds, including irrevocably committed Equity Funding and
projected contracted Cash Flow from the fixed component under the Qualifying LNG
SPAs) the remaining expenditures required for the Development in accordance with
the Construction Budget and Schedule up to and in order to achieve the Project
Completion Date by the Date Certain.

 

  (d) Notwithstanding anything in this Section 3.8 (Reductions and Cancellations
of Facility Debt Commitments), the procedure for cancellation related to a
mandatory prepayment pursuant to Section 3.4 (Mandatory Prepayments) shall be
subject to the terms of the applicable mandatory prepayment in Section 3.4
(Mandatory Prepayments) or elsewhere in the Finance Documents and not this
Section 3.8 (Reductions and Cancellations of Facility Debt Commitments).

 

  (e) Notwithstanding the foregoing, prior to the Second Phase CP Date, the
Borrower may cancel Second Phase Facility Debt Commitments in accordance with
this Section 3.8 (Reductions and Cancellations of Facility Debt Commitments), in
whole but not in part, without any pro rata cancellation of other Facility Debt
Commitments and without providing the certification set forth in clause (c)
above.

 

-14-



--------------------------------------------------------------------------------

  3.9 Late Payments

Except as otherwise provided under any Facility Agreement, if any amounts
required to be paid by the Borrower under this Agreement or the other Finance
Documents (including principal or interest payable on any disbursement and any
fees and other amounts otherwise payable to any Secured Party) remain unpaid
after such amounts are due (whether at stated maturity, by acceleration or
otherwise), the Borrower shall pay interest on the overdue amount (including, to
the extent allowable under applicable law, on overdue interest) from the date
due until such past due amounts are paid in full at a per annum rate equal to
the Default Rate and such interest shall be payable on demand.

 

  3.10 No Borrowing or Reinstatement

No amounts of Loans which have been cancelled, repaid or prepaid in accordance
with this Article 3 (Repayment, Prepayment and Cancellation) and the relevant
Facility Agreement may be reborrowed; provided that Working Capital Debt may be
repaid and reborrowed in accordance with the terms of its applicable Facility
Agreement.

 

4. CONDITIONS PRECEDENT

 

  4.1 Conditions to Closing

The Closing shall be subject to the satisfaction or waiver of each of the
following, and no other, common conditions precedent, in each case in form and
substance reasonably satisfactory to, and, where applicable, with sufficient
copies for, each Senior Creditor Group Representative acting on the instructions
of the Facility Lenders under the applicable Facility Agreement:

 

  (a) Delivery of Finance Documents. Receipt by the Security Trustee and the
Intercreditor Agent of, true, complete and correct copies of the Finance
Documents (other than Direct Agreements, which are addressed in clause
(b) (Delivery of Initial LNG SPAs; Material Project Agreements; Direct
Agreements) below) and by the Account Bank of the Common Security and Account
Agreement, executed and delivered by the parties thereto;

 

  (b) Delivery of Initial LNG SPAs; Material Project Agreements; Direct
Agreements. Receipt by the Intercreditor Agent of certified, true, complete and
correct copies of:

 

  (i) the Initial LNG SPAs, under which LNG Buyers have committed to purchase a
quantity of LNG equal to not less than the Base Committed Quantity, and:

 

  (A) each of which shall have been duly authorized, executed and delivered by
the parties thereto; and

 

-15-



--------------------------------------------------------------------------------

  (B) as to which (1) all conditions precedent thereunder shall have been
satisfied or waived by the CP Deadline, (2) the CP Fulfillment Date shall
reasonably be expected to occur on or prior to the date of the Initial Advance
and (3) no event of LNG SPA Force Majeure shall have occurred and be continuing
or other event or condition shall have occurred and be continuing that provides
or could reasonably be expected to provide the applicable Initial LNG Buyer the
right to cancel or terminate such Initial LNG SPA in accordance with the terms
thereof;

 

  (ii) with respect to each Material Project Agreement (other than any
Subsequent Material Project Agreement and other than as provided in sub-clause
(i) above with respect to the Initial LNG SPAs):

 

  (A) a copy of such agreement (other than any Restricted Document which shall
be delivered in accordance with the requirements of Section 12.6(c)
(Confidentiality) of the Common Security and Account Agreement and Section 23.8
(Confidentiality) below), which shall have been duly authorized, executed and
delivered by the parties thereto;

 

  (B) a certificate of the Loan Party that is party to such agreement certifying
that (1) the copy of such agreement is a true, correct and complete copy of such
document, and (2) such agreement is in full force and effect and no term or
condition of such agreement has been amended from the form thereof delivered to
the Intercreditor Agent prior to the Signing Date (other than amendments in
accordance with the Finance Documents and provided to the Intercreditor Agent);
and

 

  (C) if applicable, a Direct Agreement, substantially in the form attached as
Schedule G (Forms of Direct Agreement) of the Common Security and Account
Agreement (or otherwise reasonably acceptable to the Security Trustee), with
each counterparty to such agreement, to the extent such Direct Agreement is
required to be delivered by the Closing Date pursuant to Section 3.4 (Direct
Agreements) of the Common Security and Account Agreement;

 

-16-



--------------------------------------------------------------------------------

  (c) Material Project Agreement Default. As of the Closing Date, to the
Knowledge of each Loan Party, no material default exists under any Material
Project Agreement;

 

  (d) FERC Order. The FERC Order:

 

  (i) has been obtained by CCL with respect to the Corpus Christi Terminal
Facility and by CCP with respect to the Corpus Christi Pipeline;

 

  (ii) is in full force and effect;

 

  (iii) is no longer subject to any rehearing by FERC or, if a rehearing request
was filed, such rehearing was denied by FERC; and

 

  (iv) is free from conditions and requirements (1) the compliance with which
could reasonably be expected to have a Material Adverse Effect or (2) that the
applicable Loan Party does not expect to be able to satisfy on or prior to the
commencement of the relevant stage of Development except to the extent that
failure to satisfy such condition or requirement could not reasonably be
expected to have a Material Adverse Effect;

 

  (e) Export Authorizations. Each of the FTA Authorization and the Non-FTA
Authorization in respect of the quantum of sales contemplated under the Initial
LNG SPAs:

 

  (i) has been obtained by CCL and is in full force and effect;

 

  (ii) is free from conditions or requirements:

 

  (A) the compliance with which could reasonably be expected to have a Material
Adverse Effect; or

 

  (B) that the applicable Loan Party does not expect to be able to satisfy on or
prior to the commencement of the relevant stage of Development except to the
extent that failure to so satisfy such condition could not reasonably be
expected to have a Material Adverse Effect;

provided that the continued inclusion of CMI as a party (in addition to CCL) to
which such Export Authorizations are issued shall not prevent this condition
precedent from being satisfied subject to, and for so long as, the CMI Export
Authorization Letter remains in full force and effect and no default or
unmatured event of default exists thereunder and the Borrower so certifies;

 

-17-



--------------------------------------------------------------------------------

  (f) Opinions from Counsel. Receipt by the Intercreditor Agent of the legal
opinions set forth in Schedule C – 1 (Table of Requirements for Legal Opinions –
Conditions to Closing) and in accordance with the requirements therein, with
such changes thereto as may be in form and substance reasonably satisfactory to
the Intercreditor Agent;

 

  (g) Project Development. Receipt by the Intercreditor Agent of true, complete
and correct copies of:

 

  (i) a certificate of the Borrower attaching the Construction Budget and
Schedule with respect to the then applicable Development, substantially in the
form attached as Schedule D – 1 (Construction Budget and Schedule – Construction
Budget) and Schedule D – 2 (Construction Budget and Schedule – Construction
Schedule) hereto, and certifying that (A) such budget and schedule is the best
reasonable estimate of the information set forth therein as of the date of such
certificate; and (B) such budget and schedule is consistent with the
requirements of the Transaction Documents;

 

  (ii) a certificate of the Borrower attaching the Base Case Forecast and
certifying that (A) the projections in the Base Case Forecast were made in good
faith; and (B) the assumptions on the basis of which such projections were made
were believed by the Borrower (when made and delivered) to be reasonable and
consistent with the Construction Budget and Schedule and the Transaction
Documents;

 

  (iii) a final due diligence report of the Independent Engineer favorably
reviewing (A) the technical and economic feasibility of the Development and the
environmental compliance and environmental risks relating to the Development;
(B) the reasonableness and consistency of the Construction Budget and Schedule
(and concurring with the Borrower’s certification in sub-clause (i) above), the
EPC Contract (T1/T2) and the assumptions related to the costs and operating
performance of the Project Facilities; (C) the reasonableness of the assumptions
underlying the Base Case Forecast with respect to assumptions that are within
the scope of the Independent Engineer’s role under the EPC Contract (T1/T2) and
this Agreement and (D) the phased approach to the Development; and

 

  (iv) a final due diligence report of the Market Consultant;

 

  (h) Financial Statements. Receipt by the Intercreditor Agent of (x) certified
copies of the most recent (i) unaudited annual and any subsequent unaudited
quarterly consolidated financial statements of the Loan Parties

 

-18-



--------------------------------------------------------------------------------

  and (ii) audited annual and any subsequent unaudited quarterly financial
statements of the Sponsor; and (y) to the extent delivered to the Borrower by
the counterparties to the Material Project Agreements, quarterly and annual
financial statements of such counterparties, which financial statements in this
sub-clause (h)(y) need not be audited or certified by the Borrower;

 

  (i) Insurance. Receipt by the Intercreditor Agent of a report from the
Insurance Advisor confirming that the insurance policies to be provided in
compliance with Section 12.28 (Insurance Covenant) conform to the requirements
specified in the Finance Documents;

 

  (j) Real Property. Receipt by the Security Trustee of the Survey and the Title
Policy conforming to the requirements specified in the definition of each such
term;

 

  (k) Know Your Customer Requirements. Receipt by the Intercreditor Agent and
each other Finance Party that is a party to this Agreement and that has
requested such information, at least three Business Days prior to the Closing
Date, with respect to each of the Loan Parties, Holdco and the Sponsor, of a
certified electronic copy of each of the documents listed in Schedule E (Know
Your Customer Documentation) that are required in order for each Facility Lender
to carry out all necessary “know your customer” or similar requirements,
including those reasonably required to ensure compliance with anti-money
laundering procedures in its relevant jurisdiction, in each case to the extent
not otherwise delivered to the relevant Finance Party at or prior to the
execution of this Agreement (and provided that any subsequent changes in such
documents or updates to information contained therein shall be so delivered in
accordance with this clause (k));

 

  (l) Officer’s Certificates. Receipt by the Intercreditor Agent of:

 

  (i) a copy of the certificate of incorporation, certificate of limited
partnership or certificate of formation (as the case may be) of the Sponsor, the
Loan Parties, Holdco, CMI, the Operator and the Manager, together with any
amendments thereto;

 

  (ii) a copy of a duly executed certificate of each of the Sponsor, the Loan
Parties, Holdco, CMI, the Operator and the Manager attaching a copy of the
bylaws, limited liability company agreement, limited partnership agreement (as
the case may be) or other Constitutional Documents of such entity and duly
adopted resolutions of such entity and certifying:

 

  (A) that such Constitutional Documents of such entity have not been amended
since the date of the certificate furnished pursuant to sub-clause (i) above;
and

 

-19-



--------------------------------------------------------------------------------

  (B) as to the incumbency of signatories; and

 

  (iii) a copy of a certificate of each Loan Party and Holdco certifying that
the condition in clause (m) (Representations and Warranties) below has been met;

 

  (m) Representations and Warranties. Each of the representations and warranties
in the Finance Documents is true and correct in all respects on and as of the
Closing Date;

 

  (n) Establishment of Accounts. Receipt by the Security Trustee (with a copy to
the Intercreditor Agent) of evidence that each of the Accounts required to be in
existence as of the Closing Date has been established as required pursuant to
the Common Security and Account Agreement;

 

  (o) Lien Search: Perfection of Security. Receipt by the Security Trustee of
copies or evidence, as the case may be, of the following actions in connection
with the perfection of the Collateral:

 

  (i) completed requests for information or copies of the UCC search reports and
tax lien, judgment and litigation search reports for the State of Delaware and
the State of Texas, San Patricio County and Nueces County, and any other
jurisdiction reasonably requested by any of the Facility Agents that name any
Loan Party or Holdco as debtors, together with copies of each UCC financing
statement, fixture filing or other filings listed therein, which evidences no
Liens on the Collateral, other than Permitted Liens; all dated within 15
Business Days prior to the Closing Date; and

 

  (ii) evidence of the completion of all other actions, recordings and filings
of, or with respect to, the Security Documents that any of the Facility Agents
may deem necessary or reasonably desirable in order to perfect the first
priority (subject to Permitted Liens) Liens created thereunder;

 

  (p) Fees; Expenses. Receipt by each of the Facility Agents for its own
account, or for the account of the relevant Facility Lender entitled thereto, of
all fees due and payable as of the Closing Date pursuant to the Finance
Documents, and all costs and expenses (including reasonable costs, fees and
expenses of legal counsel and Consultants) payable thereunder for which
reasonably detailed invoices have been presented to the Borrower at least three
Business Days prior to the Closing Date;

 

-20-



--------------------------------------------------------------------------------

  (q) Authority to Conduct Business. Receipt by the Intercreditor Agent of
satisfactory evidence, including certificates of good standing, dated no more
than five Business Days prior to the Closing Date, from the Secretaries of State
of the State of Texas and the State of Delaware, of the authority of each Loan
Party to carry on its business;

 

  (r) Process Agent. Receipt by the Intercreditor Agent of satisfactory evidence
that each of the Loan Parties, Holdco, the Operator and the Manager has
appointed an agent in the State of New York to receive service of process under
the Finance Documents;

 

  (s) Independent Accounting Firm. Receipt by the Intercreditor Agent of
satisfactory evidence that KPMG LLP has been appointed as the accounting firm
for the Borrower’s consolidated group;

 

  (t) Base Case Forecast. Receipt by the Intercreditor Agent of a Base Case
Forecast that demonstrates that (i) all Loans (excluding principal payments with
respect to Working Capital Debt and excluding any Loans based on the Second
Phase Facility Debt Commitments) are capable of amortization through the terms
of the Initial LNG SPAs, (ii) the incurrence of Loans in respect of the First
Phase Facility Debt Commitments, taking into account only the Qualifying LNG
SPAs other than any Second Phase Qualifying LNG SPAs, shall not result in a
Fixed Projected DSCR of less than 1.55:1 commencing on the first CTA Payment
Date for repayment of principal for each calendar year through the Qualifying
Term of such Qualifying LNG SPAs then in effect and (iii) a Senior Debt/Equity
Ratio no greater than 75:25;

 

  (u) Lien Waivers. Receipt by the Intercreditor Agent of Lien Waivers as the
EPC Contractor has then been required to provide pursuant to the EPC Contract
(T1/T2);

 

  (v) Escrow Agreement. Receipt by the Intercreditor Agent of true, complete and
correct copies of the escrow agreement, duly executed pursuant to Section 18.4
(Escrow of Certain Disputed Amounts By Owner) of the EPC Contract (T1/T2);

 

  (w) Flood Insurance. Receipt of the following flood coverage documents from
the Borrower:

 

  (i) a completed “Standard Flood Hazard Determination Form” of the Federal
Emergency Management Agency and any successor Governmental Authority performing
a similar function (a “Flood Certificate”) with respect to the anticipated real
property expected to be included in the Collateral (“Mortgaged Property”), which
Flood Certificate shall:

 

-21-



--------------------------------------------------------------------------------

  (A) be addressed to the Intercreditor Agent;

 

  (B) provide for “life of loan” monitoring; and

 

  (C) otherwise comply with the National Flood Insurance Program created by the
US Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004 and any successor statutes (the
“Flood Program”);

 

  (ii) if the Flood Certificate states that any structure comprising a portion
of the anticipated Mortgaged Property will be located in a Special Flood Hazard
Area, the Borrower’s written acknowledgment of receipt of written notification
from the Intercreditor Agent and any Facility Lender requesting the same:

 

  (A) as to the existence of such Mortgaged Property; and

 

  (B) as to whether the community in which such Mortgaged Property will be
located is participating in the Flood Program;

 

  (x) Total Capitalization. The commitments under the Initial Senior Debt
(excluding Loans based on the Second Phase Facility Debt Commitments) are not
more than 75% of the then-current estimate of Project Costs under the
Construction Budget and Schedule (which, for the avoidance of doubt, shall not
extend to the Second Phase Development);

 

  (y) Notes. Receipt of copies of the notes requested by the Facility Lenders
pursuant to their Facility Agreement, as applicable, duly authorized, executed
and delivered by the Borrower;

 

  (z) First Tier Equity Funding. Receipt by the Intercreditor Agent of a
certification by the Borrower that it has received irrevocable commitments for
the full amount of the First Tier Equity Funding (which, for the avoidance of
doubt, shall not include the First Tier Equity Funding amounts required only
upon the occurrence of the Second Phase CP Date); and

 

  (aa) No Force Majeure. To the knowledge of the Loan Parties, no event of force
majeure (as defined in the applicable Material Project Agreement) shall have
occurred and be continuing under any Material Project Agreement (other than an
Initial LNG SPA, which is covered by clause 4.1(b) (Delivery of Initial LNG
SPAs; Material Project Agreements; Direct Agreements) above) the consequence of
which could reasonably be expected to have a Material Adverse Effect.

 

-22-



--------------------------------------------------------------------------------

  4.2 Conditions to Initial Advance

The obligation of each Facility Lender to make available its Initial Advance is
subject to the satisfaction or waiver of the conditions precedent set forth in
Section 4.4 (Conditions to Each Advance) and each of the following, and no
other, common conditions precedent, in each case in form and substance
reasonably satisfactory to each Senior Creditor Group Representative acting on
the instructions of the Facility Lenders under the applicable Facility
Agreement:

 

  (a) Equity Contribution. Receipt by the Intercreditor Agent of a certification
of the Borrower that all of the First Tier Equity Funding (which, for the
avoidance of doubt, shall not include the First Tier Equity Funding amounts
required only upon the occurrence of the Second Phase CP Date) has been used or
has been drawn by the Borrower and deposited into the Construction Account for
use for Project Costs coming due in the next 60 days or otherwise expected to be
payable prior to or concurrently with proceeds of the Initial Advance (with
concurrence with such certification by the Independent Engineer; provided that
such concurrence shall not require the Independent Engineer to evaluate or
concur with information regarding funds used, or related to, payments under
Permitted Hedging Instruments, Senior Debt, any Permitted Finance Costs and
non-construction transaction costs or expenses);

 

  (b) Material Permits Representations and Warranties. Each of the
representations and warranties of such party in Section 5.1(b) (Initial
Representations and Warranties of the Loan Parties – Material Permits) is true
and correct in all material respects, except for those representations and
warranties that are qualified by materiality, which shall be true and correct in
all respects, on and as of the date of the Initial Advance, and the
Intercreditor Agent has received a certificate from each Loan Party to this
effect;

 

  (c) Legal Name and Place of Business Representations and Warranties. Each of
the representations and warranties of such party in Section 5.1(f) (Initial
Representations and Warranties of the Loan Parties – Legal Name and Place of
Business) is true and correct in all material respects, except for those
representations and warranties that are qualified by materiality, which shall be
true and correct in all respects, on and as of the date of the Initial Advance,
and the Intercreditor Agent has received a certificate from each Loan Party to
this effect;

 

  (d) Material Project Agreement Default. As of the Initial Advance CP Date, no
material default by a Loan Party exists under any Material Project Agreement
and, to the Knowledge of each Loan Party, no material default by a counterparty
to a Loan Party exists under any Material Project Agreement;

 

-23-



--------------------------------------------------------------------------------

  (e) Adequacy of Funds. Receipt by the Intercreditor Agent of evidence that the
Facility Debt Commitments, the Equity Funding commitments (including under the
CEI Equity Contribution Agreement) and projected contracted Cash Flow from the
fixed component under the Qualifying LNG SPAs shall be sufficient to achieve the
Project Completion Date for the then applicable Development by the Date Certain;

 

  (f) Hedging Agreements. Receipt by the Intercreditor Agent of copies of each
Hedging Instrument required to have been entered into by the Initial Advance CP
Date pursuant to Section 12.22 (Hedging Arrangements) (such arrangements,
“Hedging Arrangements”), duly executed and delivered by the parties thereto;

 

  (g) Consultant Reports. In the event that the Initial Advance occurs after the
first anniversary of the Closing Date, receipt by the Intercreditor Agent of
bring downs of the Consultant reports delivered pursuant to Section 4.1(g)(iii)
and Section 4.1(g)(iv) (Conditions to Closing – Project Development);

 

  (h) EPC Contract Price. Receipt by the Intercreditor Agent of evidence that
the Contract Price, as amended by any Change Order permitted under the Finance
Documents, does not exceed the applicable amounts (including contingency) in the
Base Case Forecast (as certified by the Borrower);

 

  (i) Notice to Proceed. Issuance by the Borrower of the Notice to Proceed in
accordance with the EPC Contracts (T1/T2);

 

  (j) CP Fulfillment Date. Occurrence of the CP Fulfillment Date under each
Initial LNG SPA;

 

  (k) Fees; Expenses. Receipt by each of the Facility Agents for its own
account, or for the account of the relevant Facility Lender entitled thereto,
of, or issuance of irrevocable instructions to pay from the proceeds of the
Initial Advance, all fees due and payable as of the Initial Advance pursuant to
the Finance Documents, and all costs and expenses (including reasonable costs,
fees and expenses of legal counsel and Consultants) payable thereunder for which
reasonably detailed invoices have been presented to the Borrower at least three
Business Days prior to the Initial Advance;

 

-24-



--------------------------------------------------------------------------------

  (l) Flood Insurance. Receipt of the following flood coverage documents from
the Borrower:

 

  (i) if the Flood Certificate states that any structure comprising a portion of
the anticipated Mortgaged Property will be located in a Special Flood Hazard
Area, evidence of any property insurance policies providing flood coverage for
such Special Flood Hazard Area consisting of either:

 

  (A) in the case of a Flood Program policy, an application and proof of
payment; or

 

  (B) in the case of a private policy:

 

  (1) a policy binder and proof of payment; or

 

  (2) the full insurance policy; and

 

  (ii) if the Flood Certificate states that any structure comprising a portion
of the Mortgaged Property is located in a Special Flood Hazard Area and if the
Borrower elects to use a private blanket insurance policy providing flood
coverage for such Special Flood Hazard Area that covers multiple locations, a
schedule of insured locations, which shall include all insured locations covered
by such policy of flood insurance, whether or not constituting Mortgaged
Property; and list for each insured building, to the extent such building has
been constructed:

 

  (A) the address of such building;

 

  (B) the actual cash value of such building; and

 

  (C) the Special Flood Hazard Area designation applicable to such building; and

 

  (m) No Force Majeure: To the knowledge of the Loan Parties, no event of force
majeure (as defined in the applicable Material Project Agreement) shall have
occurred and be continuing under any Material Project Agreement the consequences
of which could reasonably be expected to have a Material Adverse Effect.

 

-25-



--------------------------------------------------------------------------------

  4.3 Conditions to Second Phase Expansion

The obligation of each Facility Lender to make available its Initial Second
Phase Advance is subject to the satisfaction or waiver of the conditions
precedent set forth in Section 4.4 (Conditions to Each Advance) and each of the
following, and no other, common conditions precedent, in each case in form and
substance reasonably satisfactory to each Senior Creditor Group Representative
acting on the instructions of the Facility Lenders under the applicable Facility
Agreement:

 

  (a) Second Phase Development. Receipt by the Intercreditor Agent of true,
complete and correct copies of the following documents, in each case taking into
account the Second Phase Development:

 

  (i) a certificate of the Borrower attaching an updated Construction Budget and
Schedule, certifying that (A) such budget and schedule is the best reasonable
estimate of the information set forth therein as of the date of such
certificate; and (B) such budget and schedule is consistent with the
requirements of the Transaction Documents;

 

  (ii) a certificate of the Borrower attaching an updated Base Case Forecast
meeting the requirements specified in clause (g) below and certifying that
(A) the projections in the updated Base Case Forecast were made in good faith;
and (B) the assumptions on the basis of which such projections were made were
believed by the Borrower (when made and delivered) to be reasonable and
consistent with the updated Construction Budget and Schedule and the Transaction
Documents;

 

  (iii) an updated final due diligence report of the Independent Engineer
favorably reviewing (A) the technical and economic feasibility of the Second
Phase Development and the environmental compliance and environmental risks
relating to the Second Phase Development; (B) the reasonableness and consistency
of the updated Construction Budget and Schedule (and concurring with the
Borrower’s certification in sub-clause (i) above), the EPC Contract (T3) and the
assumptions related to the costs and operating performance of the Second Phase
Facilities; and (C) the reasonableness of the assumptions underlying the updated
Base Case Forecast with respect to assumptions that are within the scope of the
Independent Engineer’s role under the EPC Contract (T3) and this Agreement; and

 

  (iv) an updated final due diligence report of the Market Consultant and
Chadbourne & Parke LLP as Facility Lenders’ common counsel with respect to each
of the Second Phase Qualifying LNG SPAs;

 

-26-



--------------------------------------------------------------------------------

  (b) Second Phase Qualifying LNG SPAs; Material Project Documents; Direct
Agreements. Receipt by the Intercreditor Agent of certified, true, complete and
correct copies of:

 

  (i) the Second Phase Qualifying LNG SPAs under which LNG Buyers have committed
to purchase a quantity of LNG equal to not less than the amount required for CCL
to meet the Base Committed Quantity as described in clause (b) of the definition
thereof:

 

  (A) each of which shall have been duly authorized, executed and delivered by
the parties thereto; and

 

  (B) as to which (1) all conditions precedent thereunder shall have been
satisfied or waived by the CP Deadline, (2) the CP Fulfillment Date shall
reasonably be expected to occur on or prior to the date of the Initial Second
Phase Advance and (3) no event of LNG SPA Force Majeure shall have occurred and
be continuing or other event or condition shall have occurred and be continuing
that provides or could reasonably be expected to provide the applicable LNG
Buyer the right to cancel or terminate such Second Phase Qualifying LNG SPA in
accordance with the terms thereof;

 

  (ii) a notice, executed by the Borrower, expressly setting out the new Date
Certain, which date shall be the last DFCD Deadline to occur under any of the
Qualifying LNG SPAs delivered pursuant to clause 4.3(b) above, to the extent
such DFCD Deadline is later than the then-existing Date Certain;

 

  (iii) with respect to each Material Project Agreement (other than the EPC
Contract (T3)) in respect of the Second Phase Development and Second Phase
Facilities (other than those otherwise previously delivered in accordance with
the terms of Section 4.1 (Conditions to Closing), 4.2 (Conditions to Initial
Advance) or sub-clause (i) above):

 

  (A) a copy of such agreement (other than any Restricted Document which shall
be delivered in accordance with the requirements of Section 12.6(c)
(Confidentiality) of the Common Security and Account Agreement and Section 23.8
(Confidentiality) below), which shall have been duly authorized, executed and
delivered by the parties thereto, to the extent not already provided in terms of
Section 4.1(b)(ii) (Conditions to Closing) above;

 

  (B)

a certificate of the Loan Party that is party to such agreement certifying that
(1) the copy of such agreement is a true, correct and complete copy of such
document, and (2) such agreement is in full force and effect (except for
customary conditions that would be satisfied upon delivery of the Notice to
Proceed under the EPC Contract (T3) and/or upon the occurrence of the Second
Phase CP Date) and no term or condition of such agreement has been amended from
the form thereof delivered to the

 

-27-



--------------------------------------------------------------------------------

  Intercreditor Agent prior to the Signing Date, to the extent such Material
Project Agreement was delivered prior to the Signing Date (other than amendments
in accordance with the Finance Documents and provided to the Intercreditor
Agent); and

 

  (C) if applicable, a Direct Agreement, substantially in the form attached as
Schedule G (Forms of Direct Agreement) of the Common Security and Account
Agreement (or otherwise reasonably acceptable to the Security Trustee), with
each counterparty to such agreement, to the extent such Direct Agreement is
required to be delivered by the Second Phase CP Date pursuant to Section 3.4
(Direct Agreements) of the Common Security and Account Agreement;

 

  (c) EPC Contract (T3); Delivery of EPC Contract (T3) Direct Agreements.
(i) The EPC Contract (T3) shall be in full force and effect, and the Borrower
shall so certify to the Intercreditor Agent, with only such amendments,
modifications or waivers from the EPC Contract (T3) provided to the
Intercreditor Agent on the Signing Date related to the Contract Price thereunder
(which is addressed in clause (j) (EPC Contract Price) below) or as are
otherwise reasonably acceptable to the Intercreditor Agent in consultation with
the Independent Engineer and (ii) receipt by the Intercreditor Agent of a
certified, true, complete and correct copy of a Direct Agreement with the EPC
Contractor and any guarantor thereof under the EPC Contract (T3) (substantially
in the agreed form attached to such EPC Contract);

 

  (d) Material Defaults. As of the Second Phase CP Date, to the Knowledge of
each Loan Party, no material default exists under the EPC Contract (T3), CEI
Equity Contribution Agreement and the Second Phase Qualifying LNG SPAs;

 

  (e) Opinions from Counsel. Receipt by the Intercreditor Agent of the legal
opinions set forth in Schedule C – 2 (Table of Requirements for Legal Opinions –
Conditions to Initial Second Phase Advance) and in accordance with the
requirements therein, with such changes thereto as may be in form and substance
reasonably satisfactory to the Intercreditor Agent;

 

  (f)

Adequacy of Funds. Receipt by the Intercreditor Agent of evidence that the
Facility Debt Commitments (including the Second Phase Facility Debt
Commitments), the Equity Funding commitments (including under the CEI Equity
Contribution Agreement and including the Equity Funding commitments required
only upon the occurrence of the Second Phase CP

 

-28-



--------------------------------------------------------------------------------

  Date) and projected contracted Cash Flow from the fixed component under the
Qualifying LNG SPAs (including Second Phase Qualifying LNG SPAs), shall be
sufficient to achieve the Project Completion Date for the Project Facilities
(including Second Phase Facilities) by the Date Certain;

 

  (g) Base Case Forecast. Receipt by the Intercreditor Agent of an updated Base
Case Forecast that demonstrates (i) that all Loans (excluding principal payments
with respect to Working Capital Debt but including Loans made based on the full
Second Phase Facility Debt Commitments) are capable of amortization through the
terms of the Qualifying LNG SPAs, (ii) that the incurrence of the additional
Loans in respect of the Second Phase Facility Debt Commitments when aggregated
with Loans in respect of the First Phase Facility Debt Commitments and taking
into account all Qualifying LNG SPAs (including the Second Phase Qualifying LNG
SPAs) shall not result in a Fixed Projected DSCR of less than 1.55:1 commencing
on the first CTA Payment Date for repayment of principal for each calendar year
through the Qualifying Term of the Qualifying LNG SPAs then in effect and
(iii) a Senior Debt/Equity Ratio no greater than 75:25;

 

  (h) CEI Equity Contribution Agreement. Receipt by the Intercreditor Agent of:

 

  (i) a copy of a written notice delivered by the Sponsor to the Borrower in
accordance with the CEI Equity Contribution Agreement specifying the (A) Phase
Two First Tier Equity Funding Amount and (B) Maximum Second Tier Pro Rata Equity
Funding; and

 

  (ii) a certification of the Borrower that the CEI Equity Contribution
Agreement is in full force and effect and that all of the First Tier Equity
Funding (which, for the avoidance of doubt, shall include the Phase Two First
Tier Equity Funding Amount) has been used or has been drawn by the Borrower and
deposited into the Construction Account for use for Project Costs coming due in
the next 60 days or otherwise expected to be payable prior to or concurrently
with proceeds of the Initial Second Phase Advance (with concurrence with such
certification by the Independent Engineer; provided that such concurrence shall
not require the Independent Engineer to evaluate or concur with information
regarding funds used, or related to, payments under Permitted Hedging
Instruments, Senior Debt, any Permitted Finance Costs and non-construction
transaction costs or expenses);

 

  (i) Total Capitalization. The commitments under the Initial Senior Debt are
not more than 75% of the then-current estimate of Project Costs under the
updated Construction Budget and Schedule;

 

  (j) EPC Contract Price. Receipt by the Intercreditor Agent of evidence that
the Contract Price in the EPC Contract (T3) as then in effect does not exceed
the applicable amounts (including contingency) in the updated Base Case Forecast
(as certified by the Borrower);

 

-29-



--------------------------------------------------------------------------------

  (k) Notice to Proceed. Issuance by the Borrower of the Notice to Proceed in
accordance with the EPC Contract (T3);

 

  (l) Fees; Expenses. Receipt by each of the Facility Agents for its own
account, or for the account of the relevant Facility Lender entitled thereto,
of, or issuance of irrevocable instructions to pay from the proceeds of the
Initial Second Phase Advance, all fees due and payable as of the Second Phase CP
Date pursuant to the Finance Documents, and all costs and expenses (including
reasonable costs, fees and expenses of legal counsel and Consultants) payable
thereunder for which reasonably detailed invoices have been presented to the
Borrower at least three Business Days prior to the Second Phase CP Date;

 

  (m) Insurance. Receipt by the Intercreditor Agent of written concurrence from
the Insurance Advisor of a certificate from the Borrower confirming that the
insurance policies to be provided in compliance with Section 12.28 (Insurance
Covenant) pertaining to the Second Phase Development conform to the requirements
specified in the Finance Documents;

 

  (n) No Force Majeure. To the knowledge of the Loan Parties, no event of force
majeure (as defined in the applicable Material Project Agreement) shall have
occurred and be continuing under any Material Project Agreement (other than an
Initial LNG SPA, which is covered by clause 4.1(b) (Delivery of Initial LNG
SPAs; Material Project Agreements; Direct Agreements) above) the consequences of
which could reasonably be expected to have a Material Adverse Effect; provided
that this clause (n) shall be deemed to have been satisfied if the Loan Parties
are able to deliver a reasonable remedial plan with respect to the particular
event of force majeure, evidencing the ability to meet the Project Completion
Date for the Project Facilities (including the Second Phase Facilities) on or
before the Date Certain, together with written concurrence from the Independent
Engineer to that effect;

 

  (o) Escrow Agreement. Receipt by the Intercreditor Agent of true, complete and
correct copies of the escrow agreement, duly executed pursuant to Section 18.4
(Escrow of Certain Disputed Amounts By Owner) of the EPC Contract (T3); and

 

  (p) Process Agent. To the extent not already delivered in connection with
meeting conditions to Closing or Initial Advance, receipt by the Intercreditor
Agent of satisfactory evidence that each agent appointed in the State of New
York to receive service of process under the Finance Documents on behalf of the
Loan Parties, Holdco, the Operator and the Manager is also authorized for that
purpose in respect of the Direct Agreements required in terms of
Section 4.3(b)(iii)(C) (Second Phase Qualifying LNG SPAs; Material Project
Documents; Direct Agreements) above.

 

-30-



--------------------------------------------------------------------------------

  4.4 Conditions to Each Advance

The obligation of each Facility Lender to make available any Advance of Initial
Senior Debt is subject to the satisfaction or waiver of the following (and, in
the case of any Advance other than the Initial Advance and the Initial Second
Phase Advance, no other) common conditions precedent:

 

  (a) Disbursement Request. Receipt by the Facility Agent of a Disbursement
Request substantially in the form set forth in Schedule B (Disbursement Request
Form) (and in such form as required pursuant to each Facility Agreement), which
shall:

 

  (i) be for an amount that does not exceed (A) Project Costs reasonably
expected to be due or incurred within the next 60 days succeeding the date of
the proposed Advance minus (B) the amount estimated to be on deposit in the
Construction Account on the date of such Advance;

 

  (ii) include a certification from the Borrower (and, in the case of the
certifications set forth in sub-clauses (A), (B), (C) and (D) below, to which
the Independent Engineer reasonably concurs):

 

  (A) that the Independent Engineer has received from the Borrower (1) a
detailed breakdown of the Project Costs to be funded pursuant to such Advance
and (2) copies of each invoice related to Project Costs incurred since the most
recent Advance (or, in the case of the Initial Advance, since Closing) that is
for more than $150,000 (excluding any invoices related to Permitted Hedging
Instruments, Senior Debt or any Permitted Finance Costs and non-construction
transaction costs and expenses) so that the Independent Engineer has received
invoices with respect to each prior Advance representing at least 95% of the
applicable Project Costs (excluding any invoices related to Permitted Hedging
Instruments, Senior Debt or any Permitted Finance Costs and non-construction
transaction costs and expenses) incurred since the most recent Advance (or, in
the case of the Initial Advance, since Closing);

 

  (B)

that the amount of the Advance being requested (1) is supported by such
information provided by the Loan Parties to the Independent Engineer and
certified by the Borrower as true, correct and complete with respect to the

 

-31-



--------------------------------------------------------------------------------

  matter under review or (2) with respect to any evidence that constitutes
estimated information, is based on reasonable good faith projections reasonably
satisfactory to the Independent Engineer; provided that the Independent Engineer
will not be required to evaluate the reasonableness of the projections with
respect to funds used or funds related to payments under Permitted Hedging
Instruments, Senior Debt, any Permitted Finance Costs and non-construction
transaction costs or expenses;

 

  (C) (1) that the construction of the Project Facilities (including the Corpus
Christi Terminal Facility and the Corpus Christi Pipeline) is proceeding
substantially in accordance with the construction schedule set out in the
Construction Budget and Schedule or, if not so proceeding, any delays shall not
be reasonably expected to cause (x) Guaranteed Substantial Completion Dates for
any Train within the Development to be missed, (y) the date specified for “Ready
for Start Up” in Attachment E to each Applicable EPC Contract for any Train
within the Development to occur less than four months prior to the Guaranteed
Substantial Completion Date for such Train or (z) a DFCD Deadline to otherwise
not be achieved, (2) as to the current utilization of previous Advances and
(3) that the Facility Debt Commitments, Equity Funding commitments under the CEI
Equity Contribution Agreement and projected contracted Cash Flow from the fixed
component under the Qualifying LNG SPAs shall be sufficient to achieve the
Project Completion Date by the Date Certain;

 

  (D) that the Independent Engineer has received evidence that the full amount
of the proceeds of the last preceding Advance has been either (1) paid by the
Loan Parties or the EPC Contractor or a contractor with respect to the Corpus
Christi Pipeline to the Persons with respect to whom such Advance proceeds were
disbursed and otherwise in accordance with the Finance Documents or (2) retained
in the Construction Account;

 

  (E) that construction reports that are then due pursuant to Section 10.4
(Construction Reports) have been provided to the Intercreditor Agent;

 

-32-



--------------------------------------------------------------------------------

  (F) that the Borrower reasonably believes that the Project Completion Date
shall occur on or prior to the Date Certain;

 

  (G) that each of the conditions in clauses (c) (Representations and
Warranties), (d) (Absence of Default) and (e) (Collateral) below have been met;
and

 

  (H) that either (1) the EPC Contractor is not entitled to a Change Order for
any EPC Change in Law as contemplated under Section 6.2A.1 (Change Orders
Requested by Contractor) of each Applicable EPC Contract or (2) if the EPC
Contractor is entitled to such a Change Order, the condition set forth in
sub-clause (C) above continues to be satisfied, taking into account the increase
in the Contract Price; and

 

  (iii) includes either (A) a list of all Change Orders for more than $10
million not theretofore submitted to the Intercreditor Agent, together with a
statement by the Borrower that copies of the same have been submitted to the
Independent Engineer prior to the date of the applicable Disbursement Request or
(B) a Borrower statement that all Change Orders for more than $10 million have
previously been submitted to the Intercreditor Agent;

 

  (b) Senior Debt/Equity Ratio. The Senior Debt/Equity Ratio after giving effect
to such Advance shall be no greater than 75:25, as confirmed by the Borrower;

 

  (c) Representations and Warranties. Each of the Repeated Representations made
by such Loan Party is true and correct in all material respects, except for
those representations and warranties that are qualified by materiality, which
shall be true and correct in all respects, as to such Loan Party on and as of
the date of such Advance as if made on and as of such date (or, if stated to
have been made solely as of an earlier date, as of such earlier date);

 

  (d) Absence of Default. No Unmatured Loan Facility Event of Default or Loan
Facility Event of Default has occurred and is Continuing on such date or could
reasonably be expected to result from the consummation of the transactions
contemplated by the Transaction Documents;

 

  (e) Collateral. The Collateral is subject to the perfected first priority Lien
(subject only to Permitted Liens) established pursuant to the Security
Documents;

 

-33-



--------------------------------------------------------------------------------

  (f) Real Property. Receipt by the Security Trustee of a Disbursement
Endorsement;

 

  (g) Lien Waivers. Receipt by the Intercreditor Agent of Lien Waivers as the
EPC Contractor has then been required to provide pursuant to the Applicable EPC
Contracts;

 

  (h) Export Authorizations. No Impairment of any Required Export Authorization
with respect to any Required LNG SPA has occurred and is continuing that could
reasonably be expected to result in a Material Adverse Effect. For the avoidance
of doubt, if such an Impairment ceases to be continuing, whether as a result of
an Export Authorization Remediation or otherwise, this condition will be deemed
fulfilled; and

 

  (i) Second Tier Equity Availability Certificate. Receipt by the Intercreditor
Agent of either of the following, in either case, dated as of the date of the
Disbursement Request:

 

  (i) a certificate from the chief financial officer of the Sponsor certifying
that the Sponsor either has in place sufficient funding, or has identified
sufficient liquidity from financing sources, to meet its obligations under the
CEI Equity Contribution Agreement based on the Construction Budget and Schedule
for the six months following the date of such certification; or

 

  (ii) only if the certification in clause 4.4(i)(i) above is not provided, a
plan from the Borrower describing how it otherwise intends to meet its capital
expenditure obligations under the Construction Budget and Schedule for such six
month period.

 

  4.5 Satisfaction of Conditions

 

  (a)

In relation to the Closing, if each of the conditions precedent set forth in
Section 4.1 (Conditions to Closing) has been satisfied or waived, (i) the
Borrower shall deliver to the Intercreditor Agent a certificate to such effect
(such certificate, the “Closing Conditions Certificate”), (ii) the Intercreditor
Agent shall deliver the Closing Conditions Certificate to each Facility Agent
and (iii) unless a separate instrument effecting any such waiver has been signed
by each of the relevant Parties, the Intercreditor Agent shall countersign the
Closing Conditions Certificate and deliver the same to the Borrower and each
Facility Agent, solely for the purpose of acknowledging receipt of the Closing
Conditions Certificate and confirming such waivers (if any), and deliver such
countersigned certificate to the Borrower or otherwise provide the Borrower with
a written confirmation of its receipt of the Borrower’s Closing Conditions
Certificate (such countersigned Closing Conditions Certificate, or such

 

-34-



--------------------------------------------------------------------------------

  Closing Conditions Certificate together with the Intercreditor Agent’s written
confirmation of receipt thereof, is collectively referred to as the “Closing
Notice”). The occurrence of the Closing is subject to the Intercreditor Agent’s
delivery of the Closing Notice to the Borrower prior to or concurrently with the
Closing.

 

  (b) In relation to the Initial Advance:

 

  (i) if each of the conditions precedent set forth in Section 4.2 (Conditions
to Initial Advance) and Section 4.4 (Conditions to Each Advance) has been
satisfied or waived, (A) the Borrower shall deliver a certificate to the
Intercreditor Agent to such effect (such certificate the (“Initial Advance
Certificate”), (B) the Intercreditor Agent shall deliver the Initial Advance
Certificate to each Facility Agent and (C) unless a separate instrument
effecting any such waiver has been signed by each of the relevant Parties, the
Intercreditor Agent shall countersign the Initial Advance Certificate and
deliver the same to the Borrower and each Facility Agent, solely for the purpose
of acknowledging receipt of the Initial Advance Certificate and confirming such
waivers (if any), and deliver such countersigned certificate to the Borrower or
otherwise provide the Borrower with a written confirmation of its receipt of the
Borrower’s Initial Advance Certificate (such countersigned Initial Advance
Certificate, or such Initial Advance Certificate together with the Intercreditor
Agent’s written confirmation of receipt thereof, is collectively referred to as
the “Initial Advance Notice”). The obligation of each Facility Lender to make
the Initial Advance shall be subject to the Intercreditor Agent’s delivery of
the Initial Advance Notice to the Borrower prior to or concurrently with the
making of such Initial Advance; and

 

  (ii) the Disbursement Request with respect to the Initial Advance may be
delivered by the Borrower at any time on or following (and in no event prior to)
the Initial Advance CP Date, which notice must be delivered no later than 11:00
a.m., New York City time, on the date of the proposed Advance and otherwise in
accordance with the applicable requirements set forth in the Term Loan Facility
Agreement.

 

  (c) In relation to each Advance of Loans made under any Additional Senior
Debt, subject to the terms of this Agreement, such Advance shall be subject to
satisfaction or waiver of such conditions precedent as may be set forth in the
Facility Agreement for such Additional Senior Debt.

 

-35-



--------------------------------------------------------------------------------

  (d) In relation to the Initial Second Phase Advance:

 

  (i) if, at any time on or prior to December 31, 2015, each of the conditions
precedent set forth in Section 4.3 (Conditions to Second Phase Expansion) and
Section 4.4 (Conditions to Each Advance) and has been satisfied or waived,
(A) the Borrower shall deliver a certificate to the Intercreditor Agent to such
effect (such certificate the (“Initial Second Phase Advance Certificate”),
(B) the Intercreditor Agent shall deliver the Initial Second Phase Advance
Certificate to each Facility Agent and (C) unless a separate instrument
effecting any such waiver has been signed by each of the relevant Parties, the
Intercreditor Agent shall countersign the Initial Second Phase Advance
Certificate and deliver the same to the Borrower and each Facility Agent, solely
for the purpose of acknowledging receipt of the Initial Second Phase Advance
Certificate and confirming such waivers (if any), and deliver such countersigned
certificate to the Borrower or otherwise provide the Borrower with a written
confirmation of its receipt of the Initial Second Phase Advance Certificate
(such countersigned Initial Second Phase Advance Certificate, or such Initial
Second Phase Advance Certificate together with the Intercreditor Agent’s written
confirmation of receipt thereof, is collectively referred to as the “Initial
Second Phase Advance Notice”). The obligation of each applicable Facility Lender
to make the Initial Second Phase Advance shall be subject to the Intercreditor
Agent’s delivery of the Initial Second Phase Advance Notice to the Borrower
prior to or concurrently with the making of such Initial Second Phase Advance;
and

 

  (ii) the Disbursement Request with respect to the Initial Second Phase Advance
may be delivered by the Borrower at any time on or following (and in no event
prior to) the Second Phase CP Date, which notice must be delivered no later than
11:00 a.m., New York City time, on the date of the proposed Advance and
otherwise in accordance with the applicable requirements set forth in the Term
Loan Facility Agreement.

 

  (e) In relation to each Advance of Loans, the Intercreditor Agent may waive
one or more conditions precedent set out in this Article 4 (Conditions
Precedent) or any additional conditions to disbursements under any individual
Facility Agreement upon receiving instructions regarding any such waiver from
each Facility Agent with respect to the Facility Agreement in respect of which
such Facility Agent acts and the Intercreditor Agent shall promptly notify the
Borrower of such waiver.

 

-36-



--------------------------------------------------------------------------------

  (f) The conditions precedent in this Article 4 (Conditions Precedent) and
under any Facility Agreement shall be interpreted to permit a single certificate
from a Party certifying as to matters required by multiple sections and
subsections of this Article 4 (Conditions Precedent).

 

5. REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES

 

  5.1 Initial Representations and Warranties of the Loan Parties

Each Loan Party makes the following, and no other, common representations and
warranties to each Facility Lender. Each such representation and warranty is
made at the Signing Date and the Closing Date only, except for the
representations in clauses 5.1(b) (Material Permits) and 5.1(f) (Legal Name and
Place of Business) below, which shall also be made on the date of the Initial
Advance:

 

  (a) Conduct of Business

In respect of each Loan Party, it is not engaged in any business other than the
Development as contemplated by its Constitutional Documents, the Transaction
Documents then in effect or the Final Information Memorandum (in the form as of
the date this representation is made).

 

  (b) Material Permits

 

  (i) All material Permits (other than the FERC Order and the Export
Authorizations) necessary for the Development are set forth in Schedule F
(Material Permits) hereto, and:

 

  (A) as to those identified as such in the relevant schedule, have been duly
obtained, were validly issued, are in full force and effect, and are not the
subject of any pending appeal to the issuing agency, and all applicable fixed
time periods for appeal to the issuing agency have expired (except as noted on
Schedule F (Material Permits) hereto or as to Permits that do not have limits on
appeal periods); or

 

  (B) as to those identified as such in the relevant schedule, are expected by
the Loan Parties to be obtained in the ordinary course by the time they are
necessary; and

 

-37-



--------------------------------------------------------------------------------

  (C) in the case of the Permits described in sub-clause (A) above, are, or, in
the case of the Permits described in sub-clause (B) above, are reasonably
expected to be, free from conditions or requirements:

 

  (1) the compliance with which could reasonably be expected to have a Material
Adverse Effect; or

 

  (2) which the Loan Parties do not expect to be able to satisfy on or prior to
the commencement of the relevant stage of Development except to the extent that
a failure to so satisfy such condition or requirement could not reasonably be
expected to have a Material Adverse Effect.

 

  (ii) In respect of each Loan Party, to its Knowledge, there is no action, suit
or proceeding pending with respect to any material Permit set forth in Schedule
F (Material Permits) attached hereto (not including the FERC Order or any Export
Authorization) that could reasonably be expected to result in a Material Adverse
Effect.

 

  (c) Compliance with Laws

Except to the extent already contemplated under the other Sections of this
Article 5 (Representations and Warranties of the Loan Parties) hereof, each Loan
party is in material compliance with all material applicable laws, rules,
regulations and orders.

 

  (d) No Employees

None of the Loan Parties has any current or former employees.

 

  (e) Labor Matters

In respect of each Loan Party, no strikes, lockouts or slowdowns in connection
with it or the Project Facilities exist or, to its Knowledge, are threatened
that could reasonably be expected to have a Material Adverse Effect.

 

  (f) Legal Name and Place of Business

 

  (i) The full and correct legal name, type of organization and jurisdiction of
organization of each of the Loan Parties is as follows:

 

  (A) Cheniere Corpus Christi Holdings, LLC, a limited liability company
organized under the laws of the State of Delaware;

 

-38-



--------------------------------------------------------------------------------

  (B) Corpus Christi Liquefaction, LLC, a limited liability company organized
under the laws of the State of Delaware;

 

  (C) Cheniere Corpus Christi Pipeline, L.P., a limited partnership organized
under the laws of the State of Delaware; and

 

  (D) Corpus Christi Pipeline GP, LLC, a limited liability company organized
under the laws of the State of Delaware.

 

  (ii) No Loan Party has ever changed its name or location (as defined in
Section 9-307 of the UCC); and

 

  (iii) On the Closing Date and on the date of the Initial Advance, the chief
executive offices of the Loan Parties are located at 700 Milam Street, Suite
1900, Houston, Texas 77002.

 

  (g) Share Ownership

In respect of each Loan Party, it does not legally or beneficially own or hold
any shares or security convertible into shares other than in accordance with the
Finance Documents.

 

  (h) Sanctions and Anti-Corruption Laws

The use of the proceeds of the Loans does not violate any Applicable
Anti-Corruption Laws, Anti-Terrorism and Money Laundering Laws or OFAC Laws (to
the extent applicable), and none of the Loan Parties, the Sponsor or any of
their respective Affiliates, nor, to the knowledge of the Loan Parties, any of
their respective directors, officers or employees, is:

 

  (i) the target of sanctions under OFAC or by the US Department of State, the
European Union or Her Majesty’s Treasury, to the extent applicable;

 

  (ii) an organization owned or controlled by a Person, entity or country that
is the target of sanctions under OFAC or by the US Department of State, the
European Union or Her Majesty’s Treasury, to the extent applicable; or

 

  (iii) a Person located, organized or resident in a country or territory that
is, or whose government is, the target of sanctions under OFAC or by the US
Department of State, the European Union or Her Majesty’s Treasury, to the extent
applicable.

 

-39-



--------------------------------------------------------------------------------

  (i) No Indebtedness

In respect of each Loan Party, it has no Indebtedness other than Indebtedness
incurred in accordance with Section 12.14 (Limitation on Indebtedness).

 

  (j) Financial Condition

In respect of each Loan Party, there has been no change in its financial
condition, operations or business from that set forth in the financial
statements referred to in Section 4.1(h) (Conditions to Closing – Financial
Statements) that could reasonably be expected to have a Material Adverse Effect.

 

  (k) Information; Projections

In respect of each Loan Party, except as otherwise disclosed by it in writing,
no information furnished in writing to the Senior Creditors by or on behalf of
it in connection with the transactions contemplated by the Transaction Documents
or delivered to the Security Trustee, any Consultant or the Senior Creditors (or
their counsel), when taken as a whole, contains, as of the date of such
information, any untrue statement of a material fact pertaining to it or the
Development or omits to state a material fact pertaining to it or the
Development necessary to make the statements contained herein or therein not
misleading in any material respect (provided that no representation or warranty
is made with respect to any forecast, estimate, forward-looking information,
information of a general economic or general industry nature or pro forma
calculation made in the Construction Budget and Schedule, Final Information
Memorandum, this Agreement or Base Case Forecast, including with respect to the
start of operations of the Project Facilities, the Project Completion Date, the
Second Phase CP Date, final capital costs or operating costs of the Development,
oil prices, Gas prices, LNG prices, electricity prices, Gas reserves, rates of
production, Gas market supplies, LNG market demand, exchange rates or interest
rates, rates of taxation, rates of inflation, transportation volumes or any
other forecasts, projections, assumptions, estimates or pro forma calculations,
except that they are based on assumptions made in good faith and believed
reasonable at the time made in light of the legal and factual circumstances then
applicable to the Development, and it makes no representation as to the actual
attainability of any projections set forth in the Base Case Forecast, Final
Information Memorandum or Construction Budget and Schedule, or any such other
items listed in this proviso). Without limiting the generality of the foregoing,
no representation or warranty shall be made by any Loan Party as to any
information or material provided by a Consultant (except to the extent such
information or material originated with such Loan Party).

 

-40-



--------------------------------------------------------------------------------

  (l) Environmental and Social

Except as set forth in Schedule G (Disclosure Schedule) hereto:

 

  (i) there are no past occurrences, including past Releases of Hazardous
Materials, regarding it or the Development that could reasonably be expected to
give rise to any Environmental Claims, that could reasonably be expected to have
a Material Adverse Effect or cause the Project Facilities to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Laws that could have a Material Adverse Effect (excluding
restrictions on the transferability of Permits upon the transfer of ownership of
assets subject to such Permit);

 

  (ii) Hazardous Materials have not at any time been Released at, on, under or
from the Project Facilities other than in compliance at all times with all
applicable Environmental Laws or in such manner as otherwise could not
reasonably be expected to result in a Material Adverse Effect;

 

  (iii) there have been no material environmental investigations, studies,
audits, reviews or other analyses relating to environmental site conditions that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect and that have been conducted by, or that are in the possession or
control of, the Loan Parties in relation to the Project Facilities that have not
been provided to the Security Trustee; and

 

  (iv) the Loan Parties have not received any letter or request for information
under Section 104 of CERCLA, or comparable state laws, and to the Knowledge of
the Loan Parties, none of the operations of the Loan Parties is the subject of
any investigation by a Governmental Authority evaluating whether any remedial
action is needed to respond to a Release or threatened Release of any Hazardous
Materials relating to the Project Facilities or at any other location, including
any location to which the Loan Parties have transported, or arranged for the
transportation of, any Hazardous Materials with respect to the Development which
in each case above could reasonably be expected to have a Material Adverse
Effect.

 

-41-



--------------------------------------------------------------------------------

  (m) Environmental Claims; Permit Notices

 

  (i) Except as set forth in Schedule G (Disclosure Schedule) hereto, there is:

 

  (A) no Environmental Claim now pending or, to its Knowledge, threatened
against it or the Project Facilities, or expressly with respect to its Permits
or the Development, that in each case could reasonably be expected to have a
Material Adverse Effect; and

 

  (B) no existing default by it under any applicable order, writ, injunction or
decree of any Governmental Authority or arbitral tribunal that could reasonably
be expected to have a Material Adverse Effect; and

 

  (ii) In respect of each Loan Party, it has not received any notice from any
Governmental Authority asserting that any information set forth in any
application submitted by or on behalf of it in connection with any material
Permit that has been obtained as of the date this representation is made or
deemed repeated was inaccurate or incomplete at the time of submission that
could reasonably be expected to have a Material Adverse Effect.

 

  (n) Taxes

In respect of each Loan Party, it (or, for the purposes of this clause (n), if
it is a disregarded entity for US federal income tax purposes, its owner for US
federal income tax purposes) has timely filed or caused to be filed all tax
returns that are required to be filed, and has paid (i) all Taxes shown to be
due and payable on such returns or on any material assessments made against it
or any of its property and (ii) all other material Taxes imposed on it or its
property by any Governmental Authority (other than Taxes the payment of which
are not yet due, giving effect to any applicable extensions, or which are being
contested in good faith), and no tax Liens (other than Permitted Liens) have
been filed and no claims are being asserted with respect to any such Taxes
(other than claims which are being contested in good faith).

 

  (o) Regulatory Matters

 

  (i) None of the Loan Parties is subject to regulation:

 

  (A) under Section 3 of the Natural Gas Act;

 

-42-



--------------------------------------------------------------------------------

  (B) as a “natural-gas company” as such term is defined in the Natural Gas Act;

 

  (C) under PUHCA; or

 

  (D) under the Texas Utilities Code as a “public utility” or a “gas utility”;

provided that CCL is subject to the provisions of Section 3 of the Natural Gas
Act (1) for the siting, construction, expansion, and operation of the Corpus
Christi Terminal Facility and (2) with respect to the import and export of LNG
from the Corpus Christi Terminal Facility; and provided, further, that CCP is
subject to Section 7 of the Natural Gas Act with respect to the construction and
operation of the Corpus Christi Pipeline, and each of CCL and CCP will become
subject to provisions of the Natural Gas Act as a “natural-gas company” at such
time as CCL or CCP, as applicable, engages in the transportation of natural gas
in interstate commerce or the sale in interstate commerce of “natural gas” as
such term is defined in the Natural Gas Act; however, CCL will be subject to
regulation as a “natural-gas company” under the Natural Gas Act only to the
extent provided in Part 284, Subpart L of FERC’s regulations.

 

  (ii) None of CCP GP, Borrower, the Security Trustee nor the Senior Creditors,
solely by virtue of the execution and delivery of the Finance Documents, the
consummation of the transactions contemplated thereby, or the performance of
obligations thereunder, shall be or become subject to the provisions of:

 

  (A) Section 3 of the Natural Gas Act;

 

  (B) the Natural Gas Act as a “natural-gas company” as such term is defined in
such Act;

 

  (C) PUHCA; or

 

  (D) the Texas Utilities Code as a “public utility” or a “gas utility”.

 

  (p) Transactions with Affiliates

In respect of each Loan Party, it has not entered into any material agreement
(other than the Material Project Agreements and any other agreements permitted
by Section 12.21 (Transactions with Affiliates)) with the Sponsor or any of its
Affiliates on terms and conditions which, in the

 

-43-



--------------------------------------------------------------------------------

aggregate, are less favorable to it than those that would be applicable in a
comparable agreement with independent parties acting at arm’s length (or, if
there is no comparable arm’s-length transaction, then on terms reasonably
determined by the board of managers of the Borrower to be fair and reasonable).

 

  (q) Solvency

In respect of each Loan Party, it is and, upon the incurrence of any Senior Debt
Obligations, and after giving effect to the transactions and the incurrence of
Indebtedness in connection therewith, shall be Solvent.

 

  (r) Ranking of Senior Debt Obligations

Subject to Section 3.7 (Pro Rata Payment), the Senior Debt Obligations of the
Borrower in respect of each Secured Party that is party to the Common Terms
Agreement shall rank:

 

  (i) pari passu in right of payment and otherwise with its Senior Debt
Obligations to each other Secured Party under the Finance Documents; and

 

  (ii) pari passu or senior in right of payment to all other Indebtedness of the
Borrower whether now existing or hereafter outstanding.

 

  (s) Accounts

Other than Authorized Investments held in accordance with the Common Security
and Account Agreement, in respect of each Loan Party, it does not have, and is
not the beneficiary of, any bank account other than the Accounts and the
Excluded Accounts.

 

  (t) Operating Responsibilities

The management, administration and operating-related responsibilities delegated
to the Manager, Operator and Supply Manager pursuant to the Management Services
Agreements, the O&M Agreements and the Gas and Power Supply Services Agreement,
collectively, constitute all the management, administration and
operating-related obligations of the Loan Parties pursuant to the Transaction
Documents.

 

  (u) Material Contracts

A list of each Material Project Agreement existing on the Signing Date, contract
or other written agreement which contains obligations or liabilities that are in
excess of $10 million per year or $100 million over its

 

-44-



--------------------------------------------------------------------------------

term, to which any Loan Party is a party or by which it or any of its properties
is bound as of the Closing Date, is attached as Schedule H (Material Project
Agreements and Certain Other Contracts) hereto. The Schedule contains details of
all amendments, amendments and restatements, supplements, waivers and
interpretations modifying or clarifying any of the above. True, correct and
complete copies of each of the aforementioned contracts have been delivered to
the Intercreditor Agent and certified by the Borrower.

 

  5.2 Repeated Representations and Warranties of the Loan Parties

Each Loan Party makes the following representations and warranties to each
Facility Lender. Unless otherwise indicated below, each such representation and
warranty is made at the Signing Date, the Closing Date, the date of each Advance
and on the Project Completion Date:

 

  (a) Organization

Each of the Loan Parties is a limited liability company or a limited
partnership, as applicable, duly organized or formed, as applicable, validly
existing and in good standing under the laws of the State of Delaware.

 

  (b) Financial Statements

The financial statements of the Loan Parties, furnished pursuant to
Section 4.1(h) (Conditions to Closing – Financial Statements) present fairly in
all material respects its financial condition as at the date thereof in
accordance with GAAP (subject to normal year-end adjustments and except to the
extent any notes to the financial statements would not be required thereunder)
consistently applied.

 

  (c) Power and Authority

Each Loan Party has the power and authority to:

 

  (i) execute, deliver, perform and incur obligations under the Transaction
Documents then in effect to which it is a party;

 

  (ii) make the assignment and grant the Lien and Security Interest granted in
the Collateral pursuant to the Finance Documents; and

 

  (iii) the execution, delivery and performance of each of the Transaction
Documents to which it is a party has been duly authorized by it, and (assuming
the due execution and delivery by the counterparties to the Loan Parties
thereto) each of the Finance Documents to which it is a party is in full force
and effect and constitutes a legal, valid and binding obligation of it,
enforceable against it in accordance with its terms, except as limited by
general principles of equity and bankruptcy, insolvency and similar laws.

 

-45-



--------------------------------------------------------------------------------

  (d) No Conflicts

 

  (i) In respect of each of the Loan Parties, its Constitutional Documents do
not conflict with or prevent execution or delivery or performance by it of the
Transaction Documents then in effect to which it is a party;

 

  (ii) neither (x) any material law applicable to it, or agreement to which it
is a party, nor (y) any order, judgment or decree to which it or any of its
assets are subject conflict in any material respect with, or prevent execution
or delivery or performance by it of, the Transaction Documents then in effect to
which it is a party or conflict in any material respect with its Constitutional
Documents; and

 

  (iii) the execution or delivery or performance by it of the Transaction
Documents does not result in the creation or imposition of any Lien upon or with
respect to any of its property or its assets now owned or hereafter acquired,
other than Liens created under the Security Documents and other Permitted Liens.

 

  (e) ERISA

In respect of each Loan Party, it:

 

  (i) does not sponsor or participate in, or have any obligation to contribute
to, or any liability under, any Plan or Multiemployer Plan; and

 

  (ii) no ERISA Event has occurred or is reasonably expected to occur.

 

  (f) Title

 

  (i) Except as otherwise permitted under the Finance Documents and other than
with respect to real property (which is covered under clause (l) (Real Property)
below), each Loan Party owns good and valid title to all of its property and
assets included in the Collateral, free and clear of all Liens other than
Permitted Liens, and the Security Documents are effective to create a legal,
valid and enforceable Lien on, and security interest in, all of the Collateral,
and the Secured Parties have a first priority perfected security interest in the
Collateral (subject to Permitted Liens); and

 

-46-



--------------------------------------------------------------------------------

  (ii) No previous assignment of, or security interest in, any Loan Party’s
right, title and interest in any of the Collateral has been made or granted by
any Loan Party that remains in effect or is otherwise effective other than
pursuant to the Finance Documents to which the Loan Party is a party or in
respect of Permitted Liens.

 

  (g) Ownership

The Borrower has no Subsidiaries other than the Guarantors and none of the
Guarantors has any Subsidiaries.

 

  (h) Investment Company Act

In respect of each Loan Party, it is not, and after giving effect to the
issuance of the Senior Debt and the application of proceeds of the Senior Debt
in accordance with the provisions of the Finance Documents shall not be, an
“investment company” required to be registered under the Investment Company Act
of 1940.

 

  (i) Margin Stock

 

  (i) No part of the proceeds of any Advance shall be used for the purpose of
buying or carrying any Margin Stock or to extend credit to others for such
purpose; and

 

  (ii) in respect of each Loan Party, it is not engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Senior Debt shall be used for any purpose that violates, or
would be inconsistent with, Regulations T, U or X of the Federal Reserve Board.

 

  (j) Minimum Insurance

Except as otherwise approved by the Insurance Advisor, any Minimum Insurances
applicable to each of the Loan Parties are in full force and effect if required
to be in effect at such time.

 

  (k) No Loan Facility Declared Default or Event of Default

No Unmatured Loan Facility Event of Default, Loan Facility Event of Default or
Loan Facility Declared Default has occurred and is Continuing.

 

  (l) Real Property

In respect of each of the Loan Parties:

 

  (i) it has good, legal and valid real property interests in the applicable
portion of the Site pursuant to the Real Property Documents, in each case as is
necessary for the Development at the time this representation and warranty is
made; and

 

-47-



--------------------------------------------------------------------------------

  (ii) it does not have any real property interests other than with respect to
the Site.

 

  (m) Intellectual Property

The Loan Parties collectively own or have obtained and hold in full force and
effect all material Intellectual Property that is necessary for carrying out the
Development except for such items which are not required in light of the
applicable stage of Development, and reasonably believe that they shall be able
to obtain such items that are not owned or have not been obtained as of the date
on which this representation and warranty is made or deemed repeated on or prior
to the relevant stage of Development, provided that any such items shall not
contain any material condition or material requirement that they do not expect
to be able to satisfy without cost that could reasonably be expected to have a
Material Adverse Effect.

 

  (n) Anti-Corruption Laws

 

  (i) None of the Loan Parties, or any of their Affiliates, nor, to the
Knowledge of any of these entities, the Sponsor or any of its Affiliates, any of
their respective directors, officers, agents, employees or other persons acting
on behalf of them, is aware of or has taken any action, directly or indirectly,
that would result in a violation by such entity of the Applicable
Anti-Corruption Laws, Anti-Terrorism and Money Laundering Laws or OFAC Laws
applicable to such Person; and

 

  (ii) The Loan Parties have instituted and maintain policies and procedures
designed to ensure continued compliance therewith in all material respects.

 

6. INCURRENCE OF ADDITIONAL SENIOR DEBT

 

  6.1 Permitted Senior Debt

 

  (a) The Borrower may from time to time enter into agreements to incur, and may
incur, Senior Debt Obligations in addition to the Initial Senior Debt
Obligations that, for so long as the Common Terms Agreement remains in effect in
accordance with its terms, consist only of Working Capital Debt, Replacement
Senior Debt, PDE Senior Debt, and/or Expansion Senior Debt (and shall satisfy
the requirements of this Article 6 (Incurrence of Additional Senior Debt)
applicable to such category of Senior Debt).

 

-48-



--------------------------------------------------------------------------------

  (b) Each Senior Creditor Group Representative (on behalf of the Senior
Creditors providing Additional Senior Debt) must accede to the Common Security
and Account Agreement pursuant to, and in accordance with, the conditions set
forth in Section 2.7 (Accession of Senior Creditor Group Representatives) of the
Common Security and Account Agreement.

 

  (c) Incurrence of Additional Senior Debt under one Section of this Article 6
(Incurrence of Additional Senior Debt) shall not preclude the incurrence of
Additional Senior Debt under any other Section of this Article 6 (Incurrence of
Additional Senior Debt), and the failure of the proposed Additional Senior Debt
to meet the requirements of one Section of this Article 6 (Incurrence of
Additional Senior Debt) shall not preclude the incurrence of such Additional
Senior Debt if permitted under other Sections of this Article 6 (Incurrence of
Additional Senior Debt).

 

  (d) Additional Senior Debt under this Article 6 (Incurrence of Additional
Senior Debt) may be incurred under this Agreement and/or any other Senior Debt
Instrument.

 

  6.2 Working Capital Debt

 

  (a) The Borrower may incur senior secured or unsecured Indebtedness (which, if
secured, shall constitute Senior Debt) not exceeding (x) unless and until the
Second Phase CP Date has occurred, $900 million and (y) on or following the
Second Phase CP Date, $1.2 billion, in each case outstanding in the aggregate at
any one time under one or more working capital facilities (the “Working Capital
Debt”) for working capital purposes (including the issuance of letters of credit
from time to time), as the case may be, so long as and provided that the
Borrower certifies that:

 

  (i) no Event of Default or Unmatured Event of Default:

 

  (A) has occurred and is Continuing; or

 

  (B) could reasonably be expected to occur after giving effect to the
incurrence of the Working Capital Debt;

 

  (ii)

any Senior Debt Instrument governing the Working Capital Debt shall require the
Borrower to reduce the principal amount relating to any revolving Loans
thereunder to $0 for a period of at least five consecutive Business Days at
least once per calendar year; provided that this requirement shall not apply to
letters of credit outstanding or Loans outstanding as a result of a draw under a

 

-49-



--------------------------------------------------------------------------------

  letter of credit; provided further that amounts may not be borrowed under any
one Facility Agreement for Working Capital Debt in order to meet this
requirement under any other Facility Agreement for Working Capital Debt; and

 

  (iii) the Intercreditor Agent has received, at least five Business Days before
the incurrence of any such Working Capital Debt, a certificate from the Borrower
that:

 

  (A) identifies each Senior Creditor Group Representative for, and each holder
of, any such Working Capital Debt; and

 

  (B) attaches a copy of each proposed Senior Debt Instrument relating to any
such Working Capital Debt.

 

  (b) Any provider of Working Capital Debt (or a Senior Creditor Group
Representative on its behalf) that is secured shall accede as a Senior Creditor
to the Common Security and Account Agreement, the Intercreditor Agreement and
this Agreement, and shall share pari passu in the Collateral.

 

  6.3 Replacement Senior Debt

 

  (a) At any time and from time to time, the Borrower may incur additional
senior debt or enter into agreements with Persons who commit to provide
additional senior debt in order to prepay or repay Senior Debt and/or replace
all or part of the Facility Debt Commitments under one or more Loans
(“Replacement Senior Debt”), as the case may be, so long as and provided that
the Borrower certifies that:

 

  (i) the Replacement Senior Debt, taken as a whole, has:

 

  (A) a weighted average loan life no less than the then-remaining weighted
average loan life of that of the Senior Debt or the Facility Debt Commitments
being prepaid or replaced, taken as a whole; and

 

  (B) a Final Maturity Date no earlier than the Senior Debt or the Facility Debt
Commitments being prepaid or replaced;

 

  (ii)

the Replacement Senior Debt is incurred solely for the permitted prepayment, in
whole or in part, of existing Senior Debt (and provisions, costs, prepayment
premiums, fees or expenses associated with the Replacement Senior Debt or the
prepaid Senior Debt, as applicable (including, without duplication, (A) any
Hedging Termination Amount with respect to any Permitted

 

-50-



--------------------------------------------------------------------------------

  Hedging Instrument subject to the refinancing with the proposed Replacement
Senior Debt; (B) any amounts required to be deposited in a debt service reserve
or similar reserve (or any interest during construction) account in connection
with the issuance of such Replacement Senior Debt; and (C) any incremental
carrying costs of such Replacement Senior Debt (including any increased interest
during construction) associated with any such cancellation, prepayment or
redemption, or incurred in connection with the proposed Replacement Senior
Debt)) or the permitted replacement of existing unutilized commitments of a
Senior Creditor Group (or, within a Senior Creditor Group, of any Facility
Lender);

 

  (iii) the aggregate principal amount of Replacement Senior Debt incurred or
committed and then available does not exceed the aggregate amount of the Senior
Debt or the Facility Debt Commitments prepaid or replaced, together with any
premiums, costs, fees or expenses associated with the Replacement Senior Debt
(including those described in sub-clause (ii) above and clause (b) below);

 

  (iv) the Borrower will have demonstrated by delivery of an updated Base Case
Forecast that the incurrence of the Replacement Senior Debt shall not result in
a Fixed Projected DSCR of less than 1.55:1 commencing on the first CTA Payment
Date for repayment of principal following such prepayment for each calendar year
through the Qualifying Term of the Qualifying LNG SPAs then in effect (with such
ratio being calculated on a pro forma basis giving effect to the incurrence of
the Replacement Senior Debt and the prepayment or repayment of the existing
Senior Debt or cancellation of the Facility Debt Commitments);

 

  (v) the Replacement Senior Debt does not benefit from any security or
guarantee from the Loan Parties or the Sponsor or its Affiliates that is in
addition to any security or guarantee from such Persons provided in respect of
the Initial Senior Debt unless such security or guarantee is provided for the
equal and ratable benefit of each Senior Creditor;

 

  (vi) the Replacement Senior Debt does not benefit from any material covenants
or terms that are materially more restrictive on the Loan Parties than those
included in this Agreement unless such covenants or terms are provided for the
benefit of all Facility Lenders;

 

-51-



--------------------------------------------------------------------------------

  (vii) simultaneously with the incurrence of any Replacement Senior Debt that
occurs on or after the date by which the Borrower is required to fund the Senior
Debt Service Reserve Account in accordance with Section 4.5(i) (Deposits and
Withdrawals – Senior Debt Service Reserve Account) of the Common Security and
Account Agreement, the Borrower shall use a portion of the proceeds of such
Replacement Senior Debt to fund any increase in the then-applicable Reserve
Amount; and

 

  (viii) the Intercreditor Agent has received (A) at least three Business Days
prior to the incurrence of such Replacement Senior Debt, (1) a notice describing
the then-anticipated principal terms and conditions of the proposed Replacement
Senior Debt (other than, in the case of Replacement Senior Debt comprised of
Senior Notes, the pricing and amortization schedule of such Senior Notes, which
shall be provided when they become available) and (2) the substantially agreed
forms of the finance documents relating to any proposed Replacement Senior Debt
(other than in the case of Replacement Senior Debt comprised of Senior Notes)
and (B) on the date of the incurrence of such Replacement Senior Debt, (1) an
updated notice describing the final principal terms and conditions of the
Replacement Senior Debt (including, in the case of Replacement Senior Debt
comprised of Senior Notes, the pricing and amortization schedule of such Senior
Notes) and (2) copies of the executed finance documents relating to the
Replacement Senior Debt;

provided, in each case, that no Loan Facility Event of Default or Unmatured Loan
Facility Event of Default has occurred and is Continuing or could reasonably be
expected to occur after giving effect to the incurrence of the Replacement
Senior Debt. Any provider of Replacement Senior Debt (or a Senior Creditor Group
Representative on its behalf) shall accede as a Senior Creditor to the Common
Security and Account Agreement and, if a Facility Lender, the Intercreditor
Agreement and this Agreement, and shall share pari passu in the Collateral.

 

  (b) Within 30 days after the first Advance of any Replacement Senior Debt, the
Borrower shall pay, from the proceeds of the Replacement Senior Debt or other
cash flow available for such purpose, any Breakage Costs and/or other amounts
required to be paid in accordance with Section 3.6 (Prepayment Fees and Breakage
Costs) and the applicable Facility Agreement with respect to the Facility Debt
Commitments being replaced.

 

-52-



--------------------------------------------------------------------------------

  6.4 PDE Senior Debt

 

  (a) At any time and from time to time, the Borrower may incur additional
senior debt or enter into agreements with Persons who commit to provide
additional senior debt to finance Permitted Development Expenditures (“PDE
Senior Debt”) so long as, and provided that the Borrower certifies that:

 

  (i) the contemplated Development Expenditures are to be used for the purposes
described in clause (a) and/or (b) of the definition of Permitted Development
Expenditure;

 

  (ii) the Senior Debt Service Reserve Account is funded to its then-required
funding level;

 

  (iii) no Loan Facility Event of Default or Unmatured Loan Facility Event of
Default has occurred and is Continuing or could reasonably be expected to occur
after giving effect to the incurrence of such PDE Senior Debt;

 

  (iv) the Intercreditor Agent has received at least 30 days’ prior notice
describing the principal terms and conditions of the proposed PDE Senior Debt
(other than, in the case of PDE Senior Debt comprising Senior Notes, the pricing
and repayment schedule of such Senior Notes, which shall be provided when they
become available), and an updated Base Case Forecast with such adjustments
necessary to reflect the Permitted Development Expenditure and the PDE Senior
Debt;

 

  (v) the PDE Senior Debt has a weighted average loan life no less than the
then-remaining weighted average loan life of that of the Initial Senior Debt;

 

  (vi) in the event any property of the Loan Parties or engineering,
construction and procurement contract related to the Project Facilities being
financed with the proceeds of such PDE Senior Debt (such property and
engineering, construction and procurement contract, the “Applicable PDE Assets”)
are not part of the Collateral, prior to the incurrence of such PDE Senior Debt
the Loan Parties shall deliver such additional agreements and supplements to the
Security Documents as are necessary or advisable in order to subject such
Applicable PDE Assets to the Security Interests;

 

  (vii)

the Intercreditor Agent shall have received a legal opinion in form and
substance reasonably satisfactory to the Intercreditor Agent

 

-53-



--------------------------------------------------------------------------------

  from reputable counsel to the Borrower confirming the creation and perfection
of a security interest in all Applicable PDE Assets to the extent not already
secured and perfected under the Security Documents already in effect;

 

  (viii) any Required LNG SPAs are then in full force and effect;

 

  (ix) the Borrower will have demonstrated by delivery of an updated Base Case
Forecast that the amount of all Senior Debt (excluding Working Capital Debt)
outstanding, after giving effect to the incurrence of PDE Senior Debt, is
capable of being amortized to a zero balance by the end of the Qualifying Term
of the last to terminate of the Qualifying LNG SPAs then in effect and produces
a Fixed Projected DSCR of at least 1.50:1 commencing on the first CTA Payment
Date for repayment of principal falling after the last to occur of the
guaranteed substantial completion dates for the Project Facilities with respect
to which the PDE Senior Debt is being incurred and for each calendar year
thereafter through the Qualifying Term of the Qualifying LNG SPAs then in effect
(with such ratio calculated using an interest rate equal to the weighted average
interest rate of all Senior Debt outstanding after giving effect to the
incurrence of the PDE Senior Debt);

 

  (x) the PDE Senior Debt does not benefit from any covenants or terms that are
materially more restrictive on the Loan Parties than those included in this
Agreement unless such covenants or terms are provided for the benefit of all
Facility Lenders; for these purposes, any covenant relating to the eligibility
or policy requirements of any official bilateral or multilateral agency Senior
Creditor shall be deemed not to be more restrictive;

 

  (xi) the PDE Senior Debt does not benefit from any security or guarantee from
the Loan Parties or the Sponsor or its Affiliates that is in addition to any
security or guarantee from such Persons provided in respect of the Initial
Senior Debt unless such security or guarantee is provided for the equal and
ratable benefit of each Senior Creditor;

 

  (xii) the engineering, construction and procurement contract, if any,
associated with the applicable Project Facilities with respect to which the PDE
Senior Debt is being incurred shall include customary lien waiver provisions;
and

 

  (xiii) if the PDE Senior Debt is incurred to fund Permitted Development
Expenditures described in clause (b) of the definition thereof, the aggregate
amount of PDE Senior Debt used or to be used for Permitted Development
Expenditures under clause (b) of the definition thereof is less than
$300 million.

 

-54-



--------------------------------------------------------------------------------

  (b) Any provider of PDE Senior Debt (or a Senior Creditor Group Representative
on its behalf) shall accede as a Senior Creditor to the Common Security and
Account Agreement and, if a Facility Lender, the Intercreditor Agreement and
this Agreement, and shall share pari passu in the Collateral.

 

  6.5 Expansion Senior Debt

The Borrower may incur additional senior debt to finance an Expansion
(“Expansion Senior Debt”) only with the prior written consent of all Facility
Lenders; provided that in calculating whether all Facility Lenders have
consented, the Borrower shall be entitled to exercise its rights under
Section 4.04(b) (Obligation to Mitigate); Section 10.01 (Decisions; Amendments,
Etc.) of the Term Loan Facility Agreement and Section 3.6 (Other Voting
Considerations) of the Intercreditor Agreement, or any similar provision under
any Facility Agreement or the Intercreditor Agreement, and the calculation of
the vote of Facility Lenders who fail to consent shall be in accordance with
Section 3.6 (Other Voting Considerations) of the Intercreditor Agreement and
Section 10.01 (Decisions; Amendments, Etc.) of the Term Loan Facility Agreement
or any similar provision under any Facility Agreement or the Intercreditor
Agreement.

 

7. PERMITTED DEVELOPMENT EXPENDITURES/EXPANSIONS

 

  7.1 Permitted Development Expenditures

 

  (a) The Loan Parties shall not make any Development Expenditures that do not
qualify as Permitted Development Expenditures. Assets or property built or
acquired with Development Expenditures shall constitute Collateral except as
provided in the Security Documents.

 

  (b) For the avoidance of doubt, (i) Permitted Development Expenditures may be
made prior to the Project Completion Date to the extent permitted under
Article 9 (EPC Contracts) and (ii) Permitted Development Expenditures may also
be made in relation to an Expansion to the extent Permitted under Section 7.2
(Expansion Contracts).

 

  7.2 Expansion Contracts

 

  (a) The Loan Parties shall not enter into a construction contract or contracts
with respect to the development of Trains, and related loading, transportation
and storage facilities, in addition to the Initial Development that contain
obligations and liabilities which, in the aggregate, are in excess of
$50 million (an “Expansion”) without the prior consent of the Intercreditor
Agent acting at the instruction of the Requisite Intercreditor Parties; provided
that without such consent the Loan Parties may:

 

  (i) conduct front-end engineering, development and design work using Equity
Funding which is in addition to the Equity Funding contemplated in the Base Case
Forecast for the Initial Development; and

 

-55-



--------------------------------------------------------------------------------

  (ii) prepare and submit applications for Permits related to any such
Expansion.

 

  (b) Upon receipt of the consent of the Intercreditor Agent pursuant to this
Section 7.2 (Expansion Contracts), the Loan Parties may undertake an Expansion
using Equity Funding without further consent of any Senior Creditor and may
incur Expansion Senior Debt upon receipt of consent of the Facility Lenders
contemplated in Section 6.5 (Expansion Senior Debt).

 

8. LNG SPA COVENANTS

 

  8.1 LNG SPA Maintenance

 

  (a) CCL shall maintain LNG SPAs constituting a combination of the Initial LNG
SPAs and/or other Qualifying LNG SPAs providing for commitments to purchase LNG
in quantities at least equal to the Base Committed Quantity for a Qualifying
Term unless the Initial LNG SPA or any other Qualifying LNG SPA has terminated,
in which case CCL shall enter into a replacement Qualifying LNG SPA within 90
days following such termination to the extent necessary to meet the Base
Committed Quantity; provided that CCL shall have a further 90 days to enter into
such a replacement Qualifying LNG SPA if the following conditions are met:

 

  (i) CCL intends to replace such terminated LNG SPA with an LNG SPA that would
be a Qualifying LNG SPA that causes the Loan Parties to meet the Base Committed
Quantity and is diligently pursuing such replacement; and

 

  (ii) the termination of such Qualifying LNG SPA could not reasonably be
expected to result in a Material Adverse Effect during such subsequent cure
period;

and the Intercreditor Agent has received a certification from the Borrower
confirming that each such conditions above has been met prior to the expiration
of the initial 90 day period together with documentation reasonably supporting
its certification, which may include, to the extent relevant and applicable, a
description of the plans being undertaken and expected schedule for replacement
of the terminated LNG SPA (although

 

-56-



--------------------------------------------------------------------------------

commercially sensitive information may be omitted), any measures being taken by
CCL to address the underlying cause of the termination to the extent relevant to
the termination and the replacement process, any interim cash flow mitigation
measures being taken by CCL (including sales of spot cargoes) and the impact on
CCL’s projected Cash Flow during the subsequent cure period.

For the avoidance of doubt, the Qualifying LNG SPAs required to be maintained in
accordance with the provisions of this Section 8.1 (LNG SPA Maintenance) are
referred to as “Required LNG SPAs”.

 

  (b) A “Qualifying LNG SPA” includes each of the Initial LNG SPAs and any other
LNG SPA that meets each of the following conditions:

 

  (i) such LNG SPA is entered into for a Qualifying Term with an Investment
Grade LNG Buyer (or guaranteed by an Investment Grade entity) or any other
entity approved by the Intercreditor Agent (it being agreed that, with respect
to the EDP LNG SPA, EDP is an approved LNG Buyer for purposes of this clause
(b));

 

  (ii) delivery of LNG under such LNG SPA is on an FOB basis;

 

  (iii) CCL has delivered to the Intercreditor Agent notice of the proposed
terms of such LNG SPA and:

 

  (A) such terms are consistent, in all material respects, with (and not
materially less favorable in the aggregate to the interests of CCL than) those
set forth in the Initial LNG SPAs, and CCL so certifies to the Intercreditor
Agent; or

 

  (B) the Intercreditor Agent confirms that the Requisite Intercreditor Parties,
after consultation with the Market Consultant, are reasonably satisfied with the
terms of such LNG SPA, including its conformity to Market Terms; provided that:

 

  (1) if CCL delivers to the Intercreditor Agent material terms of an LNG SPA
that are not in the form of an executed LNG SPA, it shall deliver to the
Intercreditor Agent, as soon as practicable after the execution of the LNG SPA,
a copy of the executed LNG SPA, together with a certificate confirming that such
LNG SPA is, in all material respects, consistent with (or not materially less
favorable in the aggregate to the interests of CCL than) the terms previously
delivered to the Intercreditor Agent that were reasonably satisfactory to the
Requisite Intercreditor Parties; and

 

-57-



--------------------------------------------------------------------------------

  (2) if the executed LNG SPA is not consistent, in all material respects, with
(or is materially less favorable in the aggregate to the interests of CCL than)
the terms previously delivered to the Intercreditor Agent that were reasonably
satisfactory to the Requisite Intercreditor Parties, then:

(I) such LNG SPA shall not be deemed a “Qualifying LNG SPA” until the
Intercreditor Agent has given notice that the Requisite Intercreditor Parties
are reasonably satisfied with its terms; and

(II) CCL shall promptly deliver to the Intercreditor Agent a summary of the
material differences between the executed LNG SPA and such terms previously
delivered to the Intercreditor Agent.

In such case, if the Requisite Intercreditor Parties are not reasonably
satisfied with the different terms, the executed LNG SPA shall not constitute a
Qualifying LNG SPA (unless the process set forth above is subsequently
satisfied); and

 

  (iv) CCL has delivered to the Intercreditor Agent a notice of whether the
Non-FTA Authorization, the FTA Authorization or both are Required Export
Authorizations in respect of such Qualifying LNG SPA, in accordance with the
definition of Required Export Authorization, together with reasonable background
information to support such designation, and the Intercreditor Agent (acting on
the instructions of the Requisite Intercreditor Parties), acting reasonably, has
not objected to such designation within 30 days following delivery of such
notice.

 

  8.2 LNG SPA Mandatory Prepayment

 

  (a) The Borrower shall be required to make a mandatory prepayment (an “LNG SPA
Mandatory Prepayment”) if either of the events set forth below occurs (each, an
“LNG SPA Prepayment Event”):

 

-58-



--------------------------------------------------------------------------------

  (i) CCL breaches the covenant in Section 8.1 (LNG SPA Maintenance) (taking
into account the period set forth therein to replace the relevant LNG SPA); or

 

  (ii) with respect to any Required LNG SPA, a Required Export Authorization
becomes Impaired and CCL does not:

 

  (A) provide a reasonable remediation plan (setting forth in reasonable detail
proposed steps to reinstate the Required Export Authorization or to modify its
LNG SPA arrangements, such as through diversions or alternative delivery or sale
arrangements, such that such Impaired Export Authorization is no longer a
Required Export Authorization with respect to any or all such Required LNG SPAs
(each such item, an “Export Authorization Remediation”)) within 30 days
following such occurrence;

 

  (B) diligently pursue such Export Authorization Remediation; or

 

  (C) cause such Export Authorization Remediation to take effect within 90 days
following the occurrence of the Impairment; provided that CCL shall have a
further 90 days to effect an Export Authorization Remediation if the following
conditions are met:

 

  (1) CCL is diligently pursuing its plan for the Export Authorization
Remediation; and

 

  (2) the Impairment of the Required Export Authorization of such Required LNG
SPA could not reasonably be expected to result in a Material Adverse Effect
during such subsequent cure period;

and the Intercreditor Agent has received a certification from the Borrower
confirming that each such condition has been met prior to the expiration of the
initial 90 day period together with documentation reasonably supporting its
certification, which may include, to the extent relevant and applicable, a
description of the plans being undertaken for the Export Authorization
Remediation (although commercially sensitive information may be omitted), any
measures being taken by CCL to address the underlying cause of the Impairment to
the extent relevant to the Impairment and Export Authorization Remediation, any
legal measures being undertaken to reverse the Impairment,

 

-59-



--------------------------------------------------------------------------------

any interim cash flow mitigation measures being taken by CCL (including sales of
spot cargoes), any modification to LNG SPA arrangements such that the Impaired
Export Authorization is no longer a Required Export Authorization with respect
to any or all such Required LNG SPAs, and the impact on CCL’s projected Cash
Flow during the subsequent cure period, and the Intercreditor Agent (acting on
the instructions of the Requisite Intercreditor Parties), acting reasonably, has
not objected to such certification within 30 days following delivery thereof.

 

  (b) The amount of the Senior Debt (which shall not extend to any Working
Capital Debt unless only Working Capital Debt remains outstanding) that the
Borrower shall repay and the amount of undrawn Facility Debt Commitments (which
shall not include any Working Capital Debt unless only Working Capital Debt
remains outstanding) that the Borrower shall cancel upon the occurrence of any
LNG SPA Prepayment Event shall be:

 

  (i) the aggregate principal amount of Senior Debt Obligations then outstanding
plus the aggregate principal amount of undrawn Facility Debt Commitments, less

 

  (ii) the maximum amount of Senior Debt that can be incurred without producing
a Fixed Projected DSCR starting from the CTA Payment Date for the repayment of
principal following the end of the applicable cure period and for each calendar
year thereafter through the Qualifying Term of the Qualifying LNG SPAs then in
effect lower than 1.55:1 based on a Base Case Forecast updated to take into
account each Qualifying LNG SPA then in full force and effect and in respect of
which there is in effect its Required Export Authorization which is not Impaired
(including any new Qualifying LNG SPAs entered into to replace an LNG SPA whose
termination triggered the LNG SPA Prepayment Event).

The Borrower shall provide to the Intercreditor Agent reasonable documentary
support to show the amount of Senior Debt to be repaid and Senior Debt
Commitments to be cancelled, including the Base Case Forecast and, to the extent
appropriate, the Required LNG SPAs then in effect and reasonable background
information regarding Required Export Authorizations with respect to such
Required LNG SPAs and supporting the designation of such Export Authorizations
as Required Export Authorizations with respect to such Required LNG SPAs.

 

  (c)

In making the prepayment and cancellation described in clause (b) above, the
Borrower shall first repay the aggregate principal amount of Senior

 

-60-



--------------------------------------------------------------------------------

  Debt Obligations then outstanding to the extent required under this
Section 8.2 (LNG SPA Mandatory Prepayment) or until there are no more Senior
Debt Obligations outstanding and if this has not resulted in a prepayment of the
amount required to satisfy the test in clause (b) above, shall second cancel the
aggregate principal amount of Facility Debt Commitments to the extent required
under this Section 8.2 (LNG SPA Mandatory Prepayment). The prepayment and
cancellation made pursuant to this Section 8.2 (LNG SPA Mandatory Prepayment)
shall be required to be made by the earliest of (i) the 30th day following the
termination of the cure period applicable thereto, (ii) the next Quarterly
Payment Date if such date is more than 10 Business Days following the
termination of the cure period applicable thereto and (iii) the 10th Business
Day following the termination of the cure period applicable thereto if the next
Quarterly Payment Date is less than 10 Business Days following the termination
of the cure period applicable thereto.

 

  (d) Upon completion of the prepayment of Senior Debt and cancellation of
Facility Debt Commitments as and to the extent required by clause (b) and
(c) above, the LNG SPA Prepayment Event and underlying breach of Section 8.1
(LNG SPA Maintenance) or Impairment triggering that LNG SPA Prepayment Event
shall no longer be continuing under the Finance Documents in so far as the same
set of events, facts or circumstances that caused such breach, Impairment and
mandatory prepayment are concerned, but without prejudice to the Borrower’s
obligations under Section 8.1 (LNG SPA Maintenance) and 8.2 (LNG SPA Mandatory
Prepayment) with respect to any other event, fact or circumstance.

 

  8.3 Amendment of LNG SPAs

CCL shall not agree to:

 

  (a) any amendment or modification of the price or quantity provisions of any
Qualifying LNG SPA:

 

  (i) if such amendment or modification results in a breach of Section 8.1 (LNG
SPA Maintenance); and

 

  (ii) unless after giving effect to such amendment or modification, the Fixed
Projected DSCR starting from the CTA Payment Date for the repayment of principal
following the date of such amendment or modification for each calendar year
thereafter through the Qualifying Term of the Qualifying LNG SPAs then in effect
is at least the lower of:

 

  (A) a Fixed Projected DSCR of 1.55:1; and

 

-61-



--------------------------------------------------------------------------------

  (B) the Fixed Projected DSCR before such change,

and CCL has certified the same to the Intercreditor Agent;

 

  (b) any amendment or modification of any Qualifying LNG SPA that:

 

  (i) could reasonably be expected to have a Material Adverse Effect;

 

  (ii) would not be on Market Terms; or

 

  (iii) would otherwise be inconsistent with the terms of the Finance Documents;

 

  (c) any material waiver, amendment or modification of the governing law,
choice of forum, responsibility for shipping (i.e., FOB or delivery
ex-ship/delivered-at-terminal basis), term (other than an increase), or
guarantee or credit support provisions (other than an increase or improvement)
of any Qualifying LNG SPA, in each case if within 60 days following notice of
such proposed amendment or modification, the Intercreditor Agent notifies CCL in
writing of its objection to such proposed amendment or modification; or

 

  (d) any amendment or modification of the material elements of the structure or
components of the pricing formula or methodology of the LNG price calculation or
any material term specifying the level of “take-or-pay” obligations of any
Qualifying LNG SPA (other than an increase or improvement thereof), in each
case, if within 60 days following notice of such proposed amendment or
modification, the Intercreditor Agent notifies CCL in writing of its objection
to such proposed amendment or modification.

 

  8.4 Sale of Supplemental Quantities

 

  (a) The LNG SPAs entered into by CCL in respect of Supplemental Quantities of
LNG may be of any duration, on any terms and to buyers of any credit quality;
provided that:

 

  (i) each buyer thereunder is instructed to pay the purchase price to the
Equity Proceeds Account or the Revenue Account as required by Section 8.5
(Payment of LNG Sales Proceeds);

 

  (ii) performance under such LNG SPAs could not reasonably be expected to have
a material adverse effect on the ability of CCL to meet its obligations under
the Required LNG SPAs;

 

  (iii) each agreement is on Market Terms; and

 

-62-



--------------------------------------------------------------------------------

  (iv) entry into and the terms of such LNG SPA shall not result in a breach of
any Required LNG SPA then in effect or the Impairment of any then-Required
Export Authorization.

 

  (b) For the avoidance of doubt and subject to the proviso in clause (a) above,
Supplemental Quantities may be sold at any time pursuant to the CMI (UK) LNG
SPAs and the El Campesino Contingent LNG SPA. The CMI (UK) LNG SPAs and the El
Campesino Contingent LNG SPA shall be deemed to meet the requirements in clause
(a) above.

 

  8.5 Payment of LNG Sales Proceeds

CCL shall irrevocably instruct each LNG Buyer to pay the proceeds of sales of
LNG under its LNG SPAs directly into:

 

  (a) the Equity Proceeds Account for any payments made prior to the Project
Completion Date; and

 

  (b) the Revenue Account for any payments made after the Project Completion
Date.

 

9. EPC CONTRACTS

 

  9.1 Prohibited Actions under EPC Contracts

Other than with respect to any Change Order specified in Schedule I (Change
Orders) hereto, CCL shall not agree to:

 

  (a) initiate or consent to (without the consent of the Intercreditor Agent in
consultation with the Independent Engineer) any Change Order that:

 

  (i) increases the contract price of an Applicable EPC Contract as of the
Closing Date; provided that:

 

  (A)

CCL may, without the consent of the Intercreditor Agent and subject to
sub-clauses (ii) through (xi) below, enter into any Change Order or make payment
of any claim under such Applicable EPC Contract if the amount of any such Change
Order or payment is less than $25 million and the aggregate of all such Change
Orders or payments with respect to the Applicable EPC Contracts (taken together)
is less than $300 million, and the Intercreditor Agent has received a
certificate of the Borrower (to which the Independent Engineer reasonably
concurs) (the “Change Order Confirming Certificate”) that (1) after giving
effect to such Change Order or payment all DFCD Deadlines

 

-63-



--------------------------------------------------------------------------------

  shall be met and (2) such Change Order or payment shall not result in Project
Costs exceeding the funds then available to pay such Project Costs or reasonably
expected (on terms and conditions that are reasonably acceptable to the
Requisite Intercreditor Parties) to be available to the Borrower at the time
such Project Costs become due and payable;

 

  (B) if the aggregate of all Change Orders or payments with respect to the
Applicable EPC Contracts (taken together) exceeds $300 million, CCL may, without
the consent of the Intercreditor Agent and subject to sub-clauses (ii) through
(xi) below, enter into a Change Order to make payment of any claim under such
Applicable EPC Contract if (1) the amount of any such Change Order or payment is
less than $2 million and (2) the Intercreditor Agent has received a Change Order
Confirming Certificate;

 

  (C) if an event of EPC Force Majeure or an EPC Change in Law prompts the EPC
Contractor to request a Change Order to which it is entitled under the terms of
an Applicable EPC Contract, CCL shall be entitled to authorize such change
without first obtaining the consent of the Intercreditor Agent if the amount of
such change is within the remaining contingency set forth in the Construction
Budget and Schedule, or to the extent that such amount exceeds the remaining
contingency, CCL has an additional source of funds for such excess amount in
addition to any Equity Funding received on or prior to the Closing Date or
required to be received as a condition to each Advance on terms reasonably
satisfactory to the Intercreditor Agent; provided that any such change shall be
subject to sub-clauses (ii) through (xi) below; and

 

  (D)

CCL may enter into any Change Order under an Applicable EPC Contract for amounts
in excess of the amounts specified in sub-clause (A) above but subject to
sub-clauses (ii) through (xi) below; provided that with respect to this
sub-clause (D) (1) CCL or any other Person on its behalf shall have transferred
to the Security Trustee, for deposit into the Construction Account, Equity
Funding in an amount that is in addition to any Equity Funding provided to the
Loan Parties on or prior to the Closing Date or required to be received as a
condition to each Advance and otherwise sufficient to pay the maximum amount
that may

 

-64-



--------------------------------------------------------------------------------

  become due and payable pursuant to such Change Order; provided further that no
such deposit shall be required in connection with any such Change Order, the
amount and subject matter of which is included as an unallocated contingency
line item or which constitutes a utilization of any portion of the unallocated
contingency reflected in the Construction Budget and Schedule; (2) the
Intercreditor Agent has received a Change Order Confirming Certificate; and
(3) the Intercreditor Agent has not objected to the Change Order within 15 days
following receipt of such proposed Change Order on the basis that after giving
effect to such Change Order (A) the Development is projected to fail to meet a
DFCD Deadline or (B) Project Costs are projected to exceed the funds then
available to pay such Project Costs or reasonably expected to be available to
CCL at the time such Project Costs become due and payable;

 

  (ii) extends the Guaranteed Substantial Completion Date for any Train of the
Development or could reasonably be expected to have a material adverse effect on
the likelihood of achieving Substantial Completion for any Train within the
Development by such date;

 

  (iii) except as a result of a buydown of the Performance Guarantees pursuant
to Section 11.4 (Minimum Acceptance Criteria and Performance Liquidated Damages)
of an Applicable EPC Contract that is otherwise permitted pursuant to the terms
hereof or as a result of a Change Order to which the EPC Contractor is entitled
under such Applicable EPC Contract for an EPC Change in Law (and provided that
the Independent Engineer concurs (which concurrence shall not be unreasonably
withheld, conditioned or delayed) to CCL’s consent to such Change Order pursuant
to Section 6.2C (Change Orders Requested by Contractor) of such Applicable EPC
Contract), modifies the Performance Guarantees, any other performance guarantee
of the EPC Contractor or the criteria or procedures for the conduct or measuring
the results of the Performance Tests;

 

  (iv) adjusts the payment schedules under an Applicable EPC Contract (other
than as a result of a Change Order permitted by sub-clause (i) above or as
otherwise permitted by this Agreement), adjusts the amount of or timing
(including any adjustment of a Schedule Bonus Date) for payment of the Schedule
Bonus, or otherwise provides for any additional bonus to be paid to the EPC
Contractor;

 

-65-



--------------------------------------------------------------------------------

  (v) causes any material component or material design feature or aspect of the
Project Facilities to deviate in any fundamental manner from the description
thereof set forth in the schedules, exhibits, appendices or annexes to an
Applicable EPC Contract (other than as the result of a Change Order which is
permitted by sub-clause (i) above or otherwise permitted by this Agreement);

 

  (vi) except as a result of a Change Order to which the EPC Contractor is
entitled under an Applicable EPC Contract for an EPC Change in Law or event of
EPC Force Majeure (and provided that the Independent Engineer concurs (which
concurrence shall not be unreasonably withheld, conditioned or delayed) to CCL’s
consent to such force majeure Change Order pursuant to Section 6.2C (Change
Orders Requested by Contractor) of such Applicable EPC Contract), diminishes or
otherwise alters in any material respect the EPC Contractor’s liquidated damages
obligations under such Applicable EPC Contract;

 

  (vii) except as a result of a Change Order to which the EPC Contractor is
entitled under an Applicable EPC Contract for an EPC Change in Law or EPC Force
Majeure (and provided that the Independent Engineer concurs (which concurrence
shall not be unreasonably withheld, conditioned or delayed) to CCL’s consent to
such Change Order pursuant to Section 6.2C (Change Orders Requested by
Contractor) of such Applicable EPC Contract), waives or alters the provisions
under such Applicable EPC Contract relating to default, termination or
suspension or the waiver by CCL of any event that, with the giving of notice or
the lapse of time or both, would entitle the Borrower to terminate such
Applicable EPC Contract; provided that the Independent Engineer’s consent shall
not be required for any waiver by the EPC Contractor of any termination right
arising from such EPC Force Majeure;

 

  (viii) except as a result of a Change Order to which the EPC Contractor is
entitled under an Applicable EPC Contract for an EPC Change in Law, adversely
modifies or impairs the enforceability of any warranty under an Applicable EPC
Contract; provided that this clause shall not preclude CCL from waiving
warranties with respect to immaterial items comprising the Work under an
Applicable EPC Contract;

 

  (ix)

except as a result of a Change Order to which the EPC Contractor is entitled
under an Applicable EPC Contract for an EPC Change in Law (and provided that the
Independent Engineer concurs (which concurrence shall not be unreasonably
withheld,

 

-66-



--------------------------------------------------------------------------------

  conditioned or delayed) to CCL’s consent to such Change Order pursuant to
Section 6.2C (Change Orders Requested by Contractor) of such Applicable EPC
Contract), impairs the ability of the Project Facilities to satisfy the
Performance Tests or the Lenders’ Reliability Test;

 

  (x) results in the revocation or adverse modification of any material Permit;
or

 

  (xi) causes the Project Facilities not to comply in all material respects with
applicable law or regulations or a Loan Party’s contractual obligations;

 

  (b) collect on an EPC Letter of Credit under Section 7.8 (Procedure for
Withholding, Offset and Collection on the Letter of Credit) of an Applicable EPC
Contract unless there are no future payments owed to the EPC Contractor against
which the Borrower may offset the amounts due to CCL under such Section 7.8
(Procedure for Withholding, Offset and Collection on the Letter of Credit) of
such Applicable EPC Contract;

 

  (c) approve any plan under Articles 11.1B (Notice of Delivery of Feed Gas for
Commissioning, Start Up and Performance Testing) or 11.1C (Notice of Scheduling
of LNG Production Requirement) of an Applicable EPC Contract without the
concurrence of the Independent Engineer; provided that the Intercreditor Agent
shall request the Independent Engineer to use reasonable efforts to review
promptly all relevant documentation provided to it by CCL; or

 

  (d) except following notice to the Independent Engineer of its proposed action
(to which the Independent Engineer reasonably concurred):

 

  (i) initiate or consent to any (A) Change Order that directly or indirectly
specifies the capital spare parts to be delivered to the Site by the EPC
Contractor pursuant to Section 3.4B (Capital Spare Parts) of the EPC Contract
(T1/T2), taking into account any other capital spare parts that CCL intends to
acquire directly, or (B) material change to a two-year inventory of such capital
spare parts; or

 

  (ii) consent to any initial integration plan proposed by the EPC Contractor
under Section 3.25B (Scheduled Activities) of an Applicable EPC Contract.

 

-67-



--------------------------------------------------------------------------------

10. REPORTING BY THE BORROWER

 

  The Borrower shall be bound by the following reporting obligations:

 

  10.1 Accounting, Financial and Other Information

The Borrower shall:

 

  (a) furnish to the Intercreditor Agent:

 

  (i) within 60 days following the end of the first three fiscal quarters of
each fiscal year, consolidated unaudited statements of income and cash flows of
the Borrower for such period and for the period from the beginning of the
respective fiscal year to the end of such period and the related balance sheet
as at the end of such period, setting forth in each case in comparative form the
corresponding figures for the corresponding period in the preceding fiscal year;
and

 

  (ii) within 120 days after the end of each fiscal year, its consolidated
annual financial statements, audited by the Independent Accountants, accompanied
by an audit opinion of such Independent Accountants to the effect that such
financial statements fairly present, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP; provided that the
consolidated annual financial statement for the 2014 fiscal year may be
unaudited and not accompanied by an audit opinion; and

 

  (b) concurrently with the delivery of the financial statements pursuant to
clause (a) above, furnish:

 

  (i) a certificate executed by an Authorized Officer of the Borrower certifying
that such financial statements fairly present in all material respects the
financial condition and results of operations of the Borrower and its
consolidated subsidiaries on the dates and for the periods indicated in
accordance with GAAP, subject, in the case of a quarterly financial statement,
to the absence of notes and normal year-end audit adjustments;

 

  (ii) a certificate executed by an Authorized Officer of the Borrower
certifying that no Unmatured Loan Facility Event of Default or Loan Facility
Event of Default exists as of the date of such certificate or, if any Unmatured
Loan Facility Event of Default or Loan Facility Event of Default exists,
specifying the nature and extent thereof; and

 

-68-



--------------------------------------------------------------------------------

  (iii) a written summary of Gas and electricity hedges (if any) entered into by
any Loan Party, detailing aggregate outstanding contract volumes, price ranges
of such Gas and electricity hedges and the associated value at risk with respect
to such Gas and electricity hedges for the Development as of the end of each
quarter.

 

  10.2 Quarterly Historical DSCR Certificate

No later than ten Business Days following the last day of each fiscal quarter
following the First Repayment Date, the Borrower shall calculate and deliver to
the Security Trustee its calculation of the Historical DSCR.

 

  10.3 Notices

The Borrower shall provide prompt notice to the Intercreditor Agent upon any
Loan Party having Knowledge of any:

 

  (a) Unmatured Loan Facility Event of Default or Loan Facility Event of Default
and any action being taken or proposed to be taken with respect thereto;

 

  (b) damage, loss or destruction of all or a material portion of the Project
Facilities or an Event of Taking in excess of $75 million in value or any series
of such events or circumstances during any 12-month period in excess of $250
million in value in the aggregate, or the initiation of any insurance claim
proceedings with respect to any such event;

 

  (c) claim, Environmental Claim, suit, arbitration, litigation or similar
proceeding pending or threatened in writing (i) with respect to or against the
Development or the Loan Parties (A) in which the amount involved is in excess of
$250 million; (B) that could reasonably be excepted to have a Material Adverse
Effect; or (C) involving injunctive or declaratory relief; or (ii) involving any
other party to any of the Material Project Agreements, in each case, which could
reasonably be expected to have a Material Adverse Effect or result in a Loan
Facility Event of Default, and, in each case, copies or summaries thereof and a
description of any action being taken or proposed to be taken with respect
thereto;

 

  (d) dispute, litigation, investigation or proceeding between any Governmental
Authority and a Loan Party involving the Development in which the amount
involved is in excess of $250 million or that could reasonably be expected to
have a Material Adverse Effect, in each case, including a reasonable summary
thereof;

 

-69-



--------------------------------------------------------------------------------

  (e) force majeure event reasonably expected to exceed 30 consecutive days,
including its expected duration and any action being taken or proposed to be
taken with respect thereto;

 

  (f) cessation of activities by the EPC Contractor, the Manager or Operator
related to the Development that could reasonably be expected to exceed 60
consecutive days;

 

  (g) unless previously notified pursuant to another provision in the Finance
Documents, event, occurrence or circumstance that could reasonably be expected
to cause:

 

  (i) an increase of more than an aggregate of $250 million in Project Costs
which has not been previously notified pursuant to Article 9 (EPC Contracts); or

 

  (ii) Operation and Maintenance Expenses to exceed the amount budgeted therefor
by 10% or more in the aggregate per annum or 20% per line item per annum,
calculated as set forth in Section 12.3 (Project Construction; Maintenance of
Properties);

 

  (h) an ERISA Event or any other event or circumstance that could reasonably be
expected to result in material liability to any Loan Party under ERISA or under
the Code with respect to any Plan or Multiemployer Plan;

 

  (i) material modifications to any Senior Debt Instrument, together with copies
of such modifications;

 

  (j) material Permit obtained by a Loan Party or for the benefit of the
Development not previously delivered, when available to the Loan Party, together
with a copy of such Permit;

 

  (k) material written statement or report received by a Loan Party from the
Operator pursuant to the O&M Agreements together with a copy of such statement
or report;

 

  (l) Impairment of any material Permit;

 

  (m) a notice to be delivered or received pursuant to any Material Project
Agreement that is material to the Development, together with a copy thereof;

 

  (n) prepayment of Senior Debt resulting in a Hedging Excess Amount, which
notice shall certify:

 

  (i) the total amount of such Hedging Excess Amount; and

 

-70-



--------------------------------------------------------------------------------

  (ii) the allocation of the Hedging Excess Amount across the applicable
Permitted Hedging Instruments in respect of which the hedged amount is to be
reduced;

 

  (o) execution of material agreements entered into by a Loan Party after the
Signing Date, which notices shall be provided at least five Business Days prior
to the execution of any such agreement or earlier if expressly specified herein;

 

  (p) promptly when available, copies of material agreements entered into by a
Loan Party after the Signing Date (not already delivered to the Intercreditor
Agent pursuant to another provision of the Finance Documents); and

 

  (q) event (other than any event specified above) that could reasonably be
expected to have a Material Adverse Effect on the Development.

 

  10.4 Construction Reports

 

  (a) Prior to Substantial Completion with respect to each Train within the
Development, as soon as available and in any event:

 

  (i) within 20 days following the end of each month (or if such date is not a
Business Day, the following Business Day), the Borrower shall deliver to the
Intercreditor Agent a short form version of the monthly construction report from
the EPC Contractor together with the then-current version of the Summary
Milestone Schedule; provided that the Borrower shall within each such 20 day
period also deliver a full monthly construction report from the EPC Contractor
covering the matters described in clause (b) below and the then-current version
of the Summary Milestone Schedule to the Independent Engineer; and

 

  (ii) by the last Business Day of the month following the month in sub-clause
(i) above, a monthly construction report from the Independent Engineer regarding
the Project Facilities (including both the Corpus Christi Terminal Facility and
the Corpus Christi Pipeline); provided that the failure to provide such
construction report pursuant to this sub-clause (ii) by the last Business Day
following the end of each such month (other than as a result of an act or
omission by the Borrower or its Affiliates) shall not constitute an Unmatured
Loan Facility Event of Default or a Loan Facility Event of Default.

 

  (b) The full monthly construction report shall set forth the following in
reasonable detail:

 

  (i) estimated dates on which Ready for Start Up, Ready for Performance
Testing, First LNG Cargo and Substantial Completion shall be achieved;

 

-71-



--------------------------------------------------------------------------------

  (ii) the Borrower’s then-current estimate of anticipated Project Costs through
Ready for Start Up, Ready for Performance Testing and Substantial Completion as
compared to the Construction Budget and Schedule at Closing, and in the event of
a material variance, the reasons therefor;

 

  (iii) any occurrence of which the Borrower is aware that could reasonably be
expected to:

 

  (A) increase the total Project Costs materially above those set forth in the
Construction Budget and Schedule;

 

  (B) delay Substantial Completion beyond the Guaranteed Substantial Completion
Date; or

 

  (C) have a Material Adverse Effect;

 

  (iv) if Substantial Completion is not anticipated to occur on or before the
Guaranteed Substantial Completion Date, the reasons therefor (and a schedule
recovery plan);

 

  (v) the status of construction of the Project Facilities, including progress
under each Applicable EPC Contract (and a description of any material defects or
deficiencies with respect thereto), and the proposed construction schedule for
the following 90 days of the Project Facilities, including a description, as
compared with the Construction Budget and Schedule, of the status of
engineering, procurement, construction, commissioning and testing;

 

  (vi) the status of agreement on the construction contract for, and
subsequently on construction of, the Corpus Christi Pipeline;

 

  (vii) a copy of any filing made by a Loan Party with:

 

  (A) FERC with respect to the Development; or

 

  (B) the DOE with respect to the export of LNG from the Project Facilities,

(except in each case such filings as are routine or ministerial in nature),
which copy may be provided by means of a link to the website where such filing
is posted;

 

-72-



--------------------------------------------------------------------------------

  (viii) a copy of any filing made by any Person other than a Loan Party with:

 

  (A) FERC with respect to the Development in any proceeding in which a Loan
Party is the captioned party or respondent; or

 

  (B) the DOE with respect to the export of LNG from the Project Facilities in
any proceeding in which a Loan Party is the captioned party or respondent,

(except in each case such filings as are routine or ministerial in nature),
which copy may be provided by means of a link to the website where such filing
is posted;

 

  (ix) updates to Schedule F (Material Permits) hereto reflecting the status of
any material Permits necessary for the Development, including the dates of
applications submitted or to be submitted and the anticipated dates of actions
by Governmental Authorities with respect to such Permits; and

 

  (x) a listing of reportable environmental, health and safety incidents, and
any material unplanned related impacts, events, accidents or issues that
occurred during the report period and any material non-compliance with
Environmental Laws;

provided that if the construction report from the EPC Contractor does not cover
construction with respect to the Corpus Christi Pipeline, the Loan Parties may
provide a separate report prepared by the Loan Parties or applicable contractor
for the Corpus Christi Pipeline covering the pipeline-related items required
pursuant to this clause (b).

 

  (c) If Expansion Senior Debt has been incurred prior to substantial completion
(as defined in the engineering, procurement and construction contract to be
entered into with respect to the Expansion) of the additional Trains funded
through the incurrence of such Expansion Senior Debt, as soon as available and
in any event within 30 days of each month-end, the Borrower shall provide to the
Intercreditor Agent monthly construction progress reports from the contractor
under the engineering, procurement and construction contract to be entered into
with respect to the Expansion or, if so required under the Senior Debt
Instrument under which the Expansion Senior Debt is incurred, from the
independent engineer with respect to providers of any such Expansion Senior Debt
or the Borrower.

 

-73-



--------------------------------------------------------------------------------

  10.5 Operating Budget

 

  (a) No less than 45 days prior to the Substantial Completion of each Train
within the Development, and no less than 45 days prior to the beginning of each
calendar year thereafter, the Loan Parties shall prepare a proposed operating
plan and budget setting forth in reasonable detail the projected requirements
for Operation and Maintenance Expenses for the Loan Parties and the Development
for the ensuing calendar year (or, in the case of the initial Operating Budget,
the remaining portion thereof) and provide the Independent Engineer and the
Intercreditor Agent with a copy of such operating plan and budget (the
“Operating Budget”).

 

  (b) Each Operating Budget shall be prepared in accordance with a form provided
to and accepted by the Independent Engineer in its reasonable judgment prior to
the date of Substantial Completion of the first Train (with any material changes
to such form as may be confirmed to be reasonable by the Independent Engineer).

 

  (c) Each Operating Budget shall set forth all material assumptions used in the
preparation of such Operating Budget and each such Operating Budget shall become
effective 30 days following delivery thereof to the Intercreditor Agent unless
the Intercreditor Agent, acting reasonably and in consultation with the
Independent Engineer, objects to such Operating Budget prior to such 30th day;
provided that the Intercreditor Agent shall have neither the right nor the
obligation to approve or object to costs for Gas or electricity purchase
contracts for the Development or any financing- or hedging-related costs or
expenses contained in the Operating Budget. If the Loan Parties do not have an
effective annual Operating Budget before the beginning of any calendar year,
until such proposed Operating Budget is effective, the Operating Budget most
recently in effect shall continue to apply; provided that (A) any items of the
proposed Operating Budget that have not been objected to shall be given effect
in substitution of the corresponding items in the Operating Budget most recently
in effect, (B) costs for Gas and electricity purchase contracts for the
Development shall be as provided by the Loan Parties and (C) all other items
shall be increased by the lesser of (x) 2.5% and (y) the increase proposed by
the Loan Parties for such item in such proposed Operating Budget.

 

  (d) The Loan Parties shall provide notice to the Independent Engineer and
Intercreditor Agent of any material amendments to the Operating Budget that
occur during the course of a calendar year. Any such amendment shall become
effective 30 days following delivery thereof to the Intercreditor Agent unless
the Intercreditor Agent, acting reasonably and in consultation with the
Independent Engineer, objects to such amendment prior to such 30th day.

 

-74-



--------------------------------------------------------------------------------

  10.6 Operating Statements and Reports

Within 45 days following the end of each fiscal quarter and 60 days following
the end of each fiscal year, commencing with the close of the first full fiscal
quarter after Train One achieves Substantial Completion, the Borrower shall
deliver to the Intercreditor Agent and the Independent Engineer quarterly and
annual operating statements, respectively, which shall:

 

  (a) correspond to the expenditure categories and monthly periods of the
current annual Operating Budget and show all Cash Flows and all expenditures for
Operation and Maintenance Expenses during such quarterly period and for the
portion of the Borrower’s fiscal year then ended, and the fiscal year then
ended, respectively;

 

  (b) in the case of the quarterly operating statement, include:

 

  (i) updated estimates of Operation and Maintenance Expenses for the balance of
such fiscal year to which the operating statement relates;

 

  (ii) a summary of key performance indicators used to monitor the operation of
the Project Facilities during such quarterly period and capacity test results if
any are performed during such quarterly period;

 

  (iii) records on efficiency, performance and availability of the Project
Facilities during such fiscal quarter;

 

  (iv) discussion of any material deviation from the requirements set forth in
Section 12.3 (Project Construction; Maintenance of Properties), stating in
reasonable detail the necessary qualifications to such requirements;

 

  (v) the cause, duration and projected loss of Cash Flows attributable to each
material scheduled and unscheduled interruption in the liquefaction and other
services to be provided under the LNG SPAs by the Project Facilities during such
fiscal quarter and, with respect to any interruptions caused by a material
defect or failure, the cause of and cost to repair such defect or failure; and

 

  (vi) a summary of firm Gas supply arrangements into which the Borrower has
entered and listing the pipelines with which firm transportation agreements have
been executed and the volumes of capacity associated therewith;

 

-75-



--------------------------------------------------------------------------------

  (c) include a copy of any filing made by a Loan Party:

 

  (i) with FERC with respect to the Development; or

 

  (ii) with the DOE with respect to the export of LNG from the Project
Facilities,

(except in each case such filings as are routine or ministerial in nature),
which copy may be provided by means of a link to the website where such filing
is posted;

 

  (d) include a copy of any filing made by any Person other than a Loan Party:

 

  (i) with FERC with respect to the Development in any proceeding in which a
Loan Party is the captioned party or respondent; or

 

  (ii) with the DOE with respect to the export of LNG from the Project
Facilities in any proceeding in which a Loan Party is the captioned party or
respondent,

(except in each case such filings as are routine or ministerial in nature),
which copy may be provided by means of a link to the website where such filing
is posted;

 

  (e) be accompanied by a statement of sources and uses of funds for the periods
covered by it and a discussion of the reason for any material:

 

  (i) variance from the amount budgeted therefor in the relevant Operating
Budget; and

 

  (ii) variance in the actual costs for the then-current period from the costs
incurred during the prior period; and

 

  (f) be certified as materially complete and correct by an Authorized Officer
of the Borrower.

 

  10.7 Insurance Reporting

 

  (a) The Borrower shall provide to the Intercreditor Agent:

 

  (i) evidence of Minimum Insurance set forth on, and subject to the provisions
of, the Schedule of Minimum Insurance:

 

  (A) within 30 days after the issuance of the Notice to Proceed pursuant to an
EPC Contract;

 

-76-



--------------------------------------------------------------------------------

  (B) prior to the inception of the operational phase; and

 

  (C) upon the renewal or replacement of any insurance policy required under the
Schedule of Minimum Insurance;

 

  (ii) notice as soon as reasonably practicable of:

 

  (A) any failure to pay any premium on Minimum Insurance (and in any case, by
the date falling ten days after it is due);

 

  (B) any actual or reasonably anticipated material reduction in Minimum
Insurance coverage (and in any case, within five Business Days after becoming
aware of such reduction);

 

  (C) any failure to maintain Minimum Insurance coverage (including any
cancellation, termination or suspension (for any reason) of any Minimum
Insurance) (and in any case, within five Business Days after becoming aware of
such cancellation, termination or suspension);

 

  (D) any single loss or event likely to give rise to a property damage or
liability claim against an insurer for an amount in excess of $50 million (and
in any case, within five Business Days after becoming aware of such loss or
event);

 

  (E) without prejudice to its other obligations under this Section 10.7
(Insurance Reporting), Article 5 (Insurance and Condemnation Proceeds and
Performance Liquidated Damages) of the Common Security and Account Agreement or
Section 12.28 (Insurance Covenant), any fact, event or circumstance that has
caused, or that with the giving of notice, lapse of time or making of a
determination would cause, it to be in breach of any provision of this
Section 10.7 (Insurance Reporting), Article 5 (Insurance and Condemnation
Proceeds and Performance Liquidated Damages) of the Common Security and Account
Agreement or Section 12.28 (Insurance Covenant) or the requirements of any of
the Borrower’s Minimum Insurance policies, and:

 

  (1) the steps it proposes to take in order to remedy such breach or, if such
breach cannot be remedied, to mitigate the risk or liability to which the
Project Facilities have been or shall reasonably be expected to be exposed by
virtue of the occurrence of such breach; and

 

-77-



--------------------------------------------------------------------------------

  (2) its good faith estimate of the period required to implement, and the cost
of, such steps.

 

  (b) The evidence of Minimum Insurance provided pursuant to clause
10.7(a)(i)(A) above shall be provided in the form of certificates of insurance,
binders or other documentation evidencing the existence of all insurance
required to be maintained at such time by the Loan Parties, together with a
certificate of the Borrower setting forth the insurance obtained and stating:

 

  (i) that such insurance required to be maintained at such time by the Loan
Parties as set forth in the Schedule of Minimum Insurance has been obtained and
in each case is in full force and effect;

 

  (ii) that such insurance complies with the requirements of the Schedule of
Minimum Insurance and is otherwise in accordance with the Finance Documents in
all material respects; and

 

  (iii) that all premiums then due and payable on all such insurance have been
paid.

 

  10.8 Copies of Finance Documents

Promptly following the Closing and following entry by any Loan Party into a new
Finance Document, the Borrower shall deliver copies of such newly executed
Finance Document to the Security Trustee, Intercreditor Agent, each Facility
Agent and each Facility Lender party to the Finance Documents.

 

  10.9 Construction Budget and Schedule

If the Construction Budget and Schedule is amended, supplemented or otherwise
modified in accordance with the Finance Documents, the Borrower shall promptly
deliver to the Intercreditor Agent such updated Construction Budget and
Schedule.

 

11. RESTRICTED PAYMENTS

 

  11.1 Conditions to Restricted Payments

Restricted Payments may be made provided that each of the following, and no
other, conditions has been satisfied:

 

-78-



--------------------------------------------------------------------------------

  (a) no Loan Facility Event of Default or Unmatured Loan Facility Event of
Default has occurred and is Continuing or could occur as a result of such
Restricted Payment;

 

  (b) (i) the Historical DSCR for the last measurement period (calculated for
this purpose by excluding any amount contributed during such measurement period
under the cure right in Section 12.25 (Historical DSCR)) and (ii) the Fixed
Projected DSCR for the 12-month period beginning on or immediately prior to the
Quarterly Payment Date on or immediately prior to the proposed date of the
Restricted Payment are, in each case, at least 1.25:1;

 

  (c) the Senior Debt Service Reserve Account is funded (with cash or Acceptable
Debt Service Reserve LCs) with the then-applicable Reserve Amount, including the
applicable debt service reserve requirements (if any) under any Senior Debt
Instrument governing Additional Senior Debt;

 

  (d) the Project Completion Date has occurred;

 

  (e) no actual LNG SPA Prepayment Event or Unmatured LNG SPA Prepayment Event
has occurred and is continuing in respect of which the prepayment and
cancellation required by the occurrence of such event in accordance with
Section 8.2 (LNG SPA Mandatory Prepayment) has not been made in full;

 

  (f) at least two Business Days prior to the proposed date of such Restricted
Payment, the Intercreditor Agent has received a certificate from the Borrower
confirming that each of the conditions set forth in clauses (a) through
(e) above have been satisfied and setting forth the calculation of Historical
DSCR and Fixed Projected DSCR in clause (b) above;

 

  (g) each Senior Creditor Group Representative has received a certificate from
the Borrower setting forth such calculation of Historical DSCR and confirming
clause (b) above; and

 

  (h) for so long as any Loans under the Term Loan Facility Agreement are
outstanding, the Restricted Payment is made on a date that is no later than 25
Business Days following the most recent Quarterly Payment Date.

 

  11.2 Certain Restricted Payments

The following payments may be made at any time in accordance with the terms of
this Agreement and the other Finance Documents, without complying with the
conditions set forth in Section 11.1 (Conditions to Restricted Payments):

 

-79-



--------------------------------------------------------------------------------

  (a) reimbursements of equity pursuant to Section 3.4(a)(ii) (Performance
Liquidated Damages); and

 

  (b) reimbursements of equity pursuant to Section 5.2(h) (Insurance and
Condemnation Proceeds) of the Common Security and Account Agreement.

 

12. LOAN PARTY COVENANTS

Each Loan Party shall comply at all times with the following covenants:

 

  12.1 Use of Proceeds

Unless otherwise specified in an individual Facility Agreement, the Loan Parties
shall use the proceeds of Initial Senior Debt solely to pay Project Costs,
including the payment or reservation of Permitted Completion Costs and funding
the Senior Debt Service Reserve Account, to make Authorized Investments and to
repay Equity Funding to the extent permitted in Section 2.7 (Senior Debt/Equity
Ratio at Project Completion Date).

 

  12.2 Maintenance of Existence, Etc.

 

  (a) Each Loan Party shall maintain its corporate existence;

 

  (b) no Loan Party shall take any action to amend or modify its Constitutional
Documents in a manner that is in any material respect adverse to the interests
of the Facility Lenders or such Loan Party’s ability to comply with the Finance
Documents; and

 

  (c)

 

  (i) each of the Loan Parties shall promptly provide copies of any amendments
to its Constitutional Documents to the Intercreditor Agent;

 

  (ii) no Loan Party shall change, alter or modify its legal business name,
jurisdiction of organization or type of organization, in each case without
providing the Intercreditor Agent with at least 30 days’ prior notice; and

 

  (iii) no Loan Party shall cease to be a partnership or an entity disregarded
for US federal, state and local income tax purposes.

 

-80-



--------------------------------------------------------------------------------

  12.3 Project Construction; Maintenance of Properties

 

  (a) The Loan Parties shall construct and complete, operate and maintain the
Project Facilities, and cause the Project Facilities to be constructed, operated
and maintained, as applicable:

 

  (i) consistent in all material respects with Prudent Industry Practice, the
Applicable EPC Contracts, the Construction Budget and Schedule, the Operating
Manual and the other Transaction Documents, and in accordance with the
requirements for maintaining the effectiveness of the material warranties of the
EPC Contractor and each subcontractor thereof (including equipment
manufacturers); and

 

  (ii) following the Project Completion Date, within the then-effective
Operating Budget; provided that:

 

  (A) the Loan Parties may exceed in the aggregate for all operating budget
categories in any Operating Budget by 20% or less per line item of the amount
therefor and 10% or less of the aggregate budgeted amount therefor, in each case
on an annual basis, but excluding, for purposes of calculating the foregoing
allowable increases, amounts in the then-effective Operating Budget for Gas
purchases and electricity service; and

 

  (B) the Loan Parties may exceed the Operating Budget and any operating budget
category thereof:

 

  (1) with respect to payments under Gas and electricity purchase contracts for
the Development;

 

  (2) as required by law or regulation, Industry Standards or for compliance
with any Permit applicable to the Loan Parties or the Development (or to cure or
remove the effect of any termination, suspension, or impairment of any Permit),
as certified by the Borrower (with the reasonable concurrence of the Independent
Engineer); or

 

  (3) to the extent required to respond to an emergency or accident, the failure
to respond to which could reasonably be expected to create a significant risk of
personal injury or significant physical damage to the Project Facilities or
material threat to the environment, in which case:

 

-81-



--------------------------------------------------------------------------------

(I) if the Loan Parties reasonably determine that there is sufficient time to do
so prior to responding to any such emergency or accident, the Borrower shall
substantiate the expenses expected to be incurred by the Loan Parties in
connection with such emergency or accident to the reasonable satisfaction of the
Intercreditor Agent; or

(II) if the Loan Parties reasonably determine that there is not sufficient time
to take the actions described in sub-clause (3) above prior to responding to any
such emergency or accident, promptly following such emergency or accident, the
Borrower shall describe in writing to the Intercreditor Agent the steps that
were taken by the Loan Parties in respect of such emergency or accident and the
expenses incurred by the Loan Parties in connection therewith, all in reasonable
detail.

 

  (b) The Loan Parties shall take such action as contemplated under
Section 6.2A.12 (Change Orders Requested by Contractor) of the EPC Contract
(T1/T2) to avoid any delay with respect to the Guaranteed Substantial Completion
Dates for Train One or Train Two or a delay that could result in the date
specified for Ready for Start Up for Train One or Train Two in Attachment E to
such EPC Contract to occur less than four months prior to the Guaranteed
Substantial Completion Date for such Train.

 

  (c) Unless the applicable Defect Correction Period (and any extension thereof)
with respect to each Subproject has expired and the EPC Contractor has completed
and paid any warranty claims submitted by the Loan Parties with respect to such
Subproject, the Borrower shall draw on the EPC Letter of Credit at the time of
any reduction thereof pursuant to Section 9.2B (Irrevocable Standby Letter of
Credit) of each Applicable EPC Contract in the amount of such reduction.

 

  (d) CCL will use commercially reasonable efforts to obtain evidence of
subordination of lien rights from the EPC Contractor, Major Subcontractors and
Major Sub-subcontractors on or prior to the Closing Date. If such evidence is
obtained, CCL will promptly provide copies of such evidence to the Intercreditor
Agent.

 

  12.4 Books and Records; Inspection Rights

 

  (a) The Loan Parties shall make available to the Intercreditor Agent, on
request, copies or extracts of books and records of the Loan Parties:

 

  (i) when a Loan Facility Event of Default has occurred and is Continuing; and

 

-82-



--------------------------------------------------------------------------------

  (ii) otherwise up to two times (which shall be reasonably spaced within the
applicable period) per calendar year during normal business hours upon 30 days’
advance notice, subject to the confidentiality arrangements pursuant to
Section 12.6 (Confidentiality) of the Common Security and Account Agreement and
Section 23.8 (Confidentiality) below.

 

  (b) The Loan Parties shall not, without the prior consent of the Intercreditor
Agent (not to be unreasonably withheld, conditioned or delayed), change the end
date of their fiscal years.

 

  (c) The Loan Parties shall keep proper books and records in accordance with
GAAP in all material respects.

 

  12.5 Material Project Agreements

 

  (a) Each Loan Party shall maintain in effect all Material Project Agreements
that have been entered into and to which it is a party except:

 

  (i) to the extent a Material Project Agreement is permitted to expire, be
terminated or replaced under the Finance Documents or expires or is replaced in
accordance with its terms; and

 

  (ii) to the extent provided under Section 8.1 (LNG SPA Maintenance) and
Section 8.2 (LNG SPA Mandatory Prepayment) in relation to LNG SPAs.

 

  (b) Each Loan Party shall comply with its material contractual obligations,
and enforce against other parties its material rights and their material
covenants and obligations, under the Material Project Agreements then in effect
to which it is a party.

 

  (c) No Loan Party shall agree to any amendment or modification of, or waiver
relating to, any Material Project Agreement to which it is a party that could
reasonably be expected to have a Material Adverse Effect or would materially
breach or would otherwise be materially inconsistent with the terms of the
Finance Documents; provided that amendments or modifications to LNG SPAs as
permitted under Section 8.3 (Amendment of LNG SPAs) shall in any case be
permitted.

 

  (d) No Loan Party shall:

 

-83-



--------------------------------------------------------------------------------

  (i) assign or transfer any interest under any Material Project Agreement
without the prior written consent of the Intercreditor Agent acting on the
instructions of the Requisite Intercreditor Parties (except for assignments and
transfers contemplated in connection with the Common Security and Account
Agreement and other Security Documents); or

 

  (ii) consent to any counterparty assigning or transferring any interest under
any Material Project Agreement, if such Loan Party has consent rights under such
Material Project Agreement, without the prior written consent of the
Intercreditor Agent acting on the instructions of the Requisite Intercreditor
Parties;

except (x) to an Affiliate of such counterparty; (y) if such assignment or
transfer could not reasonably be expected to have a Material Adverse Effect; and
(z) for assignments and transfers permitted or contemplated in the Common
Security and Account Agreement, Direct Agreements or other Security Documents.

 

  (e) No Loan Party shall initiate or settle arbitration under any Material
Project Agreement if such arbitration or settlement is in excess of $15 million.

 

  (f) The applicable Loan Party promptly shall provide the Intercreditor Agent
with copies (or ensure that copies are provided) of any material amendments to,
or material waivers relating to, the Material Project Agreements that are
permitted under the Finance Documents or that have otherwise been entered into
with the consent of the Intercreditor Agent acting on the instructions of the
Requisite Intercreditor Parties.

 

  (g) The Loan Parties shall not enter into any Subsequent Material Project
Agreements without the prior written consent of the Intercreditor Agent acting
on the instructions of the Requisite Intercreditor Parties; provided that if,
prior to entry into a Subsequent Material Project Agreement that is a
construction contract with respect to the pipeline, metering or compression of
the Corpus Christi Pipeline (each, a “CCP Construction Contract”), CCP provides
a copy of the proposed contract to the Intercreditor Agent along with a
certification (to which the Independent Engineer has reasonably concurred) that:

 

  (i) the cost of the Corpus Christi Pipeline construction under all the CCP
Construction Contracts then in place, in the aggregate, does not materially
exceed the line item for such costs set forth in the then-effective Construction
Budget and Schedule, including any remaining contingency applicable to the
Corpus Christi Pipeline;

 

-84-



--------------------------------------------------------------------------------

  (ii) the terms and schedule of such CCP Construction Contract are consistent
with Prudent Industry Practice;

 

  (iii) the Corpus Christi Pipeline, as contemplated to be constructed in
accordance with such contract (together with the other expected and existing CCP
Construction Contracts) shall connect to and provide sufficient transport
capacity for the delivery of Gas to meet at least 100% of the Corpus Christi
Terminal Facility’s feed and fuel requirements for the nameplate capacity of the
Corpus Christi Terminal Facility;

 

  (iv) such contract provides for the Corpus Christi Pipeline to be completed in
advance of the scheduled commissioning of Train One and Train Two of the Corpus
Christi Terminal Facility; and

 

  (v) after 60 days no Facility Lender has objected to such contract,

then such CCP Construction Contract shall be deemed approved as a Subsequent
Material Project Agreement.

 

  (h) In connection with any Subsequent Material Project Agreement, the
applicable Loan Party shall deliver to the Intercreditor Agent, within 30 days
following execution of such Subsequent Material Project Agreement (with a form
of such document to be delivered prior to execution of such Subsequent Material
Project Agreement):

 

  (i) each Security Document, if any, necessary to grant the Security Trustee a
first priority perfected Lien in such Subsequent Material Project Agreement
(subject only to Permitted Liens);

 

  (ii) evidence of the authorization of the applicable Loan Party to execute,
deliver and perform such Subsequent Material Project Agreement;

 

  (iii) a certificate of the Borrower certifying that all Permits necessary for
the execution, delivery and performance of such Subsequent Material Project
Agreement have been duly obtained, were validly issued and are in full force and
effect;

 

  (iv) an opinion of counsel to the applicable Loan Party and, if a Direct
Agreement is required to be obtained from such counterparty pursuant to
Section 3.4 (Direct Agreements) of the Common Security and Account Agreement,
applying the effort standard set forth in Section 3.4 (Direct Agreements) of the
Common Security and Account Agreement to obtaining such opinion as is applicable
to obtaining the related Direct Agreement, an opinion of counsel to the
counterparty to such Subsequent Material Project Agreement; and

 

-85-



--------------------------------------------------------------------------------

  (v) a Direct Agreement in respect of such Subsequent Material Project
Agreement, but only to the extent such Direct Agreement is required pursuant to
Section 3.4 (Direct Agreements) of the Common Security and Account Agreement for
an equivalent Material Project Agreement.

 

  12.6 Compliance with Law

 

  (a) The Loan Parties shall comply in all material respects with all material
applicable laws, rules, regulations and orders (excluding tax laws as to which
Section 12.13 (Taxes) is applicable and Environmental Laws as to which
Section 12.7 (Environmental Compliance) is applicable).

 

  (b) No Loan Party shall Knowingly engage in any activity that violates any
Anti-Terrorism and Money Laundering Law or OFAC Law to the extent applicable to
such entity.

 

  (c) The Loan Parties will not, and will procure that their respective
Affiliates, directors and officers do not, directly or, to the Loan Parties’
Knowledge, indirectly, use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person:

 

  (i) in furtherance of an offer, payment, promise to pay or authorization of
the payment or giving of money or anything else of value, to any Person in
violation of any Anti-Terrorism and Money Laundering Laws, Applicable
Anti-Corruption Laws or OFAC Laws, to the extent applicable;

 

  (ii) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the target of sanctions under OFAC or by the US Department of State, the
European Union or Her Majesty’s Treasury, to the extent applicable; or

 

  (iii) in any other manner that would result in a violation of any
Anti-Terrorism and Money Laundering Laws, Applicable Anti-Corruption Laws or
sanctions under OFAC or by the US Department of State, the European Union or Her
Majesty’s Treasury, to the extent applicable, by any Person (including any
Person participating in the Loans, whether as Facility Lender, Intercreditor
Agent or otherwise).

 

-86-



--------------------------------------------------------------------------------

  (d) The Borrower agrees that if it becomes aware of or receives any notice
that a Loan Party, any Affiliate or any Person holding a legal or beneficial
interest therein (whether directly or indirectly) is named on the OFAC SDN List
or is otherwise the target of OFAC, US Department of State, European Union or
Her Majesty’s Treasury sanctions (a “Sanctions Violation”), to the extent
applicable, the Borrower shall promptly:

 

  (i) give notice to the Intercreditor Agent of such Sanctions Violation; and

 

  (ii) comply with all applicable laws governing such sanctions with respect to
such Sanctions Violation (regardless of whether the party included on the OFAC
SDN List is located within the jurisdiction of the United States).

 

  (e) The Borrower authorizes and consents to the Intercreditor Agent and each
Senior Creditor Group Representative taking any and all steps such parties deem
necessary to comply with all applicable laws governing such sanctions with
respect to any such Sanctions Violation, including the “freezing” or “blocking”
of assets and reporting such action to the applicable regulatory authorities.

 

  12.7 Environmental Compliance

The Loan Parties shall comply in all material respects with material
Environmental and Social Standards.

 

  12.8 Permits

 

  (a) The Loan Parties shall obtain by the time they are required and maintain
in full force and effect and comply with all applicable material Permits
(excluding Export Authorizations, as to which Section 12.9 (Export
Authorizations) is applicable, and the FERC Order, as to which Section 12.10
(FERC Order) is applicable).

 

  (b) The Loan Parties shall not amend or modify a material Permit or any
conditions thereof (excluding Export Authorizations, as to which Section 12.9
(Export Authorizations) is applicable, and the FERC Order, as to which
Section 12.10 (FERC Order) is applicable); provided that the Loan Parties may
amend or modify such Permits and any conditions thereof so long as such
amendment or modification could not reasonably be expected to have a Material
Adverse Effect or result in an Impairment of such Permit and such amendment or
modification is not materially more restrictive or onerous on the applicable
Loan Party.

 

-87-



--------------------------------------------------------------------------------

  12.9 Export Authorizations

 

  (a) CCL shall use all reasonable efforts to maintain in full force and effect
and will comply in all material respects with both the FTA Authorization and the
Non-FTA Authorization.

 

  (b) If an Export Authorization is Impaired, CCL shall use all reasonable
efforts to promptly and diligently take reasonable steps to reverse such
Impairment.

 

  12.10 FERC Order

 

  (a) From and after the Initial Advance, CCL and CCP shall maintain in full
force and effect and comply in all material respects with the FERC Order.

 

  (b) The Loan Parties shall not amend or modify the FERC Order or any
conditions of the FERC Order; provided that the Loan Parties may amend or modify
the FERC Order and any conditions thereof so long as such amendment or
modification could not reasonably be expected to have a Material Adverse Effect
and such amendment or modification is not materially more restrictive or onerous
on the applicable Loan Party.

 

  12.11 Witnessing Performance Tests and Lenders’ Reliability Tests; Settlement
of Liquidated Damages

The Intercreditor Agent, each Senior Creditor Group Representative and the
Independent Engineer shall have the right to witness and verify each Performance
Test and the Lenders’ Reliability Test, and no Loan Party shall:

 

  (a) permit a Performance Test or Lenders’ Reliability Test to be performed
without giving the Intercreditor Agent at least five Business Days’ prior notice
thereof (or such shorter period agreed by the Independent Engineer); or

 

  (b) agree in a dispute with the EPC Contractor with respect to the amount of
any Performance Liquidated Damages or Delay Liquidated Damages, or to a
settlement with respect to such damages, in excess of $15 million without prior
approval of the Intercreditor Agent, acting reasonably and in consultation with
the Independent Engineer.

 

  12.12 Inspection Rights

The Loan Parties shall grant access to the Site to the Consultants and
designated representatives of Facility Lenders at the times and in the manner
described in Section 13.3 (Access).

 

-88-



--------------------------------------------------------------------------------

  12.13 Taxes

Each Loan Party (or, for the purposes of this Section 12.13 (Taxes), if it is a
disregarded entity for US federal income tax purposes, its owner for US federal
income tax purposes) shall pay or cause to be paid all material Taxes (if any)
imposed on it or its property by any Governmental Authority, when due, giving
effect to any applicable extensions, unless these are being contested in good
faith and by appropriate proceedings and an appropriate reserve has been
established in respect thereof in accordance with GAAP. Each Loan Party shall
notify the Intercreditor Agent of any material dispute with the relevant tax
authorities. Each Loan Party (or, for the purposes of this Section 12.13
(Taxes), if it is a disregarded entity for US federal income tax purposes, its
owner for US federal income tax purposes) will promptly pay or cause to be paid
any valid, final judgment rendered upon the conclusion of the relevant
proceeding, if any, enforcing such Tax and cause it to be satisfied of record.

 

  12.14 Limitation on Indebtedness

The Loan Parties shall not incur Indebtedness other than the following (with any
baskets measured in the aggregate among all the Loan Parties):

 

  (a) Senior Debt, including any reborrowing of any Working Capital Debt in
accordance with its terms;

 

  (b) other Indebtedness expressly contemplated by a Finance Document or a
Material Project Agreement (including guarantees permitted by Section 12.15
(Guarantees));

 

  (c) Subordinated Debt;

 

  (d) intercompany Indebtedness between or among the Loan Parties, all of which
shall be Subordinated Debt;

 

  (e) Indebtedness incurred under Permitted Hedging Instruments not covered
under clause (a) above;

 

  (f) Indebtedness in respect of any bankers’ acceptances, letters of credit,
warehouse receipts or similar facilities, in each case, incurred in the ordinary
course of business;

 

  (g) purchase money Indebtedness and capital leases or guarantees of the same,
in a principal amount not exceeding $50 million in the aggregate to finance the
purchase or lease of assets for the Development other than those financed with
the proceeds of Senior Debt; provided that if such obligations are secured, they
are secured only by Liens upon the assets being financed or the proceeds of such
assets;

 

-89-



--------------------------------------------------------------------------------

  (h) any other unsecured Indebtedness incurred after the Project Completion
Date in an aggregate amount outstanding at any one time not to exceed $500
million for general corporate purposes;

 

  (i) to the extent constituting Indebtedness, indebtedness arising from
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course or other cash
management services in the ordinary course of business;

 

  (j) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

 

  (k) contingent liabilities incurred in the ordinary course of business,
including the acquisition or sale of goods, services, supplies or merchandise in
the normal course of business, the endorsement of negotiable instruments
received in the normal course of business and indemnities provided under any of
the Transaction Documents;

 

  (l) to the extent constituting Indebtedness, obligations in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, indemnification
obligations, obligations to pay insurance premiums, take-or-pay obligations
contained in supply agreements and similar obligations incurred in the ordinary
course of business;

 

  (m) trade debt, trade accounts, purchase money obligations or other similar
Indebtedness incurred in the ordinary course of business, which:

 

  (i) is not more than 90 days past due; or

 

  (ii) is being contested in good faith and by appropriate proceedings;

 

  (n) Indebtedness consisting of the financing of insurance premiums in
customary amounts consistent with the operations and business of the Loan
Parties in the ordinary course of business; and

 

  (o) other Indebtedness incurred with the consent of the Intercreditor Agent
acting on the instructions of the Requisite Intercreditor Parties, together with
any refinancing thereof.

 

  12.15 Guarantees

No Loan Party shall guarantee the obligations of others except for:

 

  (a) guarantees expressly contemplated by a Finance Document or a Material
Project Agreement; and

 

-90-



--------------------------------------------------------------------------------

  (b) guarantees of the obligations of one or more Loan Parties that are
Indebtedness permitted under Section 12.14 (Limitation on Indebtedness).

 

  12.16 Limitation on Liens

The Loan Parties shall not assume, incur, permit or suffer to exist any Lien on
any of its assets, whether now owned or hereafter acquired, except for Permitted
Liens.

 

  12.17 Sale of Project Property

No Loan Party shall sell, lease or otherwise dispose of Project Property, in one
transaction or a series of transactions, in excess of $100 million per year
without the consent of the Intercreditor Agent, except that no consent of the
Intercreditor Agent shall be required for:

 

  (a) transfers of Project Property between or among the Loan Parties;

 

  (b) dispositions in compliance with any applicable court or governmental
order;

 

  (c) dispositions of obsolete, superfluous or replaced assets, or assets that
are not, or cease to be, necessary for the construction and operation of the
Project Facilities substantially in the manner contemplated in this Agreement;

 

  (d) sales or other dispositions of LNG in accordance with any LNG SPAs as
permitted under the Finance Documents or other assets in the ordinary course of
the LNG business;

 

  (e) sales of Gas in the ordinary course of business;

 

  (f) sales, transfers or other dispositions of Authorized Investments;

 

  (g) Restricted Payments made in accordance with the Finance Documents;

 

  (h) liquefaction and other services in the ordinary course of business;

 

  (i) settlement, release, waiver or surrender of contract, tort or other claims
in the ordinary course of business or a grant of a Lien not prohibited by the
Finance Documents;

 

  (j) the transfer or novation of Permitted Hedging Instruments in accordance
with the Finance Documents;

 

  (k) conveyance of gas interconnection or metering facilities to gas
transmission companies and conveyance of electricity substations to electricity
providers pursuant to its electricity purchase arrangements for operating the
Project Facilities; and

 

-91-



--------------------------------------------------------------------------------

  (l) dispositions of other Project Property if a Loan Party replaces such
Project Property within 180 days following such disposition or has obtained a
commitment to replace such Project Property within 180 days following such
disposition and replaces such Project Property within 270 days following such
disposition.

Proceeds of any such disposition by the Borrower pursuant to this Section 12.17
(Sale of Project Property) shall be deposited in the Revenue Account; provided
that proceeds of any disposition of assets requiring mandatory prepayment under
Section 3.4 (Mandatory Prepayments) shall be deposited into the Additional
Proceeds Prepayment Account.

 

  12.18 Merger and Liquidation, Sale of All Assets

No Loan Party shall liquidate itself, enter into any merger or sell or otherwise
transfer all or substantially all its assets; provided that CCP GP may liquidate
itself or enter into any merger or sell or otherwise transfer all or
substantially all its assets to another Loan Party.

In the event CCP GP liquidates itself or enters into any merger or sells or
otherwise transfers all or substantially all its assets in compliance with this
Section 12.18 (Merger and Liquidation, Sale of All Assets), or if CCP GP
otherwise ceases to be the general partner of CCP, then CCP GP shall be
automatically released from its guarantee of the Senior Debt.

 

  12.19 Limitation on Investments and Loans

No Loan Party shall make any investments, loans or advances to any Person other
than:

 

  (a) Authorized Investments;

 

  (b) by way of trade credit in the ordinary course of business;

 

  (c) as specifically contemplated under the Finance Documents;

 

  (d) as expressly contemplated by the terms of the Material Project Agreements
then in effect to which it is a party;

 

  (e) surety and performance bonds and workers’ compensation, utility, lease,
tax, performance and similar deposits, advance payments in the ordinary course
of business on usual commercial terms and prepaid expenses in the ordinary
course of business, including cash deposits incurred in connection with natural
gas purchases;

 

-92-



--------------------------------------------------------------------------------

  (f) any investment by a Loan Party in a Person, if as a result of such
investment such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
a Loan Party;

 

  (g) investments pursuant to Permitted Hedging Instruments;

 

  (h) investments existing on the Signing Date;

 

  (i) amounts deposited pursuant to the escrow agreement entered with respect to
disputed amounts under the EPC Contracts of another construction contract with
respect to development of the Project Facilities as permitted under the Finance
Documents;

 

  (j) investments, loans or advances among and between the Loan Parties;
provided that amounts owing thereunder are Subordinated Debt; and

 

  (k) loans from the Borrower to Holdco, the Sponsor or its Affiliates, but only
to the extent that such loans are made with cash available to the Borrower to
make a Restricted Payment and after meeting the test to make Restricted Payments
under Section 11.1 (Conditions to Restricted Payments).

 

  12.20 Nature of Business

The Loan Parties shall not (i) change the limited nature of their business in
any material respect from that contemplated by the Common Terms Agreement, the
Common Security and Account Agreement and the Final Information Memorandum in
the form existing on the Signing Date or (ii) engage in retail sales of natural
gas in such a manner and to such an extent so as to cause any Loan Party to
become subject to regulation as a “gas utility” under the Texas Utilities Code.
In the event any Loan Party engages in retail sales of natural gas in a manner
that would cause it to become a “holding company” or a “subsidiary company” of a
“holding company” (each as defined under PUHCA), it shall (A) comply in all
material respects with all applicable provisions of PUHCA and (B) use
commercially reasonable efforts to obtain an exemption from regulation under
PUHCA.

 

  12.21 Transactions with Affiliates

No Loan Party shall directly or indirectly enter into any transaction or
agreement with or for the benefit of an Affiliate (including guarantees and
assumptions of obligations of an Affiliate) in relation to the Development,
except:

 

  (a) agreements that are Material Project Agreements or required or
contemplated by any Material Project Agreement;

 

-93-



--------------------------------------------------------------------------------

  (b) any other agreement relating to the Development entered into prior to the
Signing Date that is disclosed on Schedule J (Transactions With Affiliates)
hereto;

 

  (c) to the extent required by applicable law or regulation; or

 

  (d) transactions or agreements entered into on fair and commercially
reasonable terms (from the perspective of the relevant Loan Party) that
(i) could not reasonably be expected to cause a Material Adverse Effect and
(ii) are not materially less favorable in the aggregate to such Loan Party than
such Loan Party would obtain in a comparable agreement with independent parties
acting at arm’s length (or, if there is no comparable arm’s-length transaction,
then on terms reasonably determined by the board of managers of the Borrower to
be fair and reasonable); provided that:

 

  (i) this covenant shall not apply to (A) transactions between or among the
Loan Parties, (B) any issuance of equity interests of any Loan Party to its
parent and (C) Permitted Payments, including those pursuant to the Tax Sharing
Agreements; and

 

  (ii) any such agreement that constitutes a Subsequent Material Project
Agreement shall be subject to the terms of Section 12.5 (Material Project
Agreements).

 

  12.22 Hedging Arrangements

 

  (a) No Loan Party shall enter into Hedging Instruments other than Permitted
Hedging Instruments.

 

  (b) The Borrower shall enter into and thereafter maintain in full force and
effect, from time to time, one or more interest rate Permitted Hedging
Instruments:

 

  (i) with respect to no less than 45% (calculated on a weighted average basis)
of the projected aggregate outstanding balance of the Senior Debt, (A) no later
than 45 days following the Closing Date for the projected aggregate outstanding
balance of the Senior Debt excluding the amount thereof that could be incurred
based on the Second Phase Facility Debt Commitments and (B) in the event the
Second Phase CP Date has occurred, no later than 45 days following the Second
Phase CP Date for the projected aggregate outstanding balance of Senior Debt
including the amount thereof that could be incurred based on the Second Phase
Facility Debt Commitments; and

 

-94-



--------------------------------------------------------------------------------

  (ii) with respect to no less than 65% (calculated on a weighted average basis)
of the projected aggregate outstanding balance of the Senior Debt, (A) no later
than 90 days following the Closing Date for the projected aggregate outstanding
balance of the Senior Debt excluding the amount thereof that could be incurred
based on the Second Phase Facility Debt Commitments and (B) in the event the
Second Phase CP Date has occurred, no later than 90 days following the Second
Phase CP Date for the projected aggregate outstanding balance of Senior Debt
including the amount thereof that could be incurred based on the Second Phase
Facility Debt Commitments, in each case for a term of no less than seven years;
provided that for purposes of calculating such percentage in the foregoing
sub-clause (i) above and this sub-clause (ii), any such Senior Debt which bears
a fixed interest rate shall be deemed subject to a Permitted Hedging Instrument.

 

  (c) If, due to a mandatory prepayment made in accordance with Section 3.4
(Mandatory Prepayments), a voluntary prepayment made in accordance with
Section 3.5 (Voluntary Prepayments) or otherwise, the aggregate notional amount
of the Permitted Hedging Instruments on any Quarterly Payment Date is greater
than 110% (or, if 110% hedging is not permitted by applicable law, 100%) (in
each case, calculated on a weighted average basis) of the projected aggregate
outstanding balance of the Senior Debt, within 45 days, the Borrower shall
reduce the amount that is hedged under the Permitted Hedging Instruments (in the
proportion allocated to each Permitted Hedging Instrument as may be determined
by the Borrower as long as the Borrower has used commercially reasonable efforts
to allocate the reduction pro rata among each Permitted Hedging Instrument) such
that the aggregate notional amount of the Permitted Hedging Instruments is not
more than 110% (or, if 110% hedging is not permitted by applicable law, 100%)
(in each case, calculated on a weighted average basis) of the projected
aggregate outstanding balance of the Senior Debt on such Quarterly Payment Date
(any such amount of the Permitted Hedging Instruments that is required to be so
reduced, a “Hedging Excess Amount”).

 

  12.23 Accounts

No Loan Party shall maintain any accounts in contravention of Article 4 (Cash
Flow and Accounts) of the Common Security and Account Agreement.

 

-95-



--------------------------------------------------------------------------------

  12.24 Separateness

Each Loan Party shall at all times:

 

  (a) observe all applicable entity procedures necessary to maintain its
separate existence and formalities, including:

 

  (i) maintaining minutes or records of meetings of the members and/or managers
of the Loan Party;

 

  (ii) acting on behalf of itself only pursuant to due authorization of the
members and/or managers, including, when applicable, any independent managers or
members; and

 

  (iii) conducting its own business in its own name and through authorized
agents pursuant to its Constitutional Documents;

 

  (b) allocate fairly and reasonably any shared expenses, including overhead for
shared office space or common employees (if any);

 

  (c) use separate stationery, invoices and checks bearing its own name;

 

  (d) prepare and maintain its own full and complete books, accounting records
(including books of account and payroll, if any) and other documents and
records, in each case which are separate and apart from the books, accounting
records and other documents and records of the Sponsor or any Affiliate thereof;

 

  (e) maintain separate bank accounts in its own name or otherwise pursuant to
the Finance Documents and make all investments by or on behalf of a Loan Party
solely in its name except as otherwise provided by the Finance Documents;

 

  (f) separate its property and not allow funds or other assets to be commingled
with the funds and other assets of, held by, or registered in the name of the
Sponsor or any Affiliate thereof, and maintain its assets in such a manner that
it is not costly or difficult to identify or ascertain such assets, all except
to the extent otherwise provided by the Finance Documents;

 

  (g) not hold itself out as being liable for the debts of the Sponsor or any
Affiliate thereof and not guarantee the debts of the Sponsor or any Affiliate
thereof except as permitted by the Finance Documents;

 

  (h) not acquire or assume obligations or securities of, or make loans or
advances to, any of its Affiliates except as required under the Finance
Documents;

 

-96-



--------------------------------------------------------------------------------

  (i) maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any other Person, and not have its assets
listed on the balance sheet of any other Person; provided that such Loan Party
may also report its financial statements on a consolidated or combined basis
with one or more of its Affiliates in accordance with GAAP so long as
appropriate notation is made on such consolidated financial statements to
indicate the separateness of the Loan Parties from such Affiliate(s) and to
disclose the separate nature of the Loan Parties’ indebtedness;

 

  (j) prepare and file its own tax returns separate from those of any Person
except to the extent that the Loan Party is treated as a “disregarded entity”
for tax purposes and is not required to file tax returns under applicable law;

 

  (k) pay its own liabilities and expenses out of its own assets (except as
provided under the Finance Documents);

 

  (l) pay the salaries of its own employees, if any, and maintain a sufficient
number of employees in light of its contemplated business operations (either
directly or through contractual arrangements to provide such services that such
employees would provide) and not permit its employees, if any, to participate in
or receive payroll benefits or pension plans of or from any of its Affiliates;

 

  (m) maintain adequate capitalization in light of its contemplated business and
obligations;

 

  (n) hold itself out to third parties as a legal entity, separate and distinct
and independent from any other entity, conduct its own business solely under its
name and correct any known misunderstanding as to the separateness of the Loan
Parties from any other Person;

 

  (o) procure that the Borrower shall have an independent director or manager
appointed in accordance with its Constitutional Documents; and

 

  (p) have and maintain Constitutional Documents which comply with the
requirements of this Section 12.24 (Separateness),

provided that no limitation in this Section 12.24 (Separateness) shall apply to
the Loan Parties as among one another.

 

-97-



--------------------------------------------------------------------------------

  12.25 Historical DSCR

 

  (a) The Loan Parties shall not permit the Historical DSCR as of the end of any
fiscal quarter from and following the First Repayment Date to be less than
1.15:1.

 

  (b) Notwithstanding anything in clause (a) above to the contrary, if the
Historical DSCR at the end of any fiscal quarter following the First Repayment
Date is less than 1.15:1 but greater than 1:1, any direct or indirect owner of
the Loan Parties shall have the right to provide cash to the Loan Parties not
later than ten Business Days following the delivery of the calculation of such
Historical DSCR in the form of equity contributions or Subordinated Debt in
order to increase the Historical DSCR to 1.15:1; provided that such right may
not be exercised for more than two consecutive fiscal quarters nor, with respect
to each Senior Debt Instrument, more than four times over the term of such
Senior Debt Instrument.

 

  12.26 Auditors

The Borrower shall engage KPMG LLP (or other independent certified public
accountants of recognized national standing) as auditors to audit the financial
statements of its consolidated group.

 

  12.27 Gas Transportation Arrangements; Gas Purchase Arrangements

CCL shall comply in all material respects with the gas sourcing plan attached as
Schedule K (Gas Sourcing Plan) hereto, as may be updated from time to time by
mutual agreement by the Borrower and the Intercreditor Agent (acting on the
instruction of the Requisite Intercreditor Parties, whose consent to updates of
such gas sourcing plan shall not be unreasonably withheld, conditioned or
delayed if determined to be reasonable by the Market Consultant and/or
Independent Engineer, as appropriate).

 

  12.28 Insurance Covenant

 

  (a)

To the extent available to the Loan Parties on Reasonable Commercial Terms and
taking into account requirements of applicable law and regulation, the Loan
Parties shall obtain and maintain, or cause to be obtained and maintained, at
all times, the commercial insurance coverage set forth in Schedule L (Schedule
of Minimum Insurance) hereto describing the minimum insurance required to be
held by the Loan Parties (the “Schedule of Minimum Insurance”). “Reasonable
Commercial Terms” means commercial insurance market terms which are reasonable
having regard to the nature of the risk insured, the cost of maintaining
insurance against that risk and the interests of the Loan Parties and the

 

-98-



--------------------------------------------------------------------------------

  Secured Parties under the Finance Documents. Without prejudice to any other
element, the cost of maintaining insurance alone is not a determinant of
Reasonable Commercial Terms. Disputes as to whether the relevant insurance is
available on Reasonable Commercial Terms, is in accordance with applicable laws
or regulations or complies with the Schedule of Minimum Insurance shall be
referred to an independent insurance expert from the agreed list of independent
insurance experts attached as Schedule M (Independent Insurance Experts) hereto,
as such list may be updated from time to time by mutual agreement by the
Borrower and the Intercreditor Agent.

 

  (b) With respect to all Mortgaged Property located in a Special Flood Hazard
Area, the Borrower will obtain and maintain at all times flood insurance for all
Collateral located on such property as may be required under the Flood Program
and will provide to each Facility Lender evidence of compliance with such
requirements as may be reasonably requested by such Lender. The timing and
process for delivery of such evidence will be as set forth in the Schedule of
Minimum Insurance.

 

  12.29 Senior Debt Service Reserve Account

Within six months following the Project Completion Date, the Borrower shall have
caused the Senior Debt Service Reserve Account to be funded up to the
then-applicable Reserve Amount with funds from Senior Debt, the Construction
Account that have not been allocated for the payment of Permitted Completion
Costs or directly from Cash Flows or Equity Funding.

 

  12.30 Certain Real Property Rights

The Borrower shall use, and shall cause each applicable Guarantor to use,
commercially reasonable efforts to obtain appropriate releases, consents,
crossing agreements or other like acknowledgements from the holders of the
rights set forth on Schedule V (Schedule of Certain Real Property Rights) with
respect to the Borrower’s surface use rights and the Development.

 

13. CONSULTANTS

 

  13.1 Appointment of Consultants

The common Independent Engineer, the common Insurance Advisor and the common
Market Consultant (the “Consultants”), as of the date hereof, are listed in
Schedule N (Senior Creditors’ Advisors and Consultants) hereto. Each such
Consultant shall be deemed to be retained by, and shall be solely responsible to
and for the benefit of, the Facility Lenders. The Consultants may also act for
the benefit of, and deliver reports to, the Indenture Trustee, Senior
Noteholders, the Intercreditor Agent and/or the initial purchasers of the Senior
Notes.

 

  13.2 Replacement and Fees

 

  (a)

In accordance with the terms of each such Consultant’s engagement letter, the
Borrower (with the consent of the Intercreditor Agent acting on the instructions
of the Requisite Intercreditor Parties, such consent not to be unreasonably
withheld, conditioned or delayed) or the Intercreditor Agent acting on the
instructions of the Requisite Intercreditor Parties and, subject

 

-99-



--------------------------------------------------------------------------------

to clause (b) below, following good faith consultation with the Borrower, may
remove from time to time any one or more of such Consultants, and the Borrower
shall engage such replacements as the Intercreditor Agent, acting on the
instructions of the Requisite Intercreditor Parties, may choose (with the prior
consent of the Borrower, such consent not to be unreasonably withheld,
conditioned or delayed). Such replacement is subject to confirmation at the time
of its appointment of no conflict of interest that would prevent a replacement
Consultant from acting for the Facility Lenders. The replacement of any
Consultant shall not increase the annual limits referred to in clause (c) below.

 

  (b) Notwithstanding clause (a) above, in the event that a Loan Facility Event
of Default or Unmatured Loan Facility Event of Default has occurred and is
Continuing that is reasonably connected to a matter on which a Consultant may be
requested by the Senior Creditors or their representatives to advise, for the
duration of such default, the Borrower’s consent rights under such clause
(a) above shall cease and the Intercreditor Agent, acting reasonably on the
instructions of the Requisite Intercreditor Parties, shall have the right to
remove any Consultant and appoint a replacement Consultant.

 

  (c) All fees and expenses of the Consultants (whether the original ones or
replacements) shall, subject in each case to the applicable Consultant’s
engagement letter, be paid by the Borrower. Any reasonable fees incurred by any
Consultant to provide services required under the Finance Documents but not
otherwise within the scope of work under the applicable engagement letter shall
be paid by the Borrower subject to certain annual limits, if any, to be
specified in such engagement letter (except that such annual limits shall not
apply in relation to any work (i) investigating a Loan Facility Event of Default
or Unmatured Loan Facility Event of Default, or (ii) in respect of any waiver
request by the Borrower, both of which instead shall be subject to reasonable
work plans, budgets and compensation limits to be agreed by such Consultant in
consultation with the Intercreditor Agent and advised to the Borrower). Except
in such cases, the consent of the Borrower (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required for a Consultant to perform
additional work not otherwise contemplated by the terms of the relevant
engagement letter or that would otherwise cause the reasonable fees and expenses
of such Consultant to exceed the annual limits set forth in the relevant
engagement letter.

 

-100-



--------------------------------------------------------------------------------

  13.3 Access

 

  (a) After the Closing Date, site visits to the Project Facilities may be
conducted in accordance with clause (b) below upon reasonable prior request by:

 

  (i) the Independent Engineer and, if requested, the Facility Agent (or one
alternative representative) for each Senior Creditor Group comprised of Facility
Lenders, any such visits to be coordinated between the Independent Engineer and
the applicable Facility Agents up to two times (which shall be reasonably spaced
within the applicable period) per calendar year, except to the extent additional
visits are made in connection with the occurrence of a Loan Facility Event of
Default or an Unmatured Loan Facility Event of Default; and

 

  (ii) any Consultant to the extent reasonably required for such Consultant to
provide any report, certificate or confirmation explicitly contemplated by the
terms of the Finance Documents.

 

  (b) Site visits shall be granted during normal business hours, in a manner
that does not unreasonably disrupt the construction or operation of the Project
Facilities in any respect, and subject to the confidentiality provision of
Section 12.6 (Confidentiality) of the Common Security and Account Agreement and
Section 23.8 (Confidentiality) below and reasonable safety arrangements and
shall be at the cost and expense of the Loan Parties.

 

14. CONDITIONS TO COMPLETION

 

  14.1 Conditions to Occurrence of the Project Completion Date

The occurrence of the Project Completion Date is subject to the satisfaction of
each of the following, and no other, common conditions (or waiver thereof by the
Intercreditor Agent (acting on the instruction of the Requisite Intercreditor
Parties)):

 

  (a) Notice of Project Completion

Receipt by the Intercreditor Agent of a duly executed and completed notice of
project completion from the Borrower certifying that the conditions in this
Section 14.1 (Conditions to Occurrence of the Project Completion) have been met.

 

  (b) Borrower Certificate

Receipt by the Intercreditor Agent of a certificate of the Loan Parties
certifying that:

 

  (i) each of the Repeated Representations of the Loan Parties is true and
correct in all material respects, except for representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects, on and as of the Project Completion Date as if made on
and as of such date (or, if stated to have been made solely as of an earlier
date, as of such earlier date);

 

-101-



--------------------------------------------------------------------------------

  (ii) no Unmatured Loan Facility Event of Default or Loan Facility Event of
Default has occurred and is Continuing on such date or shall result from the
consummation of the transactions contemplated by the Transaction Documents; and

 

  (iii) the Collateral is subject to the perfected first priority Lien (subject
only to Permitted Liens) and security interest established pursuant to the
Security Documents.

 

  (c) Physical Completion Certificate

Receipt by the Intercreditor Agent of a certificate from the Borrower (confirmed
to be reasonable by the Independent Engineer) confirming:

 

  (i) that Ready for Start Up and Substantial Completion with respect to Train
One, Train Two and, if the Second Phase CP Date has occurred, Train Three have
occurred pursuant to the Applicable EPC Contracts and the Lenders’ Reliability
Test has been passed in accordance with the test criteria set out in Schedule O
(Lenders’ Reliability Test Criteria) hereto;

 

  (ii) the Borrower’s calculation of the Permitted Completion Amount; and

 

  (iii) “substantial completion” has occurred (in accordance with the applicable
construction contract) of the Corpus Christi Pipeline.

 

  (d) Date of First Commercial Delivery

Receipt by the Intercreditor Agent of a duly executed certificate of the
Borrower certifying that the Date of First Commercial Delivery under each of the
Required LNG SPAs then in effect has timely occurred and no material default
then exists under any such LNG SPAs.

 

  (e) Permitted Completion Amount

If Final Completion has not yet occurred under each Applicable EPC Contract,
receipt by the Security Trustee of evidence that the Permitted Completion Amount
is on deposit in the Construction Account after giving effect to the deposits
and transfers set forth in Section 4.5(c) (Deposits and Withdrawals –
Construction Account) of the Common Security and Account Agreement.

 

-102-



--------------------------------------------------------------------------------

  (f) Survey and Title Policy Endorsement

Receipt by the Intercreditor Agent of (i) an as-built survey of the portion of
the Site comprising the Corpus Christi Terminal Facility prepared in accordance
with and meeting all requirements and information required for the initial
Survey referred to in Section 4.1(j) (Conditions to Closing – Real Property)
above, and (ii) a Disbursement Endorsement meeting the requirements set forth in
the definition thereof for the delivery of such endorsement on the Project
Completion Date.

 

  (g) Insurance

Receipt by the Intercreditor Agent of a certificate from the Borrower (confirmed
to be reasonable by the Insurance Advisor) confirming that all insurance premium
payments due and payable as of the Project Completion Date have been paid and
that the insurance then in place complies with the then-applicable requirements
of Schedule L (Schedule of Minimum Insurance) hereto, and certificates of
insurance, binders or other documentation evidencing such insurance.

 

  (h) Permits

Receipt by the Intercreditor Agent of evidence that all material Permits
necessary for the Development (and, in the case of any Export Authorization,
such Export Authorization to the extent that it is a Required Export
Authorization):

 

  (i) have been obtained and are in full force and effect;

 

  (ii) are held in the name of a Loan Party or such third party as set forth on
Schedule F (Material Permits) hereto and as allowed pursuant to applicable law
or regulations;

 

  (iii) are not the subject of any pending appeal to the issuing agency and all
applicable fixed time periods for appeal to the issuing agency have expired
(except as noted on a Schedule F (Material Permits) hereto or Permits that do
not have limits on appeal periods under applicable law or regulation) other than
any appeals that could not reasonably be expected to have a Material Adverse
Effect; and

 

-103-



--------------------------------------------------------------------------------

  (iv) are free from conditions or requirements (A) the compliance with which
could reasonably be expected to have a Material Adverse Effect or (B) that the
applicable Loan Party does not expect to be able to satisfy on or prior to the
commencement of the relevant stage of Development except to the extent that
failure to so satisfy such condition or requirement could not reasonably be
expected to have a Material Adverse Effect.

 

  (i) Project Placed in Service

Receipt by the Intercreditor Agent of evidence that the Loan Parties have
received from FERC a notice, order or other written communication authorizing it
to place the Project Facilities in service, and that the Project Facilities
shall have been placed in service.

 

  (j) Construction Contract Liquidated Damages

 

  (i) CCL has not, without the consent of the Requisite Intercreditor Parties
(in consultation with the Independent Engineer), and such consent not to be
unreasonably withheld, conditioned or delayed, elected either option available
to it under the proviso to Section 11.4A (Minimum Acceptance Criteria and
Performance Liquidated Damages) of each Applicable EPC Contract in the event
that any Train within the Development fails to achieve the Performance Guarantee
by the applicable Guaranteed Substantial Completion Date; and

 

  (ii) CCL has not, without the consent of the Requisite Intercreditor Parties
(in consultation with the Independent Engineer), and such consent not to be
unreasonably withheld, conditioned or delayed, elected either option available
to it under the proviso to Section 11.4B (Minimum Acceptance Criteria Not
Achieved) of each Applicable EPC Contract in the event that any Train within the
Development fails to achieve the Minimum Acceptance Criteria and Substantial
Completion upon the termination of the Minimum Acceptance Criteria Correction
Period.

 

  (k) Construction Contract Liquidated Damage Deposits

All Delay Liquidated Damages and Performance Liquidated Damages due and payable
as of the Project Completion Date under the Applicable EPC Contracts (excluding
any damages that are the subject of a dispute) shall have been deposited into
the appropriate Account(s) and applied as set forth in the Common Security and
Account Agreement.

 

-104-



--------------------------------------------------------------------------------

  (l) Lien Waivers

The Intercreditor Agent shall have received Lien Waivers as the EPC Contractor
has then been required to provide pursuant to the Applicable EPC Contracts.

 

15. LOAN FACILITY EVENTS OF DEFAULT

 

  15.1 Loan Facility Events of Default

The following events, and no others (other than, solely with respect to each
Facility Agreement, any events of default set forth in such Facility Agreement),
shall be Loan Facility Events of Default:

 

  (a) Payment Default

 

  (i) The Borrower fails to pay principal amounts due under the Finance
Documents; provided that if failure to pay occurs due to a purely administrative
error, the Borrower shall have three Business Days to cure such failure; or

 

  (ii) the Borrower fails to pay interest or any other Senior Debt Obligations
due under the Finance Documents within three Business Days after those amounts
become due.

 

  (b) Breach of Project Representations and Warranties

 

  (i) Any representation or warranty made by any Loan Party in Article 5
(Representations and Warranties of the Loan Parties) (other than in relation to
the representations and warranties in Section 5.1(l) (Initial Representations
and Warranties of the Loan Parties – Environmental and Social) and
Section 5.1(m) (Initial Representations and Warranties of the Loan Parties –
Environmental Claims; Permit Notices), which are the subject of clause
(o) (Project Environmental Default) below), or any representation, warranty or
statement in any certificate, financial statement or other document furnished by
any Loan Party pursuant to this Agreement, is false when made and if such
falsity is capable of being corrected or cured, is not corrected or cured within
60 days after the earlier of (A) the applicable Loan Party, becoming aware of
such falsity and (B) notice from the Intercreditor Agent to the Borrower, and
such falsity or the adverse effects therefrom could reasonably be expected to
have a Material Adverse Effect.

 

  (ii)

Any representation or warranty made by Holdco in the Security Document referred
to in Section 3.3 (Security Interests to be

 

-105-



--------------------------------------------------------------------------------

  Granted by Holdco) of the Common Security and Account Agreement is false when
made and such falsity is not corrected or cured within 60 days after the earlier
of (A) the Borrower becoming aware of such falsity and (B) notice from the
Intercreditor Agent to the Borrower, and such falsity or the adverse effects
therefrom could reasonably be expected to have a Material Adverse Effect.

 

  (c) Breach of Certain Covenants

Except as specifically provided for in another Loan Facility Event of Default in
this Section 15.1 (Loan Facility Events of Default):

 

  (i) breach by a Loan Party of any covenant described in Section 12.2(a)
(Maintenance of Existence, Etc.) or Section 12.18 (Merger and Liquidation, Sale
of All Assets);

 

  (ii) breach of Section 12.25 (Historical DSCR) that is not cured within ten
Business Days as set forth in Section 12.25 (Historical DSCR) and a breach of
Section 12.2(b) (Maintenance of Existence, Etc.) that is not cured within ten
Business Days;

 

  (iii) (A) material breach by a Loan Party of any covenant described in:

 

  (1) Section 12.1 (Use of Proceeds);

 

  (2) Section 12.2(c) (Maintenance of Existence, Etc.);

 

  (3) Section 12.5 (Material Project Agreements) clause (a), (d) or (g) (but
excluding covenants therein as they may apply to termination of any LNG SPA);

 

  (4) Section 12.14 (Limitation on Indebtedness);

 

  (5) Section 12.15 (Guarantees);

 

  (6) Section 12.16 (Limitation on Liens); or

 

  (7) Section 12.19 (Limitation on Investments and Loans); or

 

  (B) breach by a Loan Party of any covenant described in:

 

  (1) Section 12.13 (Taxes);

 

  (2) Section 12.6 (Compliance with Law);

 

-106-



--------------------------------------------------------------------------------

  (3) Section 12.5 (Material Project Agreements) clause (b), (c), (e) or
(f) (but excluding covenants therein as they may apply to termination of any LNG
SPA); or

 

  (4) Section 12.17 (Sale of Project Property);

in each case with respect to the events in this sub-clause (iii) that is not
corrected or cured within 30 days following the earlier of (x) the applicable
Loan Party becoming aware of such failure and (y) notice from the Intercreditor
Agent to the Borrower;

 

  (iv) material breach by Holdco of any covenant contained in the Holdco Pledge
Agreement that is not corrected or cured within 30 days after the earlier of
(A) Holdco becoming aware of such failure; and (B) notice from the Intercreditor
Agent to the Borrower and Holdco;

 

  (v) (A) breach by a Loan Party of:

 

  (1) Section 12.3 (Project Construction; Maintenance of Properties);

 

  (2) Section 12.4 (Books and Records; Inspection Rights);

 

  (3) Section 12.20 (Nature of Business);

 

  (4) Section 12.27 (Gas Transportation Arrangements; Gas Purchase
Arrangements); or

 

  (5) Section 12.21 (Transactions with Affiliates); or

 

  (B) material breach by a Loan Party of any other covenant in Article 12 (Loan
Party Covenants) (except for (x) the covenant described in Section 12.7
(Environmental Compliance), which is the subject of clause (o) (Project
Environmental Default) below and (y) the covenants described in Section 12.8
(Permits) and Section 12.10 (FERC Order), which are subject to clause
(p) (Permits Generally) below) or any other covenant in this Agreement; and

in each case, with respect to the events in this sub-clause (v), that is not
corrected or cured within 60 days after the earlier of (1) the applicable Loan
Party becoming aware of such breach; and (2)

 

-107-



--------------------------------------------------------------------------------

notice from the Intercreditor Agent to the Borrower, such cure period to be
extended to a total of 90 days so long as the breach is subject to cure, such
Loan Party is diligently pursuing a cure and such additional cure period could
not reasonably be expected to result in a Material Adverse Effect.

 

  (d) Bankruptcy

 

  (i) a Bankruptcy with respect to a Loan Party or Holdco has occurred; or

 

  (ii) prior to the Project Completion Date, a Bankruptcy with respect to the
EPC Contractor or EPC Guarantor has occurred.

 

  (e) Abandonment

Abandonment has occurred and is continuing.

 

  (f) Destruction

All or a material part of the Project Facilities is destroyed, lost or damaged,
unless there is reasonably expected to be sufficient proceeds of insurance
(available for such purpose and permitted to be applied in accordance with the
terms of the Finance Documents) committed or otherwise available Equity Funding
or other funds available to cure such destruction, loss or damage.

 

  (g) Event of Taking

An Event of Taking of all or substantially all of the Development or that could
reasonably be expected to have a Material Adverse Effect has occurred.

 

  (h) Security Interests Invalid

Any of the Security Interests over a material portion of the Collateral cease to
be validly perfected (subject to applicable Reservations) in favor of the
Security Trustee on behalf of the Secured Parties, and five Business Days have
elapsed after the Security Trustee or Intercreditor Agent gave notice to the
Borrower thereof.

 

  (i) Unsatisfied Judgments

 

  (i) Prior to the Project Completion Date, any one or more of a judgment in
excess of $200 million in the aggregate or a final judgment in excess of
$120 million in the aggregate against a Loan Party or Holdco (or against any
other Person where a Loan Party or Holdco is liable to satisfy such judgment),
in each case such amounts to be measured net of insurance proceeds which are
reasonably expected to be paid; or

 

-108-



--------------------------------------------------------------------------------

  (ii) following the Project Completion Date, one or more final judgments in
excess of $120 million in the aggregate (net of insurance proceeds which are
reasonably expected to be paid), and, in each case, such judgment or judgments
remain unpaid, unstayed on appeal, undischarged, unbonded or undismissed for a
period of 60 days after the date of entry of such judgment.

 

  (j) Unenforceability or Termination of Finance Documents

Any of the Finance Documents (other than (x) a Direct Agreement in respect of
any LNG SPA that is not a Required LNG SPA then in full force and effect or
(y) any Direct Agreement in the case where the occurrence of a Loan Facility
Event of Default has been triggered by an event affecting the underlying
Material Project Agreement or a Senior Debt prepayment remedy or other Loan
Facility Event of Default is applicable under the Finance Documents) or any
material provision thereof:

 

  (i) is expressly repudiated in writing by any party thereto (other than the
Security Trustee, the Account Bank, the Intercreditor Agent or any Facility
Lender);

 

  (ii) shall have been terminated (other than pursuant to the terms thereof
following discharge in full of all obligations thereof or otherwise by agreement
in writing of the parties thereto not as a result of a Loan Facility Event of
Default hereunder); or

 

  (iii) is declared unenforceable in a final judgment of a court of competent
jurisdiction against any party (other than the Security Trustee, the Account
Bank, the Intercreditor Agent or any Facility Lender) and such unenforceability
is not cured (subject to any applicable Reservations) within five Business Days
following the date of entry of such judgment; provided that such five-Business
Day period shall apply only so long as the relevant party is attempting in good
faith to cure such unenforceability.

 

  (k) Unenforceability of Material Project Agreements:

Any Material Project Agreement (other than an LNG SPA) or any material provision
thereof:

 

  (i) is expressly repudiated in writing by any party; or

 

-109-



--------------------------------------------------------------------------------

  (ii) is declared unenforceable in a final judgment of a court of competent
jurisdiction against any party and such unenforceability is not cured (subject
to any applicable Reservations) within 60 days following the date of entry of
such judgment;

provided that in each case of sub-clauses (i) and (ii) above there could
reasonably be expected to be a Material Adverse Effect as a result thereof
(without regard, for such purpose, to clause (a) of the definition of Material
Adverse Effect); provided further that, in respect of sub-clause (ii) above,
such 60 day period shall apply only so long as the relevant party is attempting
in good faith to cure such unenforceability.

 

  (l) Failure to Achieve Project Completion Date by Date Certain

The Project Completion Date does not occur by the Date Certain.

 

  (m) Cross Acceleration (other Indebtedness)

A default has occurred with respect to Indebtedness (other than (i) Indebtedness
secured by the Security Documents and (ii) Subordinated Debt) of any Loan Party
that exceeds a principal amount of $100 million and such default has continued
beyond any applicable grace period, and its effect has been to cause the entire
amount of such Indebtedness to become due and such Indebtedness remains unpaid
or the acceleration of its stated maturity remains unrescinded.

 

  (n) Cross Acceleration (Senior Notes)

In respect of any Senior Notes outstanding, acceleration of such Senior Notes
following an Indenture Event of Default, without prejudice to any Loan Facility
Event of Default under clause (a) (Payment Default) above that may be triggered
by a breach under any Indenture.

 

  (o) Project Environmental Default

There has occurred:

 

  (i) a breach of the representations and warranties described in Section 5.1(l)
(Initial Representations and Warranties of the Loan Parties – Environmental and
Social) or Section 5.1(m) (Initial Representations and Warranties of the Loan
Parties – Environmental Claims; Permit Notices); or

 

-110-



--------------------------------------------------------------------------------

  (ii) a breach of the covenants described in Section 12.7 (Environmental
Compliance);

and in each case the applicable Loan Party fails to act diligently to remedy the
breach and such failure to act has not been cured within 60 days (or such longer
period as may be reasonably necessary to cure such breach) following the earlier
of:

 

  (A) the Loan Party becoming aware of such breach; and

 

  (B) notice from the Intercreditor Agent to the Borrower, and the Loan Party
fails to cure such breach at the end of such 60 day or longer period.

 

  (p) Permits Generally

From and after the Initial Advance, any Permit required under Section 12.8
(Permits) or Section 12.10 (FERC Order) related to the Borrower or the
Development is Impaired and such Impairment could reasonably be expected to have
a Material Adverse Effect, unless:

 

  (i) the Borrower provides a reasonable remedial plan (which sets forth in
reasonable detail the proposed steps to be taken to cure such Impairment) no
later than 30 Business Days following the date that the Borrower has Knowledge
of the occurrence of such Impairment;

 

  (ii) the Borrower diligently pursues the implementation of such remedial plan;
and

 

  (iii) such Impairment is cured no later than 90 days following the occurrence
thereof (or such longer period, if any, presented by any administrative, legal,
regulatory or statutory time period applicable thereto but only as may be
reasonably necessary to cure such Impairment or required by a Governmental
Authority; provided that the Borrower shall have no more than 180 days in the
aggregate to cure such Impairment).

 

-111-



--------------------------------------------------------------------------------

  (q) ERISA

 

  (i) On or after the Closing Date, an ERISA Event has occurred and is
continuing and such event, whether individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect; or

 

  (ii) the aggregate “amount of unfunded benefit liabilities” (within the
meaning of Section 4001(a)(18) of ERISA) under all Plans determined in
accordance with Title IV of ERISA could reasonably be expected to result in a
Material Adverse Effect.

 

  (r) Change of Control

Prior to the end of the Term Loan Availability Period (including the final day
thereof), a Change of Control has occurred and is continuing.

 

  (s) CEI Equity Contribution Agreement

The Sponsor fails to pay or cause to be paid Equity Funding as required under
the CEI Equity Contribution Agreement (or as would be required under such
agreement but for a bankruptcy stay applicable to the Sponsor) for any reason
(including as a result of a bankruptcy stay applying to the Sponsor and
regardless of whether the applicable obligation to pay or cause to be paid such
Equity Funding is found to be unenforceable, invalid or otherwise non-binding),
and such failure is not cured within ten Business Days.

 

  (t) EPC Contracts

A material default under any Applicable EPC Contract has occurred and been
continuing for more than 90 days.

 

  15.2 Declaration of Loan Facility Declared Default

 

  (a) A Loan Facility Declared Default occurs upon delivery to the Borrower
(with a copy to the Security Trustee), after any applicable grace or cure period
has expired, of a certificate from the Intercreditor Agent stating that any Loan
Facility Event of Default has occurred and is Continuing and declaring a Loan
Facility Declared Default.

 

  (b) A Loan Facility Declared Default also shall be deemed to have occurred and
been declared without the delivery of such a certificate or such declaration or
any other notice upon the occurrence of a Loan Facility Event of Default
referred to in Section 15.1(d)(i) (Loan Facility Events of Default –
Bankruptcy).

 

-112-



--------------------------------------------------------------------------------

  15.3 Cessation of Loan Facility Declared Default

The Intercreditor Agent shall promptly notify the Security Trustee, the Borrower
and each Facility Lender upon learning of the cessation of the Loan Facility
Event of Default to which such certificate(s) related (such notice, a “Cessation
Notice”). Upon delivery of a Cessation Notice, the applicable Loan Facility
Declared Default shall be deemed not to be Continuing.

 

  15.4 Instruction to Intercreditor Agent

Any Senior Creditor Group Representative may deliver an instruction to the
Intercreditor Agent to deliver a certificate stating that any Loan Facility
Event of Default has occurred and Requisite Intercreditor Parties may deliver an
instruction to the Intercreditor Agent to deliver a Cessation Notice; provided
that in the case of a Loan Facility Event of Default that arises solely under an
individual Facility Agreement, such instruction to declare a Loan Facility Event
of Default or a cessation of a Loan Facility Event of Default to the
Intercreditor Agent may be given only by the Senior Creditor Group
Representative representing the Facility Lenders under such Facility Agreement
(and not any other Senior Creditor Group Representatives).

 

16. COMMON REMEDIES AND ENFORCEMENT

 

  16.1 Facility Lender Remedies for Loan Facility Declared Events of Default

 

  (a) Enforcement Action

Subject to clause (b) (Initiating Percentage for Enforcement Action with Respect
to Collateral) below and the Common Security and Account Agreement, upon the
occurrence and Continuation of a Loan Facility Declared Default, based on the
instruction procedures described in clause (b) (Initiating Percentage for
Enforcement Action with Respect to Collateral) below, rights and remedies (each,
an “Enforcement Action”) may be exercised on behalf of the Facility Lenders
under their Facility Agreement, including the following:

 

  (i) suspension of undrawn Facility Debt Commitments under the Facility
Agreements;

 

  (ii) termination of undrawn Facility Debt Commitments and acceleration of all
Senior Debt Obligations under the Facility Agreements;

 

  (iii) directing the Security Trustee to take control of the Secured Accounts
and apply the balances in accordance with Section 4.7 (Cash Waterfall) of the
Common Security and Account Agreement; and

 

-113-



--------------------------------------------------------------------------------

  (iv) subject to clause (b) (Initiating Percentage for Enforcement Action with
Respect to Collateral) below, requesting the Security Trustee to exercise all
rights with respect to the Security Interests and apply the proceeds from the
enforcement of Security Interests.

 

  (b) Initiating Percentage for Enforcement Action with Respect to Collateral

Upon a Loan Facility Declared Default, each Facility Lender Senior Creditor
Group Representative acting in accordance with the Facility Lender thresholds
for taking action under the Facility Agreement shall have the right to instruct
the Intercreditor Agent who shall in turn request the Security Trustee (and
confirm in writing to the Security Trustee that such instruction has been given
pursuant to this Agreement and Intercreditor Agreement) to take Enforcement
Action pursuant to the Common Security and Account Agreement; provided that upon
an Event of Default under Section 15.1(d)(i) (Loan Facility Events of Default –
Bankruptcy), all Senior Debt Obligations under Loans shall be accelerated
automatically and shall immediately become due and payable, without presentment,
demand, protest or other notice or action of any kind, all of which are
expressly waived by the Loan Parties.

 

  16.2 Remedies for Events of Default under Facility Agreements

At any time after the occurrence of any Loan Facility Event of Default that is
not listed in Section 15.1 (Loan Facility Events of Default) of this Agreement
but arises only under an individual Facility Agreement, the relevant Facility
Agent may, subject to the terms and conditions of this Agreement, the Common
Security and Account Agreement and the Intercreditor Agreement, exercise the
express remedies available to it in accordance with such Facility Agreement and
shall promptly notify each other Facility Agent, the Borrower and the
Intercreditor Agent thereof.

 

  16.3 Permitted Actions under Common Security and Account Agreement

Nothing in this Article 16 (Common Remedies and Enforcement) shall limit or
restrict any right of any Secured Party or the Security Trustee pursuant to
Section 6.3 (Conduct of Security Enforcement Action) of the Common Security and
Account Agreement.

 

-114-



--------------------------------------------------------------------------------

17. INTERCREDITOR ARRANGEMENTS

 

  17.1 Facility Agents; Facility Lender Action

 

  (a) Each of the Facility Agents hereby represents that it has been duly
appointed pursuant to the applicable Facility Agreement to represent the
applicable Facility Lender(s) that is a lender or are lenders under such
Facility Agreement and is entitled to vote and give instructions to the
Intercreditor Agent (and, where applicable, to act thereunder) on behalf of the
Facility Lender(s) that is a lender or are lenders under such Facility
Agreement.

 

  (b) Each Facility Agent shall, for purposes of this Agreement, act in its
capacity as “Facility Agent” under the applicable Facility Agreement and shall,
for purposes of the Common Security and Account Agreement, act in the capacity
of Senior Creditor Group Representative on behalf of the Facility Lender(s) that
is a lender or are lenders under the applicable Facility Agreement (each such
group of Facility Lender(s) under an individual Facility Agreement being a
“Senior Creditor Group” for purposes of the Common Security and Account
Agreement).

 

  (c) Notwithstanding anything herein to the contrary, where any Facility Agent
exercises any right or discretion, makes any Decision or determination or
performs any obligation under this Agreement, references to “Facility Agent” in
such circumstances shall mean “Facility Agent acting pursuant to instructions
from its Facility Lender(s) in accordance with the Intercreditor Agreement or
the applicable Facility Agreement, as the case may be.”

 

  (d) Notwithstanding anything herein to the contrary, where:

 

  (i) the Intercreditor Agent exercises any right or discretion, makes any
Decision or determination or performs any obligation under this Agreement,
references to “Intercreditor Agent” in such circumstances shall mean
“Intercreditor Agent acting pursuant to instructions from Requisite
Intercreditor Parties as may be required in accordance with the Intercreditor
Agreement”; and

 

  (ii) a Facility Agent, in its capacity as such or as a Senior Creditor Group
Representative, makes any Decision or determination or performs any obligation
under this Agreement, references to “Facility Agent” and “Senior Creditor Group
Representative” in such circumstances shall mean such “Facility Agent” or
“Senior Creditor Group Representative”, in each case acting pursuant to
instructions from requisite Facility Lenders as may be required in accordance
with its Facility Agreement and, if applicable, the Intercreditor Agreement.

 

-115-



--------------------------------------------------------------------------------

  17.2 Agreement to Comply with Intercreditor Agreement

The Intercreditor Agent agrees for the benefit of the Borrower that, in
discharging its duties as Intercreditor Agent, it shall act at all times in
accordance with the terms of the Intercreditor Agreement and the Common Security
and Account Agreement as they may be amended from time to time, and which shall
include, for the avoidance of doubt, the obtaining of the consent of the
Borrower to any replacement Intercreditor Agent to the extent required herein or
therein.

 

  17.3 Agreement Not to Amend Entrenched Intercreditor Provisions

The Intercreditor Agent and the Facility Agents agree not to Modify the
following provisions of the Intercreditor Agreement unless otherwise agreed in
writing by the Borrower (in the addition to the agreement of any other party
that is required under the Intercreditor Agreement):

 

  (a) Article 1 (Definitions and Interpretation);

 

  (b) Section 2.2 (Intercreditor Agent’s Rights and Obligations);

 

  (c) Section 2.4(d) (Defaults);

 

  (d) Sections 2.7(a) and (b) (Resignation of Intercreditor Agent);

 

  (e) Section 2.8 (Removal of Intercreditor Agent);

 

  (f) Section 3.1 (Decision Making);

 

  (g) Section 3.2 (Voting Generally: Intercreditor Party Decisions and
Intercreditor Votes);

 

  (h) Section 3.3 (Intercreditor Votes; Each Party’s Entitlement to Vote);

 

  (i) Section 3.4 (Casting of Votes);

 

  (j) Section 3.6 (Other Voting Considerations);

 

  (k) Section 3.7 (Voting by Hedging Banks);

 

  (l) Section 3.8 (Voting by Sponsor and its Affiliates);

 

  (m) Section 4.1 (100% Voting Issues);

 

  (n) Section 4.2 (Special Voting Issues);

 

-116-



--------------------------------------------------------------------------------

  (o) Section 4.3 (Majority Voting Issues);

 

  (p) Section 4.4 (Administrative Decisions);

 

  (q) Section 4.6 (Individual Senior Creditor Group Decisions);

 

  (r) Article 5 (Agreement of Hedging Banks);

 

  (s) Section 6.1 (Governing Law);

 

  (t) Section 7.2 (Amendment);

 

  (u) Section 7.12 (Third-party Beneficiaries);

 

  (v) Schedule 1 (All Loan Facilities Decisions); and

 

  (w) Schedule 2 (Administrative Decisions).

 

18. THE INTERCREDITOR AGENT

 

  18.1 Intercreditor Agreement

Pursuant to and in accordance with the Intercreditor Agreement, the Facility
Lenders have appointed the Intercreditor Agent to, among other things, act as
their agent under and in connection with this Agreement and the Intercreditor
Agreement and any other Finance Document to which the Intercreditor Agent (in
such capacity) is a party.

 

  18.2 Relationship

 

  (a) The Intercreditor Agent shall in no respect be the agent of the Borrower
by virtue of this Agreement.

 

  (b) The Intercreditor Agent shall not be liable to the Borrower for any breach
by any Person (other than for the Intercreditor Agent’s own gross negligence,
fraud or willful misconduct as determined by a court of competent jurisdiction
in a final and non-appealable judgment), or be liable to any Person for any
breach by the Borrower, of this Agreement or any of the Finance Documents.

 

  18.3 Delivery of Documentation

Executed counterparts of each of the Finance Documents have been delivered to
the Intercreditor Agent on, or prior to, the Signing Date and the Intercreditor
Agent has acknowledged receipt thereof. Each of the Parties hereto agrees to
deliver to the Intercreditor Agent executed counterparts of any Permitted
Hedging

 

-117-



--------------------------------------------------------------------------------

Instrument or any Senior Debt Instrument relating to Replacement Senior Debt,
Working Capital Debt, PDE Senior Debt or Expansion Senior Debt and of any
instrument amending or modifying any agreement previously delivered to the
Intercreditor Agent.

 

  18.4 Liability

The Intercreditor Agent shall not be responsible to the Borrower for:

 

  (a) the execution (other than its own execution), genuineness, validity,
adequacy, enforceability, admissibility in evidence or sufficiency of any
Finance Document or any other document;

 

  (b) the collectability of amounts payable under any Finance Document; and

 

  (c) the adequacy, accuracy and/or completeness of any statements (whether
written or oral) made in, or in connection with, any Finance Document, with the
exception of any statements made with respect to itself.

 

  18.5 Exoneration

 

  (a) Without limiting clause (b) below, the Intercreditor Agent (including its
officers, employees, agents and attorneys) shall not be liable to the Borrower
for any action taken or not taken by it under, or in connection with, this
Agreement or any other Finance Document unless directly caused by its gross
negligence, fraud or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction.

 

  (b) The Borrower may not bring any proceedings against any officer, employee,
agent or attorney of the Intercreditor Agent in respect of any claim it might
have against it or in respect of any act or omission of any kind (including
gross negligence, fraud or willful misconduct) by that officer, employee or
agent in relation to this Agreement or any other Finance Document. Without
prejudice to the provisions of the preceding sentence of this clause (b), the
restriction against taking proceedings set out in the preceding sentence of this
clause (b) is not and shall not be construed as a waiver of any claim based on
the conduct of such officer, employee or agent.

 

  18.6 Reliance

 

  (a) The Intercreditor Agent shall be entitled to rely conclusively on the list
of authorized signatories of the Loan Parties delivered to it pursuant to
Section 4.1(k) (Conditions to Closing – Know Your Customer Requirements) (with
such written updates to such authorized signatories (certifying the names and
true signatures of any new authorized signatories) as may be notified by the
Loan Parties to the Intercreditor Agent from time to time).

 

-118-



--------------------------------------------------------------------------------

  (b) The Facility Lenders shall communicate to the Intercreditor Agent only
through the relevant Facility Agent.

 

  18.7 Resignation and Succession

 

  (a) The Borrower acknowledges that, subject to and in accordance with the
terms and conditions of the Intercreditor Agreement, the Intercreditor Agent may
resign and a successor Intercreditor Agent shall be appointed in accordance with
the terms of the Intercreditor Agreement.

 

  (b) The resignation of the Intercreditor Agent and the appointment of any
successor in that capacity shall both become effective only upon the
satisfaction of the applicable conditions set out in the Intercreditor
Agreement. On satisfaction of such conditions, the successor Intercreditor Agent
shall succeed to the position of the Intercreditor Agent under this Agreement
and the term “Intercreditor Agent” shall include the successor Intercreditor
Agent.

 

  (c) Upon its resignation becoming effective, Section 18.5(a) (Exoneration) and
this Section 18.7 (Resignation and Succession) shall continue to benefit a
retiring Intercreditor Agent in respect of any action taken or not taken by it
under or in connection with this Agreement and the other Finance Documents while
it was an Intercreditor Agent, and it shall have no further obligations under
this Agreement and the other Finance Documents.

 

19. CHANGES TO THE PARTIES

 

  19.1 Represented Parties; Successors and Assigns

Each Facility Agent represents that it is authorized on behalf of itself and on
behalf of each Facility Lender under its Facility Agreement to enter into this
Agreement. This Agreement is binding on the successors, permitted transferees
and assigns of each Party.

 

  19.2 Transfers by the Loan Parties

The Loan Parties may not assign or transfer any of their rights or obligations
under this Agreement without the prior written consent of the Intercreditor
Agent, and any such attempted assignment or transfer without such prior written
consent shall be void and invalid.

 

-119-



--------------------------------------------------------------------------------

  19.3 Replacement of Facility Agents

 

  (a) Any Facility Agent may be replaced by the Facility Lender(s) under the
relevant Facility Agreement in accordance with the terms of such Facility
Agreement, pursuant to which such Facility Agent was appointed and the Borrower,
the Intercreditor Agent and each other Facility Agent shall be notified in
writing promptly of any such replacement.

 

  (b) No replacement Facility Agent shall become a Facility Agent under this
Agreement unless and until:

 

  (i) the resignation in writing of the Facility Agent being replaced has been
delivered to the Borrower, the Intercreditor Agent and each other Facility
Agent;

 

  (ii) a “Replacement Facility Agent Accession Agreement” substantially in the
form set forth in Schedule P – 1 (Replacement Facility Agent Accession
Agreement) has been executed and delivered to the Intercreditor Agent; and

 

  (iii) such Replacement Facility Agent Accession Agreement, when delivered to
the Intercreditor Agent, is accompanied by one or more certificates as to the
due authorization, execution and delivery of the Replacement Facility Agent
Accession Agreement and incumbency of the officers or attorneys-in-fact who
executed the Replacement Facility Agent Accession Agreement.

 

  (c) The Intercreditor Agent shall, as soon as reasonably practicable, after
receiving (A) a duly completed and executed Replacement Facility Agent Accession
Agreement which appears on its face to comply with the terms of this Agreement;
and (B) all of the documents required to be delivered to it pursuant to this
Section 19.3 (Replacement of Facility Agents):

 

  (i) countersign such Replacement Facility Agent Accession Agreement by way of
acceptance thereof;

 

  (ii) deliver to the Borrower and each Facility Agent the notice referred to in
Section 8 (Effective Date) of such Replacement Facility Agent Accession
Agreement;

 

  (iii) amend the Register kept by the Intercreditor Agent pursuant to
Section 19.7 (Register) accordingly; and

 

  (iv) deliver such revised Register to the Borrower and each Facility Agent.

 

-120-



--------------------------------------------------------------------------------

  (d) Upon the Intercreditor Agent delivering to the Borrower and each Facility
Agent the notice referred to in Section 8 (Effective Date) of such Replacement
Facility Agent Accession Agreement, the Facility Agent shall become (if not
already) a party to this Agreement.

 

  19.4 Accession in the Event of Additional Senior Debt Incurred Under the
Common Terms Agreement

 

  (a) If the Borrower incurs, pursuant to this Agreement, Additional Senior Debt
permitted by and in accordance with Article 6 (Incurrence of Additional Senior
Debt), then each Facility Agent in respect of such Additional Senior Debt to be
appointed pursuant to the applicable Facility Agreement(s) shall accede to this
Agreement on behalf of itself and on behalf of the Facility Lenders under the
Facility Agreement in respect of which the Additional Senior Debt is incurred.

 

  (b) No Facility Agent to be appointed pursuant to Facility Agreements in
respect of Additional Senior Debt shall become a Facility Agent under this
Agreement, and therefore no Facility Lender under a Facility Agreement in
respect of Additional Senior Debt incurred pursuant to this Agreement shall
become a Facility Lender under this Agreement, unless and until:

 

  (i) a “New Facility Agent Accession Agreement (Additional Senior Debt)”
substantially in the form set forth in Schedule P – 2 (New Facility Agent
Accession Agreement (Additional Senior Debt)) shall have been executed and
delivered to the Intercreditor Agent, in which, among the other provisions set
forth in such New Facility Agent Accession Agreement (Additional Senior Debt),
the relevant Facility Agent agrees (i) on behalf of itself to become a party to
this Agreement and to represent the Facility Lenders under the relevant Facility
Agreement and to be bound by all of the terms and conditions of this Agreement
and (ii) on behalf of the Facility Lenders under the Facility Agreement in
respect of which the Additional Senior Debt is incurred, to become a party to
this Agreement and to be bound by all of the terms and conditions of this
Agreement; and

 

  (ii) such New Facility Agent Accession Agreement (Additional Senior Debt),
when delivered to the Intercreditor Agent, shall have been accompanied by one or
more certificates as to the due authorization, execution and delivery of the New
Facility Agent Accession Agreement (Additional Senior Debt) and incumbency of
the officers or attorneys-in-fact who executed the New Facility Agent Accession
Agreement (Additional Senior Debt).

 

-121-



--------------------------------------------------------------------------------

  (c) The Facility Agent representing the Facility Lenders providing the
Additional Senior Debt referred to in this Section 19.4 (Accession in the Event
of Additional Senior Debt Incurred Under the Common Terms Agreement) shall,
concurrently with acceding to this Agreement pursuant to this Section 19.4
(Accession in the Event of Additional Senior Debt Incurred Under the Common
Terms Agreement), accede to (A) the Common Security and Account Agreement in
accordance with Section 2.2 (Incremental Senior Debt) of the Common Security and
Account Agreement and (B) the Intercreditor Agreement.

 

  (d) A copy of the related Facility Agreements shall be attached to the New
Facility Agent Accession Agreement (Additional Senior Debt) as an exhibit.

 

  (e) The Intercreditor Agent shall, as soon as reasonably practicable, after
receiving (A) a duly completed and executed New Facility Agent Accession
Agreement (Additional Senior Debt) which appears on its face to comply with the
terms of this Agreement and the Intercreditor Agreement; and (B) all of the
documents required to be delivered to it pursuant to this Section 19.4
(Accession in the Event of Additional Senior Debt Incurred Under the Common
Terms Agreement):

 

  (i) countersign such New Facility Agent Accession Agreement (Additional Senior
Debt) by way of acceptance thereof;

 

  (ii) deliver to the Borrower and each Facility Agent the notice referred to in
Section 8 (Effective Date) of such New Facility Agent Accession Agreement
(Additional Senior Debt) (if applicable);

 

  (iii) amend the Register kept by the Intercreditor Agent pursuant to
Section 19.7 (Register) accordingly; and

 

  (iv) deliver such revised Register to the Borrower and each Facility Agent.

 

  (f) Upon the Intercreditor Agent delivering to the Borrower and each Facility
Agent the notice referred to in Section 8 (Effective Date) of such New Facility
Agent Accession Agreement (Additional Senior Debt), the Facility Agent on its
own behalf and on behalf of the Facility Lenders under its Facility Agreement
shall become party to this Agreement in such capacity.

 

  19.5 Mitigation Obligations; Replacement of Lenders

 

  (a)

If any Facility Lender requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Facility Lender or any Governmental

 

-122-



--------------------------------------------------------------------------------

  Authority for the account of any Facility Lender pursuant to Article 21 (Tax
Gross-Up and Indemnities) or requests compensation under Section 22.1 (Increased
Costs), then such Facility Lender (at the request of the Borrower) shall use
commercially reasonable efforts to designate a different lending office for
funding or booking its Loans under the Finance Documents or to assign its rights
and obligations hereunder to another of its offices, branches or Affiliates or
take any other reasonable steps not inconsistent with any applicable legal or
regulatory restrictions or the internal policies of such Facility Lender that it
would otherwise take in similar circumstances under comparable provisions of
other financing agreements if, in the reasonable judgment of such Facility
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Article 21 (Tax Gross-Up and Indemnities) or Section 22.1
(Increased Costs), as applicable, in the future, and (ii) would not subject such
Facility Lender to any unreimbursed cost or expense and would not otherwise, in
the reasonable opinion of such Facility Lender, be disadvantageous or
prejudicial to such Facility Lender. The Borrower hereby agrees to pay and/or
indemnify any Facility Lender for all reasonable costs and expenses incurred by
such Facility Lender in connection with any such designation or assignment.

 

  (b) If any Facility Lender reasonably determines that any Change in Law has
made it unlawful, or if any Governmental Authority has asserted after the
Closing Date that it is unlawful, for such Facility Lender or its applicable
lending office to fund or maintain its Loans (an “Illegality Event”), such
Facility Lender shall, in good faith consultation with the Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, Section 3.4(a)(vi) (Mandatory Prepayments – Illegality), including
transferring its rights and obligations under the Finance Documents to another
Affiliate or lending office and, to the extent applicable, converting its
outstanding Loans as permitted under the relevant Facility Agreement; provided
that this clause (b) in no way limits the obligations of the Borrower under any
of the Finance Documents. If, notwithstanding its obligations under this clause
(b), such Facility Lender is unable to fund or maintain its Loans as a result of
such Illegality Event, the Facility Lender shall promptly notify its Facility
Agent upon becoming aware of that Illegality Event, which notice shall set forth
in reasonable detail all relevant information about such Illegality Event, and
such Facility Agent shall promptly notify and provide such information to the
Intercreditor Agent, who shall forward such notice to the Borrower.

 

-123-



--------------------------------------------------------------------------------

  (c) Subject to clause (d) below, if:

 

  (i) (A) the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Facility Lender or any Governmental Authority for the account of
any Facility Lender pursuant to clause (a) above or (B) any Facility Lender
requests compensation under clause (a) above, and, in each case, such Facility
Lender has declined or is unable to designate a different lending office or
assign its rights and obligations to another of its offices, branches or
Affiliates or take any other reasonable steps in accordance with clause
(a) above;

 

  (ii) any Facility Lender notifies the Borrower of an Illegality Event pursuant
to clause (b) above;

 

  (iii) any Facility Lender becomes a Defaulting Lender; or

 

  (iv) any Facility Lender becomes a Non-Consenting Lender,

then the Borrower may, at its sole expense and effort, upon notice to such
Facility Lender and its Facility Agent as provided herein, require such Facility
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by the applicable
Facility Agreement), all of its interests, rights (other than its existing
rights to payments pursuant to Article 21 (Tax Gross-Up and Indemnities) or
Section 22.1 (Increased Costs), as applicable) and obligations under the
applicable Facility Agreement and the related Finance Documents to an Acceptable
Lender that shall assume such obligations (which assignee may be another
Facility Lender, if a Facility Lender accepts such assignment); provided that:

 

  (I) such Facility Lender shall have received payment of an amount equal to the
Senior Debt Obligations due and payable to such Facility Lender at the time from
such assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

 

  (II) in the case any such assignment resulting from a claim for
indemnification under Article 21 (Tax Gross-Up and Indemnities), such assignment
shall result in a reduction in such payment of Indemnified Taxes or additional
amounts to any Facility Lender or any Governmental Authority for the account of
any Facility Lender thereafter;

 

  (III) in the case of any such assignment resulting from a claim for
compensation under Section 22.1 (Increased Costs), such assignment will result
in a reduction in such compensation thereafter;

 

-124-



--------------------------------------------------------------------------------

  (IV) such assignment may be made on a non pro rata basis to existing or non
affected Facility Lenders but otherwise subject to Section 3.6 (Prepayment Fees
and Breakage Costs) and the transfers terms of the applicable Facility
Agreement;

 

  (V) such assignment does not conflict with applicable law or regulations;

 

  (VI) in the case of any assignment resulting from a Facility Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and

 

  (VII) the Borrower shall have paid to the Facility Agent the assignment fee
(if any).

 

  (d) A Facility Lender shall not be required to make any such assignment or
delegation pursuant to clause (c) above if, prior thereto, as a result of a
waiver by such Facility Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation pursuant to clause (c) above
cease to apply. Notwithstanding the satisfaction of each of the conditions set
forth in Article 21 (Tax Gross-Up and Indemnities) or Section 22.1 (Increased
Costs), a Facility Lender shall have the right to refuse to be replaced pursuant
to sub-clause (c)(i) above; provided that the Borrower shall no longer be
obligated to pay such Facility Lender any of the compensation or additional
amounts incurred or accrued under Article 21 (Tax Gross-Up and Indemnities) or
Section 22.1 (Increased Costs) from and after the date that such replacement
would have occurred but for such Facility Lender’s refusal.

 

  (e) As a condition of the right of the Borrower to remove any Facility Lender
pursuant to this Section 19.5 (Mitigation Obligations; Replacement of Lenders),
the Borrower shall either:

 

  (i) arrange for the assignment or novation of any Permitted Hedging
Instruments with such Facility Lender or any of its Affiliates simultaneously
with such removal; or

 

  (ii) terminate the applicable Permitted Hedging Instruments and pay any
relevant Hedging Termination Amount.

 

-125-



--------------------------------------------------------------------------------

  19.6 Transfers by a Facility Lender

Facility Lenders with rights or obligations under this Agreement or any other
Finance Documents to which it is a party (in its capacity as a Facility Lender)
(an “Existing Facility Lender”) may not assign or transfer, novate or otherwise
dispose of any of their rights or obligations in existence at such time except
in accordance with the relevant Facility Agreement, and any attempted assignment
or transfer without complying with the provisions of this Section 19.6
(Transfers by a Facility Lender) shall be void and invalid.

 

  19.7 Register

The Facility Agent under each Facility Agreement shall maintain a register of
Lenders under such Facility Agreement in accordance with the terms and
conditions of the relevant Facility Agreement (the “Register”).

 

  19.8 Resulting Increased Costs

If:

 

  (a) any assignment or transfer of all or any part of the rights and/or
obligations of a Facility Lender pursuant to this Agreement and the applicable
Facility Agreement; or

 

  (b) any change in a Facility Lender’s facility office from that described in
Schedule C (Facility Office) to the Common Security and Account Agreement,

would, but for this Section 19.8 (Resulting Increased Costs), result, as a
consequence of circumstances which are prevailing at that time, in the Borrower
being obliged to pay any incurred costs (whether as a result of increased costs,
illegality or fees in respect of Security Documents, Direct Agreements or
perfection of security interests or similar provisions, except as a result of
the tax gross-ups provided for under Article 21 (Tax Gross-Up and Indemnities))
or indemnities which would not have been payable if such assignment, novation,
transfer or change of office had not occurred, then, unless such assignment,
novation, transfer or change in facility office was made at the request of the
Borrower in accordance with mitigation provisions of the Finance Documents, the
Facility Lender shall only be entitled to receive those amounts to the extent
that such amounts would have been payable in connection with the Existing
Facility Lender or the Existing Facility Lender’s facility office had the
assignment, transfer or change in facility office not occurred.

 

-126-



--------------------------------------------------------------------------------

20. SUBORDINATION

 

  20.1 Subordination

 

  (a) The Parties hereto agree that to the extent that the Sponsor or any
Affiliate thereof, or any other Person:

 

  (i) has provided Subordinated Debt to the Loan Parties prior to the Signing
Date, each Loan Party shall procure that such Sponsor, such Affiliate or other
Person, as applicable, lending it such Subordinated Debt shall enter into a
Subordination Agreement substantially in the form included in Schedule S – 1
(Form of General Subordination Agreement) hereto simultaneously with and as a
condition to the Loan Parties’ entry into this Agreement; and

 

  (ii) intends to provide Subordinated Debt to the Loan Parties after the
Signing Date, each Loan Party shall procure that the Sponsor, such Affiliate or
other Person, as applicable, lending it such Subordinated Debt shall enter into
as a condition precedent to providing such Subordinated Debt a Subordination
Agreement substantially in the form included in Schedule S – 1 (Form of General
Subordination Agreement) hereto.

 

  (b) The Parties hereto agree that the Loan Parties shall enter into a
subordination agreement substantially in the form included in Schedule S – 2
(Form of Loan Party Subordination Agreement)) hereto on or prior to the date
hereof, which shall apply to any Indebtedness any Loan Party may from time to
time be owed by any other Loan Party.

 

21. TAX GROSS-UP AND INDEMNITIES

 

  21.1 Withholding Tax Gross-Up

Any and all payments by or on account of any obligation of the Borrower under or
in connection with any Finance Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of the Borrower or
the relevant Facility Agent, as applicable) requires the deduction or
withholding of any Tax from any such payment by the Borrower or the applicable
Facility Agent, then the Borrower or the applicable Facility Agent shall make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Article 21 (Tax Gross-Up and Indemnities)), the relevant
Finance Party receives an amount equal to the sum it would have received had no
such deduction or withholding been made.

 

-127-



--------------------------------------------------------------------------------

  21.2 Payment of Other Taxes

The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the applicable Facility
Agent timely reimburse it for the payment of, any Other Taxes.

 

  21.3 Indemnification by the Borrower

The Borrower shall indemnify each Finance Party and each Facility Agent (and any
of their respective Affiliates), within 20 Business Days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Article 21 (Tax Gross-Up and Indemnities)) payable or paid by, or required to be
withheld or deducted from a payment to, such Finance Party or Facility Agent (or
Affiliate) in connection with a Finance Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Finance Party (with a copy to the relevant Facility Agent),
or by a Facility Agent on its own behalf or on behalf of a Finance Party, shall
be conclusive absent manifest error.

 

  21.4 Indemnification by the Facility Lenders

Each Facility Lender shall severally indemnify its Facility Agent, within 20
Business Days after written demand therefor, for (a) any Indemnified Taxes
attributable to such Facility Lender (but only to the extent that the Borrower
has not already indemnified such Facility Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (b) any Taxes
attributable to such Facility Lender’s failure to comply with the provisions of
Section 19.6 (Transfers by a Facility Lender) and the relevant Facility
Agreement relating to the maintenance of a Participant Register and (c) any
Excluded Taxes attributable to such Facility Lender, in each case, that are
payable or paid by such Facility Agent in connection with any Finance Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Facility Lender by its Facility Agent shall be
conclusive absent manifest error. Each Facility Lender hereby authorizes its
Facility Agent to set off and apply any and all amounts at any time owing to
such Facility Lender under any Finance Document or otherwise payable by such
Facility Agent to the Facility Lender from any other source against any amount
due to such Facility Agent under this Section 21.4 (Indemnification by the
Facility Lenders).

 

-128-



--------------------------------------------------------------------------------

  21.5 Status of Facility Lenders and Facility Agents

 

  (a) Any Facility Lender entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Finance Document shall
deliver to the Borrower and its Facility Agent, at the time or times reasonably
requested by the Borrower or such Facility Agent, such properly completed and
executed documentation reasonably requested by the Borrower or such Facility
Agent as shall permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Facility Lender, if reasonably
requested by the Borrower or such Facility Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or such Facility Agent as shall enable the Borrower or such Facility
Agent to determine whether or not such Facility Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
sub-clauses (b)(i), (b)(ii) and (b)(iv) below) shall not be required if, in the
Facility Lender’s reasonable judgment, such completion, execution or submission
would subject such Facility Lender to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Facility
Lender.

 

  (b) Without limiting the generality of the foregoing:

 

  (i) any Facility Lender that is a US Person shall deliver to the Borrower and
its Facility Agent on or prior to the date on which such Facility Lender becomes
a Facility Lender under the relevant Facility Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or such Facility Agent)
executed copies of IRS Form W-9 certifying that such Facility Lender is exempt
from US federal backup withholding tax;

 

  (ii) any Facility Lender that is not a US Person shall, to the extent it is
legally entitled to do so, deliver to the Borrower and its Facility Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Facility Lender becomes a Facility Lender under the relevant
Facility Agreement (and from time to time thereafter upon the reasonable request
of the Borrower or such Facility Agent) whichever of the following is
applicable:

 

  (A)

in the case of a Facility Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Finance Document, executed copies of IRS

 

-129-



--------------------------------------------------------------------------------

  Form W-8BEN-E establishing an exemption from, or reduction of, US federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Finance Document,
IRS Form W-8BEN-E establishing an exemption from, or reduction of, US federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

  (B) in the case of a Facility Lender claiming an exemption from US taxation
under Section 892 of the Code, executed copies of IRS Form W-8EXP certifying
that such Facility Lender is, as applicable, an integral part of a foreign
government or a controlled entity of a foreign government that is not engaged in
commercial activities within the meaning of US Treasury Regulations
Section 1.892-4T within or outside the United States;

 

  (C) executed copies of IRS Form W-8ECI;

 

  (D) in the case of a Facility Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Facility Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “US Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E; or

 

  (E) to the extent a Facility Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8EXP, IRS Form W-8ECI, IRS
Form W-8BEN-E, a US Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Facility Lender is a partnership and one or more direct or indirect
partners of such Facility Lender are claiming the portfolio interest exemption,
such Facility Lender may provide a US Tax Compliance Certificate on behalf of
each such direct and indirect partner;

 

-130-



--------------------------------------------------------------------------------

  (iii) any Facility Lender that is not a US Person shall, to the extent it is
legally entitled to do so, deliver to the Borrower and its Facility Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Facility Lender becomes a Facility Lender under the relevant
Facility Agreement (and from time to time thereafter upon the reasonable request
of the Borrower or such Facility Agent) executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in US federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or such Facility Agent to determine the withholding or deduction
required to be made; and

 

  (iv) if a payment made to a Facility Lender under any Finance Document would
be subject to US federal withholding Tax imposed by FATCA if such Facility
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Facility Lender shall deliver to the Borrower and its Facility
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or such Facility Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or such Facility Agent as may be necessary
for the Borrower and such Facility Agent to comply with their obligations under
FATCA and to determine whether such Facility Lender has complied with such
Facility Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this sub-clause (iv),
“FATCA” shall include any amendments made to FATCA after the Signing Date.

 

  (c) Each Facility Lender and Facility Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the relevant Facility Agent in writing of its legal inability
to do so.

 

  21.6 Refunds

To the extent that a Facility Lender or its Affiliate determines, in its sole
discretion exercised in good faith, that it has obtained a refund or credit (in
lieu of a refund) in respect of any Taxes as to which it has been indemnified
pursuant to

 

-131-



--------------------------------------------------------------------------------

this Article 21 (Tax Gross-Up and Indemnities) (including by the payment of
additional amounts pursuant to this Article 21 (Tax Gross-Up and Indemnities)),
the relevant Facility Lender shall pay the Borrower an amount equal to such
refund or credit, but only to the extent of indemnity payments made under this
Article 21 (Tax Gross-Up and Indemnities) with respect to the Taxes giving rise
to such refund or credit, and net of costs and expenses (including Taxes) and
without interest (other than interest paid by the relevant Governmental
Authority with respect to such refund or credit). The Borrower, upon the request
of the Facility Lender or its Affiliate, shall repay to the Facility Lender or
its Affiliate the amount paid over pursuant to the preceding sentence (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that the Facility Lender or its Affiliate is required to
repay such refund or credit to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph, in no event shall the Facility
Lender or its Affiliate be required to pay any amount to the Borrower pursuant
to this paragraph the payment of which would place the Facility Lender or its
Affiliate in a less favorable net after-Tax position than the Facility Lender or
its Affiliate would have been in if the Tax subject to indemnification and
giving rise to such refund or credit had not been deducted, withheld or
otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any Facility Lender or its Affiliate to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

 

  21.7 Evidence of Payments

As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Article 21 (Tax Gross-Up and
Indemnities), such Loan Party shall deliver to the relevant Facility Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Facility Agent.

 

  21.8 Survival

Each Party’s obligations under this Article 21 (Tax Gross-Up and Indemnities)
shall survive the resignation or replacement of any Facility Agent or any
assignment of rights by, or the replacement of, a Facility Lender, the
termination of the Facility Debt Commitments and the repayment, satisfaction or
discharge of all obligations under any Finance Document.

 

  21.9 Defined Terms

For purposes of Section 21.1 (Withholding Tax Gross-Up) to this Section 21.9
(Defined Terms):

 

  (a) the term “applicable law” includes FATCA;

 

-132-



--------------------------------------------------------------------------------

  (b) the term “Finance Document” does not include any Indenture or Senior
Notes;

 

  (c) the term “Governmental Authority” includes any government of a foreign
jurisdiction; and

 

  (d) the term “Facility Agent” includes the Intercreditor Agent and the
Security Trustee, to the extent payments hereunder in respect of Senior Debt
Obligations are made to it.

 

22. INCREASED COSTS

 

  22.1 Increased Costs

 

  (a) If any Change in Law shall:

 

  (i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Facility
Lender;

 

  (ii) subject any Finance Party (or its Affiliates) to any Taxes (other than
(x) Indemnified Taxes, (y) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (z) Connection Income Taxes) on its loans, loan
principal, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

  (iii) impose on any Facility Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Facility Lender;

and the result of any of the foregoing shall be to increase the cost to such
Finance Party of making, converting to, continuing or maintaining any Loan (or
of maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Finance Party hereunder (whether of
principal, interest or any other amount) then, upon request of such Finance
Party, the Borrower shall within the time period specified in clause (b) below
pay to such Finance Party such additional amount or amounts as shall compensate
such Finance Party for such additional costs incurred or reduction suffered
(except to the extent the Borrower is excused from payment pursuant to
Section 19.5 (Mitigation Obligations; Replacement of Lenders) or Section 19.8
(Resulting Increased Costs)).

 

-133-



--------------------------------------------------------------------------------

  (b) If any Facility Lender determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Facility Lender’s capital or (without duplication) on the capital
of such Facility Lender’s holding company, if any, as a consequence of this
Agreement, the Facility Debt Commitments of such Facility Lender or the Loans
made by such Facility Lender to a level below that which such Facility Lender or
such Facility Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Facility Lender’s policies and the
policies of such Facility Lender’s holding company with respect to capital
adequacy and liquidity), then from time to time upon notice by such Facility
Lender, the Borrower shall pay to such Facility Lender within 30 days following
the receipt of such notice by the Facility Lender such additional amount or
amounts as shall compensate such Facility Lender or (without duplication) such
Facility Lender’s holding company for any such reduction suffered (except to the
extent the Borrower is excused from payment pursuant to Section 19.5 (Mitigation
Obligations; Replacement of Lenders) or Section 19.8 (Resulting Increased
Costs)).

 

  (c) The applicable Finance Party will deliver to the Borrower (with a copy to
the Intercreditor Agent) a certificate setting forth in reasonable detail the
amount or amounts necessary to compensate such Finance Party or its holding
company, as the case may be, as specified in clauses (a) and (b) above. The
Borrower shall pay such Finance Party the amount shown as due on any such
certificate within 30 days after receipt thereof. Such certificate shall be
conclusive absent manifest error.

 

  (d) Failure or delay on the part of any Finance Party to demand compensation
pursuant to this Section 22.1 (Increased Costs) shall not constitute a waiver of
such Finance Party’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Finance Party pursuant to this
Section 22.1 (Increased Costs) for any increased costs or reductions incurred or
reductions suffered more than 225 days prior to the date that such Facility
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Facility Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 225 day period referred
to above shall be extended to include the period of retroactive effect thereof).

 

  (e)

Notwithstanding any other provision in this Agreement, no Facility Lender shall
demand compensation pursuant to this Article 22 (Increased Costs) in respect of
the Change in Law arising from the matters described in the proviso to the
definition of “Change in Law” if it shall not at the time be the general policy
or practice of such Facility Lender, as determined by

 

-134-



--------------------------------------------------------------------------------

  such Facility Lender, to demand such compensation in similar circumstances
under comparable provisions of other credit agreements, if any. For the
avoidance of doubt, this clause (e) shall not impose an obligation on a Facility
Lender to provide information regarding compensation claimed and/or paid under
any other specific loan agreement; provided that such Facility Lender shall,
upon request from the Borrower, provide a written confirmation to the Borrower
regarding whether it is the general policy or practice of such Facility Lender,
as the case may be, to demand such compensation in similar circumstances under
comparable provisions of other credit agreements.

 

  22.2 Relationship Between Increased Costs and Taxes

Any compensation of a Facility Lender pursuant to Article 21 (Tax Gross-Up and
Indemnities) shall be made without duplication under this Article 22 (Increased
Costs) and any compensation of a Facility Lender pursuant to this Article 22
(Increased Costs) shall be made without duplication under Article 21 (Tax
Gross-Up and Indemnities).

 

23. MISCELLANEOUS

 

  23.1 Termination

 

  (a) Upon the occurrence of the Discharge Date in respect of the Senior Debt
Obligations under this Agreement and each Facility Agreement, then, subject to
reinstatement as provided in clause (c) below, this Agreement shall terminate
and the Intercreditor Agent shall, at the expense of the Borrower, execute and
deliver a termination statement.

 

  (b) The obligations of the Facility Lenders to make further disbursements of
Loans under their respective Facility Agreements shall terminate in accordance
with the applicable Facility Agreement and, in any case, upon the termination of
this Agreement, and the Security Interests of such Facility Lenders shall be
discharged and released pursuant to Section 12.1 (Termination) of the Common
Security and Account Agreement.

 

  (c)

This Agreement shall continue to be effective or be reinstated, as the case may
be, if (and only to the extent that) any payment or performance of the
obligations of the Borrower hereunder is rescinded, avoided, voidable, liable to
be set aside, reduced or otherwise not properly payable to, or must otherwise be
returned or restored by the Intercreditor Agent, any Facility Agent, the
Security Trustee or any Facility Lender as a result of (i) Bankruptcy,
insolvency, reorganization with respect to the Borrower or the Intercreditor
Agent, any Facility Agent, the Security Trustee or any Facility Lender,
(ii) upon the dissolution of, or appointment of any intervenor, conservator,
trustee or similar official for the Borrower, the

 

-135-



--------------------------------------------------------------------------------

  Intercreditor Agent, any Facility Agent, the Security Trustee or any Facility
Lender or for any substantial part of the Borrower’s or any other such Person’s
assets, (iii) as a result of any settlement or compromise with any Person
(including the Borrower) in respect of such payment or otherwise, or (iv) any
similar event or otherwise and, in such case, the provisions of Section 10.1
(Nature of Obligations) of the Common Security and Account Agreement shall apply
hereto mutatis mutandis.

 

  23.2 Right of Set-Off

Each Facility Lender, each Facility Agent and the Intercreditor Agent are hereby
authorized at any time and from time to time, to the fullest extent permitted by
law but subject to any other provision of this Agreement and the Finance
Documents, to set off and apply any and all deposits (general or special, time
or demand, provisional or final) at any time held and other indebtedness at any
time owing by such Facility Lender, each Facility Agent or the Intercreditor
Agent, as applicable, to or for the credit or the account of any Loan Party, as
applicable, against the Senior Debt Obligations due and payable to such Facility
Lender, such Facility Agent or the Intercreditor Agent, as applicable, at the
time of such offset. If the obligations are in different currencies, the
Facility Lender, the Facility Agent and the Intercreditor Agent, as applicable,
may convert either obligation at a market rate of exchange in its usual course
of business for the purposes of the set-off. The rights of each Facility Lender,
each Facility Agent and the Intercreditor Agent under this Section 23.2 (Right
of Set-Off) are in addition to other rights and remedies (including other rights
of set-off) that such Facility Lender, such Facility Agent and the Intercreditor
Agent, as applicable, may have. Each Facility Lender shall notify its respective
Facility Agent and the Borrower forthwith upon the exercise or purported
exercise of any right of set-off, giving full details in relation thereto, and
such Facility Agent shall promptly inform the Intercreditor Agent in writing,
who shall inform the other Facility Agents of the same. Any amounts set off by
any Facility Lender in accordance with this Section 23.2 (Right of Set-Off) or
under this Agreement shall be subject to the sharing arrangements set forth in
Section 2.3(b) (Payments and Prepayments – Sharing of Non-Pro Rata Payments) of
the Common Security and Account Agreement.

 

  23.3 Waiver of Immunity

To the extent that any Party hereto has or hereafter may acquire, or be entitled
to claim for itself or its assets, any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment in aid
of execution, execution or otherwise) with respect to itself or its assets, it
shall irrevocably agree not to claim and hereby irrevocably waives such immunity
in respect of its obligations under the Finance Documents to which it is a party
and all other documents to be executed and delivered in connection with the
Finance Documents to which it is a party and the transactions contemplated
thereby and, without limiting the generality of the foregoing, hereby agrees
that the waivers set forth in this Section 23.3 (Waiver of Immunity) shall be
effective to the fullest extent permitted under applicable law.

 

-136-



--------------------------------------------------------------------------------

  23.4 Expenses

 

  (a) Following the Closing Date, the Borrower shall pay to the Intercreditor
Agent or a Facility Agent, as the case may be, within 30 days of demand (such
demand being made together with copies of invoices and reasonable supporting
evidence of the nature and amount of such costs), without duplication in respect
of indemnity and/or reimbursement required under any other Finance Document:

 

  (i) to the extent such expenses have not been paid by the Borrower from the
proceeds of the first disbursement of Loans pursuant to Section 4.1(p)
(Conditions to Closing – Fees; Expenses), the amount of all reasonable costs and
expenses (including reasonable legal fees and expenses and excluding fees of
Consultants, which shall be exclusively governed by Section 13.2 (Replacement
and Fees)) incurred by any Facility Lender, Facility Agent or the Intercreditor
Agent in connection with the negotiation, preparation, printing, execution
and/or syndication of the Finance Documents to which it is a party, based upon
fee parameters (if any, including the terms of the party’s applicable engagement
or commitment letter, or Facility Agreement, as the case may be) agreed between
the Borrower and the relevant parties;

 

  (ii) the amount of all reasonable costs and expenses (including reasonable
legal fees and expenses and excluding fees of Consultants, which shall be
exclusively governed by Section 13.2 (Replacement and Fees)) incurred by any
Facility Lender, Facility Agent or the Intercreditor Agent in connection with:

 

  (A) the negotiation, preparation and execution of any Finance Document
executed after the Signing Date;

 

  (B) any amendment, waiver or consent requested by or on behalf of the Borrower
or specifically allowed by this Agreement, whether or not granted; and

 

  (C) the exercise of its powers and the performance of its duties under this
Agreement and any other Finance Documents; and

 

  (iii) the amount of all reasonable costs and expenses (including reasonable
legal fees and expenses and excluding fees of Consultants, which shall be
exclusively governed by Section 13.2 (Replacement and Fees)) incurred by any
Facility Lender, Facility Agent or the Intercreditor Agent in connection with
the enforcement or preservation of any rights under any Finance Documents.

 

-137-



--------------------------------------------------------------------------------

  (b) The Facility Lenders, the Facility Agents and the Intercreditor Agent, as
applicable, shall inform the Borrower on a regular basis of the ongoing costs
and expenses referred to in clause (a) above.

 

  (c) Notwithstanding anything to the contrary in this Section 23.4 (Expenses),
the Facility Lenders, Facility Agents and the Intercreditor Agent shall only be
entitled to the reimbursement of legal fees and expenses for the use of only one
law firm engaged for all of the Facility Lenders, the Facility Agents and the
Intercreditor Agent in each relevant jurisdiction unless (i) one or more of the
Facility Lenders, the Facility Agents or the Intercreditor Agent incurring such
fees and expenses reasonably believes that there is a reasonable likelihood of a
conflict of interest between any of them (the existence of which shall be
notified to the Borrower) necessitating the use of more than one law firm in any
such jurisdiction or (ii) one or more of the Facility Lenders, Facility Agents
or the Intercreditor Agent requests reimbursement for the use of more than one
law firm in each relevant jurisdiction, for any reason explained in reasonable
detail to the Borrower, and the Borrower has consented in advance (such consent
not to be unreasonably withheld or delayed).

 

  (d) Notwithstanding anything to the contrary in this Section 23.4 (Expenses),
payment of expenses by the Borrower hereunder to be made to only a certain
specified Facility Lender or Facility Lenders shall be received by the
Intercreditor Agent or the relevant Facility Agent solely for the benefit of
such Facility Lender or Facility Lenders, and the Borrower shall also be
permitted to make the payment directly to such Facility Lender or Facility
Lenders.

 

  23.5 Calculation of Floating Rate Obligations

In calculating amounts to be calculated under this Agreement, other than any
interest payable on Senior Debt Obligations on which interest is payable at a
floating rate of interest, if a floating rate is not known for the entire
period, the floating rate to be used shall be reasonably estimated by the
Borrower at the time of determination thereof.

 

  23.6 Severability

Any term or provision of this Agreement or the application thereof to any
circumstance that is illegal, invalid, prohibited or unenforceable (to any
extent) in

 

-138-



--------------------------------------------------------------------------------

any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity, prohibition or unenforceability without
invalidating or rendering unenforceable the remaining terms or provisions hereof
or the application of such term or provision to circumstances other than those
to which it is held illegal, invalid, prohibited or unenforceable. Any such
illegality, invalidity, prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such term or provision in any other
jurisdiction and the Parties hereto shall enter into good faith negotiations to
replace the invalid, illegal, prohibited, or unenforceable term or provision
with a view to obtaining the same commercial effect as this Agreement would have
had if such term or provision had been legal, valid, and enforceable. To the
extent permitted by applicable laws, the Parties hereto waive any provision of
law that renders any term or provision of this Agreement illegal, invalid,
prohibited or unenforceable in any respect.

 

  23.7 Entire Agreement

This Agreement (including Schedules), the Security Documents and the other
Finance Documents (together with any other agreements or documents referred to
or incorporated by reference therein) constitute the entire agreement and
understanding, and supersede all prior agreements and understandings (both
written and oral), between or among any of the Parties hereto relating to the
transactions contemplated hereby or thereby other than any such agreements and
undertakings contained in any commitment letter or fee letter related to the
Loans stated expressly to survive the execution and delivery of this Agreement,
among the Borrower, on the one hand, and the Facility Lenders, on the other
hand.

 

  23.8 Confidentiality

The provisions of Section 12.6 (Confidentiality) of the Common Security and
Account Agreement are incorporated by reference and shall apply mutatis mutandis
as if fully set forth herein.

 

-139-



--------------------------------------------------------------------------------

  23.9 Notices

 

  (a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications provided for
herein shall be in writing in the English language (or, if not available in the
English language, accompanied by an English language translation of such
document) and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail, sent by facsimile with receipt of a transmittal
confirmation or by email to the address, facsimile number and/or email address
of the Party to whom notice is being sent set forth below or on the Register
maintained by the Intercreditor Agent in accordance with Section 19.7
(Register), which Register may, at each Facility Lender’s election, include
email addresses for such Facility Lender:

 

  (i) with respect to the Loan Parties, the corresponding address and other
notice information set forth in Schedule Q – 1 (Addresses for Notices to Loan
Parties);

 

  (ii) with respect to each Facility Lender and Facility Agent, to the
corresponding address and other notice information set forth in Schedule Q – 2
(Addresses for Notices to Facility Agents and Facility Lenders); and

 

  (iii) with respect to the Intercreditor Agent, to:

Société Générale

245 Park Avenue

New York, NY 10167

Attention: Ellen Turkel

Telephone: (212) 278-6437

Fax: (212) 278-6136

Email: ellen.turkel@sgcib.com

with a copy to:

245 Park Avenue

New York, NY 10167

Attention: Ed Grimm

Telephone: (212) 278-6450

Fax: (212) 278-6136

Email: edward.grimm@sgcib.com

 

  (b) Any notice, demand, consent or approval or communication given
electronically by the Intercreditor Agent in connection with a Finance Document
may be given to any Finance Party that has expressly agreed that it shall accept
communication of information by this method by means of the Debt Domain Website,
access to which is restricted to the parties to the Finance Documents, or by
other electronic means in a manner and subject to rules established by the
Intercreditor Agent and agreed with the Borrower; provided that the
Intercreditor Agent may set access protocols as reasonably needed to communicate
confidentially with the other Secured Parties at its sole discretion.

 

  (c)

Any Party may change its address, fax number or email address for notices and
other communications hereunder by notice to the other Parties. All notices and
other communications given to any Party in accordance with the provisions of
this Agreement shall be deemed to have been received: (i) in the case of a
letter, when delivered personally or five days after it has been put into the
post; (ii) in the case of a fax, when a complete and

 

-140-



--------------------------------------------------------------------------------

  legible copy is received by the addressee; (iii) in the case of email, upon
receipt by the sender of a return receipt message (provided that, in the case of
sub-clause (ii) above and this sub-clause (iii), if the date of dispatch is not
a Business Day or the time of dispatch is after 5:00 pm in the location of
dispatch, it shall be deemed to have been received no earlier than the opening
of business on the next Business Day); and (iv) in the case of a notice
contemplated by clause (b) above, on the later of (x) a notice being posted on
the Debt Domain Website and (y) receipt by the Intercreditor Agent of a return
receipt message in respect of an email the Intercreditor Agent has sent to the
relevant Party’s email address (as notified to the Intercreditor Agent in
writing at least five days before any email is sent by the Intercreditor Agent
or notice posted on the Debt Domain Website) notifying such Party that the
notice has become available on the Debt Domain Website.

 

  (d) Communication by one Party to any other Party may, at the election of each
such Party, be by electronic mail. For the purpose of the Finance Documents, an
electronic communication will be treated as being in writing. Inclusion of an
email address or addresses in the notice details for a Party shall indicate that
such Party elects to receive and send communications by email subject to any
particular requirements relating thereto of which it has notified each other
Party. The absence of the notification of an email address shall indicate that
such Party does not elect to receive or send communication by email, and any
email communication to it shall be deemed not to have been delivered.

 

  (e) In the event of any change in the identity of any of the authorized
officers of the Loan Parties referred to in the documentary evidence provided
for pursuant to Section 4.1(k) (Conditions to Closing – Know Your Customer
Requirements) and Section 4.1(l) (Conditions to Closing – Officer’s
Certificates), the relevant Loan Party shall promptly notify the Intercreditor
Agent in writing of such change and, at the same time, furnish to the
Intercreditor Agent certified signature specimen(s) in respect of the relevant
Loan Party’s new authorized officer(s). The Finance Parties may rely upon and
refer to certified signature specimen(s) previously received by the
Intercreditor Agent until such time as the Intercreditor Agent receives notice
from the relevant Loan Party of such change and the relevant certified signature
specimen(s) to be furnished in connection therewith.

 

  (f) Each of the Loan Parties and the other Parties to this Agreement:

 

  (i) consents to the inclusion in the Debt Domain Website of its name, its logo
and a link to its website, if any;

 

-141-



--------------------------------------------------------------------------------

  (ii) acknowledges that the Intercreditor Agent shall issue user identifiers,
passwords and other information necessary for access to the Debt Domain Website
(“Access Information”) to the Borrower and the other Parties to this Agreement;

 

  (iii) undertakes to ensure that all Access Information issued to it by the
Intercreditor Agent is kept secure and confidential in accordance with
Section 12.6 (Confidentiality) of the Common Security and Account Agreement and
Section 23.8 (Confidentiality) above;

 

  (iv) acknowledges that the Debt Domain Website is provided “as is” and “as
available” and that the Intercreditor Agent does not warrant the accuracy or
completeness of the communications or the adequacy of the Debt Domain Website
and expressly disclaims liability for errors or omissions in the communications;

 

  (v) acknowledges that no warranty of any kind, express implied or statutory,
including any warranty of merchantability, fitness for a specific purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Intercreditor Agent in connection with the
communications or the Debt Domain Website; and

 

  (vi) agrees that neither the Intercreditor Agent nor any of its officers,
directors, employees, agents, advisors or representatives is liable for damages
of any kind, including direct or indirect, special, incidental or consequential,
or any losses or expenses (whether in tort, contract or otherwise) incurred or
suffered by it or any other Person as a result of its access or use of the Debt
Domain Website or inability to access or use the Debt Domain Website (other than
for its own gross negligence, fraud or willful misconduct as determined by a
court of competent jurisdiction in a final and non-appealable judgment).

 

  23.10  Successors and Assigns; Benefits of Agreement

This Agreement shall be binding upon and inure to the benefit of each of the
Parties hereto (and the Facility Lenders claiming through the Parties hereto)
and their subsequent respective permitted successors, permitted transferees and
permitted assigns, and nothing in this Agreement, in any Senior Debt Instrument,
in any Permitted Senior Debt Hedging Instrument, or in any other Finance
Document, express or implied, shall give to any other Person any benefit or any
legal or equitable right or remedy under this Agreement (other than the Parties
hereto, their respective successors, transferees and assigns permitted hereby
and, to the extent expressly contemplated thereby, Related Parties of each of
the Intercreditor Agent, Facility Agents, Facility Lenders and other indemnitees
under Article 21 (Tax Gross-Up and Indemnities)).

 

-142-



--------------------------------------------------------------------------------

  23.11  Remedies

 

  (a) Other than as stated expressly herein, no remedy under this Agreement or
any other Finance Document conferred on any Finance Party is intended to be
exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given under the
Finance Documents, or now or hereafter existing at law or in equity or by
statute or otherwise.

 

  (b) The amounts payable by the Borrower at any time under this Agreement or
any other Finance Document shall each be a separate and independent debt and
each Finance Party, except as otherwise specifically provided in this Agreement
or any other Finance Document, shall be entitled to protect and enforce its
rights arising out of this Agreement or any other Finance Document, and its
right, pursuant to this Agreement including any applicable Facility Agreements,
to cancel or suspend its commitment to provide Senior Debt Obligations and to
accelerate the maturity of amounts due under its Facility Agreement, and, except
as aforesaid, it shall not be necessary for any other Finance Party to consent
to, or be joined as an additional party in, any proceedings for such purposes.

 

  (c) Except as otherwise specifically provided in this Agreement or any other
Finance Document, no failure on the part of any Finance Party to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege under this Agreement or any other Finance Document, shall operate
as a waiver thereof nor shall any single or partial exercise of any right, power
or privilege under any such document preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. No Finance Party
shall be responsible for the failure of any other Finance Party to perform its
obligations hereunder or under any Facility Agreement.

 

  (d) In case any Facility Lender or the Security Trustee or the Intercreditor
Agent on behalf of the Senior Creditors shall have proceeded to enforce any
right, remedy or power under and in accordance with this Agreement or any
Finance Document and the proceeding for the enforcement thereof shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to such Facility Lender, then and in every such case the relevant Loan Party and
the Facility Lender shall, subject to any effect of or determination in such
proceeding, severally and respectively be restored to their former positions and
rights hereunder and under the Finance Documents, and thereafter all rights,
remedies and powers of the Facility Lenders shall continue as though no such
proceeding had been taken.

 

-143-



--------------------------------------------------------------------------------

  (e) The rights of each Facility Lender:

 

  (i) may be exercised as often as necessary;

 

  (ii) are cumulative and not exclusive of its rights under general law; and

 

  (iii) may be waived only in writing and specifically.

 

  (f) The undertakings by, and the obligations of, the Loan Parties set forth in
this Agreement or in the Finance Documents are for the benefit of the Secured
Parties alone, in accordance with the terms thereof.

 

  23.12  Execution in Counterparts

This Agreement may be executed in any number of counterparts and by the
different Parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all the counterparts shall
together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
format (e.g., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

  23.13  Governing Law

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, UNITED STATES WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.

 

  23.14  Waiver of Jury Trial

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE FINANCE DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

 

  23.15  Consent to Jurisdiction

 

  (a) All Parties to this Agreement, as contemplated by Section 23.13 (Governing
Law), shall consent to the non-exclusive jurisdiction of the courts of the State
of New York (except as otherwise specifically provided herein).

 

-144-



--------------------------------------------------------------------------------

  (b) Each Party hereto:

 

  (i) hereby irrevocably consents and agrees for the benefit of the Facility
Lenders that the federal or state courts in the Borough of Manhattan, the City
of New York shall have jurisdiction over any legal action, suit or proceeding
against it with respect to its obligations, liabilities or any other matter
under or arising out of, or in connection with, this Agreement and the Loans;

 

  (ii) irrevocably waives any objection it may now or hereafter have to the
laying of venue of any action or proceeding in any such court and any claim it
may now or hereafter have that any action or proceeding has been brought in an
inconvenient forum; and

 

  (iii) irrevocably consents and agrees that the submission to the jurisdiction
of the federal or state courts in the Borough of Manhattan, the City of New York
shall not limit the rights of the Facility Lenders to bring any action or
proceeding in any other court of competent jurisdiction nor shall the bringing
of any action or the taking of any proceedings in any other jurisdiction
(whether concurrently or not) limit such rights, in each case, to the extent
permitted by applicable law.

 

  (c) Without prejudice to any other mode of service allowed under any relevant
law, each of the Loan Parties:

 

  (i) agrees that failure by a process agent to notify it of the process will
not invalidate the proceedings concerned;

 

  (ii) shall maintain a duly appointed and authorized agent for service of
process in relation to any proceedings before the federal or state courts of the
Borough of Manhattan, the City of New York in connection with this Agreement and
shall keep the Intercreditor Agent advised of the identity and location of such
agent and acknowledges that it shall appoint Corporation Service Company as its
agent for service of process at its registered office (being, on the Signing
Date, at 1180 Avenue of the Americas, Suite 210, New York, NY 10036); and

 

  (iii) hereby irrevocably authorizes the Intercreditor Agent to appoint an
agent for service of process on its behalf should it at any time fail to
maintain in full force and effect a process agent in accordance with this
Section 23.15 (Consent to Jurisdiction), and the Intercreditor Agent shall
promptly notify it of any such appointment.

 

-145-



--------------------------------------------------------------------------------

  (d) Each of the Parties hereto agree that upon service of process to the
relevant Loan Party’s agent for service of process appointed for such purpose
under clause (c) above, a copy of such process shall be delivered to the
relevant Loan Party, in accordance with the procedure for notices set forth in
Section 23.9(d) (Notices), provided that the non-delivery of such copy shall not
affect the enforceability of such process validly served upon such agent.

 

  23.16  Amendments

 

  (a) Except as otherwise expressly provided in this Agreement (including as
provided in clause (b) below), this Agreement may be amended, modified or
supplemented only by an agreement in writing signed by the Borrower, the
Guarantors and the Intercreditor Agent on behalf of each Facility Agent. Except
as otherwise expressly provided in the relevant agreement or document, no waiver
or consent of any term or condition of this Agreement or any other Finance
Document in favor of the Borrower or Guarantors or any other Party hereto or
thereto by any Facility Lender, its Facility Agent or the Intercreditor Agent
may be given or granted by such parties except in accordance with the
Intercreditor Agreement. The Facility Lenders may not agree to amend, modify or
supplement this Agreement except in accordance with the Intercreditor Agreement.

 

  (b) The written agreement contemplated in clause (a) above shall not be
required:

 

  (i) for a successor Intercreditor Agent to accede to this Agreement in
accordance with Section 18.7 (Resignation and Succession);

 

  (ii) for a replacement Facility Agent to accede to this Agreement in
accordance with Section 19.3 (Replacement of Facility Agents);

 

  (iii) for a new Facility Agent to accede to this Agreement in accordance with
Section 19.4 (Accession in the Event of Additional Senior Debt Incurred Under
the Common Terms Agreement);

 

  (iv) to make entries on Schedule Q-1 (Addresses for Notices to Loan Parties)
to update any notification addresses of any Party therein or to amend the
description of the relevant Loan Party’s authorized and issued equity capital
and name and ownership interest of the Borrower’s member;

 

-146-



--------------------------------------------------------------------------------

  (v) to update Schedule F (Material Permits) in accordance with the provisions
of Section 10.4(b)(ix) (Construction Reports);

 

  (vi) to update the Date Certain by delivery of notice thereof pursuant to
Section 4.3(b)(ii) (Conditions to Second Phase Expansion) in connection with
satisfaction of the conditions precedent under that Section; or

 

  (vii) to update Schedule U (Real Property Documents) to reflect new or amended
Real Property Documents.

 

  23.17  Conflicts

In case of any conflict or inconsistency between the main body of this Agreement
and any Facility Agreements (including any promissory note delivered
thereunder), this Agreement shall control.

 

  23.18  Effectiveness

This Agreement shall come into full force and effect on the date hereof.

 

  23.19  Limitations on Liability

No claim shall be made by any Party hereto or any of their respective Affiliates
against any other Party hereto or any of their Affiliates, directors, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
(whether or not the claim therefor is based on contract, tort or duty imposed by
law), in connection with, arising out of or in any way related to the
transactions contemplated by this Agreement or the other Finance Documents,
Material Project Agreements or any act or omission or event occurring in
connection therewith; and each Party hereby waives, releases and agrees not to
sue upon any such claim for any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

 

  23.20  Survival of Obligations

The provisions of Article 21 (Tax Gross-Up and Indemnities), Section 23.3
(Waiver of Immunity), Section 23.8 (Confidentiality), Section 23.9 (Notices),
Section 23.10 (Successors and Assigns; Benefits of Agreement), Section 23.13
(Governing Law), Section 23.14 (Waiver of Jury Trial), Section 23.15 (Consent to
Jurisdiction), Section 23.17 (Conflicts) and this Section 23.20 (Survival of
Obligations) shall survive the termination of this Agreement.

 

-147-



--------------------------------------------------------------------------------

  23.21  No Fiduciary Duty

Each Finance Party and its respective Affiliates (collectively, solely for
purposes of this Section 23.21 (No Fiduciary Duty) and in their capacity as a
Finance Party, the “Lenders”) may have economic interests that conflict with
those of the Borrower, the Guarantors, the Sponsor or any of their Affiliates.
The Loan Parties on behalf of themselves, the Sponsor, and any Affiliate thereof
respectively agree that nothing in the Finance Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender, on the one hand, and any of the Borrower,
the Guarantor, or the Sponsor or their Affiliates, on the other hand. The Loan
Parties acknowledge and agree that (i) the transactions contemplated by the
Finance Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Facility
Lenders, on the one hand, and the relevant Loan Parties, on the other hand, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of the Borrower,
the Guarantors, the Sponsor or any of their Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or shall advise the Borrower, the
Guarantors, the Sponsor or any of their Affiliates on other matters) or any
other obligation of the relevant Loan Party except the obligations expressly set
forth in the Finance Documents and (y) each Facility Lender is acting solely as
principal and not as the agent or fiduciary of the Borrower, the Guarantors, the
Sponsor or any of their Affiliates or any other Person. Each of the Loan Parties
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each of the Loan Parties agrees that it shall not claim
that any Lender has rendered advisory services of any nature or respect, or owes
a fiduciary or similar duty to the respective Loan Party, in connection with
such transactions or the process leading thereto.

 

  23.22  USA Patriot Act Notice

Each Facility Lender that is subject to the requirements of the USA Patriot Act,
each Facility Agent (for itself and not on behalf of any Facility Lender) and
the Intercreditor Agent (for itself and not on behalf of any Facility Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name, taxpayer
identification number and business address of the Borrower and other information
that shall allow such Facility Lender, Facility Agent or the Intercreditor
Agent, as applicable, to identify the Borrower in accordance with the USA
Patriot Act.

 

-148-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CHENIERE CORPUS CHRISTI HOLDINGS, LLC, as the Borrower By: /s/ Michael J.
Wortley Name: Michael J. Wortley Title: Chief Financial Officer

 

CORPUS CHRISTI LIQUEFACTION, LLC, as Guarantor By: /s/ Michael J. Wortley Name:
Michael J. Wortley Title: Chief Financial Officer

 

CHENIERE CORPUS CHRISTI PIPELINE, L.P., as Guarantor By:

Corpus Christi Pipeline GP, LLC,

its general partner

By: /s/ Michael J. Wortley Name: Michael J. Wortley Title: Chief Financial
Officer

 

CORPUS CHRISTI PIPELINE GP, LLC, as Guarantor By: /s/ Michael J. Wortley Name:
Michael J. Wortley Title: Chief Financial Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SOCIÉTÉ GÉNÉRALE, as Intercreditor Agent and Term Loan Facility Agent By: /s/
Roberto S. Simon Name: Roberto S. Simon Title: Managing Director



--------------------------------------------------------------------------------

CONFIDENTIAL

SCHEDULE A

COMMON DEFINITIONS AND RULES OF INTERPRETATION

 

1.1 Amendments

No amendment to any definition or rule of interpretation in this schedule shall
be effective for purposes of any individual Finance Document unless such
amendment has complied with the requirements for amendments to that Finance
Document.

 

1.2 Interpretation

In this Agreement and in the Appendices, Exhibits and Schedules hereto, except
to the extent that the context otherwise requires:

 

  (i) the Table of Contents and headings are for convenience only and shall not
affect the interpretation of this Agreement;

 

  (ii) unless otherwise specified, references to Articles, Sections, clauses,
Appendices, Exhibits and Schedules are references to Articles, Sections and
clauses of, and Appendices, Exhibits and Schedules to, this Agreement;

 

  (iii) references to any document or agreement shall be deemed to include
references to such document or agreement as amended (however fundamentally),
supplemented or replaced from time to time in accordance with its terms and
(where applicable) subject to compliance with the requirements set forth herein
and therein; provided that with respect to any references to the Equator
Principles III, such references shall be deemed to refer to such documents in
effect as of the Signing Date, without regard to any amendments, supplements or
replacements thereof after such date;

 

  (iv) references to any party to this Agreement or any other document or
agreement shall include its successors and permitted transferees and assigns;

 

  (v) an “authorization” includes an authorization, consent, approval,
resolution, license, exemption, filing, registration and notarization;

 

  (vi) a “month” is a reference to a period starting on one day in a calendar
month and ending on the numerically corresponding day in the next calendar
month, except that, if there is no numerically corresponding day in the month in
which that period ends, that period shall end on the last day in that month;

 

  (vii) words importing the plural include the singular and vice versa;

 

  (viii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;

 

  (ix) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;



--------------------------------------------------------------------------------

  (x) the word “will” shall be construed to have the same meaning and effect as
the word “shall”;

 

  (xi) “law” shall be construed as any law (including common or customary law),
statute, constitution, decree, judgment, treaty, regulation, directive, by-law,
order, ordinance or any other legislative measure of any government,
supranational, local government, statutory or regulatory body or court, in each
case having the force of law;

 

  (xii) unless as otherwise provided, any reference to assignment of a person’s
rights and/or obligations shall be construed to refer to assignment, transfer or
novation of those rights and/or obligations;

 

  (xiii) any reference to the actions or omissions of agents, representatives or
authorized persons shall refer only to actions or omissions taken in connection
with the agency, representation or authorization (so that, for example, an
action or omission of a contractor for any Loan Party shall be the action of an
agent, representative or authorized person of the Loan Parties only if taken in
connection with the performance of its work under its contract with any Loan
Party involving work related to the Development, and shall not be the action or
omission of an agent, representative or authorized person of the Loan Parties if
taken under another contract with persons other than the Loan Parties involving
work unrelated to the Development);

 

  (xiv) the omission of the word “any” or the phrase “if any” with respect to
anything shall not imply that the thing exists or is required, notwithstanding
the inclusion of such word or phrase (for clarity) in other provisions;

 

  (xv) any reference to an action being taken “pursuant to” an agreement or
document, or any specified provision thereof, shall be construed to mean
“pursuant to and in compliance with” the requirements of such agreement,
document or provision;

 

  (xvi) in some instances, a word or reference that, pursuant to these rules of
interpretation, is not necessary (for example, inclusion of both the singular
and plural), may be included for emphasis or clarity, and any such usage shall
not give rise to any negative implication in relation to any other usage, which
other usage shall nonetheless be interpreted strictly in accordance with the
rules of interpretation set forth herein;

 

  (xvii) unless the contrary indication appears, a reference to a time of day is
a reference to the time of day in New York, New York, United States; and

 

  (xviii) the words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

 

2



--------------------------------------------------------------------------------

1.3 Definitions

“Abandonment” means any of the following shall have occurred:

 

  (a) the abandonment, suspension or cessation of all or substantially all of
the activities related to the Development or the abandonment, suspension or
cessation of operations the Project Facilities, in each case, for a period in
excess of 60 consecutive days (other than as a result of force majeure so long
as the Borrower is diligently attempting to restart the Development or the
Project Facilities); provided that if this is not accompanied by a formal,
public announcement by the Borrower of its intentions as set forth in clause
(b) below, such abandonment, suspension or cessation shall not have occurred
unless, within 45 days following notice to the Borrower from the Security
Trustee (who may be instructed by any Senior Creditor Group to deliver such
notice) requesting the Borrower to deliver a certificate to the effect that it
will resume construction or operation as soon as is commercially reasonable, the
Borrower has not delivered such certificate or resumed such activities or, if
such certificate is delivered, the Borrower has nevertheless not resumed such
activities within 90 days following receipt of the notice from the Security
Trustee;

 

  (b) a formal, public announcement by the Borrower of a decision to abandon,
cease or indefinitely defer or suspend the Development for any reason; or

 

  (c) the Borrower shall make any filing with FERC giving notice of the intent
or requesting authority to abandon the Development for any reason.

For the avoidance of doubt, the Second Phase Development shall not be part of
the Development and the Second Phase Facilities shall not be part of the Project
Facilities for purposes of the Finance Documents unless and until the Second
Phase CP Date has occurred or the Second Phase Development has been undertaken
pursuant to an Expansion otherwise permitted under the Finance Documents.

“Acceptable Bank” means a bank whose long-term unsecured and unguaranteed debt
is rated at least A- (or the equivalent rating) from S&P or Fitch or at least
A-3 (or the equivalent rating) from Moody’s, and, in any case, with a combined
capital surplus of at least $1 billion.

“Acceptable Debt Service Reserve LC” means an irrevocable, standby letter of
credit issued by an Acceptable Bank for the benefit of the Security Trustee that
includes the following material terms:

 

  (i) an expiration date no earlier than 364 days following its issuance date;

 

  (ii) allows the Security Trustee to make a drawdown of up to the stated amount
in each of the circumstances described in Section 4.9(d) (Acceptable Debt
Service Reserve LC) of the Common Security and Account Agreement; and

 

  (iii) the reimbursement and other payment obligations with respect to such
letter of credit are not for the account of any Loan Party.

 

3



--------------------------------------------------------------------------------

“Acceptable Lender” means any Sponsor or its Affiliate or a bank, financial
institution, multilateral agency, development financial institution, trust,
Approved Fund, insurance company, investment or mutual fund or other entity that
is an “accredited investor” (as defined in Regulation D under the Securities
Act) or any Senior Creditor (other than the Senior Noteholders that are not
otherwise Acceptable Lenders) or any Affiliate of a Facility Lender or any other
entity or Person, that in each case is regularly engaged in or established for
the purpose of making, purchasing or investing in loans, securities or other
financial assets (including credit derivatives) in the ordinary course of
business; provided that, in the case of trusts and funds that are not Approved
Funds, such entity shall be experienced in the financing of energy and natural
resource projects.

“Accession Agreement” means any accession agreement contemplated under the
Finance Documents, the form of which is included in either Schedule D (Forms of
Accession Agreements) to the Common Security and Account Agreement or Schedule P
– 1 (Replacement Facility Agent Accession Agreement) and Schedule P – 2 (New
Facility Agent Accession Agreement (Additional Senior Debt)) to the Common Terms
Agreement.

“Access Information” has the meaning given in Section 23.9(f)(ii) (Notices) of
the Common Terms Agreement.

“Account Bank” means, initially, Mizuho Bank, Ltd. acting in its capacity as
such (with any replacement to the initial Account Bank having a then-current
credit rating at appointment by S&P at least equivalent to A+ or by Moody’s at
least equivalent to A1 and being subject to receipt of consent in accordance
with Section 9.9(b) (Resignation, Removal and Replacement of Account Bank) of
the Common Security and Account Agreement).

“Account Bank Fee Letter” means the fee letter entered into between the Company
and the Account Bank in respect of the fees payable to the Account Bank in
respect of its services to be performed as more fully described in the Common
Security and Account Agreement and the other Security Documents.

“Accounts” has the meaning given in Section 4.3(a) (Accounts) of the Common
Security and Account Agreement.

“Additional Proceeds Prepayment Account” is the account described in
Section 4.3(a)(xi) (Accounts) of the Common Security and Account Agreement.

“Additional Senior Debt” has the meaning given in Section 2.2(a)(i) (Incremental
Senior Debt) of the Common Security and Account Agreement.

“Advance” means a borrowing of a loan, issuance of or drawing upon a letter of
credit or the issuance of debt securities pursuant to any Senior Debt
Instrument.

 

4



--------------------------------------------------------------------------------

“Affiliate” of any specified Person means any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person and “Affiliated” shall be construed
accordingly.

“Agreement” in each case where used means only the agreement in which the term
is used. For the avoidance of doubt, (a) any reference to an individual Senior
Debt Instrument which is a Facility Agreement shall be deemed to include
reference to the Common Terms Agreement; and (b) references to an Indenture, or
to any individual Senior Debt Instrument that is an Indenture, shall be deemed
not to include reference to the Common Terms Agreement.

“Amortization Schedule”, with respect to a Facility Agreement, has the meaning
given in such Facility Agreement.

“Anti-Terrorism and Money Laundering Laws” means any of the following
(a) Section 1 of Executive Order 13224 of September 24, 2001, Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (Title 12, Part 595 of the US Code of Federal Regulations),
(b) the Terrorism Sanctions Regulations (Title 31 Part 595 of the US Code of
Federal Regulations), (c) the Terrorism List Governments Sanctions Regulations
(Title 31 Part 596 of the US Code of Federal Regulations), (d) the Foreign
Terrorist Organizations Sanctions Regulations (Title 31 Part 597 of the US Code
of Federal Regulations), (e) the USA Patriot Act of 2001 (Pub. L. No. 107-56),
(f) the US Money Laundering Control Act of 1986, (g) the Bank Secrecy Act, 31
U.S.C. sections 5301 et seq., (h) Laundering of Monetary Instruments, 18 U.S.C.
section 1956, (i) Engaging in Monetary Transactions in Property Derived from
Specified Unlawful Activity, 18 U.S.C. section 1957, (j) the Financial
Recordkeeping and Reporting of Currency and Foreign Transactions Regulations
(Title 31 Part 103 of the US Code of Federal Regulations), (k) any other similar
federal Government Rule having the force of law and relating to money
laundering, terrorist acts or acts of war, and (l) any regulations promulgated
under any of the foregoing.

“Applicable Anti-Corruption Laws” means the Foreign Corrupt Practices Act of
1977 and the rules and regulations thereunder and all laws, rules, and
regulations of any jurisdiction applicable to the Borrower, the Borrower’s
Subsidiaries or any Guarantor at the relevant time concerning or relating to
bribery or corruption.

“Applicable EPC Contract” means (a) unless and until the Second Phase CP Date
has occurred, the EPC Contract (T1/T2) and (b) on or following the Second Phase
CP Date, all of the EPC Contracts.

“Applicable PDE Assets” has the meaning given in Section 6.4(a)(vi) (PDE Senior
Debt) of the Common Terms Agreement.

 

5



--------------------------------------------------------------------------------

“Approved Fund” means any Fund administered or managed by (a) a Facility Lender,
(b) an Affiliate of a Facility Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Facility Lender.

“Assigned Agreements” has the meaning given in Section 3.2(b)(i) (Security
Interests to be Granted by the Securing Parties – Security Interests – General)
of the Common Security and Account Agreement.

“Authorized Investments” means any US Dollar denominated investments that are:

 

  (a) direct obligations of, or obligations the principal and interest on that
are unconditionally guaranteed by, the United States of America (or any
instrumentality thereof to the extent such obligations are backed by the full
faith and credit of the United States of America), in each case maturing within
one year from the date of acquisition thereof;

 

  (b) investments in marketable general obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof in each case maturing within one year from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of “A” or higher from S&P or from Moody’s (or if at such time neither is
issuing ratings, then a comparable rating of such other nationally recognized
rating agency as shall be approved by the Security Trustee in its reasonable
judgment);

 

  (c) commercial paper or tax exempt obligations having one of the two highest
ratings obtainable from Moody’s or S&P (or if at such time neither is issuing
ratings, then a comparable rating of such other nationally recognized rating
agency as shall be approved by the Security Trustee in its reasonable judgment)
and, in each case, maturing within one year of acquisition thereof;

 

  (d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing or putable within one year from the date of acquisition
thereof issued or guaranteed or placed with, and money market deposit accounts
issued or offered by, any domestic office of (i) a commercial bank organized
under the laws of the United States of America or any state thereof or (ii) a
licensed branch of a foreign bank organized under the laws of any member country
of the Organization for Economic Co-Operation and Development, in either case,
that has a combined capital and undivided surplus and undivided profits of at
least $500 million;

 

  (e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) of this definition and entered into
with a financial institution satisfying the criteria described in clause (d) of
this definition; or

 

  (f)

money market funds that (i) comply with the criteria set forth in Securities and
Exchange Commission Rule 2a-7 (or any successor rule) under the Investment

 

6



--------------------------------------------------------------------------------

  Company Act of 1940; (ii) are rated either AAA by S&P and Aaa by Moody’s or at
least 95% of the assets of which constitute Authorized Investments described in
clauses (a) through (e) of this definition and/or US Dollars; and (iii) have
portfolio assets of at least $500 million.

“Authorized Officer” means: (a) with respect to any Person that is a
corporation, the chairman, president, senior vice president, vice president,
chief financial officer, chief operating officer, treasurer, assistant
treasurer, attorney-in-fact, secretary or assistant secretary of such Person,
(b) with respect to any Person that is a partnership, the chairman, president,
senior vice president, vice president, chief financial officer, chief operating
officer, treasurer, assistant treasurer, attorney-in-fact, secretary or
assistant secretary of such Person or a general partner of such Person and
(c) with respect to any Person that is a limited liability company, the
chairman, president, senior vice president, chief financial officer, chief
operating officer, vice president, treasurer, assistant treasurer,
attorney-in-fact, secretary or assistant secretary, the manager, the managing
member or a duly appointed officer of such Person.

“Availability Period” means, with respect to the Term Loans, the Term Loan
Availability Period, and with respect to any other Loans, the period commencing
on the date of first disbursement of such Loans and ending on the date of the
termination or cancellation of all remaining Facility Debt Commitments pursuant
to the terms of the corresponding Facility Agreement.

“Bankruptcy” means with respect to any Person, the occurrence of any of the
following events, conditions or circumstances:

 

  (a) such Person shall file a voluntary petition in bankruptcy, or shall file
any petition or answer or consent seeking any reorganization, arrangement,
adjustment, composition, insolvency, liquidation, receivership, dissolution or
similar relief for itself under the Bankruptcy Code or any present or future
applicable federal, state or other statute or law relating to bankruptcy,
insolvency, reorganization or other relief for debtors generally, or shall apply
for or consent to the appointment of any trustee, receiver, conservator or
liquidator of such Person or of all or any substantial part of its properties;

 

  (b) a case or other proceeding shall be commenced against such Person in a
court of competent jurisdiction without the consent or acquiescence of such
Person seeking any reorganization, arrangement, adjustment, composition,
insolvency, liquidation, receivership, dissolution or similar relief with
respect to such Person or its debts under the Bankruptcy Code or any present or
future applicable federal, state or other statute or law relating to bankruptcy,
insolvency, reorganization or other relief for debtors generally, or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed or unstayed for a period of 60
consecutive days;

 

7



--------------------------------------------------------------------------------

  (c) a court of competent jurisdiction shall enter an order, judgment or decree
approving a petition with respect to such Person seeking a reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under the Bankruptcy Code, or any other present or future applicable
federal, state or other statute or law relating to bankruptcy, insolvency,
reorganization or other relief for debtors, and such Person shall consent to the
entry of such order, judgment or decree or such order, judgment or decree shall
remain undischarged, unvacated or unstayed for 90 days (whether or not
consecutive) from the date of entry thereof, or any trustee, receiver,
conservator or liquidator of such Person or of all or any substantial part of
its property shall be appointed without the consent of such Person and such
appointment shall remain undischarged, unvacated and unstayed for an aggregate
of 90 days (whether or not consecutive);

 

  (d) such Person shall admit in writing its inability to pay its debts as they
mature or shall generally not be paying its debts as they become due;

 

  (e) such Person shall make a general assignment for the benefit of creditors
or take any other similar action for the protection or benefit of creditors; or

 

  (f) such Person shall take any corporate or partnership action for the purpose
of effecting any of the foregoing.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 and
codified as 11 U.S.C. Section 11 et seq.

“Bankruptcy Default” has the meaning given in Section 6.2(c) (Initiation of
Security Enforcement Action – Bankruptcy Default) of the Common Security and
Account Agreement.

“Bankruptcy Proceeding” means:

 

  (a) any case, action or proceeding before any court or other governmental
authority in relation to a Bankruptcy; or

 

  (b) a general assignment under clause (e) of the definition of Bankruptcy,

in each case of (a) and (b) above, undertaken under applicable US federal, state
or foreign law, including the Bankruptcy Code.

“Base Case Forecast” means the base case forecast attached as Schedule R (Base
Case Forecast) to the Common Terms Agreement, as may be updated from time to
time in accordance with the Common Terms Agreement.

“Base Committed Quantity” means (a) unless and until the Second Phase CP Date
has occurred, not less than 398,697,500 MMBtu per annum, being the quantity of
LNG contracted to be sold at plateau production pursuant to the Initial LNG SPAs
as at the

 

8



--------------------------------------------------------------------------------

Closing Date and (b) on and following the Second Phase CP Date, not less than
547,500,000 MMBtu per annum, being the quantity of LNG contracted to be sold at
plateau production pursuant to the Initial LNG SPAs and the Second Phase
Qualifying LNG SPAs as at the occurrence of the Second Phase CP Date; provided,
in each case, that following the full payment of the required amount upon any
LNG SPA Mandatory Prepayment, the Base Committed Quantity will be reduced to the
quantity of LNG contracted to be sold at plateau production pursuant to the
Qualifying LNG SPAs used to calculate the amount of Senior Debt that the
Borrower is not required to repay upon an LNG SPA Prepayment Event under
Section 3.4(a)(iv) (Mandatory Prepayments – LNG SPA Payment Events) of the
Common Terms Agreement.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Effective Rate plus 0.50%, (b) the prime rate
published in The Wall Street Journal for such day; provided that if The Wall
Street Journal ceases to publish for any reason such rate of interest, “Base
Rate” shall mean the prime lending rate as set forth on the Bloomberg page
PRIMBB Index (or successor page) for such day (or such other service as
determined by the Intercreditor Agent from time to time for purposes of
providing quotations of prime lending interest rates) and (c) the LIBOR for an
interest period of one month plus 1%. Each change in the Base Rate shall be
effective on the date the change in the relevant benchmark in this definition
becomes effective.

“Bcf” means billions of cubic feet.

“Borrower” means Cheniere Corpus Christi Holdings, LLC, a limited liability
company organized under the laws of the State of Delaware. The Borrower is also
referred to as the “Company” under the Common Security and Account Agreement.

“Breakage Costs” under a Facility Agreement has the meaning given in such
Facility Agreement.

“Btu” means the amount of heat equal to 1,055.056 joules.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
generally authorized to be open for business:

 

  (a) in relation to any determination of the LIBOR required under the Finance
Documents, London; and

 

  (b) in all other cases, The City of New York.

“Business Interruption Insurance Proceeds” means all proceeds of any insurance
policies required pursuant to the Schedule of Minimum Insurance or otherwise
obtained with respect to the Loan Parties or the Project Facilities insuring the
Loan Parties against business interruption or delayed start-up.

 

9



--------------------------------------------------------------------------------

“Cash Flow” means, with respect to any period, all funds received or, as
applicable in the relevant context, projected to be received by the Loan Parties
during such period, including:

 

  (a) fees and other amounts received by CCL under the LNG SPAs;

 

  (b) earnings on funds held in the Secured Accounts (excluding interest and
investment earnings that accrue on the amounts on deposit in any of the Senior
Debt Service Reserve Account or any account established to prefund interest on
any Senior Debt, if any, in any case, that are not transferred to the Revenue
Account pursuant to the Common Security and Account Agreement);

 

  (c) any amounts deposited in the Insurance/Condemnation Proceeds Account to
the extent applied to the payment of Operation and Maintenance Expenses or
Project Costs in accordance with Article 5 (Insurance and Condemnation Proceeds
and Performance Liquidated Damages) of the Common Security and Account
Agreement;

 

  (d) all cash paid to the Loan Parties during such period as Business
Interruption Insurance Proceeds;

 

  (e) proceeds from the transfer, sale or disposition of assets or rights of the
Loan Parties in the ordinary course of business in accordance with Section 12.17
(Sale of Project Property) of the Common Terms Agreement (other than as set
forth in sub-clause (iii) below) to the extent such proceeds have been or will
be used to pay Operation and Maintenance Expenses;

 

  (f) amounts paid under any Material Project Agreement;

 

  (g) amounts received under Permitted Hedging Instruments other than in respect
of interest rates; and

 

  (h) solely with respect to calculation of the Historical DSCR for purposes of
compliance with Section 12.25 (Historical DSCR) of the Common Terms Agreement,
all cash paid to the Borrower during the applicable period from any direct or
indirect owner of the Borrower by way of Equity Funding (in each case as
otherwise permitted pursuant to the terms of the Finance Documents),

but excluding, in each case:

 

  (i) all amounts required to be deposited in the Insurance/Condemnation
Proceeds Account used to reimburse Equity Funding;

 

  (ii) proceeds of third-party liability insurance;

 

  (iii) proceeds of the sale of assets permitted by Section 12.17(c) or
(l) (Sale of Project Property) of the Common Terms Agreement unless and until
applied to procure a replacement for such assets;

 

10



--------------------------------------------------------------------------------

  (iv) proceeds of Senior Debt and other Indebtedness (and corresponding amounts
received by the Loan Parties pursuant to any guarantees) permitted by
Section 12.14 (Limitation on Indebtedness) of the Common Terms Agreement other
than amounts received under Permitted Hedging Instruments included under clause
(g) above; and

 

  (v) except as provided in clause (h) above, Equity Funding received from the
Sponsor or any direct or indirect holders of equity interests of the Borrower;
and any cash deposited into the Additional Proceeds Prepayment Account.

“Cash Flow Available for Debt Service” means, for any period, the amount that is
equal to (a) Cash Flow minus (b) Operation and Maintenance Expenses, in each
case for such period; provided that Operation and Maintenance Expenses included
in the calculation of Historical DSCR and Fixed Projected DSCR will exclude
(i) that portion of Operation and Maintenance Expenses arising prior to the
Project Completion Date that are Project Costs, (ii) that portion of Operation
and Maintenance Expenses that are Required Capital Expenditures and
(iii) Operation and Maintenance Expenses arising from and after the Project
Completion Date relating to expenditure on items that were, as of the Project
Completion Date, outstanding or punch list items under the Applicable EPC
Contracts that are paid out of Senior Debt or Equity Funding.

“Catastrophic Casualty Event” has the meaning given in any Indenture.

“CCL” means Corpus Christi Liquefaction, LLC, a limited liability company
organized under the laws of the State of Delaware, which will own and operate
the Corpus Christi Terminal Facility.

“CCP” means Cheniere Corpus Christi Pipeline, L.P., a limited partnership
organized under the laws of the State of Delaware, which will own and operate
the Corpus Christi Pipeline.

“CCP Construction Contract” has the meaning given in Section 12.5(g) (Material
Project Agreements) of the Common Terms Agreement.

“CCP GP” means Corpus Christi Pipeline GP, LLC, a limited liability company
organized under the laws of the State of Delaware, which will be the general
partner of CCP.

“CCP Pipeline Precedent Agreement” means the transportation precedent agreement,
dated July 21, 2014, as amended on May 13, 2015, between CCP and CCL pursuant to
which firm transportation capacity is secured through the Corpus Christi
Pipeline.

“CEI Equity Contribution Agreement” means the Equity Contribution Agreement,
dated as of May 13, 2015, entered into between the Borrower and the Sponsor.

 

11



--------------------------------------------------------------------------------

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. section 9604, et seq.) and rules and regulations issued
thereunder.

“Cessation Notice” has the meaning given in Section 15.3 (Cessation of Loan
Facility Declared Default) of the Common Terms Agreement.

“Change in Law” means the occurrence, after the Signing Date, of any of the
following:

 

  (a) the adoption or taking effect of any law, rule, regulation or treaty;

 

  (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
governmental authority; or

 

  (c) the making or issuance of any request, rule, guideline or directive
(whether or not having the force of law) by any governmental authority;

provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means the Sponsor and its Affiliates (a) until one year
after the Project Completion Date, shall fail to own, directly or indirectly in
the aggregate, more than 50% of the ownership interests in the Borrower or
control, directly or indirectly, voting rights of more than 50% of the votes of
all classes in the Borrower or (b) more than one year after the Project
Completion Date, shall fail to own, directly or indirectly in the aggregate,
more than 25% of the ownership interests in the Borrower or control, directly or
indirectly, voting rights of more than 25% of the votes of all classes in the
Borrower.

“Change Order” has the meaning given in the Applicable EPC Contracts.

“Change Order Confirming Certificate” has the meaning given in
Section 9.1(a)(i)(A) (Prohibited Actions under EPC Contracts) of the Common
Terms Agreement.

“Cheniere” has the same meaning as is given to “Sponsor” below.

 

12



--------------------------------------------------------------------------------

“Closing” means the satisfaction or waiver of all the conditions precedent set
forth in Section 4.1 (Conditions to Closing) of the Common Terms Agreement with
respect to the Initial Senior Debt.

“Closing Conditions Certificate” has the meaning given in Section 4.5(a)
(Satisfaction of Conditions) of the Common Terms Agreement.

“Closing Date” means the date on which the conditions precedent set forth in
Section 4.1 (Conditions to Closing) of the Common Terms Agreement have been
satisfied or waived.

“Closing Notice” has the meaning given in Section 4.5(a) (Satisfaction of
Conditions) of the Common Terms Agreement.

“CMI” means Cheniere Marketing, LLC, a limited liability company organized under
the laws of the State of Delaware.

“CMI Export Authorization Letter” means the letter agreement, dated as of May
13, 2015, between CMI and CCL.

“CMI (UK)” means Cheniere Marketing International LLP, a limited liability
partnership organized under the laws of the United Kingdom.

“CMI (UK) LNG SPAs” mean the (a) Amended and Restated Base LNG Sale and Purchase
Agreement (FOB), dated as of November 28, 2014, between CCL and CMI (UK) and
(b) Amended and Restated Foundation Customer LNG Sale and Purchase Agreement
(FOB), dated as of November 28, 2014 between CCL and CMI (UK), in each case in
the form delivered to the Intercreditor Agent prior to or on the Signing Date or
in such other form as may be approved by the Intercreditor Agent.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any property right or interest subject to a Security
Interest.

“Collateral Parties” means the Securing Parties and Holdco, and “Collateral
Party” shall have a corresponding meaning.

“Collateral Records” means books, records, ledger cards, files, correspondence,
customer lists, supplier lists, blueprints, technical specifications, manuals,
computer software and related documentation, computer printouts, tapes, disks
and other electronic storage media and related data processing software and
similar items that at any time evidence or contain information relating to any
of the Collateral or are otherwise necessary or helpful in the collection
thereof or realization thereupon.

 

13



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Common Collateral” means any property right or interest subject to a Security
Interest granted or purported to be created by or pursuant to Section 3.2(a)
(Security Interests to be Granted by the Securing Parties – Pledge of Pledged
Collateral), Section 3.2(b) (Security Interests to be Granted by the Securing
Parties – Security Interests – General) or Section 3.2(f) (Security Interests to
be Granted by the Securing Parties – Real Property) of the Common Security and
Account Agreement or pursuant to any Security Document other than the Common
Security and Account Agreement.

“Common Security and Account Agreement” means the Common Security and Account
Agreement, dated as of May 13, 2015, among the Borrower, the Guarantors, each
Senior Creditor Group Representative on its own behalf and on behalf of the
relevant Senior Creditor Group, the Intercreditor Agent, the Security Trustee
and the Account Bank.

“Common Terms Agreement” means the Common Terms Agreement, dated as of May 13,
2015, among the Borrower, the Guarantors, the Term Loan Facility Agent and each
other Facility Agent on behalf of its respective Facility Lenders, and the
Intercreditor Agent providing common representations, warranties, undertakings
and events of default. For the avoidance of doubt, (i) any reference to an
individual Senior Debt Instrument which is a Facility Agreement shall be deemed
to include reference to the Common Terms Agreement; and (ii) references to an
Indenture, or to any individual Senior Debt Instrument that is an Indenture,
shall be deemed not to include reference to the Common Terms Agreement.

“Company” means Cheniere Corpus Christi Holdings, LLC, a limited liability
company organized under the laws of the State of Delaware. The Company is also
referred to as the “Borrower” in certain Finance Documents and the “Issuer” in
other Finance Documents.

“Condemnation Proceeds” means any amounts and proceeds of any kind (including
instruments) payable in respect of any Event of Taking.

“Confidential Information” means all information received from a Loan Party,
Holdco, the Sponsor or any of their respective Affiliates or on their behalf
relating to any of such entities, their businesses, the Project Facilities or
the Development, including at all times the Second Phase Development.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“ConocoPhillips” means ConocoPhillips Company, a corporation incorporated in the
State of Delaware.

 

14



--------------------------------------------------------------------------------

“Constitutional Documents” means certificates of formation, limited liability
company agreements, partnership agreements, certificates of incorporation,
bylaws or any similar entity organizational or constitutive document.

“Construction Account” is the account described in Section 4.3(a)(iv) (Accounts)
of the Common Security and Account Agreement.

“Construction Budget and Schedule” means (a) the budget delivered pursuant to
Section 4.1(g) (Conditions to Closing – Project Development) of the Common Terms
Agreement (which shall be substantially in the form of budget attached as
Schedule D-1 (Construction Budget and Schedule – Construction Budget) to the
Common Terms Agreement), setting forth, on a monthly basis, the timing and
amount of all projected payments of Project Costs through the date that is 90
days after the projected date of Substantial Completion of the last Subproject
to be completed under and as defined in the Applicable EPC Contracts and (b) the
schedule delivered pursuant to Section 4.1(g) (Conditions to Closing – Project
Development) of the Common Terms Agreement (which shall be substantially in the
form of schedule attached as Schedule D-2 (Construction Budget and Schedule –
Construction Schedule) to the Common Terms Agreement), setting forth the
proposed engineering, procurement, construction and testing milestone schedule
for the Project Facilities’ development through the date that is 90 days
following the projected date of Substantial Completion of the last Subproject to
be completed under the Applicable EPC Contracts; and in each of cases (a) and
(b) as may be amended, supplemented, or otherwise modified (x) to take into
account any Change Orders permitted under Section 9.1 (Prohibited Actions under
EPC Contracts) of the Common Terms Agreement and (y) upon the occurrence of the
Second Phase CP Date as set forth in Section 4.3 (Conditions to Second Phase
Expansion) of the Common Terms Agreement. It is acknowledged and understood that
the “Construction Budget and Schedule” will be comprised of a budget and
schedule in respect of the Corpus Christi Terminal Facility and a budget and
schedule in respect of the Corpus Christi Pipeline and that all references in
the Finance Documents to the “Construction Budget and Schedule” shall be to such
budgets and schedules collectively or to the budget and schedule applicable to
the Project Facilities that are the subject of the applicable provision, as the
context may require.

“Consultants” has the meaning given in Section 13.1 (Appointment of Consultants)
of the Common Terms Agreement.

“Continuing” (including, with its corresponding meaning, the terms “Continuance”
and “Continuation”) means:

 

  (a)

with respect to any Loan Facility Declared Default, Indenture Declared Default
or other comparable event of default under any other Senior Debt Instrument,
that such default has occurred without the need for declaration, or been
declared by required Senior Creditor action, in each case in conformity with the
requirements

 

15



--------------------------------------------------------------------------------

  of the Common Terms Agreement or such other Senior Debt Instrument, as the
case may be, and no Cessation Notice shall have been given with respect thereto;

 

  (b) with respect to any Unmatured Loan Facility Event of Default, Unmatured
Indenture Event of Default or other unmatured default under any other Senior
Debt Instrument, that such unmatured default has occurred and has not been
waived or cured; and

 

  (c) with respect to any Loan Facility Event of Default, Indenture Event of
Default or other event of default under any other Senior Debt Instrument, that
such event of default has occurred and has not been declared, waived or cured.

“Contract Price” has the meaning given in the Applicable EPC Contracts.

“Control” of a Person means the power to direct the management and policies of
that Person, directly or indirectly, whether through the ownership of voting
securities, by operation of law, by contract (including pursuant to a
partnership or similar agreement) or otherwise; and the terms “Controlling” and
“Controlled” have corresponding meanings to the foregoing.

“Controlling Claimholders” means Senior Creditor Group Representatives
representing a Majority in Interest of the Senior Creditors.

“Copyright Licenses” means any and all agreements, licenses and covenants
providing for the granting of any right in or to any Copyright or otherwise
providing for a covenant not to sue for infringement or other violation of any
Copyright (whether a Loan Party is licensee or licensor thereunder) including
each agreement required to be listed in Schedule J (Intellectual Property) to
the Common Security and Account Agreement under the heading “Copyright Licenses”
(as such schedule may be amended or supplemented from time to time).

“Copyrights” means all United States, and foreign copyrights (whether or not the
underlying works of authorship have been published), including copyrights in
software and all rights in and to databases, all designs (including but not
limited to industrial designs, Protected Designs within the meaning of 17 U.S.C.
1301 et. seq. and Community designs), and all Mask Works (as defined under 17
U.S.C. 901 of the US Copyright Act), whether registered or unregistered, as well
as all moral rights, reversionary interests, and termination rights, and, with
respect to any and all of the foregoing:

 

  (a) all registrations and applications therefor including the registrations
and applications required to be listed in Schedule J (Intellectual Property) to
the Common Security and Account Agreement under the heading “Copyrights” (as
such schedule may be amended or supplemented from time to time);

 

16



--------------------------------------------------------------------------------

  (b) all extensions, renewals and restorations thereof;

 

  (c) all rights to sue or otherwise recover for any past, present and future
infringement or other violation thereof;

 

  (d) all proceeds of the foregoing, including license fees, royalties, income,
payments, claims, damages and proceeds of suit now or hereafter due and/or
payable with respect thereto; and

 

  (e) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

“Corpus Christi Pipeline” means the 23-mile-long, 48-inch-diameter
bi-directional Gas pipeline and related compressor stations, meter stations and
required interconnects, originating at the Corpus Christi Terminal Facility and
terminating north of the City of Sinton, Texas, and related facilities, as such
facilities may be improved, replaced, modified, changed or expanded in
accordance with the Finance Documents.

“Corpus Christi Terminal Facility” means the facilities in San Patricio County
and Nueces County in the vicinity of Portland, Texas, on the La Quinta Channel
in the Corpus Christi Bay comprising:

 

  (a) unless and until the Second Phase CP Date has occurred, a liquefaction
facility comprised of two Trains, each with a nominal production capacity of
approximately 4.5 mtpa, two LNG storage tanks, each with a working capacity of
160,000 cubic meters, and a marine berth; and

 

  (b) on and following the Second Phase CP Date, a liquefaction facility
comprised of three Trains, each with a nominal production capacity of
approximately 4.5 mtpa, three LNG storage tanks, each with a working capacity of
160,000 cubic meters, and two marine berths,

in each case (i) with related onsite and offsite utilities and supporting
infrastructure and (ii) as such facilities may be improved, replaced, modified,
changed or expanded in accordance with the Finance Documents.

“CP Deadline” has the meaning given in the applicable LNG SPA.

“CP Fulfillment Date” has the meaning given in the applicable LNG SPA.

“CTA Payment Date” means (i) each Quarterly Payment Date, (ii) the date for
payment of Senior Debt Obligations (including payment dates for the payment of
interest) under or pursuant to any Facility Agreement, including the Common
Terms Agreement, and (iii) the scheduled Final Maturity Date under each Facility
Agreement.

 

17



--------------------------------------------------------------------------------

“Date Certain” means (a) unless and until the Second Phase CP Date has occurred,
the EDF LNG SPA DFCD Deadline and (b) on and following the Second Phase CP Date,
the last DFCD Deadline to occur under any of the Qualifying LNG SPAs delivered
pursuant to the conditions precedent in Section 4.3(b)(i) (Conditions to Second
Phase Expansion – Second Phase Qualifying LNG SPAs; Material Project Documents;
Direct Agreements) of the Common Terms Agreement, which shall have been notified
to the Intercreditor Agent pursuant to Section 4.3(b)(ii) (Conditions to Second
Phase Expansion – Second Phase Qualifying LNG SPAs; Material Project Documents;
Direct Agreements) of the Common Terms Agreement.

“Date of First Commercial Delivery” or “DFCD” has the meaning given in the
applicable LNG SPA.

“Debt Domain Website” has the meaning given in Section 12.7(b) (Notices) of the
Common Security and Account Agreement.

“Decision” means any notice, consent, decision, approval, instruction, judgment,
direction, objection or Modification.

“Declared Event of Default” means an Event of Default that has been declared or
is otherwise deemed to have been declared by a Senior Creditor Group
Representative under its Senior Debt Instrument (acting on behalf of the Senior
Creditors under, and in accordance with, such Senior Debt Instrument) or
otherwise is deemed to have been declared in accordance with the terms of the
relevant Senior Debt Instrument.

“Default Rate” means a rate per annum equal to the rate that would otherwise be
applicable plus 2%, or if there is no applicable interest rate, a rate per annum
equal to the highest interest rate applicable to any then-outstanding Senior
Debt plus 2%.

“Defaulting Lender”, with respect to a Facility Agreement, has the meaning given
in such Facility Agreement.

“Defect Correction Period” has the meaning given in the Applicable EPC
Contracts.

“Delay Liquidated Damages” means any liquidated damages resulting from a delay
with respect to the Project Facilities that are required to be paid by the EPC
Contractor or any other counterparty to a Material Project Agreement for or on
account of any delay.

“Development” means the financing, development, acquisition, ownership,
occupation, construction, equipping, testing, repair, operation, maintenance and
use of the Project Facilities and the purchase, storage and sale of Gas and the
storage and sale of LNG, the export of LNG from the Project Facilities (and, if
the Borrower so elects, the import of LNG to the extent any Loan Party has all
necessary Permits therefor), the transportation of Gas to the Project Facilities
by third parties, and the sale of other services or other products or
by-products of the Project Facilities and all activities incidental thereto, in
each case in accordance with the Transaction Documents. “Develop” and
“Developed” shall have corresponding meanings.

 

18



--------------------------------------------------------------------------------

For the avoidance of doubt, the Second Phase Development shall not be part of
the Development and the Second Phase Facilities shall not be part of the Project
Facilities for purposes of the Finance Documents unless and until the Second
Phase CP Date has occurred or the Second Phase Development has been undertaken
pursuant to an Expansion otherwise permitted under the Finance Documents.

“Development Expenditures” means, for any period, the aggregate amount of all
expenditures of the Loan Parties payable during such period that, in accordance
with GAAP, are or should be included in “purchase of property, plant and
equipment” or similar items reflected in the consolidated statement of cash
flows of the Loan Parties.

“DFCD Deadline” means the date, under each of the Qualifying LNG SPAs, that is
60 days prior to the date on which each LNG Buyer would have the right to
terminate its respective LNG SPA for any failure to achieve the DFCD by such
date, as extended by any waivers, modifications or amendments to its respective
LNG SPA in accordance with Section 8.3 (Amendment of LNG SPAs) of the Common
Terms Agreement, but without giving effect to cure rights under any agreement
between the Security Trustee and such LNG Buyer. “DFCD Deadlines” shall have a
corresponding meaning.

“DIP Financing” has the meaning given in Section 10.5(b) (Certain Agreements
with Respect to Bankruptcy) of the Common Security and Account Agreement.

“DIP Financing Liens” has the meaning given in Section 10.5(b)(ii) (Certain
Agreements with Respect to Bankruptcy) of the Common Security and Account
Agreement.

“DIP Lenders” has the meaning given in Section 10.5(b) (Certain Agreements with
Respect to Bankruptcy) of the Common Security and Account Agreement.

“Direct Agreements” are the agreements described in Section 3.4 (Direct
Agreements) of the Common Security and Account Agreement, and “Direct Agreement”
shall have a corresponding meaning.

“Disbursement Account” means the account(s) of that name required to be
established pursuant to Section 4.3 (Accounts) of the Common Security and
Account Agreement.

“Disbursement Request” means a drawdown notice, substantially in the form set
forth in Schedule B (Disbursement Request Form) to the Common Terms Agreement
(or equivalent under another Senior Debt Instrument), given by the Borrower
requesting an Advance with respect to a Loan in accordance with the terms of
Section 2.3 (Disbursement Procedures) of the Common Terms Agreement and/or the
applicable Facility Agreement.

 

19



--------------------------------------------------------------------------------

“Disbursement Endorsement” means endorsement(s) to the Title Policy (dated not
earlier than two Business Days prior to the date of the requested Advance, as
applicable), indicating that since the effective date of the Title Policy (or
the date of the last preceding endorsement(s) to the Title Policy, if later),
(1) there has been no change in the state of the title to the insured estates or
interests covered by the Title Policy (other than matters constituting Permitted
Liens or matters otherwise approved by the Security Trustee), and (2) complying
with Procedural Rule P-9.b.4 of The Basic Manual of Rules, Rates and Forms for
the Writing of Title Insurance in the State of Texas, and which endorsement(s)
shall extend the effective date of the Title Policy to the date of such
endorsement(s) and increase the coverage of the Title Policy by an amount equal
to the Advance then being made by stating the amount of coverage then existing
under the policy, and with respect to the endorsement to be delivered for the
occurrence of the Project Completion Date in Section 14.1(f) (Conditions to
Occurrence of the Project Completion Date – Survey and Title Policy Endorsement)
of the Common Terms Agreement, the “Liability” paragraph and the exception in
Schedule B of the Title Policy for liens arising by reason of unpaid bills or
claims for work performed or materials furnished in connection with improvements
placed, or to be placed, upon the subject land shall be eliminated from the
policy by the issuance of the promulgated endorsement form containing the
applicable promulgated language covering said elimination as provided in
Procedural Rule P-8.b.2 of The Basic Manual of Rules, Rates and Forms for the
Writing of Title Insurance in the State of Texas. Such Disbursement Endorsement
will be substantially in a form to be agreed and attached to the Common Terms
Agreement.

“Discharge Date” means:

 

  (a) with respect to the Senior Debt Obligations under a Senior Debt
Instrument, the date on which such Senior Debt Obligations thereunder shall have
been unconditionally paid or discharged in full in US Dollars (other than Senior
Debt Obligations thereunder that by their terms survive and with respect to
which no claim has been made by the applicable Senior Creditor), the Senior Debt
Commitments thereunder shall have been terminated, expired or been reduced to
zero and all letters of credit thereunder (if any) shall have been terminated or
collateralized in accordance with the provisions of such Senior Debt Instrument;

 

  (b) with respect to the Senior Debt Obligations under a Permitted Senior Debt
Hedging Instrument, the date on which such Senior Debt Obligations thereunder
shall have been unconditionally paid or discharged in full in US Dollars (other
than Senior Debt Obligations thereunder that by their terms survive and with
respect to which no claim has been made by the applicable Senior Creditor) and
such Permitted Senior Debt Hedging Instrument shall have terminated or expired;
and

 

20



--------------------------------------------------------------------------------

  (c) with respect to all Senior Debt Obligations, collectively, the date on
which each of the above shall have occurred with respect to each then-existing
Senior Debt Instrument and Permitted Senior Debt Hedging Instrument and any
other Senior Debt Obligations owing to the Intercreditor Agent, Facility Agents,
Security Trustee or other Secured Parties shall have been unconditionally paid
or discharged in full in US Dollars (other than Senior Debt Obligations that by
their terms survive and with respect to which no claim has been made by the
applicable Secured Party).

“DOE” means the US Department of Energy.

“DSCR” means either Historical DSCR or Fixed Projected DSCR.

“EDF” means Électricité de France, S.A., a French utility company that is an
Initial LNG Buyer.

“EDF LNG SPA” means the LNG SPA between CCL and EDF, dated July 17, 2014, as
amended on February 24, 2015.

“EDF LNG SPA DFCD Deadline” means the date that is 60 days prior to the date on
which EDF is permitted to terminate the EDF LNG SPA for any failure to achieve
the DFCD by such date, as extended by any waivers, modifications or amendments
to the EDF LNG SPA in accordance with Section 8.3 (Amendment of LNG SPAs) of the
Common Terms Agreement, but without giving effect to cure rights under any
agreement between the Security Trustee and EDF.

“EDP” means EDP Energias de Portugal S.A., a Portuguese utility company that is
an Initial LNG Buyer.

“EDP LNG SPA” means the LNG SPA between CCL and EDP, dated as of December 18,
2014, as amended from time to time.

“El Campesino” means Central El Campesino S.A., a Chilean sociedad anónima.

“El Campesino Contingent LNG SPA” means the LNG SPA between CCL and El
Campesino, dated November 28, 2014, pursuant to which CCL will sell LNG to El
Campesino in the event of a termination of the LNG SPA between CMI (UK) and El
Campesino for certain reasons specified therein, in the form delivered to the
Intercreditor Agent prior to or on the Signing Date or in such other form as may
be approved by the Intercreditor Agent.

“Endesa” means Endesa S.A., a Spanish utility company that is an Initial LNG
Buyer.

 

21



--------------------------------------------------------------------------------

“Enforcement Action” has the meaning given in Section 16.1(a) (Facility Lender
Remedies for Loan Facility Declared Events of Default – Enforcement Action) of
the Common Terms Agreement.

“Enforcement Proceeds Account” has the meaning given in Section 6.7(a)
(Enforcement Proceeds Account) of the Common Security and Account Agreement.

“Environmental Affiliate” means any Person, to the extent the Borrower could
reasonably be expected to have liability as a result of the Borrower retaining,
assuming, accepting or otherwise being subject to liability for Environmental
Claims relating to such Person, whether the source of the Borrower’s obligation
is by contract or operation of Government Rule.

“Environmental and Social Standards” means Environmental Laws and the Equator
Principles III.

“Environmental Claim” means any administrative, regulatory or judicial action,
suit, judgment or other legal action (collectively, a “claim”) by any Person
alleging or asserting liability for investigatory costs, response, cleanup or
other remedial costs, legal costs, environmental consulting costs, governmental
environmental response costs, damages to natural resources or other property,
personal injuries, fines or penalties arising out of (a) the presence, Release
or threatened Release into the environment, of any Hazardous Material at any
location, whether or not owned by the Person against whom such claim is made, or
(b) any violation of any Environmental Law. The term Environmental Claim will
include any claim by any Person or Governmental Authority for enforcement,
cleanup, removal, response, remedial action or damages pursuant to any
Environmental Law, and any claim by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
under any Environmental Law.

“Environmental Laws” means all federal, state, and local statutes, laws,
regulations, rules, judgments (including all tort causes of action), orders or
decrees, in each case as modified and supplemented and in effect from time to
time concerning the regulation, use or protection of the environment, coastal
resources, protected plant and animal species, human health and safety as it
relates to Hazardous Material exposure or to Releases or threatened Releases of
Hazardous Materials into the environment, including ambient air, soil, surface
water, groundwater, wetlands, coastal waters, land or subsurface strata, or
otherwise relating to the generation, manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials
but excluding, for the avoidance of doubt, any laws relating to matters
regulated by FERC, DOE, Department of Transportation or OFAC. “Environmental
Law” shall have a corresponding meaning.

“EPC Change in Law” means “Change in Law” as defined in the Applicable EPC
Contracts.

 

22



--------------------------------------------------------------------------------

“EPC Contracts” means the EPC Contract (T1/T2) and the EPC Contract (T3), each
an “EPC Contract.”

“EPC Contract (T1/T2)” means the fixed price separated turnkey engineering,
procurement and construction contract between CCL and the EPC Contractor, dated
as of December 6, 2013 for Train One and Train Two pursuant to which the Corpus
Christi Terminal Facility will be constructed, as modified from time to time
based on permitted changes.

“EPC Contract (T3)” means the fixed price separated turnkey engineering,
procurement and construction contract between CCL and the EPC Contractor, dated
as of December 6, 2013 for Train Three pursuant to which the Corpus Christi
Terminal Facility will be constructed, as modified from time to time based on
permitted changes.

“EPC Contractor” means Bechtel Oil, Gas and Chemicals, Inc.

“EPC Force Majeure” means “Force Majeure” as defined in the Applicable EPC
Contracts.

“EPC Guarantor” means the “Guarantor” as defined in the Applicable EPC
Contracts.

“EPC Letter of Credit” means “Letter of Credit” as defined in the Applicable EPC
Contracts.

“Equity Funding” means contributions made to the Borrower in the form of
(a) Subordinated Debt, equity funding and payment of costs incurred by the Loan
Parties prior to the Signing Date and Cash Flow that are applied or committed to
be applied towards pre-Project Completion Date Project Costs, and, following the
Project Completion Date, towards other capital expenditures in respect of the
Project Facilities; provided that such Cash Flows following the Project
Completion Date would qualify to be distributed as Restricted Payments based on
meeting the conditions set forth in Section 11.1 (Conditions to Restricted
Payments) of the Common Terms Agreement or are otherwise eligible to be used for
Required Capital Expenditures, and (b) in-kind contributions of real property up
to $51 million as set forth in an appraisal provided by the Loan Parties.

“Equity Proceeds Account” is the account described in Section 4.3(a)(iii)
(Accounts) of the Common Security and Account Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any Person, or trade or business that is a member of any
group of organizations: (a) described in Section 414(b), (c), (m) or (o) of the
Code of which the

 

23



--------------------------------------------------------------------------------

Borrower is a member and (b) solely for purposes of potential liability under
Section 302(b) of ERISA and Section 412(b) of the Code and the lien created
under Section 303(k) of ERISA and Section 430(k) of the Code, described in
Section 414(m) or (o) of the Code of which a Loan Party is a member.

“ERISA Event” means:

 

  (a) any “reportable event,” as defined in Section 4043 of ERISA or the
regulations issued thereunder with respect to a Plan, other than events for
which the 30-day notice period has been waived by current regulation under PBGC
Regulation Subsections .27, .28, .29 or .31;

 

  (b) the failure with respect to any Plan to meet the minimum funding
requirements of Section 412 or 430 of the Code or Section 302 or 303 of ERISA,
whether or not waived;

 

  (c) the filing pursuant to Section 412(c) of the Code or Section 303 of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan;

 

  (d) the incurrence by a Loan Party or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;

 

  (e) the filing of notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under Section 4041 of ERISA;

 

  (f) the institution of proceedings to terminate a Plan by PBGC or to appoint a
trustee to administer any Plan;

 

  (g) the withdrawal by a Loan Party or any of its ERISA Affiliates from a
multiple employer plan (within the meaning of Section 4064 of ERISA) during a
plan year in which it was a “substantial employer,” as such term is defined
under Section 4064 of ERISA, upon the termination of a Multiemployer Plan or the
cessation of operations under a Plan pursuant to Section 4062(e) of ERISA;

 

  (h) the incurrence by a Loan Party or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan;

 

  (i) the attainment of any Plan of “at risk” status within the meaning of
Section 430 of the Code or Section 303 of ERISA;

 

  (j) the receipt by a Loan Party or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from a Loan Party or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization or in critical, endangered or seriously endangered status, within
the meaning of the Code or Title IV of ERISA;

 

24



--------------------------------------------------------------------------------

  (k) the failure of a Loan Party or any ERISA Affiliate to pay when due any
amount that has become liable to the PBGC, any Plan or trust established
thereunder pursuant to Title IV of ERISA or the Code;

 

  (l) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 436(f) of the Code;

 

  (m) a Loan Party engages in a “prohibited transaction” within the meaning of
Section 4975 of the Code or Section 406 of ERISA that is not otherwise exempt by
statute, regulation or administrative pronouncement; or

 

  (n) the imposition of a lien under ERISA or the Code with respect to any Plan
or Multiemployer Plan.

“Escrowed Amounts” has the meaning given in each Applicable EPC Contract.

“Event of Default” means a Loan Facility Event of Default, an Indenture Event of
Default or any comparable Loan Party event of default under any other Senior
Debt Instrument entered into after the date of the Common Security and Account
Agreement.

“Event of Taking” means any taking, seizure, confiscation, requisition, exercise
of rights of eminent domain, public improvement, inverse condemnation,
condemnation or similar action of or proceeding by any Governmental Authority
relating to all or any part of the Project Facilities, any equity interests in
the Loan Parties or any other part of the Security Interests.

“Excluded Accounts” means Excluded Unsecured Accounts and any escrow account
established under the EPC Contracts.

“Excluded Unsecured Accounts” has the meaning given in Section 3.2(g)(iv)
(Security Interests to be Granted by the Securing Parties – Excluded Assets) of
the Common Security and Account Agreement.

“Excluded Assets” has the meaning given in Section 3.2(g) (Security Interests to
be Granted by the Securing Parties – Excluded Assets) of the Common Security and
Account Agreement.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Loan Party or the grant
of such security interest becomes effective with

 

25



--------------------------------------------------------------------------------

respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

“Excluded Tax” means any of the following Taxes imposed on or with respect to a
Finance Party or required to be withheld or deducted from a payment to a Finance
Party:

 

  (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Finance Party being organized under the laws of, or having its principal
office or, in the case of any Facility Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes;

 

  (b) in the case of a Facility Lender, US federal withholding tax imposed on
amounts payable to such Facility Lender pursuant to a law in effect at the time
such Facility Lender becomes a party to a Facility Agreement or designates a new
lending office (other than pursuant to an assignment or new lending office
designation request by the Borrower), except to the extent that such Facility
Lender (or its assignor, if any) was entitled, at the time of such designation
of a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to the Facility Agreement
provisions described in Section 21.1 (Withholding Tax Gross-Up) of the Common
Terms Agreement;

 

  (c) Taxes attributable to a Facility Lender’s failure to comply with the
provisions described in Section 21.5 (Status of Facility Lenders and Facility
Agents) of the Common Terms Agreement; or

 

  (d) US federal withholding Taxes imposed under FATCA.

“Existing Facility Lender” has the meaning given in Section 19.6 (Transfers by a
Facility Lender) of the Common Terms Agreement.

“Expansion” has the meaning given in Section 7.2(a) (Expansion Contracts) of the
Common Terms Agreement (or equivalent provision in any other Senior Debt
Instrument).

“Expansion Equity Proceeds Account” has the meaning given in Section 4.5(k)
(Deposits and Withdrawals – Expansion Accounts) of the Common Security and
Account Agreement.

“Expansion Senior Debt” has the meaning given in Section 6.5 (Expansion Senior
Debt) of the Common Terms Agreement.

 

26



--------------------------------------------------------------------------------

“Export Authorization” means a long-term, multi-contract authorization issued by
the DOE to export LNG from the Corpus Christi Terminal Facility, including the
FTA Authorization and Non-FTA Authorization.

“Export Authorization Remediation” has the meaning given in
Section 8.2(a)(ii)(A) (LNG SPA Mandatory Prepayment) of the Common Terms
Agreement.

“Facility Agent” means the facility agent under any Facility Agreement.

“Facility Agreements” means the Term Loan Facility Agreement and any individual
loan facility agreements (not including any Indenture or facility agreement for
a “term loan B” financing that the Borrower has elected to treat as an
Indenture) evidencing permitted Replacement Senior Debt, Working Capital Debt,
PDE Senior Debt and Expansion Senior Debt (and for which the Facility Agents
have acceded to the Common Terms Agreement and to the Common Security and
Account Agreement), in each case as required thereby, and “Facility Agreement”
shall have a corresponding meaning.

“Facility Debt Commitment” means the aggregate principal amount of Loans and
letters of credit any Facility Lender is committed to disburse to or issue on
behalf of the Borrower under any Facility Agreement.

“Facility Lenders” means the Term Lenders and the lenders under any other
Facility Agreements entered into after the Signing Date, and “Facility Lender”
shall have a corresponding meaning.

“Fair Labor Standards Act” means the Fair Labor Standards Act of 1938.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Signing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the nearest 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Intercreditor Agent from three federal funds brokers of
recognized standing selected by it.

“Federal Reserve Bank” means each of the 12 Reserve Banks under the United
States Federal Reserve System, or any successor thereto.

 

27



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

“Fee Letters” means the SG Agency Fee Letter, the Account Bank Fee Letter and
any other similar fee letter, fee agreement or other fee arrangement between a
Securing Party and a Facility Agent, or between a Securing Party and any of the
Account Bank, Intercreditor Agent or Security Trustee, that may be entered into
from time to time after the date of the Common Security and Account Agreement.

“FERC” means the US Federal Energy Regulatory Commission.

“FERC Order” means the Order Granting Authorization Under Section 3 of the
Natural Gas Act and Issuing Certificates (149 FERC ¶ 61,283 (2014)) issued
December 30, 2014 by FERC pursuant to Section 3 and Section 7 of the Natural Gas
Act, granting the applications filed on August 31, 2012, in Docket No.
CP12-507-000 and Docket No. CP12-508-000 to site, construct and operate the
Corpus Christi Terminal Facility and to construct and operate the Corpus Christi
Pipeline.

“Final Completion” has the meaning given in each Applicable EPC Contract.

“Final Information Memorandum” means the project information memorandum of
February 2015, or if it is supplemented, amended or replaced with a later
version, in each case in writing delivered to the Intercreditor Agent prior to
Closing Date, the form of such memorandum as it exists on the Closing Date.

“Final Maturity Date” means, with respect to each of the Facility Agreements,
the date on which all Senior Debt under such Facility Agreement comes due,
whether upon acceleration or otherwise.

“Finance Documents” means, together, each of the following documents:

 

  (a) the Common Terms Agreement;

 

  (b) the Common Security and Account Agreement;

 

  (c) the individual Facility Agreements;

 

  (d) any Indenture;

 

  (e) the Security Documents;

 

  (f) the Direct Agreements;

 

  (g) the Senior Notes;

 

28



--------------------------------------------------------------------------------

  (h) the Intercreditor Agreement;

 

  (i) any fee letters with parties providing financing (other than any Equity
Funding);

 

  (j) any Permitted Senior Debt Hedging Instrument; and

 

  (k) any other document the Intercreditor Agent (acting on the instructions of
the Requisite Intercreditor Parties) designates, with the consent of the
Borrower (such consent not to be unreasonably withheld), a Finance Document;

provided that when used with respect to the Facility Lenders, such term shall
not include any Indenture or Senior Notes and when used with respect to the
Senior Notes, such term shall not include the Common Terms Agreement, Facility
Agreement or any other Finance Document to which the Indenture Trustee is not a
party or under which security is not intended to be granted for the benefit of
the Senior Notes.

“Finance Party” means each Facility Lender, the Intercreditor Agent, the
Security Trustee, each Senior Creditor Group Representative (in its own right
and in its capacity as agent), each Hedging Bank and the Account Bank.

“First LNG Cargo” means the First LNG Cargo as described in Schedule A-1 (Scope
of Work) of each Applicable EPC Contract.

“First Phase Facility Debt Commitments” has the meaning given in Exhibit A
(Definitions) of the Term Loan Facility Agreement.

“First Repayment Date”, with respect to the Term Loan Facility Agreement, has
the meaning given in Section 3.01(b) (Repayment of Term Loan Borrowings) of the
Term Loan Facility Agreement.

“First Tier Equity Funding” means funding in the form of equity irrevocably
committed or otherwise contributed to the Borrower in an amount equal to
(a) unless and until the Second Phase CP Date has occurred, $1,499 million plus
(b) on and following the Second Phase CP Date, the Phase Two First Tier Equity
Funding Amount. The First Tier Equity Funding shall not be funded as
Subordinated Debt.

“Fitch” means Fitch Ratings Ltd. or any successor thereto.

 

29



--------------------------------------------------------------------------------

“Fixed Projected DSCR” means, for each Quarterly Payment Date during the
applicable period beginning no earlier than the First Repayment Date, the ratio
of:

 

  (a) the Cash Flow Available for Debt Service projected for such period,
calculated solely with respect to the fixed price component under Qualifying LNG
SPAs then in effect, which, for the avoidance of doubt, shall not take into
account variable costs of the Development related to the variable price
component under such Qualifying LNG SPAs; to

 

  (b) Senior Debt Obligations projected to be paid in such period (other than
(i) pursuant to voluntary prepayments or mandatory prepayments, (ii) Senior Debt
due at maturity, (iii) Working Capital Debt, (iv) LC Costs, (v) interest in
respect of Senior Debt or net amounts under any Permitted Hedging Instrument in
respect of interest rates, in each case projected to be paid prior to the end of
the Term Loan Availability Period and (vi) Hedging Termination Amounts).

“Flood Certificate” has the meaning given in Section 4.1(w)(i) (Conditions to
Closing – Flood Insurance) of the Common Terms Agreement.

“Flood Program” has the meaning given in Section 4.1(w)(i)(C) (Conditions to
Closing – Flood Insurance) of the Common Terms Agreement.

“FOB” means “free on board.”

“FTA Authorization” means the DOE/FE Order No. 3164 (2012), as amended by DOE/FE
Order No. 3164-A (2014), granting CMI and CCL a long-term, multi-contract Export
Authorization to export LNG by vessel from the Corpus Christi Terminal Facility
to any country which has, or in the future develops, the capacity to import LNG
via ocean-going vessels and with which the United States has, or in the future
enters into, a free trade agreement requiring national treatment for trade in
natural gas.

“Fund” means any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit.

“Funds Transfer Agreement” has the meaning given in Section 3.2(d)(v)(F) of the
Common Security and Accounts Agreement.

“GAAP” means generally accepted accounting principles in the jurisdiction in
which the relevant party’s financial statements are prepared or International
Accounting Standards/International Financial Reporting Standards, as in effect
from time to time.

“Gas” means any hydrocarbon or mixture of hydrocarbons consisting essentially of
methane and other paraffinic hydrocarbons and non-combustible gases in a gaseous
state.

“Gas and Electricity Hedging Instruments” means Gas and electricity swaps,
options contracts, futures contracts, options on futures contracts, caps,
floors, collars or any other similar arrangements entered into by any Loan Party
related to movements in Gas and electricity prices.

 

30



--------------------------------------------------------------------------------

“Gas and Power Supply Services Agreement” means the gas and power supply
services agreement dated May 13, 2015, between CCL and Cheniere Energy Shared
Services, Inc., pursuant to which Cheniere Energy Shared Services, Inc. serves
as the Supply Manager in respect of power and Gas requirements of the
Development.

“Gas Hedge Provider” means any party (other than the Loan Parties or their
Affiliates) that is a party to a Hedging Instrument described in clause (b) of
the definition thereof pertaining to Gas that is secured pursuant to the
Security Documents.

“Gas Natural Fenosa” means Gas Natural Fenosa LNG SL, a Spanish utility company
that is an Initial LNG Buyer.

“Government Rule” means any statute, law, regulation, ordinance, rule, judgment,
order, decree, directive, requirement of, or other governmental restriction or
any similar binding form of decision of or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority, including all common law, which is applicable to any Person, whether
now or hereafter in effect.

“Governmental Authorities” means all supra-national, federal, state and local
authorities or bodies including in each case any and all agencies, branches,
departments and administrative and other subdivisions thereof, and all
officials, agents and representatives of each of the foregoing, and
“Governmental Authority” shall have a corresponding meaning.

“Guaranteed Substantial Completion Date” has the meaning given in the Applicable
EPC Contract.

“Guarantor Interests” means the limited liability company interests in CCL and
CCP GP and the limited and general partnership interests in CCP.

“Guarantors” means CCL, CCP and CCP GP, each of which is a direct or indirect
wholly owned subsidiary of the Borrower and operated together with the Borrower
as a single unit.

“Hazardous Materials” means:

 

  (a) petroleum or petroleum byproducts, flammable materials, explosives,
radioactive materials, friable asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls;

 

31



--------------------------------------------------------------------------------

  (b) any chemicals, other materials, substances or wastes that are now or
hereafter become defined as or included in the definition of “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “extremely hazardous
wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic pollutants,”
“contaminants,” “pollutants” or words of similar import under any Environmental
Law; and

 

  (c) any other chemical, material, substance or waste that is now or hereafter
regulated under or with respect to which liability may be imposed under
Environmental Laws.

“Hedging Arrangements” has the meaning given in Section 4.2(f) (Conditions to
Initial Advance – Hedging Agreements) of the Common Terms Agreement.

“Hedging Bank” means a hedging bank that has entered into a Permitted Hedging
Instrument and that has entered into or that accedes to the Common Security and
Account Agreement, and that:

 

  (a) as of the date of execution or assignment of any Permitted Hedging
Instrument, any of the following: (i) any Senior Creditor as of the date of the
Common Terms Agreement or (ii) any Affiliate of any Person listed in the
foregoing sub-clause (a)(i) of this definition; or

 

  (b) as of the date of execution or assignment of any Permitted Hedging
Instrument, any of the following: (i) any Person who becomes a Senior Creditor
after the date of the Common Terms Agreement or (ii) any Affiliate of any Person
listed in the foregoing sub-clause (b)(i) of this definition, in each case, with
a credit rating (or a guarantee from a Person with a credit rating) of at least
A- from S&P or Fitch or at least A-3 from Moody’s.

“Hedging Excess Amount” has the meaning given in Section 12.22(c) (Hedging
Arrangements) of the Common Terms Agreement.

“Hedging Instruments” means:

 

  (a) Interest Rate Hedging Instruments;

 

  (b) Gas and Electricity Hedging Instruments; and

 

  (c) such other derivative transactions of a similar nature that any Loan Party
enters into to hedge risks of any commercial nature.

“Hedging Termination Amount” means any Permitted Hedging Liability falling due
as a result of the termination of a Permitted Hedging Instrument or of any other
transaction thereunder.

 

32



--------------------------------------------------------------------------------

“Historical DSCR” means for any period of up to twelve months ending on a
Quarterly Payment Date, first measured as of the First Repayment Date, the ratio
of:

 

  (a) the Cash Flow Available for Debt Service for such period; to

 

  (b) Senior Debt Obligations incurred or paid in such period, including on the
Payment Date that is the last day of such Historical DSCR period (other than
(i) pursuant to voluntary prepayments or mandatory prepayments, (ii) LC Costs,
(iii) interest in respect of the Senior Debt or net amounts under any Permitted
Hedging Instrument in respect of interest rates, in each case paid prior to the
end of the Term Loan Availability Period, (iv) Hedging Termination Amounts and
(v) Working Capital Debt; provided that for any DSCR calculation performed prior
to the first anniversary of the First Repayment Date the calculation will be
based on the number of months elapsed since the First Repayment Date).

“Holdco” means Cheniere CCH HoldCo I, LLC.

“Holdco Pledge Agreement” has the meaning given in Section 3.3 (Security
Interests to be Granted by Holdco) of the Common Security and Account Agreement.

“Holder” of a Senior Debt Obligation shall be determined by reference to the
provisions of the relevant Senior Debt Instrument or Permitted Senior Debt
Hedging Instrument, as applicable, setting forth who shall be deemed to be
lenders, creditors, holders or owners of the debt obligation governed thereby.

“Iberdrola” means Iberdrola, S.A., a Spanish utility company that is an Initial
LNG Buyer.

“Illegality Event” has the meaning given in Section 19.5(b) (Mitigation
Obligations; Replacement of Lenders) of the Common Terms Agreement.

“Impairment” means, with respect to any Permit:

 

  (a) the rescission, revocation, staying, withdrawal, early termination,
cancellation, repeal or invalidity thereof or otherwise ceasing to be in full
force and effect;

 

  (b) the suspension or injunction thereof; or

 

  (c) the inability to satisfy in a timely manner stated conditions to
effectiveness.

“Impair” and “Impaired” shall have a corresponding meaning.

“Indebtedness” of any Person, at any date, means:

 

33



--------------------------------------------------------------------------------

  (a) all obligations to repay borrowed money;

 

  (b) all obligations to pay money evidenced by bonds, debentures, notes,
banker’s acceptances, loan agreements or other similar instruments;

 

  (c) all obligations to pay the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business);

 

  (d) all capital lease obligations of such Person;

 

  (e) all obligations, contingent or otherwise, issued for the account of such
Person, in respect of letters of credit, bank guarantees, surety bonds, letters
of guarantee and similar instruments;

 

  (f) all obligations in respect of any Hedging Arrangement, including any
Hedging Termination Amounts;

 

  (g) all guarantees by such Person of Indebtedness of others;

 

  (h) any obligations of such Person to purchase or repurchase securities or
other property which arises out of or in connection with the sale of the same or
substantially similar securities or property;

 

  (i) all obligations under conditional sale or other title retention agreements
related to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of property or are otherwise limited in recourse);

 

  (j) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed;

 

  (k) all obligations to purchase, redeem, retire, defease or otherwise make any
payment in respect of any equity interests of such Person or any other Person or
any warrants, rights or options to acquire such equity interests, which in the
case of redeemable preferred interests, being valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 

  (l) all Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of a Loan
Party under or in connection with any Finance Document (other than any Indenture
or Senior Notes) and (b) to the extent not otherwise described in clause (a) of
this definition, Other Taxes.

 

34



--------------------------------------------------------------------------------

“Indenture” means any indenture to be entered into between the Borrower and the
Indenture Trustee pursuant to which one or more series of Senior Notes will be
issued, or, at the Borrower’s option, a facility agreement for a “term loan B”
financing, pursuant to which Senior Debt will be incurred. No reference in any
Finance Document to an Indenture or the Senior Notes or a “term loan B” shall
mean or imply that entry into an Indenture or issuance of the Senior Notes or
entry into a “term loan B” is required. For the avoidance of doubt, if at any
time Senior Notes have not been issued or are not outstanding and there is no
“term loan B”, any reference to satisfaction of the requirements of any
Indenture or Senior Notes or the “term loan B” (and any reference to an
Indenture Trustee) shall be ignored.

“Indenture Declared Default” means an Indenture Event of Default which is
declared by the Indenture Trustee (acting on behalf of the Senior Noteholders in
accordance with such Indenture) to be an event of default under an Indenture or
is otherwise deemed to have been declared to be an event of default in
accordance with the terms of the Indenture.

“Indenture Event of Default” means any of the events of default set out in an
Indenture and defined as “Indenture Events of Default.”

“Indenture Permitted Payment” has the meaning given to the term “Permitted
Payment” in any Indenture pursuant to which Senior Notes are issued; provided
that if any Loans are then outstanding, such Senior Notes have been issued at
arm’s length in a series of at least $100 million and which is, together with
the issuance of any such Senior Notes thereunder, consistent with Loan Facility
Permitted Payments or otherwise expressly permitted pursuant to the terms of the
Common Terms Agreement.

“Indenture Projected Fixed DSCR” has the meaning assigned in the applicable
Indenture.

“Indenture Trustee” means any trustee appointed in the role of indenture trustee
under any Indenture or, with respect to a “term loan B” financing that the
Borrower has elected to be treated as an Indenture, any administrative or other
facility agent.

“Independent Accountants” means any independent firm of accountants of
recognized standing in the relevant jurisdiction.

“Independent Engineer” means Lummus Consultants International Limited or any
independent replacement environmental and social and engineering consulting firm
selected in accordance with Section 13.2 (Replacement and Fees) of the Common
Terms Agreement.

 

35



--------------------------------------------------------------------------------

“Individual Senior Noteholder Secured Accounts” has the meaning given in
Section 3.2(c) (Security Interests to be Granted by the Securing Parties –
Security Interests – Individual Senior Noteholder Secured Accounts) of the
Common Security and Account Agreement.

“Industry Standards” means the technical standards promulgated by the American
Petroleum Institute, the American Gas Association, the American Society of
Mechanical Engineers, the ASTM (formerly the American Society for Testing and
Materials), or the National Fire Protection Association (NFPA).

“Initial Advance” means the first Advance made following the occurrence of the
Initial Advance CP Date with respect to the Initial Senior Debt.

“Initial Advance Certificate” has the meaning given in Section 4.5(b)(i)
(Satisfaction of Conditions) of the Common Terms Agreement.

“Initial Advance CP Date” means the date on which the conditions precedent in
Sections 4.2 (Conditions to Initial Advance) and 4.4 (Conditions to Each
Advance) of the Common Terms Agreement have been satisfied or waived in full, in
accordance with the provisions in Section 4.5 (Satisfaction of Conditions) of
the Common Terms Agreement.

“Initial Advance Notice” has the meaning given in Section 4.5(b)(i)
(Satisfaction of Conditions) of the Common Terms Agreement.

“Initial Development” means (a) unless and until the Second Phase CP Date has
occurred, two Trains, and (b) following the Second Phase CP Date, three Trains,
and in each case the facilities related thereto, including loading,
transportation and storage facilities.

“Initial LNG Buyers” means Pertamina, Endesa, Iberdrola, Gas Natural Fenosa,
Woodside and EDF.

“Initial LNG SPAs” means the following LNG SPAs entered into between CCL and the
Initial LNG Buyers on or before the Signing Date:

 

  (a) the amended and restated LNG SPA between CCL and Pertamina, dated
March 20, 2015;

 

  (b) the LNG SPAs between CCL and Endesa, dated April 1, 2014 and dated
April 7, 2014;

 

  (c) the LNG SPA between CCL and Iberdrola, dated May 30, 2014;

 

  (d) the LNG SPA between CCL and Gas Natural Fenosa, dated June 2, 2014;

 

36



--------------------------------------------------------------------------------

  (e) the LNG SPA between CCL and Woodside, dated June 30, 2014; and

 

  (f) the EDF LNG SPA.

“Initial Permitted Senior Debt Hedging Instrument” means each Permitted Senior
Debt Hedging Instrument identified as such in Schedule C (List of Senior
Creditors, Senior Creditor Group Representatives, Senior Debt Commitments /
Obligations, Senior Debt Instruments / Permitted Senior Debt Hedging
Instruments, Addresses for Notice and Facility Lenders Facility Office) to the
Common Security and Account Agreement as of the Signing Date.

“Initial Second Phase Advance” means the first Advance of Senior Debt made
following the occurrence of the Second Phase CP Date and the availability of
Advances against the full Second Phase Facility Debt Commitments.

“Initial Second Phase Advance Certificate” has the meaning given in
Section 4.5(d)(i) (Satisfaction of Conditions) of the Common Terms Agreement.

“Initial Second Phase Advance Notice” has the meaning given in Section 4.5(d)(i)
(Satisfaction of Conditions) of the Common Terms Agreement.

“Initial Senior Creditor” means each Senior Creditor under an Initial Senior
Debt Instrument or an Initial Permitted Senior Debt Hedging Instrument as set
forth in Schedule C (List of Senior Creditors, Senior Creditor Group
Representatives, Senior Debt Commitments / Obligations, Senior Debt Instruments
/ Permitted Senior Debt Hedging Instruments, Addresses for Notice and Facility
Lenders Facility Office) to the Common Security and Account Agreement as of the
Signing Date.

“Initial Senior Creditor Group Representative” means a Senior Creditor Group
Representative that is a party to the Common Terms Agreement as of the date of
its execution and which is identified as such on Schedule C (List of Senior
Creditors, Senior Creditor Group Representatives, Senior Debt Commitments /
Obligations, Senior Debt Instruments / Permitted Senior Debt Hedging
Instruments, Addresses for Notice and Facility Lenders Facility Office) to the
Common Security and Account Agreement.

“Initial Senior Debt” means the Senior Debt Obligations owing under the Term
Loan Facility Agreement. For the avoidance of doubt, the Initial Senior Debt
shall not include the Senior Debt that would have been incurred pursuant to the
Second Phase Facility Debt Commitments unless and until the Second Phase CP Date
has occurred.

“Initial Senior Debt Commitments” means the Senior Debt Commitments identified
as such in Schedule C (List of Senior Creditors, Senior Creditor Group
Representatives, Senior Debt Commitments / Obligations, Senior Debt Instruments
/ Permitted Senior Debt Hedging Instruments, Addresses for Notice and Facility
Lenders Facility Office) to the Common Security and Account Agreement as of the
Signing Date. For the avoidance of doubt, the Initial Senior Debt Commitments
shall not include the Second Phase Facility Debt Commitments unless and until
the Second Phase CP Date has occurred.

 

37



--------------------------------------------------------------------------------

“Initial Senior Debt Instrument” means each Senior Debt Instrument identified as
such in Schedule C (List of Senior Creditors, Senior Creditor Group
Representatives, Senior Debt Commitments / Obligations, Senior Debt Instruments
/ Permitted Senior Debt Hedging Instruments, Addresses for Notice and Facility
Lenders Facility Office) to the Common Security and Account Agreement as of the
Signing Date.

“Initial Senior Debt Obligations” means the Senior Debt Obligations under the
Initial Senior Debt Instruments.

“Initiating Percentage” means Senior Creditor Group Representatives representing
the following percentages of the principal amount of Senior Debt Obligations
outstanding during the following periods (or, if no Senior Debt is outstanding,
commitments in respect thereof):

 

  (a) with respect to any Payment Default:

 

  (i) at least 66.7% prior to 30 days following the occurrence of a Payment
Default or the declaration thereof, as the case may be;

 

  (ii) greater than 50% on or after 30 days and prior to 120 days following the
occurrence of a Payment Default or the declaration thereof, as the case may be;
and

 

  (iii) the percentage held by any individual Senior Creditor Group, on or after
120 days following the occurrence of a Loan Facility Event of Default or an
Indenture Event of Default (as applicable) or the declaration thereof, as the
case may be; and

 

  (b) with respect to any other Event of Default:

 

  (i) at least 66.7% on or prior to 30 days following the occurrence of a Loan
Facility Event of Default or an Indenture Event of Default (as applicable) or
the declaration thereof, as the case may be;

 

  (ii) greater than 50% on or after 30 days and prior to 180 days following the
occurrence of a Loan Facility Event of Default or an Indenture Event of Default
(as applicable) or the declaration thereof, as the case may be; and

 

  (iii) the percentage held by any individual Senior Creditor Group, on or after
180 days following the occurrence of a Loan Facility Event of Default or an
Indenture Event of Default (as applicable) or the declaration thereof, as the
case may be.

 

38



--------------------------------------------------------------------------------

“Insurance” shall mean (a) all insurance policies covering any or all of the
Collateral (regardless of whether the Security Trustee is the loss payee
thereof) and (b) any key man life insurance policies.

“Insurance Advisor” means Aon Risk Services or any independent replacement
insurance consulting firm to be selected in accordance with Section 13.2
(Replacement and Fees) of the Common Terms Agreement.

“Insurance/Condemnation Proceeds Account” is the account described in
Section 4.3(a)(ix) (Accounts) of the Common Security and Account Agreement.

“Insurance Proceeds” means all proceeds of any insurance policies required
pursuant to the Schedule of Minimum Insurance or otherwise obtained with respect
to the Development that are paid or payable to or for the account of the Loan
Parties as loss payee (other than Business Interruption Insurance Proceeds and
proceeds of insurance policies relating to third party liability).

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under the
United States, multinational or foreign laws or otherwise, including Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark Licenses,
Trade Secrets, and Trade Secret Licenses, and all rights to sue or otherwise
recover for any past, present and future infringement, dilution,
misappropriation, or other violation or impairment thereof, including the right
to receive all proceeds therefrom, including license fees, royalties, income,
payments, claims, damages and proceeds of suit, now or hereafter due and/or
payable with respect thereto.

“Intercreditor Agent” means the intercreditor agent appointed pursuant to the
Intercreditor Agreement.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of May 13,
2015, among the Intercreditor Agent and each Senior Creditor Group
Representative representing Facility Lenders and Hedging Banks, setting forth
the appointment of the Intercreditor Agent and setting forth voting and certain
intercreditor arrangements among all Facility Lenders and Hedging Banks.

“Interest Rate Hedging Instrument” means interest rate swaps, option contracts,
futures contracts, options on futures contracts, caps, floors, collars or any
other similar arrangements entered into by the Borrower related to movements in
interest rates.

“International LNG Terminal Standards” means, to the extent not inconsistent
with the express requirements of the Common Terms Agreement, the international
standards and practices applicable to the design, construction, equipment,
operation or maintenance of LNG receiving, exporting, liquefaction and
regasification terminals, established by the

 

39



--------------------------------------------------------------------------------

following (such standards to apply in the following order of priority): (a) a
Governmental Authority having jurisdiction over any Loan Party, (b) the Society
of International Gas Tanker and Terminal Operators (“SIGTTO”) (or any successor
body of the same) and (c) any other internationally recognized non-governmental
agency or organization with whose standards and practices it is customary for
reasonable and prudent operators of LNG receiving, exporting, liquefaction and
regasification terminals to comply. In the event of a conflict between any of
the priorities noted above, the priority with the alphabetical priority noted
above shall prevail.

“International LNG Vessel Standards” means, to the extent not inconsistent with
the express requirements of the Common Terms Agreement, the international
standards and practices applicable to the ownership, design, equipment,
operation or maintenance of LNG vessels established by: (a) the International
Maritime Organization, (b) the Oil Companies International Marine Forum,
(c) SIGTTO (or any successor body of the same), (d) the International Navigation
Association, (e) the International Association of Classification Societies, and
(f) any other internationally recognized agency or non-governmental organization
with whose standards and practices it is customary for reasonable and prudent
operators of LNG vessels to comply. In the event of a conflict between any of
the priorities noted above, the priority with the alphabetical priority noted
above shall prevail.

“Investment Company Act” means the United States Investment Company Act of 1940.

“Investment Grade” means two long-term unsecured credit ratings that are equal
to or better than (a) Baa3 by Moody’s, (b) BBB- by S&P, (c) BBB- by Fitch, or
(d) any comparable credit ratings by any other nationally recognized statistical
rating organizations.

“Investment Grade LNG Buyer” means an LNG Buyer that (a) is Investment Grade,
(b) has its obligations guaranteed by an Investment Grade entity or (c) for the
purposes of LNG SPAs in Section 8.1(a) (LNG SPA Maintenance), Section 8.2(a)(i)
(LNG SPA Mandatory Prepayment) or Section 11.1 (Conditions to Restricted
Payments) of the Common Terms Agreement, has all of its obligations under the
applicable LNG SPA supported by a letter of credit issued by an Acceptable Bank.

“Judgment Currency” has the meaning given in Section 12.3 (Judgment Currency) of
the Common Security and Account Agreement.

“Kinder Morgan” means Kinder Morgan Texas Pipeline LLC, a limited liability
company organized under the laws of the State of Delaware.

“Kinder Morgan Intrastate Firm Gas Transportation Agreement” means the firm gas
transportation agreement, dated September 19, 2014, between CCL, Kinder Morgan
and Kinder Morgan Tejas, pursuant to which Kinder Morgan Tejas will transport
certain quantities of Gas on its pipeline system within Texas.

 

40



--------------------------------------------------------------------------------

“Kinder Morgan Tejas” means Kinder Morgan Tejas Pipeline LLC, a limited
liability company organized under the laws of the State of Delaware.

“Knowledge” means, with respect to any of the Loan Parties, the actual knowledge
of any Person holding any of the positions (or successor position to any such
position) set forth in Schedule T (Knowledge Parties) to the Common Terms
Agreement; provided that each such Person shall be deemed to have knowledge of
all events, conditions and circumstances described in any notice delivered to
the Borrower pursuant to the terms of the Common Terms Agreement or any other
Finance Document. “Knowingly” shall have a corresponding meaning.

“La Quinta Ship Channel Franchise” means the La Quinta Ship Channel Franchise,
dated March 17, 2015, between Port of Corpus Christi Authority of Nueces County,
Texas and CCL.

“LC Costs” means (a) fees, expenses and interest associated with Working Capital
Debt and (b) any reimbursement by a Loan Party of amounts paid under a letter of
credit that is Working Capital Debt for expenditures that if paid by such Loan
Party directly would have constituted Operation and Maintenance Expenses.

“Lenders” has the meaning given in 23.21 (No Fiduciary Duty) of the Common Terms
Agreement.

“Lenders’ Reliability Test” means each operational test described below which in
each case demonstrates that the Project Facilities overall at that time can meet
the applicable minimum cumulative LNG production sales volumes without exceeding
a maximum amount of allowable downtime under test criteria as set forth in
Schedule O (Lenders’ Reliability Test Criteria) to the Common Terms Agreement:

 

  (i) an extended-term operational test with a duration of a minimum of 90 days
after Substantial Completion of Subproject 1 (as defined in the EPC Contract
(T1/T2));

 

  (ii) an extended-term operational test with a duration of a minimum of 90 days
after Substantial Completion of Subproject 2 (as defined in the EPC Contract
(T1/T2)) or an extended-term operational test with a duration of a minimum of 30
days with the first two Trains of the Development operating simultaneously; and

 

  (iii) in the event the Second Phase CP Date has occurred, an extended-term
operational test with a duration of a minimum of 90 days after Substantial
Completion of Subproject 3 (as defined in the EPC Contract (T3)) or an
extended-term operational test with a duration of a minimum of 30 days with
three Trains of the Development operating simultaneously.

 

41



--------------------------------------------------------------------------------

“LIBOR” means, in respect of any Loan, if applicable, and in relation to any
Relevant Interest Period, the percentage rate per annum as determined by the
applicable Facility Agent to be equal to:

 

  (a) the offered rate per annum for deposits in US Dollars which is quoted on
the Screen Rate for the purpose of displaying London interbank offered rates of
major banks for deposits in US Dollars as administered by ICE Benchmark
Administration Limited (or any other Person which takes over the administration
of that rate) in US Dollars, (before any correction, recalculation or
republication by the administration) for a period of six months or such other
period that corresponds to the Relevant Interest Period, at approximately 11:00
a.m. London time on the applicable quotation date; or

 

  (b) if no such quotation so appears, and no other page is so agreed between
the Borrower and the Intercreditor Agent at or about such time, the arithmetic
mean (rounded upwards, if necessary, to five decimal places) of the rates per
annum for deposits in US Dollars for a period of six months or such other period
that corresponds to the Relevant Interest Period (in each case as supplied to
the Intercreditor Agent at its request), at which rates at least three of the
Reference Banks were offering to leading banks in the London interbank market,
or as otherwise defined in the Facility Agreement; provided, in each case, that
if any such rate is below zero, LIBOR will be deemed to be zero.

“Lien” means any mortgage, pledge, lien, charge, assignment, assignment by way
of security, hypothecation or security interest securing any obligation of any
Person, any restrictive covenant or condition, right reservation, right to
occupy, encroachment, option, easement, servitude, right of way or other
imperfection of title or encumbrance (including matters that would be shown on
an accurate survey) burdening any real property or any other agreement or
arrangement having the effect of conferring security howsoever arising.

“Lien Waiver” means a Lien waiver contemplated by the Applicable EPC Contracts.

“LNG” means Gas in a liquid state at or below its boiling point at a pressure of
approximately one atmosphere.

“LNG Buyer” means the various buyers under the LNG SPAs entered into with CCL
from time to time.

“LNG SPA” means the sale and purchase agreements between CCL and various buyers
of LNG pursuant to which CCL will sell and the buyers will purchase LNG from
CCL.

“LNG SPA Force Majeure” means “Force Majeure” as defined in each Initial LNG
SPA.

 

42



--------------------------------------------------------------------------------

“LNG SPA Mandatory Prepayment” has the meaning given in Section 8.2(a) (LNG SPA
Mandatory Prepayment) of the Common Terms Agreement.

“LNG SPA Prepayment Event” has the meaning given in Section 8.2(a) (LNG SPA
Mandatory Prepayment) of the Common Terms Agreement.

“Loan Facility Declared Default” means a Loan Facility Event of Default that is
declared to be a default in accordance with Section 15.2 (Declaration of Loan
Facility Declared Default) of the Common Terms Agreement.

“Loan Facility Disbursement Accounts” are the Accounts described in
Section 4.3(a)(i) (Accounts) of the Common Security and Account Agreement.

“Loan Facility Event of Default” means any of the events set forth in
Section 15.1 (Loan Facility Events of Default) of the Common Terms Agreement or
any Loan Party events of default under any Facility Agreement.

“Loan Facility Permitted Payments” means, without duplication as to amounts
allowed to be distributed under any other provision of the Common Terms
Agreement the amount necessary for payment to an Affiliate of the Borrower to
enable it to pay its (or for such Affiliate to satisfy any contractual
obligation to distribute to its beneficial owners to enable them to pay their)
income tax liability with respect to income generated by the Loan Parties,
determined at the highest combined US federal and State of Texas tax rate
applicable to an entity taxable as a corporation in both jurisdictions for the
applicable period.

“Loan Parties” means, collectively, the Guarantors and the Borrower. The “Loan
Parties” are also referred to as “Securing Parties” in the Common Security and
Account Agreement.

“Loans” means the Senior Debt Obligations created under individual Facility
Agreements to be made available by the Facility Lenders.

“Major Subcontractor” has the meaning given in each Applicable EPC Contract.

“Major Sub-subcontractor” has the meaning given in each Applicable EPC Contract.

“Majority in Interest of the Senior Creditors” with respect to any Decision at
any time means Senior Creditors:

 

  (a) whose share in the outstanding principal amount of the Senior Debt
Obligations and whose undrawn Senior Debt Commitments are more than 50% of all
of the outstanding principal amount of the Senior Debt Obligations and all the
undrawn Senior Debt Commitments of all the Senior Creditors; or

 

43



--------------------------------------------------------------------------------

  (b) if there is no principal amount of Senior Debt Obligations then
outstanding, Senior Creditors whose Senior Debt Commitments are more than 50% of
the aggregate Senior Debt Commitments of all Senior Creditors.

“Management Services Agreements” mean the agreements between the Loan Parties
and the Manager for their respective Project Facilities.

“Manager” shall mean Cheniere Energy Shared Services, Inc.

“Mandatory Prepayment Senior Notes Account” has the meaning given in
Section 4.3(a)(x) (Accounts) of the Common Security and Account Agreement.

“Margin Stock” means margin stock as defined in Regulation U of the Federal
Reserve Board.

“Market Consultant” means Wood Mackenzie Limited or any independent replacement
marketing consulting firm to be selected in accordance with Section 13.2
(Replacement and Fees) of the Common Terms Agreement.

“Market Terms” means terms consistent with or more favorable to the applicable
Loan Party (as seller or buyer, as the case may be) than the terms a
non-Affiliated seller or buyer, as the case may be, of the relevant product
could receive in an arm’s-length transaction based on then-current market
conditions for transactions of a similar nature and duration and taking into
account such factors as the characteristics of the goods and services, the
market for such goods and services (including any applicable regulatory
conditions), tax effects of the transaction, the location of the Project
Facilities and the counterparties.

“Material Adverse Effect” means a material adverse effect on:

 

  (a) each Loan Party’s ability to perform and comply with its material
obligations under each Material Project Agreement then in effect and to which it
is a party;

 

  (b) the Loan Parties’ ability, taken as a whole, to perform their material
obligations under the Finance Documents;

 

  (c) the Borrower’s ability to pay its Senior Debt Obligations when due;

 

  (d) the Security Interests created by or under the relevant Security
Documents, taken as a whole in respect of the Loan Parties or the Development,
as relevant including the material impairment of the rights of or benefits or
remedies, taken as a whole, available to the Secured Parties; or

 

44



--------------------------------------------------------------------------------

  (e) the Loan Parties’ financial condition and results of operation, on a
consolidated basis;

provided, that in no event shall any action or failure to act with respect to
the Second Phase Development prior to the occurrence of the Second Phase CP
Date, including the abandonment, suspension or cessation of all or substantially
all of the activities related to the Second Phase Development, be in itself
deemed a Material Adverse Effect or to reasonably be expected to have a Material
Adverse Effect.

“Material Project Agreements” means:

 

  (a) the Initial LNG SPAs and, upon the occurrence of the Second Phase CP Date,
the Second Phase Qualifying LNG SPAs, in each case along with any related parent
guarantees;

 

  (b) the EPC Contract (T1/T2) and, upon the occurrence of the Second Phase CP
Date, the EPC Contract (T3), in each case together with any related guarantees
of the EPC Contractor’s obligations under each such EPC Contract provided by the
EPC Guarantors;

 

  (c) the Technology License Agreement (T1/T2) and, upon the occurrence of the
Second Phase CP Date, the Technology License Agreement (T3);

 

  (d) the Real Property Documents;

 

  (e) the Management Services Agreements;

 

  (f) the O&M Agreements;

 

  (g) the CCP Pipeline Precedent Agreement;

 

  (h) the CEI Equity Contribution Agreement;

 

  (i) the Gas and Power Supply Services Agreement;

 

  (j) the CMI Export Authorization Letter;

 

  (k) the Kinder Morgan Intrastate Firm Gas Transportation Agreement;

 

  (l) the TGP Precedent Agreement;

 

  (m) the La Quinta Ship Channel Franchise; and

 

  (n) any Subsequent Material Project Agreement (upon a Loan Party becoming a
party to such Subsequent Material Project Agreement).

With respect to any Indenture, Material Project Agreements will have the meaning
given in such Indenture.

 

45



--------------------------------------------------------------------------------

“Maximum Second Tier Pro Rata Equity Funding” has the meaning given in the CEI
Equity Contribution Agreement.

“Minimum Acceptance Criteria” has the meaning given in each Applicable EPC
Contract.

“Minimum Acceptance Criteria Correction Period” has the meaning given in each
Applicable EPC Contract.

“Minimum Insurance” means the insurance described in the Schedule of Minimum
Insurance and required to be procured and maintained pursuant to Section 12.28
(Insurance Covenant) of the Common Terms Agreement.

“MMBtu” means 1,000,000 Btus.

“Modification” means, with respect to any Finance Document, any amendment,
supplement, waiver or other modification of the terms and provisions thereof and
the term “Modify” shall have a corresponding meaning; provided, that with
respect to Sections 7.2(b)(ii)(A), (B) and (C) (Modification Approval Levels –
Modifications to Other Finance Documents) of the Common Security and Account
Agreement, the exercise of any option, right or entitlement expressly set forth
in the proviso to each such clause shall not be a Modification.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Mortgaged Property” has the meaning given in Section 4.1(w)(i) (Conditions to
Closing – Flood Insurance) of the Common Terms Agreement.

“mtpa” means million metric tonnes per annum.

“Multiemployer Plan” means a “multiemployer plan” as in Section 3(37) of ERISA
to which contributions have been made by any Loan Party or any ERISA Affiliate
in the past five years and which is covered by Title IV of ERISA.

“Natural Gas Act” means the Natural Gas Act of 1938 and the regulations of FERC
and DOE promulgated thereunder.

“Net Cash Proceeds” means in connection with any asset disposition, the
aggregate cash proceeds received by any Loan Party in respect of any asset
disposition (including any cash received upon the sale or other disposition of
any non-cash consideration received in any asset disposition), net of the direct
costs and expenses relating to such asset disposition and payments made to
retire Indebtedness (other than the Senior Debt Obligations) required to be
repaid in connection therewith, including legal, accounting and investment
banking fees, and sales commissions, and any relocation expenses incurred as a
result of such asset disposition, taxes paid or payable as a result of such
asset disposition, in each case, after taking into account any available tax
credits or deductions and any tax sharing arrangements, and amounts reserved for
adjustment in respect of the sale price of such asset or assets established in
accordance with GAAP.

 

46



--------------------------------------------------------------------------------

“New Facility Agent Accession Agreement (Additional Senior Debt)” has the
meaning given in Section 19.4(b)(i) (Accession in the Event of Additional Senior
Debt Incurred Under the Common Terms Agreement) of the Common Terms Agreement.

“Non-Consenting Lender”, with respect to a Facility Agreement, has the meaning
given in such Facility Agreement.

“Non-Controlling Claimholders” means Senior Creditor Group Representatives who
were not included in the Majority in Interest of the Senior Creditors who make
up the Controlling Claimholders.

“Non-FTA Authorization” means the DOE/FE Order No. 3638, issued on May 12, 2015,
granting CMI and CCL long-term, multi-contract Export Authorization to export
LNG by vessel from the Corpus Christi Terminal Facility to nations with which
the United States has not entered into free trade agreements providing for
national treatment for trade in natural gas.

“Non-Recourse Persons” has the meaning given in Section 10.3(a) (Limitation on
Recourse) of the Common Security and Account Agreement.

“Notice of Security Enforcement Action” has the meaning given in Section 6.2(f)
(Initiation of Security Enforcement Action – Notice of Security Enforcement
Action) of the Common Security and Account Agreement.

“Notice to Proceed” has the meaning given in each Applicable EPC Contract.

“O&M Agreements” means the agreements between the Loan Parties and the Operator
for their respective Project Facilities.

“OFAC” means the Office of Foreign Assets Control of the US Department of the
Treasury.

“OFAC Laws” means any laws, regulations, and executive orders relating to the
economic sanctions programs administered by OFAC, including the International
Emergency Economic Powers Act, 50 U.S.C. sections 1701 et seq.; the Trading with
the Enemy Act, 50 App. U.S.C. sections 1 et seq.; and the Office of Foreign
Assets Control, Department of the Treasury Regulations, 31 C.F.R. Parts 500 et
seq. (implementing the economic sanctions programs administered by OFAC).

 

47



--------------------------------------------------------------------------------

“OFAC SDN List” means the list of “Specially Designated Nationals and Blocked
Persons” maintained by OFAC.

“Operating Account” is the Account described in Section 4.3(a)(vi) (Accounts) of
the Common Security and Account Agreement.

“Operating Budget” has the meaning given in Section 10.5(a) (Operating Budget)
of the Common Terms Agreement, it being acknowledged and understood that the
“Operating Budget” will be comprised of a budget in respect of the Corpus
Christi Terminal Facility and a budget in respect of the Corpus Christi Pipeline
and that all references in the Finance Documents to the “Operating Budget” shall
be to such budgets collectively or to the budget applicable to the Project
Facilities that are the subject of the applicable provision, as the context may
require.

“Operating Manual” means the O&M Procedures Manual (as defined in the relevant
O&M Agreement).

“Operation and Maintenance Expenses” means, for any period, computed without
duplication, in each case, costs and expenses of the Loan Parties that are
contemplated by the then-effective Operating Budget or are incurred in
connection with any permitted excess thereunder pursuant to Section 12.3
(Project Construction; Maintenance of Properties) of the Common Terms Agreement
including:

 

  (a) fees and costs of the Manager pursuant to the Management Services
Agreements; plus

 

  (b) amounts payable by the Loan Parties under a Material Project Agreement
then in effect; plus

 

  (c) expenses for operating the Development and maintaining it in good repair
and operating condition payable during such period, including the ordinary
course fees and costs of the Operator payable pursuant to the O&M Agreements and
fees and costs payable pursuant to the Gas and Power Supply Services Agreement;
plus

 

  (d) LC Costs; plus

 

  (e) insurance costs payable during such period; plus

 

  (f) applicable sales and excise taxes (if any) payable or reimbursable by the
Loan Parties during such period; plus

 

  (g) franchise taxes payable by the Loan Parties during such period; plus

 

  (h) property taxes payable by the Loan Parties during such period; plus

 

48



--------------------------------------------------------------------------------

  (i) any other direct taxes (if any) payable by the Loan Parties to the taxing
authority (other than any taxes imposed on or measured by income or receipts)
during such period; plus

 

  (j) costs and fees attendant to the obtaining and maintaining in effect the
Permits payable during such period; plus

 

  (k) expenses for spares and other capital goods inventory, capital expenses
related to the construction and start-up of the Project Facilities, maintenance
capital expenditures, including those required to maintain the Project
Facilities’ capacity; plus

 

  (l) legal, accounting and other professional fees of the Loan Parties payable
during such period; plus

 

  (m) Required Capital Expenditures; plus

 

  (n) the cost of purchase, storage and transportation of Gas and electricity;
plus

 

  (o) all other cash expenses payable by the Loan Parties in the ordinary course
of business.

Operation and Maintenance Expenses shall exclude, to the extent included above:
(i) transfers from any Account into any other Account (other than the Operating
Account) during such period, (ii) payments of any kind with respect to
Restricted Payments during such period, (iii) depreciation for such period, and
(iv) except as provided in clauses (j), (k) and (m) above, any capital
expenditure.

To the extent amounts are advanced in accordance with the terms of the
applicable Senior Debt Instrument, secured Permitted Hedging Instrument or other
Indebtedness permitted under Section 12.14 (Limitation on Indebtedness) of the
Common Terms Agreement for the payment of such Operation and Maintenance
Expenses, the obligation to repay such advances shall itself constitute an
Operation and Maintenance Expense.

“Operator” means Cheniere LNG O&M Services, LLC, a limited liability company
organized under the laws of the State of Delaware.

“Optimized Cascade Process” has the meaning given in each Applicable EPC
Contract.

“Other Connection Taxes” means, with respect to any Finance Party, Taxes imposed
as a result of a present or former connection between such Finance Party and the
jurisdiction imposing such Tax (other than connections arising from such Finance
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
sold or assigned an interest in, or engaged in any other transaction pursuant to
or enforced any Finance Document).

 

49



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Finance Document (other than any Indenture or Senior
Notes), except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment of a Facility Lender’s interest in a Facility Agreement
(other than an assignment made pursuant to Section 19.5 (Mitigation Obligations;
Replacement of Lenders) of the Common Terms Agreement).

“Participant” means each Person (other than a natural Person, or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person) to whom a Facility Lender may sell participations
from time to time.

“Participant Register” means a register on which each Facility Lender which
sells a participation, enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
relevant Facility Agreement or other obligations under the Finance Documents.
Each Facility Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a Participant
Register.

“Parties”, with respect to any agreement, means the signatories to such
agreement.

“Patent Licenses” means all agreements, licenses and covenants providing for the
granting of any right in or to any Patent or otherwise providing for a covenant
not to sue for infringement or other violation of any Patent (whether a Loan
Party is licensee or licensor thereunder) including each agreement required to
be listed in Schedule J (Intellectual Property) to the Common Security and
Account Agreement under the heading “Patent Licenses” (as such schedule may be
amended or supplemented from time to time).

“Patents” means all United States and foreign and multinational patents and
certificates of invention, or similar industrial property rights, and
applications for any of the foregoing, including:

 

  (a) each patent and patent application required to be listed in Schedule J
(Intellectual Property) to the Common Security and Account Agreement under the
heading “Patents” (as such schedule may be amended or supplemented from time to
time);

 

  (b) all reissues, substitutes, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof;

 

  (c) all inventions and improvements described and claimed therein;

 

  (d) all rights to sue or otherwise recover for any past, present and future
infringement or other violation thereof;

 

50



--------------------------------------------------------------------------------

  (e) all proceeds of the foregoing, including license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto; and

 

  (f) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

“Payment Date” means each CTA Payment Date and any other date for payment of
Senior Debt Obligations (including payment dates for the payment of interest)
under or pursuant to any Senior Debt Instrument, including any Indenture, or
Permitted Hedging Instrument.

“Payment Default” means any event of default under Section 15.1(a) (Loan
Facility Events of Default – Payment Default) of the Common Terms Agreement and
any comparable provision in any Senior Debt Instrument then in effect entered
into after the date of the Common Security and Account Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“PDE Senior Debt” has the meaning given in Section 6.4(a) (PDE Senior Debt) of
the Common Terms Agreement.

“Performance Guarantee” has the meaning given in each Applicable EPC Contract.

“Performance Liquidated Damages” means any liquidated damages resulting from the
Project Facilities’ performance that are required to be paid by the EPC
Contractor or any other counterparty to a Material Project Agreement for or on
account of any diminution to the performance of the Project Facilities.

“Performance Test” has the meaning given to such term in each Applicable EPC
Contract.

“Permit” means (a) any authorization, consent, approval, license, lease, ruling,
tariff, rate, certification, waiver, exemption, filing, variance, claim, order,
judgment or decree of, by or with, (b) any required notice to, (c) any
declaration of or with, or (d) any registration by or with, in the cases of the
foregoing clauses (a) through (d), any Governmental Authority and then required
for the development, construction and operation of the Project Facilities as
contemplated in the Finance Documents and the Material Project Agreements then
in effect.

“Permitted Completion Amount” means a sum equal to an amount certified by the
Borrower (and confirmed reasonable by the Independent Engineer) on the Project
Completion Date as necessary to pay 150% of the Permitted Completion Costs.

 

51



--------------------------------------------------------------------------------

“Permitted Completion Costs” means unpaid Project Costs (including Project Costs
not included in the Construction Budget and Schedule delivered on the Closing
Date) that the Borrower reasonably anticipates will be required for the Project
Facilities to pay all remaining costs associated with outstanding Punchlist (as
defined in each Applicable EPC Contract) work, retainage, fuel incentive
payments, disputed amounts (to the extent such disputed amounts have not been
escrowed pursuant to Section 18.4 (Escrow of Certain Disputed Amounts By Owner)
of an Applicable EPC Contract), and other costs required under the Applicable
EPC Contracts.

“Permitted Development Expenditures” means Development Expenditures that:

 

  (a) are required by applicable law or regulations, any consent from a
Governmental Authority, Industry Standards or Prudent Industry Practice
applicable to the Development; or

 

  (b) are otherwise used for the Development; and

are funded from (i) Equity Funding not otherwise committed to other expenditure
for the Development, (ii) Insurance Proceeds and Condemnation Proceeds to the
extent permitted by Article 5 (Insurance and Condemnation Proceeds and
Performance Liquidated Damages) of the Common Security and Account Agreement or
proceeds of dispositions to the extent permitted by Section 12.17 (Sale of
Project Property) of the Common Terms Agreement or any equivalent provision of
any other Senior Debt Instrument, (iii) Cash Flow permitted to be used for
Operation and Maintenance Expenses (pursuant to clauses (c) and (k) of the
definition thereof) or (iv) PDE Senior Debt in accordance with Section 6.4 (PDE
Senior Debt) of the Common Terms Agreement, Expansion Senior Debt in accordance
with Section 6.5 (Expansion Senior Debt) of the Common Terms Agreement or other
Indebtedness permitted to be incurred under Section 12.14 (Limitation on
Indebtedness) of the Common Terms Agreement, in the case of each of the
foregoing sub-clauses (i), (ii) and (iv), in each case as expressly permitted
under the other Finance Documents and which use for the contemplated development
could not reasonably be expected to have a Material Adverse Effect.

“Permitted Finance Costs” means, for any period, the sum of all amounts of
principal, interest, fees and other amounts payable in relation to Indebtedness
(other than Senior Debt and other than LC Costs and other amounts payable in
relation to Indebtedness that constitute Operation and Maintenance Expenses)
permitted by Section 12.14(b) (Limitation on Indebtedness) (including guarantees
thereof permitted under Section 12.15 (Guarantees) of the Common Terms Agreement
during such period) plus all amounts payable during such period pursuant to
Permitted Hedging Instruments that are not secured, plus any amounts required to
be deposited in margin accounts pursuant to Permitted Hedging Instruments;
provided that Permitted Finance Costs will not include funds categorized as
Operation and Maintenance Expenses under the last sentence of the definition
thereof.

 

52



--------------------------------------------------------------------------------

“Permitted Finance Costs Reserve Account” is the account described in
Section 4.3(a)(xiii) (Accounts) of the Common Security and Account Agreement.

“Permitted Hedging Instrument” means a Hedging Instrument entered into by a Loan
Party in the ordinary course of business and that (i) is with a Hedging Bank or
a Gas Hedge Provider, (ii) if secured, is of the type referred to in clause
(a) or (b) of the definition of Hedging Instrument and (iii) is entered for
non-speculative purposes and is on arm’s-length terms; provided that (a) if such
Hedging Instrument is a Gas hedging contract, it is for a period not to exceed
90 days and the aggregate quantum under all then outstanding gas hedging
contracts does not exceed, together with all other Gas hedges in the aggregate,
20 Bcf of gas and (b) if such Hedging Instrument is a power hedging contract,
the aggregate quantum under such Hedging Instrument does not exceed 100
megawatts and each such Hedging Instrument is for a period not to exceed one
year. “Permitted Hedging Instrument” includes any “Permitted Senior Debt Hedging
Instrument.”

“Permitted Hedging Liabilities” means all present and future liabilities (actual
or contingent) payable or owing by a Loan Party under Permitted Hedging
Instruments (including the obligation to pay a Hedging Termination Amount)
together with:

 

  (a) any novation, deferral or extension of any of those liabilities;

 

  (b) any claim for damages or restitution arising out of, by reference to or in
connection with any of those liabilities;

 

  (c) any claim flowing from any recovery by a Loan Party or a receiver or
liquidator thereof or any other Person of a payment or discharge in respect of
any of those liabilities on grounds of preference or otherwise; and

 

  (d) any amounts (such as post-insolvency interest) which could be included in
any of the above but for any discharge, non-provability, unenforceability or
non-allowability of the same in any insolvency or other proceedings.

“Permitted Liens” means:

 

  (a) Liens for taxes not delinquent or being contested in good faith and by
appropriate proceedings in relation to which appropriate reserves are maintained
and liens for customs duties that have been deferred in accordance with the laws
of any applicable jurisdiction;

 

  (b) deposits or pledges to secure obligations under workmen’s compensation,
old age pensions, social security or similar laws or under unemployment
insurance;

 

  (c) deposits or other financial assurances to secure bids, tenders, contracts
(other than for borrowed money), leases, concessions, licenses, statutory
obligations, surety and appeal bonds (including any bonds permitted under an EPC
Contract), performance bonds and other obligations of like nature arising in the
ordinary course of business and cash deposits incurred in connection with
natural gas purchases;

 

53



--------------------------------------------------------------------------------

  (d) mechanics’, workmen’s, materialmen’s, suppliers’, warehouse, Liens of
lessors and sublessors or other like Liens arising or created in the ordinary
course of business with respect to obligations that are not due or that are
being contested in good faith;

 

  (e) (i) servitudes, easements, rights of way, encroachments and other similar
encumbrances burdening the Development’s (and, unless included within the
Development, the Second Phase Development) land that are granted in the ordinary
course, imperfections of title on real property, and restrictive covenants,
zoning restrictions, licenses or conditions on the grant of real property (in
relation to such real property); provided that such servitudes, easements,
rights of way, encroachments and other similar encumbrances, imperfections,
restrictive covenants, restrictions, licenses or conditions do not materially
interfere with the Development as contemplated in the Finance Documents and the
Material Project Agreements or have a material adverse effect on the Security
Interests, and (ii) title exceptions disclosed by any title insurance commitment
or title insurance policy delivered in accordance with the terms of the Common
Terms Agreement;

 

  (f) Liens to secure indebtedness permitted by Sections 12.14(g) and
(o) (Limitation on Indebtedness) of the Common Terms Agreement;

 

  (g) the Security Interests;

 

  (h) Liens in the ordinary course of business arising from or created by
operation of applicable law or required in order to comply with any applicable
law and that could not reasonably be expected to cause a Material Adverse Effect
or materially impair the Development’s use of the encumbered assets;

 

  (i) Liens in the ordinary course of business over any assets (the aggregate
value of which assets at the time any such Lien is granted does not exceed $25
million) that could not reasonably be expected to cause a Material Adverse
Effect or materially impair the Development’s use of the encumbered assets;

 

  (j) contractual or statutory rights of set-off (including netting) granted to
the Loan Parties’ bankers, under any Permitted Hedging Instrument or any
Material Project Agreement and that could not reasonably be expected to cause a
Material Adverse Effect;

 

  (k) deposits or other financial assurances to secure reimbursement or
indemnification obligations in respect of letters of credit or in respect of
letters of credit put in place by a Loan Party and payable to suppliers, service
providers, insurers or landlords in the ordinary course of business;

 

54



--------------------------------------------------------------------------------

  (l) Liens that are scheduled exceptions to the coverage afforded by the Title
Policy on the Closing Date;

 

  (m) legal or equitable encumbrances (other than any attachment prior to
judgment, judgment lien or attachment in aid of execution on a judgment) deemed
to exist by reason of the existence of any pending litigation or other legal
proceeding if the same is effectively stayed or the claims secured thereby are
being contested in good faith and by appropriate proceedings and an appropriate
reserve has been established in respect thereof in accordance with GAAP;

 

  (n) the Liens created pursuant to the Real Property Documents;

 

  (o) Liens by any Loan Party in favor of any other Loan Party; and

 

  (p) Liens arising out of judgments or awards not constituting an Event of
Default so long as an appeal or proceeding for review is being prosecuted in
good faith and for the payment of which adequate cash reserves, bonds or other
cash equivalent security have been provided or are fully covered by insurance
(other than any customary deductible).

“Permitted Payments” means Loan Facility Permitted Payments and Indenture
Permitted Payments.

“Permitted Senior Debt Hedging Instrument” means a Permitted Hedging Instrument
pursuant to sub-clause (ii) of the definition thereof that is secured by and
benefits from the Common Security and Account Agreement.

“Permitted Senior Debt Hedging Liabilities” means all present and future
liabilities (actual or contingent) payable or owing by a Loan Party under
Permitted Senior Debt Hedging Instruments (including the obligation to pay a
Senior Debt Hedging Termination Amount) together with:

 

  (a) any novation, deferral or extension of any of those liabilities;

 

  (b) any claim for damages or restitution arising out of, by reference to or in
connection with any of those liabilities;

 

  (c) any claim flowing from any recovery by a Loan Party or a receiver or
liquidator thereof or any other Person of a payment or discharge in respect of
any of those liabilities on grounds of preference or otherwise; and

 

  (d) any amounts (such as post-insolvency interest) which would be included in
any of the above but for any discharge, non-provability, unenforceability or
non-allowability of the same in any insolvency or other proceedings.

“Person” means any individual, firm, corporation, partnership, joint venture,
association, trust, unincorporated organization, government agency, government
or political subdivision thereof or other entity whether enjoying legal
personality or not, and includes its successors or permitted assignees.

 

55



--------------------------------------------------------------------------------

“Pertamina” means PT Pertamina (Persero), an Indonesian state-owned energy
company that is an Initial LNG Buyer.

“Phase Two First Tier Equity Funding Amount” has the meaning given in the CEI
Equity Contribution Agreement.

“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA,
including any “employee welfare benefit plan” (as defined in Section 3(1) of
ERISA) and/or any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA), that is or was maintained or contributed to by any Loan Party or any
ERISA Affiliate.

“Pledged Collateral” has the meaning given in Section 3.2(a) (Security Interests
to be Granted by the Securing Parties – Pledge of Pledged Collateral) of the
Common Security and Account Agreement.

“Pledged Equity Interests” has the meaning given in Section 3.2(a)(i) (Security
Interests to be Granted by the Securing Parties – Pledge of Pledged Collateral)
of the Common Security and Account Agreement.

“Pledged Debt Securities” has the meaning given in Section 3.2(a)(vii) (Security
Interests to be Granted by the Securing Parties – Pledge of Pledged Collateral)
of the Common Security and Account Agreement.

“Pro Rata Payment” means, in respect of the Senior Debt Obligations, a payment
to a Senior Creditor on any date on which a payment of Senior Debt Obligations
is made in which:

 

  (a) the amount of interest paid to such Senior Creditor on such date bears the
same proportion to the total amount of interest payments made to all Senior
Creditors on such date as (i) the total amount of Senior Debt Obligations for
interest due to such Senior Creditor on such date bears to (ii) the total amount
of Senior Debt Obligations for interest due to all Senior Creditors on such
date;

 

  (b) the amount of principal paid to such Senior Creditor on such date bears
the same proportion to the total amount of principal payments made to all Senior
Creditors on such date as (i) the total amount of Senior Debt Obligations for
principal due to such Senior Creditor on such date bears to (ii) the total
amount of Senior Debt Obligations for principal due to all Senior Creditors on
such date, in each case not including any principal payable by way of an
acceleration of principal unless each Senior Debt Obligation has been
accelerated; and

 

  (c)

fees, commissions, indemnities and all amounts other than interest and principal
paid to such Senior Creditor on such date bears the same proportion to the total
fees, commissions, indemnities and such other amounts paid to all Senior
Creditors on such date as (i) the total Senior Debt Obligations for fees,

 

56



--------------------------------------------------------------------------------

  commissions, indemnities and such other amounts due to such Senior Creditor on
such date bears to (ii) the total Senior Debt Obligations for fees, commissions,
indemnities and such other amounts due to all Senior Creditors on such date.

If payments cannot be made exactly in such proportion due to minimum required
payment amounts and required integral multiples of payments under Senior Debt
Instruments, payments made in amounts as near such exactly proportionate amounts
as possible shall be deemed to be Pro Rata Payments.

“Project Completion Date” means the date upon which all of the conditions set
forth in Section 14.1 (Conditions to Occurrence of the Project Completion Date)
of the Common Terms Agreement have been either satisfied, or, in each case,
waived by the Requisite Intercreditor Parties.

“Project Costs” means all costs of acquiring, leasing, designing, engineering,
developing, permitting, insuring, financing (including closing costs, other fees
and expenses, commissions and discounts payable to any purchaser or underwriter
of Senior Notes (to the extent such costs are paid from the proceeds of such
Senior Notes), insurance costs (including premiums) and interest and interest
rate hedge expenses and Secured Party Fees), constructing, installing,
commissioning, testing and starting-up (including costs relating to all
equipment, materials, spare parts and labor for) the Project Facilities, funding
the Senior Debt Service Reserve Account and all other costs incurred with
respect to the Development in accordance with the Construction Budget and
Schedule, including working capital prior to the end of the Term Loan
Availability Period, gas purchase, transport and storage costs and pre-Project
Completion Date Operation and Maintenance Expenses; provided that Project Costs
will exclude any Operation and Maintenance Expenses (other than the portion
thereof that is Required Capital Expenditure) for any Train of the Development
if the LNG SPA related to such Train has achieved Date of First Commercial
Delivery pursuant to the terms of such LNG SPA. On any date on which a
determination is being made whether specific sources of funding available to the
Loan Parties are sufficient for the Development to achieve the Project
Completion Date by the Date Certain, the Project Costs against which the
applicable sources of funding are measured to make this determination will be
the remaining Project Costs required to be spent in order to achieve the Project
Completion Date as determined as of such determination date based on the
then-current Construction Budget and Schedule.

“Project Facilities” means the Corpus Christi Terminal Facility and the Corpus
Christi Pipeline, as such facilities may be repaired and replaced from time to
time or modified, changed or expanded as permitted in the Finance Documents.

“Project Property” means, at any point in time, all Project Facilities, material
licenses in respect of the Development, information, data, results (technical,
economic, business or otherwise) known and other information that was developed
or acquired as a result of Development operations.

 

57



--------------------------------------------------------------------------------

“Prudent Industry Practice” means, at a particular time, any of the practices,
methods, standards and procedures (including those engaged in or approved by a
material portion of the LNG industry) that, at that time, in the exercise of
reasonable judgment in light of the facts known at the time a decision was made,
could reasonably have been expected to accomplish the desired result consistent
with good business practices, including due consideration of the Development’s
reliability, environmental compliance, economy, safety and expedition, and which
practices, methods, standards and acts generally conform to International LNG
Terminal Standards and International LNG Vessel Standards.

“PUHCA” means the Public Utility Holding Company Act of 2005 and FERC’s
implementing regulations.

“Qualified ECP Party” means, in respect of any Swap Obligation, each Loan Party
that has total assets exceeding $10 million at the time the relevant guaranty or
grant of the relevant security interest becomes effective with respect to such
Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Transporter” means any Person possessing the requisite FERC Permit or
requisite Texas Railroad Commission permit to transport Gas.

“Qualifying LNG SPA” has the meaning given in Section 8.1(b) (LNG SPA
Maintenance) of the Common Terms Agreement.

“Qualifying Term” means (a) with respect to the Initial LNG SPAs, a term at
least longer than the expected amortization term of the Initial Senior Debt
pursuant to the Base Case Forecast, (b) with respect to any LNG SPA replacing an
LNG SPA that was previously a Qualifying LNG SPA, a term at least as long as the
remaining term of the Initial LNG SPA it is replacing and (c) with respect to
any other Qualifying LNG SPA, the term of such LNG SPA used in the Base Case
Forecast when determining the quantum of Senior Debt that could be incurred
based on the revenues projected to be generated under such LNG SPA.

“Quarterly Payment Date” means each March 31, June 30, September 30 and
December 31.

“Ready for Performance Testing” has the meaning given in each Applicable EPC
Contract.

“Ready for Start Up” has the meaning given in each Applicable EPC Contract.

 

58



--------------------------------------------------------------------------------

“Real Estate” means all real property leases and all land, together with the
buildings, structures, parking areas, and other improvements thereon, now or
hereafter owned by a Securing Party, including all easements, rights-of-way, and
similar rights relating thereto and all leases, tenancies, and occupancies
thereof.

“Real Property Documents” are the agreements relating to the real property set
forth in Schedule U (Real Property Documents) to the Common Terms Agreement, as
may be amended from time to time.

“Reasonable Commercial Terms” has the meaning given in Section 12.28(a)
(Insurance Covenant) of the Common Terms Agreement.

“Receivable” means all Accounts (as defined in the UCC) and any other right to
payment for goods or other property sold, leased, licensed or otherwise disposed
of or for services rendered, whether or not such right is evidenced by an
Instrument or Chattel Paper or classified as a Payment Intangible (each as
defined in the UCC) and whether or not it has been earned by performance.
References herein to Receivables shall include any Supporting Obligation (as
defined in the UCC) or collateral securing such Receivable.

“Receiver” means an administrator, a receiver or receiver and manager, or, where
permitted by law, an administrative receiver or equivalent officer or person in
a relevant jurisdiction of the whole or any part of the Collateral.

“Reference Banks” means the principal London offices of each of JPMorgan Chase
Bank, N.A. and Société Générale, or any other bank or financial institution as
shall be specified by the Intercreditor Agent and approved by the Borrower (such
approval not to be unreasonably withheld).

“Register” has the meaning given in Section 19.7 (Register) of the Common Terms
Agreement.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective shareholders, members, partners, directors,
officers, employees and agents of such Person and such Person’s Affiliates.

“Release” means, with respect to any Hazardous Material, any release, spill,
emission, leaking, pouring, emptying, escaping, dumping, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of such Hazardous
Material into the environment, including the movement of such Hazardous Material
through ambient air, soil, surface water, ground water, wetlands, land or
subsurface strata.

“Relevant Interest Period” means, with respect to each Loan, the “Interest
Period” and/or “Interest Payment Period”, as applicable, as defined in the
relevant Facility Agreement.

 

59



--------------------------------------------------------------------------------

“Repeated Representations” means the representations and warranties described in
Section 5.2 (Repeated Representations and Warranties of the Loan Parties) of the
Common Terms Agreement.

“Replacement Debt Incremental Amounts” means the amount of Senior Debt
Obligations under Replacement Senior Debt related to the incurrence of such
Replacement Senior Debt that are incremental to the Senior Debt Obligations that
would have arisen under the replaced Senior Debt, including incremental interest
payable on such Replacement Senior Debt compared to the replaced Senior Debt and
the amount of Replacement Senior Debt incurred to pay fees, provisions, costs,
expenses and premiums associated with the incurrence of such Replacement Senior
Debt.

“Replacement Facility Agent Accession Agreement” has the meaning given in
Section 19.3(b)(ii) (Replacement of Facility Agents) of the Common Terms
Agreement.

“Replacement Senior Debt” has the meaning given in Section 6.3(a) (Replacement
Senior Debt) of the Common Terms Agreement.

“Required Capital Expenditures” means capital expenditures required to meet the
requirements of any applicable laws and regulations, Permits (or interpretations
thereof), or insurance policies, Industry Standards, and Prudent Industry
Practice with which the Loan Parties are obligated to comply under any Material
Project Agreement and any other material agreements of the Loan Parties relating
to the Development, including those relating to the environment.

“Required Export Authorization” means, with respect to a Qualifying LNG SPA at
any time, (a) the Non-FTA Authorization and (b) the FTA Authorization to the
extent that (i) at such time, the volumes permitted to be exported under the FTA
Authorization or the Non-FTA Authorization, as the case may be, are required in
order to enable the sale of such Qualifying LNG SPA’s share of the
then-applicable Base Committed Quantity of LNG in accordance with the terms of
such Qualifying LNG SPA and (ii) an objection has not been received in respect
of the identification of such Export Authorization as being (or not being) a
“Required Export Authorization” pursuant to Section 8.1(b)(iv) (LNG SPA
Maintenance) of the Common Terms Agreement. For the avoidance of doubt, the
Non-FTA Authorization is a Required Export Authorization for each of the Initial
LNG SPAs in effect on the Closing Date and until otherwise determined in
accordance with Section 8.2(a)(ii) (LNG SPA Mandatory Prepayment) of the Common
Terms Agreement.

“Required Intercreditor Parties” has the meaning given in Section 1.1
(Definitions) of the Intercreditor Agreement.

“Required LNG SPA” means, at any time, the Qualifying LNG SPAs required to be
maintained pursuant to Section 8.1(a) (LNG SPA Covenants – LNG SPA Maintenance)
of the Common Terms Agreement at such time.

 

60



--------------------------------------------------------------------------------

“Requisite Secured Parties” means the requisite percentage of Senior Creditors
required under the Common Security and Account Agreement with respect to a
specific Decision in order to make such Decision and provide the required
instruction to the Security Trustee.

“Requisite Intercreditor Parties” has the meaning given in Section 1.1
(Definitions) of the Intercreditor Agreement.

“Reservations” means the principle that equitable remedies are remedies which
may be granted or refused at the discretion of the court, the limitation of
enforcement by laws relating to bankruptcy, insolvency, liquidation,
re-organization, court schemes, moratorium, administration and other laws
generally affecting the rights of creditors, the time barring of claims under
any legislation relating to limitation of claims, the possibility that an
undertaking to assume liability for or to indemnify a Person against non-payment
of stamp duty may be void, defenses of set-off or counterclaim and similar
principles, in each case both under New York law and the laws of other
applicable jurisdictions and such other qualifications as to matters of law as
are contained in the legal opinions provided to the Senior Creditors pursuant to
Section 4.1 (Conditions to Closing) of the Common Terms Agreement.

“Reserve Amount” means as of any date on and after the Project Completion Date,
an amount necessary to pay Senior Debt Obligations projected to be due and
payable in the next two (in the case of quarterly Payment Dates) or one (in the
case of semi-annual Payment Dates) Payment Dates (which shall, if not already
included, include the Final Maturity Date under any Senior Debt) (assuming that
no Event of Default will occur during such period) taking into account, with
respect to interest, the amount of interest that would accrue on the aggregate
principal amount of Senior Debt outstanding for the covered six month period and
only such interest amount after giving effect to any Permitted Hedging
Instrument in respect of interest rates then in effect; provided that (a) the
Senior Debt Obligations projected to be due and payable for purposes of this
calculation shall not include (i) Working Capital Debt; (ii) any voluntary or
mandatory prepayment; (iii) commitment fees, front end fees and letter of credit
fees; or (iv) Hedging Termination Amounts; and (b) for purposes of the
calculation of the scheduled principal payments of the Senior Debt, any final
balloon payment of Senior Debt shall not be taken into account and instead only
the equivalent of the principal payment on the immediately preceding Payment
Date for payment of principal prior to such balloon payment shall be taken into
account.

“Restricted Document” has the meaning given in Section 12.6(c) (Confidentiality)
of the Common Security and Account Agreement.

“Restricted Operation and Maintenance Expenses” means Operation and Maintenance
Expenses that do not constitute capital expenditures other than Required Capital
Expenditures and those expenditures essential to construct the Project
Facilities or to maintain the Project Facilities’ capacity at, or to prevent a
material increase in operating expenses from, the operating levels then in
effect.

 

61



--------------------------------------------------------------------------------

“Restricted Payment” means (a) any dividend or other distribution by the
Borrower (in cash, property of the Borrower, securities, obligations, or other
property) on, or other dividends or distributions on account of, or the setting
apart of money for a sinking or other analogous fund for, or the purchase,
redemption, retirement or other acquisition by the Borrower of, any portion of
any membership interest in the Borrower and (b) all payments (in cash, property
of the Borrower, securities, obligations, or other property) of principal of,
interest on and other amounts with respect to, or other payments on account of,
or the setting apart of money for a sinking or other analogous fund for, or the
purchase, redemption, retirement or other acquisition by the Borrower of, any
Indebtedness owed to Holdco or any other Person party to a pledge agreement or
any Affiliate thereof, including any Subordinated Debt. Restricted Payments
shall not include payments to the Manager for fees and costs pursuant to
Management Services Agreements and fees and costs payable pursuant to the Gas
and Power Supply Services Agreement and payments to the Operator pursuant to the
O&M Agreements (which shall be paid in accordance with Section 4.7 (Cash
Waterfall) of the Common Security and Account Agreement); Permitted Payments
(which shall be paid in accordance with Section 4.7 (Cash Waterfall) of the
Common Security and Account Agreement); and amounts paid in accordance with
Section 2.7 (Senior Debt/Equity Ratio at Project Completion Date) of the Common
Terms Agreement.

“Revenue Account” is the account described in Section 4.3(a)(v) (Accounts) of
the Common Security and Account Agreement.

“Rolling Stock” means any motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership and other rolling stock, including such property for which the
title thereto is evidenced by a certificate of title issued by the United States
or a state that permits or requires a lien thereon to be evidenced upon such
title.

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Financial, Inc., or any successor thereto.

“Sanctions Violation” has the meaning given in Section 12.6(d) (Compliance with
Law) of the Common Terms Agreement.

“Schedule Bonus” has the meaning given in each Applicable EPC Contract.

“Schedule Bonus Date” has the meaning given in each Applicable EPC Contract.

“Schedule of Minimum Insurance” has the meaning given in Section 12.28(a)
(Insurance Covenant) of the Common Terms Agreement.

 

62



--------------------------------------------------------------------------------

“Screen Rate” means Reuters Page LIBOR01 (or if such page is not accessible or
ceases to display, such other page on the Reuters Screen or on the relevant
pages of such other service as may be selected by the Intercreditor Agent for
purposes of displaying comparable rates).

“Second Phase CP Date” means the date on which the conditions precedent in
Sections 4.2 (Conditions to Initial Advance), 4.3 (Conditions to Second Phase
Expansion) and 4.4 (Conditions to Each Advance) of the Common Terms Agreement
have been satisfied or waived in full, in accordance with the provisions in
Section 4.5 (Satisfaction of Conditions) of the Common Terms Agreement.

“Second Phase Development” means the development, acquisition, ownership,
occupation, construction, equipping, testing, repair, operation, maintenance and
use of the Second Phase Facilities and the purchase, storage and sale of Gas and
the storage and sale of LNG, the export of LNG from the Second Phase Facilities
(and, if the Borrower so elects, the import of LNG to the extent any Loan Party
has all necessary Permits therefor), the transportation of Gas to the Second
Phase Facilities by third parties, and the sale of other services or other
products or by-products of the Second Phase Facilities and all activities
incidental thereto, in each case in accordance with the Transaction Documents.

“Second Phase Facilities” means one liquefaction Train, with a nominal
production capacity of approximately 4.5 mtpa, one LNG storage tank, with a
working capacity of 160,000 cubic meters, one marine berth and certain onsite
and offsite utilities and supporting infrastructure, as such facilities may be
improved, replaced, modified, changed or expanded in accordance with the Finance
Documents.

“Second Phase Facility Debt Commitments” has the meaning given in Exhibit A
(Definitions) of the Term Loan Facility Agreement.

“Second Phase Qualifying LNG SPAs” means one or more LNG SPAs under which CCL
has received commitments for the purchase of LNG in an aggregate quantum of not
less than 148,802,500 MMBtu per annum and in respect of which the conditions to
becoming a Qualifying LNG SPA have been satisfied (or waived) in accordance with
the Finance Documents. It is agreed that the EDP LNG SPA in the form delivered
to the Intercreditor Agent prior to the Signing Date (with amendments that would
be permitted pursuant to Section 8.3 (Amendment of LNG SPAs) of the Common Terms
Agreement) is a Second Phase Qualifying LNG SPA.

“Second Tier Pro Rata Equity Funding” means Equity Funding irrevocably committed
or otherwise contributed to the Borrower after First Tier Equity Funding and as
contemplated by Section 2.2(a)(ii) (Sequence of Advances of Initial Senior Debt
– Second Tier Pro Rata Debt Advances) of the Common Terms Agreement.

 

63



--------------------------------------------------------------------------------

“Secured Accounts” means the Accounts and any escrow account established under
the EPC Contracts (and, in each case, all cash and Authorized Investments
therein) subject to a Security Interest in favor of the Security Trustee on
behalf of the Senior Creditors, excluding the Excluded Unsecured Accounts.

“Secured Parties” means the Senior Creditors, the Senior Creditor Group
Representatives, the Intercreditor Agent, the Security Trustee and the Account
Bank.

“Secured Party Fees” means any fees, costs, indemnities, charges, disbursements,
liabilities and expenses (including reasonably incurred legal fees and expenses)
and all other amounts payable to the Security Trustee, the Intercreditor Agent,
the Indenture Trustee or the Account Bank, as applicable, or any of their
respective agents and to any Senior Creditor Group Representative.

“Securing Parties” means, collectively, the Guarantors and the Borrower. The
“Securing Parties” are also referred to as “Loan Parties” in the Common Terms
Agreement and certain Finance Documents.

“Securities Act” means the Securities Act of 1933.

“Security Documents” means the Common Security and Account Agreement and any
other document, agreement, notice, mortgage, instrument or filing creating
and/or perfecting any Lien required to be created or perfected by the Common
Security and Account Agreement or any other Finance Document and shall include
the Holdco Pledge Agreement, any deed of trust or mortgage entered into pursuant
to Section 3.2(f) (Security Interests to be Granted by the Securing Parties –
Real Property) of the Common Security and Account Agreement and any Patent or
Trademark security agreement entered into pursuant to Section 3.5(g) (Perfection
and Maintenance of Security Interest – Intellectual Property Recording
Requirements) of the Common Security and Account Agreement.

“Security Enforcement Action” means the exercise by the Security Trustee (or at
its direction), following initiation of enforcement action in compliance with
Section 6.2 (Initiation of Security Enforcement Action) and Section 6.3 (Conduct
of Security Enforcement Action) of the Common Security and Account Agreement, of
enforcement rights with respect to the Collateral and any of the other
enforcement rights (including exercising step-in and other rights with respect
to the Direct Agreements entered into pursuant to Section 3.4 (Direct
Agreements) of the Common Security and Account Agreement) contemplated by the
Common Security and Account Agreement, the other Security Documents and the
Direct Agreements. For the avoidance of doubt, Security Enforcement Action shall
not include any action taken by the Security Trustee (or at its direction) in
accordance with Section 6.1 (Security Trustee Action Generally) of the Common
Security and Account Agreement.

 

64



--------------------------------------------------------------------------------

“Security Enforcement Action Initiation Request” has the meaning given in
Section 6.2(a) (Initiation of Security Enforcement Action) of the Common
Security and Account Agreement.

“Security Enforcement Action Representative” shall mean, at any time, a Senior
Creditor Group Representative, or a group of Senior Creditor Group
Representatives acting together, that represents a Majority in Interest of the
Senior Creditors (for purposes of this definition only, the “Majority
Representative”); provided that:

 

  (a) for so long as at least 20% of the outstanding principal amount of the
Senior Debt Obligations is held by Facility Lenders, the Security Enforcement
Action Representative shall be a Senior Creditor Group Representative, or a
group of Senior Creditor Group Representatives acting together, that represents
a Majority in Interest of the Senior Creditors which includes Facility Lenders
holding a majority of the outstanding principal amount of the Senior Debt
Obligations held by Facility Lenders;

 

  (b) if there is no principal amount of Senior Debt Obligations then
outstanding and at least 20% of the aggregate Senior Debt Commitments are held
by Facility Lenders, the Security Enforcement Action Representative shall be a
Senior Creditor Group Representative, or a group of Senior Creditor Group
Representatives acting together, that represents a Majority in Interest of the
Senior Creditors which includes Facility Lenders holding a majority of the
aggregate Senior Debt Commitments held by Facility Lenders; and

 

  (c) the Initiating Percentage shall be deemed to be the Security Enforcement
Action Representative if and only for so long as the Majority Representative (or
the Security Enforcement Action Representative as determined pursuant to clause
(a) or (b) above) is not diligently pursuing a Security Enforcement Action
unless stayed or otherwise precluded from doing so by law, regulation or order,
in which case the Majority Representative (or the Security Enforcement Action
Representative as determined pursuant to clause (a) or (b) above) shall remain
the Security Enforcement Action Representative until the Majority Representative
(or the Security Enforcement Action Representative as determined pursuant to
clause (a) or (b) above) is no longer stayed or otherwise precluded from
diligently pursuing a Security Enforcement Action and is nonetheless not
diligently pursuing such Security Enforcement Action.

“Security Interests” means the Liens created or purported to be created by or
pursuant to the Security Documents.

“Security Trustee” means the trustee named under the Common Security and Account
Agreement as security trustee for the Secured Parties.

 

65



--------------------------------------------------------------------------------

“Senior Creditor” means a provider of Senior Debt that benefits from the Common
Security and Account Agreement, including the Facility Lenders, any Senior
Noteholders and each Hedging Bank that is party to the Common Security and
Account Agreement.

“Senior Creditor Group” means, at any one time, the following, each of which
will constitute a separate Senior Creditor Group:

 

  (a) the Term Lenders under the Term Loan Facility Agreement;

 

  (b) the Facility Lenders (collectively) under any subsequent Facility
Agreement;

 

  (c) the Senior Noteholders (collectively) under any Indenture;

 

  (d) each Hedging Bank; and

 

  (e) any Senior Creditor or group of Senior Creditors, as the case may be, that
provides Additional Senior Debt pursuant to a single Senior Debt Instrument
entered into after the date of the Common Security and Account Agreement.

“Senior Creditor Group Representative” means, with respect to any Senior
Creditor Group, the representative of such Senior Creditor Group or the
incumbent replacement thereof duly appointed as provided in Section 2.4 (Initial
Senior Creditor Group Representative; Replacement or Appointment of Senior
Creditor Group Representative) of the Common Security and Account Agreement;
provided that, in the case of Hedging Banks acting in the capacity as a Senior
Creditor Group Representative, such Hedging Bank shall only be entitled to act
in such capacity in accordance with Section 7.3 (Hedging Banks) of the Common
Security and Account Agreement. Each Facility Agent shall at all times be the
Senior Creditor Group Representative for the relevant Senior Creditor Group and
each Indenture Trustee shall at all times be the Senior Creditor Group
Representative for the relevant Senior Noteholders.

“Senior Debt” means the Initial Senior Debt, permitted Additional Senior Debt
(including such as may be incurred under any Senior Notes, or any other Senior
Debt Instrument) and debt incurred under the Permitted Senior Debt Hedging
Instruments, in each case benefiting from the Security Interests created under
and pursuant to the Common Security and Account Agreement and incurred from time
to time as permitted by the Finance Documents.

“Senior Debt Commitments” means the aggregate principal amount any Senior
Creditor is committed to disburse to the Borrower under any Senior Debt
Instrument.

“Senior Debt Hedging Termination Amount” means any Permitted Senior Debt Hedging
Liability falling due as a result of the termination of a Permitted Senior Debt
Hedging Instrument or of any other transaction thereunder.

 

66



--------------------------------------------------------------------------------

“Senior Debt Instrument” means:

 

  (a) each Facility Agreement, including with respect to each Facility
Agreement, the Common Terms Agreement;

 

  (b) any Indenture and any Senior Notes issued pursuant to such Indenture; and

 

  (c) any credit agreement, indenture, trust deed, note or other instrument
pursuant to which the Borrower incurs permitted Additional Senior Debt from time
to time.

For the avoidance of doubt, the term “Senior Debt Instrument” shall not include
any Permitted Hedging Instrument (including, for the avoidance of doubt, any
Permitted Senior Debt Hedging Instrument).

“Senior Debt Obligations” means the Borrower’s obligations to pay:

 

  (a) all principal, interest and premiums on the disbursed Senior Debt;

 

  (b) all commissions, fees, reimbursements, indemnities, prepayment premiums
and other amounts payable to Senior Creditors under any Senior Debt Instrument;

 

  (c) all Permitted Senior Debt Hedging Liabilities under Permitted Hedging
Instruments that benefit from the Security Interests; and

 

  (d) all Secured Party Fees;

in each case whether such obligations are present, future, actual or contingent
and including the payment of amounts that would become due under the Senior Debt
Instruments but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code. For the avoidance of doubt, unless and until the Second
Phase CP Date has occurred, Senior Debt Obligations shall not include any of the
foregoing obligations that would have occurred or otherwise arisen only upon the
occurrence of the Second Phase CP Date and as a result of the disbursement and
incurrence of the Second Phase Facility Debt Commitments.

“Senior Debt Service Reserve Account” is the account described in
Section 4.3(a)(vii) (Accounts) of the Common Security and Account Agreement.

“Senior Debt/Equity Ratio” means, at any time, the ratio of (a) the sum of
principal amounts of Senior Debt (excluding any Working Capital Debt and
excluding Replacement Debt Incremental Amounts) previously disbursed and
outstanding to (b) (i) the aggregate amount of Equity Funding that at such time
has been applied towards Project Costs plus (ii) following the full funding to
the Borrower of the Second Tier Pro Rata Equity Funding, the amount of Equity
Funding constituting Cash Flow that is reasonably expected to be received by the
Loan Parties on or prior to the Project Completion Date under the Base Case
Forecast.

 

67



--------------------------------------------------------------------------------

“Senior Debt Reserve Shortfall” means, as of any date following the Project
Completion Date, the excess, if any, of the Reserve Amount over the balance in
the Senior Debt Service Reserve Account (including Acceptable Debt Service
Reserve LCs earmarked to such account), in each case as of such date.

“Senior Noteholder” means any holder of Senior Notes (or lenders in the case of
a “term loan B” financing that the Borrower has elected to be treated as an
Indenture).

“Senior Note Disbursement Accounts” has the meaning given in Section 4.3(a)(ii)
(Accounts) of the Common Security and Account Agreement.

“Senior Notes” means the notes to be issued (or facility agreement to be entered
into in the case of a “term loan B” financing that the Borrower has elected to
be treated as an Indenture) pursuant to any Indenture.

“SG Agency Fee Letter” means the fee letter, dated on or about the date of the
Common Security and Account Agreement, entered into between the Company and
Société Générale, in respect of the fees payable to Société Générale in its
capacity as (i) the Security Trustee for the services rendered by the Security
Trustee under the Common Security and Account Agreement and the other Security
Documents and the Direct Agreements, (ii) the Intercreditor Agent for the
services rendered by the Intercreditor Agent under the Common Terms Agreement
and the other Finance Documents and (iii) the Term Loan Facility Agent in
respect of its agency services to be performed under the Term Loan Facility
Agreement and the other Security Documents.

“Signing Date” means the date on which the Common Terms Agreement is executed in
full.

“SIGTTO” has the meaning given in this Section 1.3 of Schedule A (Common
Definitions and Rules of Interpretation – Definitions) within the definition of
International LNG Terminal Standards.

“Site” means, collectively, each parcel or tract of land upon which any portion
of the Project Facilities are or will be located.

“Solvent” means, with respect to any Person as of the date of any determination,
that on such date:

 

  (a) the fair valuation of the assets of such Person, on a consolidated basis,
is greater than the liabilities of such Person on a consolidated basis,
including, without limitation, contingent liabilities;

 

  (b) the present fair saleable value of the assets of such Person, on a
consolidated basis, is at least the amount that will be required to pay the
probable liability, on a consolidated basis, of such Person on its debts as they
become absolute and matured;

 

68



--------------------------------------------------------------------------------

  (c) such Person is able to pay its debts and other liabilities, contingent
obligations, and other commitments as they become absolute and matured in the
normal course of business; and

 

  (d) such Person is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which such Person’s assets would
constitute unreasonably small capital after giving due consideration to current
and anticipated future business conduct.

In computing the amount of contingent liabilities at any time, such liabilities
shall be computed at the amount which, in light of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Sponsor” means Cheniere Energy, Inc. a corporation organized under the laws of
the State of Delaware.

“State of New York,” “New York” or “NY” means the State of New York in the
United States.

“Subordinated Debt” means any debt or obligation that ranks subordinate in right
of payment to the Senior Debt Obligations, on the basis set forth in a
subordination agreement in the form set forth in Schedule S – 1 (Form of General
Subordination Agreement) or Schedule S – 2 (Form of Loan Party Subordination
Agreement) to the Common Terms Agreement, as the case may be.

“Subproject” has the meaning given in each Applicable EPC Contract.

“Subsequent Material Project Agreements” means any contract, agreement, letter
agreement or other instrument to which a Loan Party becomes a party after the
Closing Date that:

 

  (a) replaces or substitutes for an existing Material Project Agreement;

 

  (b) with respect to any Gas supply contract between any Loan Party and any Gas
supplier or any Gas transportation contract between any Loan Party and any
Qualified Transporter, (i) contains obligations and liabilities that are in
excess of $20 million per year and (ii) is for a term that is greater than seven
years;

 

  (c) is a CCP Construction Contract;

 

69



--------------------------------------------------------------------------------

  (d) except as provided in clause (b) and (c) above, (i) contains obligations
and liabilities that are in excess of $50 million over its term (including after
taking into account all amendments, amendments and restatements, supplements, or
waivers to any such contract, agreement, letter agreement or other instrument)
and (ii) is for a term that is greater than seven years; provided that the
following shall not constitute Subsequent Material Project Agreements: (A) any
construction contracts entered into following the Closing Date (excluding the
CCP Construction Contracts covered under clause (c) above), until such time as
any Loan Party has entered into construction contracts following the Closing
Date that contain obligations and liabilities which in the aggregate are equal
to at least $100 million, (B) any LNG SPAs that are not Qualifying LNG SPAs,
(C) prior to the incurrence of any PDE Senior Debt, any contract, agreements,
letter agreement or other instrument containing obligations or liabilities of a
Loan Party which is not effective by its terms unless and until PDE Senior Debt
is incurred and (D) prior to the Second Phase CP Date, any contract, agreement,
letter agreement or other instrument containing obligations or liabilities which
is not effective by its terms unless and until the Second Phase Facility Debt
Commitments are available to be drawn; or

 

  (e) is a guarantee provided in favor of any Loan Party by a guarantor or a
counterparty under a Subsequent Material Project Agreement.

For the purposes of this definition, any series of related transactions shall be
considered as one transaction, and all contracts, agreements, letter agreements
or other instruments in respect of such transactions shall be considered as one
contract, agreement, letter agreement or other instrument, as applicable.

“Subsidiary” means, for any Person, any corporation, partnership, joint venture,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by their terms ordinary voting
power to elect a majority of the board of directors or other Persons performing
similar functions of such corporation, partnership or other entity (irrespective
of whether or not at the time securities or other ownership interests of any
other class or classes of such corporation, partnership or other entity shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or indirectly owned or Controlled by such Person or one
or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries of such Person and “Subsidiaries” shall have a corresponding
meaning.

“Substantial Completion” has the meaning given in each Applicable EPC Contract.

“Summary Milestone Schedule” means a summary of selected CPM Schedule
milestones, extracted from the Level III CPM Schedule (each as defined in each
Applicable EPC Contract) substantially in the form acceptable to the Independent
Engineer, listing for each contained milestone: early start date, early finish
date, late start date, late finish date, and days of float.

 

70



--------------------------------------------------------------------------------

“Supplemental Quantity” means the portion of the Corpus Christi Terminal
Facility’s annual LNG production that is in excess of the volumes of LNG
committed under the Initial LNG SPAs and any other Qualifying LNG SPA
constituting the Base Committed Quantity.

“Supply Manager” means Cheniere Energy Shared Services, Inc.

“Supplies and Raw Materials” means all fuel, feedstock, materials, stores, spare
parts and supplies and other personal property which are consumable (otherwise
than by ordinary wear and tear) in the operation and maintenance of the Project
Facilities.

“Survey” means an American Land Title Association (“ALTA”) survey of the portion
of the Site comprising the Corpus Christi Terminal Facility showing a state of
facts reasonably acceptable to the Security Trustee prepared by an independent
surveyor licensed in the State of Texas in compliance with the 2011 ALTA/ACSM
Minimum Standard Detail Requirements for ALTA/ACSM Surveys and otherwise
sufficient for the Title Company to eliminate the standard survey exception from
the Title Policy.

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act.

“Tax Sharing Agreements” means the Tax Sharing Agreement dated May 13, 2015
between the Sponsor and CCP, and the Tax Sharing Agreement dated May 13, 2015
between the Sponsor and CCL to allocate tax liabilities among the signing
entities.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges, including any interest,
additions to tax or penalties applicable thereto, imposed by any Governmental
Authority or the government of any foreign jurisdiction, or of any political
subdivision thereof, including any and all agencies, branches, departments and
administrative and other subdivisions thereof, and any payments in lieu of the
foregoing.

“Technology License Agreement (T1/T2)” means the license agreement between
ConocoPhillips and CCL relating to the Optimized Cascade Process for Subproject
1 and Subproject 2, as defined in the EPC Contract (T1/T2), to be used at the
Corpus Christi Terminal Facility.

“Technology License Agreement (T3)” means the license agreement between
ConocoPhillips and CCL relating to the Optimized Cascade Process for Subproject
3, as defined in the EPC Contract (T3), to be used at the Corpus Christi
Terminal Facility.

“Technology Licensor” means the provider of Technology License Agreement (T1/T2)
and Technology License Agreement (T3).

 

71



--------------------------------------------------------------------------------

“Texas Utilities Code” means Tex. Util. Code Ann. (Vernon 2015).

“TGP” means Tennessee Gas Pipeline Company, LLC, a limited liability company
organized under the laws of the State of Delaware.

“Term Lenders” has the meaning given in Exhibit A (Definitions) to the Term Loan
Facility Agreement.

“Term Loan Availability Period” has the meaning given in Section 2.02(a)
(Availability) of the Term Loan Facility Agreement.

“Term Loan Facility Agent” means the facility agent under the Term Loan Facility
Agreement.

“Term Loan Facility Agreement” is the Term Loan Facility Agreement entered into
on or about the date of the Common Terms Agreement.

“Term Loan Facility Debt Commitment” has the meaning given in Exhibit A
(Definitions) to the Term Loan Facility Agreement.

“Term Loans” has the meaning given in Section 2.02(a) (Availability) of the Term
Loan Facility Agreement.

“TGP Precedent Agreement” means the precedent agreement, dated October 8, 2014,
between CCL and TGP pursuant to which TGP will provide firm transportation
services.

“Title Company” means Fidelity National Title Insurance Company, First American
Title Insurance Company or Stewart Title Guaranty Company.

“Title Policy” means a fully paid Loan Policy of Title Insurance (Form T-2) of
title insurance as adopted for use in the State of Texas, or a pro forma policy
prepared prior to payment for, issuance and delivery of the policy, with
completed Schedules A and B, showing the proposed insured, the amount of
insurance, the exceptions that are proposed to be placed in the final policy to
be issued, and the name of the title insurance company and title insurance
agent, including all amendments and endorsements thereto, issued by the Title
Company in favor of the Security Trustee, with such coinsurers or reinsurers as
may be reasonably required by the Security Trustee, in an amount equal to the
lesser of the aggregate amount of the Loans or the maximum amount permitted to
be insured under Section 2551.301 of the Texas Insurance Code and in form
satisfactory to the Security Trustee in all respects, insuring as of the date of
the recording of each deed of trust required under Section 3.2(f) (Real
Property) of the Common Security and Account Agreement creating a Lien on the
estates and interests in the real property comprising the Corpus Christi
Terminal Facility, that such deed of trust is a first and prior Lien on the

 

72



--------------------------------------------------------------------------------

estates and interests in the real property comprising the Corpus Christi
Terminal Facility (to the extent the deed of trust property consists of
interests insurable under the terms of such form of title policy) free and clear
of all Liens on and defects of title other than Permitted Liens, and containing
or providing for, among other items:

 

  (a) no survey exceptions other than those approved by the Security Trustee;

 

  (b) the lien exception and pending disbursements clause added to Schedule B as
required by Procedural Rule P-8.b.1 of The Basic Manual of Rules, Rates and
Forms for the Writing of Title Insurance in the State of Texas; and

 

  (c) such endorsements and affirmative assurances as the Security Trustee shall
reasonably require and which the title insurers are permitted and willing to
issue as provided in The Basic Manual of Rules, Rates and Forms for the Writing
of Title Insurance in the State of Texas.

“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether a Loan Party is licensee or
licensor thereunder) or otherwise providing for a covenant not to sue for
misappropriation or other violation of a Trade Secret.

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans, and customer and supplier lists and information whether or
not the foregoing has been reduced to a writing or other tangible form,
including all documents and things embodying, incorporating, or referring in any
way to the foregoing, and with respect to any and all of the foregoing:

 

  (a) all rights to sue or otherwise recover for any past, present and future
misappropriation or other violation thereof;

 

  (b) all proceeds of the foregoing, including license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto; and

 

  (c) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

“Trademark Licenses” means any and all agreements, licenses and covenants
providing for the granting of any right in or to any Trademark or otherwise
providing for a covenant not to sue for infringement, dilution or other
violation of any Trademark or permitting co-existence with respect to a
Trademark (whether a Loan Party is licensee or licensor thereunder).

 

73



--------------------------------------------------------------------------------

“Trademarks” means all United States, foreign and multinational trademarks,
trade names, trade styles, trade dress, corporate names, company names, business
names, fictitious business names, Internet domain names, service marks,
certification marks, collective marks, logos, other source or business
identifiers, designs and general intangibles of a like nature, whether or not
registered, and with respect to any and all of the foregoing:

 

  (a) all registrations and applications therefor including the registrations
and applications required to be listed in Schedule J (Intellectual Property) to
the Common Security and Account Agreement under the heading “Trademarks” (as
such schedule may be amended from time to time);

 

  (b) all extensions and renewals of any of the foregoing and amendments
thereto;

 

  (c) all of the goodwill of the business connected with the use of and
symbolized by any of the foregoing;

 

  (d) all rights to sue or otherwise recover for any past, present and future
infringement, dilution or other violation of any of the foregoing or for any
injury to the related goodwill;

 

  (e) all proceeds of the foregoing, including license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto; and

 

  (f) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

“Train” means an LNG liquefaction train.

“Train One” means LNG Train 1 (as defined in the EPC Contract (T1/T2)).

“Train Three” means the LNG Train 3 (as defined in the EPC Contract (T3)).

“Train Two” means LNG Train 2 (as defined in the EPC Contract (T1/T2)).

“Tranche” has the meaning given in Exhibit A (Definitions) of the Term Loan
Facility Agreement.

“Transaction Documents” means, collectively, the Finance Documents and the
Material Project Agreements.

“Transfers” has the meaning given in the relevant Facility Agreement.

 

74



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“United States” or “US” means the United States of America.

“Unmatured Event of Default” means an Unmatured Loan Facility Event of Default,
Unmatured Indenture Event of Default or a comparable unmatured event of default
under any other Senior Debt Instrument entered into after the date of the Common
Security and Account Agreement.

“Unmatured Indenture Event of Default” means an event that, with the giving of
notice, lapse of time or making of a determination, would constitute an
Indenture Event of Default.

“Unmatured LNG SPA Prepayment Event” means an event that, with the giving of
notice or lapse of a cure period, would become an LNG SPA Prepayment Event.

“Unmatured Loan Facility Event of Default” means a misrepresentation, breach of
undertaking or other event or condition that has occurred and that, with the
giving of notice or lapse of time or making of a determination, would constitute
a Loan Facility Event of Default.

“US Dollars” and “$” means the currency of the United States.

“USPTO” means the United States Patent and Trademark Office.

“US Tax Compliance Certificate” has the meaning given in Section 21.5(b)(ii)(D)
(Status of Facility Lenders and Facility Agents) of the Common Terms Agreement.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“Withdrawal and Transfer Certificate” means a certificate, in the form attached
as Schedule K (Form of Withdrawal and Transfer Certificate) to the Common
Security and Account Agreement.

“Withdrawal Liability” means any liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Sections 4203 and 4205 of ERISA.

“Woodside” means Woodside Energy Trading Singapore Pte. Ltd., a Singaporean
company that is an Initial LNG Buyer.

 

75



--------------------------------------------------------------------------------

“Work” has the meaning given in each Applicable EPC Contract.

“Working Capital Debt” means senior secured or unsecured Indebtedness not
exceeding (x) unless and until the Second Phase CP Date has occurred, $900
million and (y) on or following the Second Phase CP Date, $1.2 billion, in each
case outstanding in the aggregate at any one time under one or more working
capital facilities for working capital purposes (including the issuance of
letters of credit from time to time), as more fully described in Section 6.2
(Working Capital Debt) of the Common Terms Agreement (and any comparable
provisions in any other Senior Debt Instrument).

 

76